Exhibit 10.1
$400,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
INVACARE CORPORATION, as a Borrower
THE OTHER BORROWERS PARTY HERETO
THE GUARANTORS PARTY HERETO
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
and
KEYBANK NATIONAL ASSOCIATION and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents
and
RBS CITIZENS, N.A., as Documentation Agent
Dated as of October 28, 2010
PNC CAPITAL MARKETS LLC,
KEYBANK NATIONAL ASSOCIATION, and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page  
 
                    1.   CERTAIN DEFINITIONS     1       1.1   Certain
Definitions     1       1.2   Construction     36       1.3   Accounting
Principles     36  
 
                    2.   REVOLVING CREDIT AND SWING LOAN FACILITIES     37      
2.1   Revolving Credit and Swing Loan Commitments     37  
 
      2.1.1   Revolving Credit Commitment     37  
 
      2.1.2   Swing Loan Commitment     39       2.2   Nature of Lenders’
Obligations with Respect to Revolving Credit Loans     41       2.3   Revolving
Credit Loan Requests; Swing Loan Requests     41  
 
      2.3.1   Revolving Credit Loan Requests     41  
 
      2.3.2   Swing Loan Requests     42       2.4   Making and Repaying
Revolving Credit Loans and Swing Loans; Presumptions by the Administrative Agent
    42  
 
      2.4.1   Making Revolving Credit Loans     42  
 
      2.4.2   Presumptions by the Administrative Agent     42  
 
      2.4.3   Making Swing Loans     43  
 
      2.4.4   Repayment of Revolving Credit Loans     43  
 
      2.4.5   Borrowings to Repay Swing Loans     43  
 
      2.4.6   Swing Loans Under Cash Management Agreements     43  
 
      2.4.7   Records of Swing Loans in Optional Currencies     44       2.5  
Letter of Credit Subfacility     44  
 
      2.5.1   Issuance of Letters of Credit     44  
 
      2.5.2   Letter of Credit Fees     45  
 
      2.5.3   Disbursements, Reimbursement     45  
 
      2.5.4   Repayment of Participation Advances     47  
 
      2.5.5   Documentation     47  
 
      2.5.6   Determinations to Honor Drawing Requests     47  
 
      2.5.7   Nature of Participation and Reimbursement Obligations     47  
 
      2.5.8   Indemnity     49  
 
      2.5.9   Liability for Acts and Omissions     49  
 
      2.5.10   Issuing Lender Reporting Requirements     51  
 
      2.5.11   Cash Collateral     51       2.6   Utilization of Commitments in
Optional Currencies     51  
 
      2.6.1   Periodic Computations of Dollar Equivalent Amounts of Revolving
Credit Loans and        
 
          Letters of Credit Outstanding; Repayment in Same Currency     51  
 
      2.6.2   Notices From Lenders That Optional Currencies Are Unavailable to
Fund New Loans     51  
 
      2.6.3   Notices From Lenders That Optional Currencies Are Unavailable to
Fund Renewals        
 
          of the Euro-Rate Option     52  
 
      2.6.4   European Monetary Union     53  
 
      2.6.5   Requests for Additional Optional Currencies     53       2.7  
Provisions Applicable to All Loans     53  

i



--------------------------------------------------------------------------------



 



                                      Page  
 
      2.7.1   Notes     53  
 
      2.7.2   Use of Proceeds     54  
 
      2.7.3   Commitment Fees     54  
 
      2.7.4   Joint and Several Obligations     54  
 
                    3.   RESERVED     54  
 
                    4.   INTEREST RATES     54       4.1   Interest Rate Options
    54  
 
      4.1.1   Revolving Credit Interest Rate Options; Swing Line Interest Rate  
  55  
 
      4.1.2   Rate Quotations     55       4.2   Interest Periods     55  
 
      4.2.1   Amount of Borrowing Tranche     56  
 
      4.2.2   Renewals     56       4.3   Interest During Event of Default    
56  
 
      4.3.1   Letter of Credit Fees, Interest Rate     56  
 
      4.3.2   Other Obligations     56  
 
      4.3.3   Acknowledgment     56       4.4   EuroRate Unascertainable;
Illegality; Increased Costs; Deposits Not Available     56  
 
      4.4.1   Unascertainable     56  
 
      4.4.2   Illegality; Increased Costs; Deposits Not Available     56  
 
      4.4.3   Administrative Agent’s and Lender’s Rights     57       4.5  
Selection of Interest Rate Options     57       4.6   Interest Act (Canada)
Disclosure     58       4.7   Canadian Usury Provision     58       4.8  
Minimum Interest Clause for Swiss Borrowers     58  
 
                    5.   PAYMENTS     59       5.1   Payments     59       5.2  
Pro Rata Treatment of Lenders     59       5.3   Sharing of Payments by Lenders
    60       5.4   Presumptions by Administrative Agent     61       5.5  
Interest Payment Dates     61       5.6   Voluntary Prepayments     61  
 
      5.6.1   Right to Prepay     61  
 
      5.6.2   Replacement of a Lender     62       5.7   Mandatory Prepayments
and Related Commitment Reductions     63  
 
      5.7.1   Sale of Assets     63  
 
      5.7.2   Debt Issuances     63  
 
      5.7.3   Equity Issuances     63  
 
      5.7.4   Material Recovery Events     64  
 
      5.7.5   Currency Fluctuations     64  
 
      5.7.6   Application of Payments     64       5.8   Increased Costs     65
 
 
      5.8.1   Increased Costs Generally     65  
 
      5.8.2   Capital Requirements     65  

ii



--------------------------------------------------------------------------------



 



                                      Page  
 
      5.8.3   Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New        
 
          Loans     66  
 
      5.8.4   Delay in Requests     66       5.9   Taxes     66  
 
      5.9.1   Payments Free of Taxes     66  
 
      5.9.2   Payment of Other Taxes by the Borrowers     67  
 
      5.9.3   Indemnification by the Borrowers     67  
 
      5.9.4   Evidence of Payments     67  
 
      5.9.5   Status of Lenders     67  
 
      5.9.6   Lender’s Cooperation in Tax Matters     69       5.10   Indemnity
    69       5.11   Settlement Date Procedures     70       5.12   Interbank
Market Presumption     70       5.13   Judgment Currency     70  
 
      5.13.1   Currency Conversion Procedures for Judgments     70  
 
      5.13.2   Indemnity in Certain Events     71       5.14   Parallel Debt
(Dutch Law Provisions)     71  
 
      5.14.1   Corresponding Obligations and relevant US Companies     71  
 
      5.14.2   Parallel Debt     71  
 
      5.14.3   Nature of Parallel Debt     71  
 
      5.14.4   Decrease of Corresponding Obligations / Parallel Debt     71  
 
      5.14.5   Creditor of the Parallel Debt     72  
 
                    6.   REPRESENTATIONS AND WARRANTIES     72       6.1  
Representations and Warranties     72  
 
      6.1.1   Organization and Qualification; Power and Authority; Compliance
With Laws; Title        
 
          to Properties; Event of Default     72  
 
      6.1.2   Subsidiaries and Owners; Investment Companies     72  
 
      6.1.3   Validity and Binding Effect     73  
 
      6.1.4   No Conflict; Material Contracts; Consents     73  
 
      6.1.5   Litigation     73  
 
      6.1.6   Financial Statements     74  
 
      6.1.7   Margin Stock     74  
 
      6.1.8   Full Disclosure     74  
 
      6.1.9   Taxes     75  
 
      6.1.10   Patents, Trademarks, Copyrights, Licenses, Etc.     75  
 
      6.1.11   Liens in the Collateral     75  
 
      6.1.12   Insurance     75  
 
      6.1.13   ERISA Compliance     75  
 
      6.1.14   Environmental Matters     76  
 
      6.1.15   Solvency     76  
 
      6.1.16   Fraud and Abuse     76  
 
      6.1.17   Licensing and Accreditation     77  
 
      6.1.18   Other Regulatory Protection     77  
 
      6.1.19   Compliance with the Swiss Twenty Non-Bank Rule     77       6.2  
Updates to Schedules     77  
 
                    7.   CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
    78       7.1   First Loans and Letters of Credit     78  

iii



--------------------------------------------------------------------------------



 



                                      Page  
 
      7.1.1   Deliveries     78  
 
      7.1.2   Payment of Fees     79       7.2   Each Loan or Letter of Credit  
  79       7.3   PostClosing Covenants     80  
 
                    8.   COVENANTS     81       8.1   Affirmative Covenants    
81  
 
      8.1.1   Preservation of Existence, Etc.     81  
 
      8.1.2   Payment of Liabilities, Including Taxes, Etc.     81  
 
      8.1.3   Maintenance of Insurance     81  
 
      8.1.4   Maintenance of Properties and Leases     81  
 
      8.1.5   Visitation Rights     81  
 
      8.1.6   Keeping of Records and Books of Account     82  
 
      8.1.7   Compliance with Laws; Use of Proceeds     82  
 
      8.1.8   Further Assurances     82  
 
      8.1.9   Anti-Terrorism Laws     82  
 
      8.1.10   Material Contracts     83  
 
      8.1.11   Designation as Senior Debt     83  
 
      8.1.12   Compliance with the Swiss Twenty Non-Bank Rules     83       8.2
  Negative Covenants     84  
 
      8.2.1   Indebtedness     84  
 
      8.2.2   Liens     85  
 
      8.2.3   Guaranties     85  
 
      8.2.4   Loans and Investments     85  
 
      8.2.5   Dividends and Related Distributions     86  
 
      8.2.6   Liquidations, Mergers, Consolidations, Acquisitions     87  
 
      8.2.7   Dispositions of Assets or Subsidiaries     87  
 
      8.2.8   Affiliate Transactions     88  
 
      8.2.9   Subsidiaries, Partnerships and Joint Ventures     89  
 
      8.2.10   Continuation of or Change in Business     89  
 
      8.2.11   Fiscal Year; Accounting Changes     89  
 
      8.2.12   Issuance of Stock     89  
 
      8.2.13   Changes in Organizational Documents     90  
 
      8.2.14   Capital Expenditures     90  
 
      8.2.15   Maximum Leverage Ratio     90  
 
      8.2.16   Minimum Interest Coverage Ratio     90  
 
      8.2.17   Negative Pledges     90  
 
      8.2.18   Covenants as to Certain Indebtedness     91  
 
      8.2.19   Agreements Restricting Dividends     91  
 
      8.2.20   Designation of Senior Debt     92  
 
      8.2.21   Restrictions on Insurance Subsidiary and Receivables Subsidiary  
  92  
 
      8.2.22   Prepayments, Etc. of Indebtedness     92       8.3   Reporting
Requirements     92  
 
      8.3.1   Quarterly Financial Statements     92  
 
      8.3.2   Annual Financial Statements     93  
 
      8.3.3   Certificate of the Company     93  
 
      8.3.4   Notices     93  

iv



--------------------------------------------------------------------------------



 



                                      Page  
 
                    9.   DEFAULT     94       9.1   Events of Default     94  
 
      9.1.1   Payments Under Loan Documents     94  
 
      9.1.2   Breach of Warranty     94  
 
      9.1.3   Breach of Negative Covenants or Visitation Rights     95  
 
      9.1.4   Breach of Other Covenants     95  
 
      9.1.5   Defaults in Other Agreements or Indebtedness     95  
 
      9.1.6   Final Judgments or Orders     95  
 
      9.1.7   Loan Document Unenforceable     95  
 
      9.1.8   Proceedings Against Assets     95  
 
      9.1.9   Events Relating to Plans and Benefit Arrangements     95  
 
      9.1.10   Change of Control     96  
 
      9.1.11   Exclusion from Medical Reimbursement Programs     96  
 
      9.1.12   Relief Proceedings     96       9.2   Consequences of Event of
Default     96  
 
      9.2.1   Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings     96  
 
      9.2.2   Bankruptcy, Insolvency or Reorganization Proceedings     96  
 
      9.2.3   Setoff     97  
 
      9.2.4   Certain Other Matters     97  
 
      9.2.5   Application of Proceeds     97  
 
                    10.   THE ADMINISTRATIVE AGENT     98       10.1  
Appointment and Authority     98       10.2   Rights as a Lender     98      
10.3   Exculpatory Provisions     98       10.4   Reliance by Administrative
Agent     99       10.5   Delegation of Duties     100       10.6   Resignation
of Administrative Agent     100       10.7   NonReliance on Administrative Agent
and Other Lenders     101       10.8   No Other Duties, etc     101       10.9  
Administrative Agent’s Fee     101       10.10   Authorization to Release
Collateral and Guarantors     101       10.11   No Reliance on Administrative
Agent’s Customer Identification Program     102  
 
                    11.   MISCELLANEOUS     102       11.1   Modifications,
Amendments or Waivers     102  
 
      11.1.1   Increase of Commitment     102  
 
      11.1.2   Extension of Payment; Reduction of Principal Interest or Fees;
Modification of        
 
          Terms of Payment     102  
 
      11.1.3   Release of Collateral, Borrower or Guarantor     102  
 
      11.1.4   Miscellaneous     103       11.2   No Implied Waivers; Cumulative
Remedies     103       11.3   Expenses; Indemnity; Damage Waiver     103  
 
      11.3.1   Costs and Expenses     103  
 
      11.3.2   Indemnification by the Borrowers     104  
 
      11.3.3   Reimbursement by Lenders     104  
 
      11.3.4   Waiver of Consequential Damages, Etc.     104  
 
      11.3.5   Payments     105  

v



--------------------------------------------------------------------------------



 



                                      Page       11.4   Holidays     105      
11.5   Notices; Effectiveness; Electronic Communication     105  
 
      11.5.1   Notices Generally     105  
 
      11.5.2   Electronic Communications     105  
 
      11.5.3   Change of Address, Etc.     106       11.6   Severability     106
      11.7   Duration; Survival     106       11.8   Successors and Assigns    
106  
 
      11.8.1   Successors and Assigns Generally     106  
 
      11.8.2   Assignments by Lenders     107  
 
      11.8.3   Register     108  
 
      11.8.4   Participations     108  
 
      11.8.5   Limitations upon Participant Rights Successors and Assigns
Generally     109  
 
      11.8.6   Certain Pledges; Successors and Assigns Generally     109  
 
      11.8.7   Disapplication or Amendment of the Swiss Bank Rules     109  
 
      11.8.8   Netherlands Bank Rules     109       11.9   Confidentiality    
110  
 
      11.9.1   General     110  
 
      11.9.2   Sharing Information With Affiliates of the Lenders     110      
11.10   Counterparts; Integration; Effectiveness     110       11.11   CHOICE OF
LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL     111  
 
      11.11.1   Governing Law     111  
 
      11.11.2   SUBMISSION TO JURISDICTION     111  
 
      11.11.3   WAIVER OF VENUE     111  
 
      11.11.4   SERVICE OF PROCESS     111  
 
      11.11.5   WAIVER OF JURY TRIAL     112       11.12   USA Patriot Act
Notice     112       11.13   Borrower Agent     112       11.14   Foreign
Borrowers and Foreign Guarantors     112  
 
      11.14.1   Generally     112  
 
      11.14.2   Liability of Foreign Borrowers     112  
 
      11.14.3   Company as Agent     113       11.15   Joinder of Guarantors and
Borrowers; Release of Foreign Borrowers and Foreign Guarantors     113  
 
      11.15.1   Joinder of Guarantors and Borrowers     113  
 
      11.15.2   Release of Foreign Borrowers and Foreign Guarantors     113  

vi



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

         
SCHEDULES
       
 
       
SCHEDULE 1.1(B)
  —   COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(D)
  —   DOMESTIC EXCLUDED SUBSIDIARIES
SCHEDULE 1.1(F)
  —   FOREIGN EXCLUDED SUBSIDIARIES
SCHEDULE 1.1(M)
  —   MATERIAL SUBSIDIARIES
SCHEDULE 1.1(P)
  —   PERMITTED LIENS
SCHEDULE 2.5.1
  —   EXISTING LETTERS OF CREDIT
SCHEDULE 6.1.2
  —   SUBSIDIARIES
SCHEDULE 6.1.4
  —   REQUIRED CONSENTS
SCHEDULE 6.1.14
  —   ENVIRONMENTAL DISCLOSURES
SCHEDULE 6.1.18
  —   OTHER REGULATORY PROTECTION DISCLOSURES
SCHEDULE 7.1.1
  —   OPINION OF COUNSEL
SCHEDULE 8.1.3
  —   INSURANCE REQUIREMENTS RELATING TO COLLATERAL
SCHEDULE 8.2.1
  —   PERMITTED INDEBTEDNESS
SCHEDULE 8.2.4
  —   INVESTMENTS IN SUBSIDIARIES
SCHEDULE 8.2.22
  —   REPAYMENTS AND REDEMPTIONS OF INDEBTEDNESS
 
       
 
       
EXHIBITS
       
 
       
EXHIBIT 1.1(A)
  —   ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(B)
  —   BORROWER JOINDER
EXHIBIT 1.1(G)(1)
  —   GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
  —   GUARANTY AGREEMENT
EXHIBIT 1.1(N)(1)
  —   REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
  —   SWING LOAN NOTE
EXHIBIT 1.1(P)(1)
  —   PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
EXHIBIT 1.1(P)(2)
  —   PLEDGE AGREEMENT
EXHIBIT 1.1(S)
  —   SECURITY AGREEMENT
EXHIBIT 2.1
  —   LENDER JOINDER
EXHIBIT 2.3
  —   LOAN REQUEST
EXHIBIT 2.3.2
  —   SWING LOAN REQUEST
EXHIBIT 8.3.3
  —   QUARTERLY COMPLIANCE CERTIFICATE

vii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as
of October 28, 2010 and is made by and among INVACARE CORPORATION, an Ohio
corporation (the “Company” as hereinafter defined), each of the other BORROWERS
(as hereinafter defined), each of the GUARANTORS (as hereinafter defined), each
of the LENDERS (as hereinafter defined), the ISSUING LENDER (as hereinafter
defined), the SWING LOAN LENDERS (as hereinafter defined) and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (as hereinafter defined)
for the Lenders under this Agreement.
     The Borrowers have requested the Lenders to provide, on a senior secured
basis, to the Borrowers a revolving credit facility to the Borrowers in an
aggregate principal amount not to exceed $400,000,000, with sublimits for the
issuance of Letters of Credit in Dollars and Optional Currencies, borrowings of
Swing Loans in Dollars and, subject to certain limitations, Optional Currencies,
and borrowings of Revolving Credit Loans in Dollars and Optional Currencies,
with an up to $75,000,000 accordion feature. In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:
1.  CERTAIN DEFINITIONS
     1.1 Certain Definitions. In addition to words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, respectively, unless the context hereof clearly requires otherwise:
          2015 Senior Notes shall mean the Company’s 9 3/4% senior unsecured
notes, issued in 2007 and due in 2015, in the aggregate original principal
amount of $175,000,000 guarantied by certain of the Loan Parties.
          2027 Convertible Notes shall mean the Company’s 4.125% convertible
notes, issued in 2007 and due in 2027, in the aggregate original principal
amount of $135,000,000 guarantied by certain of the Loan Parties.
          Administrative Agent shall mean PNC Bank, National Association, and
its successors and assigns.
          Administrative Agent’s Fee shall have the meaning specified in
Section 10.9 [Administrative Agent’s Fee].
          Administrative Agent’s Letter shall have the meaning specified in
Section 10.9 [Administrative Agent’s Fee].
          Affiliate as to any Person shall mean any other Person which directly
or indirectly Controls, is Controlled by, or is under common Control with such
Person.
          AML Legislation shall have the meaning specified in Section 8.1.9
[Anti-Terrorism Laws].

 



--------------------------------------------------------------------------------



 



          Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
          Applicable Commitment Fee Rate shall mean the percentage rate per
annum based on the Leverage Ratio then in effect according to the Pricing Grid
below the heading “Commitment Fee.”
          Applicable Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Leverage Ratio then in effect according to the Pricing
Grid below the heading “Letter of Credit Fee.”
          Applicable Margin shall mean, as applicable:
          (i) the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the Pricing Grid below the heading “Revolving Credit
Base Rate Spread”, or
          (ii) the percentage spread to be added to the Euro-Rate applicable to
Revolving Credit Loans under the Euro-Rate Option based on the Leverage Ratio
then in effect according to the Pricing Grid below the heading “Revolving Credit
Euro-Rate Spread”.
          Approved Fund shall mean any fund that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
          Assignment and Assumption Agreement shall mean an assignment and
assumption agreement entered into by a Lender and an assignee permitted under
Section 11.8 [Successors and Assigns], in substantially the form of
Exhibit 1.1(A).
          Attributable Indebtedness shall mean, on any date, (a) in respect of
any Capitalized Lease of any Person, the capitalized amount thereof that would
appear on the balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any securitization transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, as determined by the
Administrative Agent in its reasonable judgment, (d) in respect of any Sale and
Leaseback Transaction, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease and (e) all Synthetic Debt of
such Person.
          Authorized Officer shall mean, with respect to any Loan Party, the
Chief Executive Officer, President, Chief Financial Officer, Treasurer or
Assistant Treasurer of such

2



--------------------------------------------------------------------------------



 



Loan Party, other authorized signers on behalf of such Loan Party or such other
individuals, designated by written notice to the Administrative Agent from a
Borrower, authorized to execute notices, reports and other documents on behalf
of the Loan Parties required hereunder. A Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
          Base Rate shall mean, for any day, a fluctuating per annum rate of
interest equal to the highest of (a) the Federal Funds Open Rate, plus fifty
basis points (0.5%), (b) the Prime Rate, and (c) the Daily Euro-Rate, plus 100
basis points (1.0%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.
          Base Rate Option shall mean the option of the Borrowers to have Loans
(other than Loans in Optional Currencies) bear interest at the rate and under
the terms set forth in Section 4.1.1(i) [Revolving Credit Base Rate Option].
          Borrowers shall mean the Company and each of its Affiliates which are
Borrowers as identified on the signature pages hereto or in a Borrower Joinder,
and Borrower shall mean any of the Borrowers.
          Borrowing Date shall mean, with respect to any Loan, the date for the
making thereof or the renewal or conversion thereof at or to the same or a
different Interest Rate Option, which shall be a Business Day.
          Borrower Joinder shall mean a joinder by a Person as a Borrower under
this Agreement and the other Loan Documents in substantially the form of
Exhibit 1.1(B).
          Borrowing Tranche shall mean specified portions of Loans outstanding
as follows: (i) any Loans to which a Euro-Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrowers and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
          Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the Relevant Interbank Market,
(ii) with respect to advances or payments of Loans or any other matters relating
to Loans denominated in an Optional Currency, such day also shall be a day on
which dealings in deposits in the relevant Optional Currency are carried on in
the Relevant Interbank Market, and (iii) with respect to advances or payments of
Loans denominated in an Optional Currency other than the Euro or the Canadian
dollar, such day shall also be a day on which all applicable banks into which
Loan proceeds may be deposited are open for business and foreign exchange
markets are open for business in the principal financial center of the country
of such currency and in respect to advances or payments of Loans denominated in
Euro shall be a TARGET Day.
          Canadian Borrower shall mean any Borrower incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.

3



--------------------------------------------------------------------------------



 



          Capex Carryover Amount shall have the meaning specified in
Section 8.2.14 [Capital Expenditures].
          Capital Expenditures shall mean, with respect to any Person for any
period, any expenditure in respect of the purchase or other acquisition of any
fixed or capital asset (excluding normal replacements and maintenance, and
permitted purchases with insurance proceeds, which are properly charged to
current operations) that is treated as a capital expenditure in accordance with
GAAP.
          Capitalized Leases shall mean all leases that have been or should be,
in accordance with GAAP, recorded as capitalized leases.
          Cash Collateralize shall mean to pledge and deposit with or deliver to
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances (in Dollars or Optional Currencies, as applicable) in an amount equal
to at least 103% of the face amount of the applicable Letter of Credit pursuant
to documentation satisfactory to Administrative Agent and each Issuing Lender
(which documents are hereby consented to by the Lenders). Such cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.
          Cash Management Agreements shall have the meaning specified in
Section 2.4.6 [Swing Loans under Cash Management Agreements].
          CDOR Market shall mean the daily survey of market makers in bankers’
acceptances, the result of which is quoted on the CDOR page of Reuters’ Monitor
Service each day.
          Change in Law shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
Law, (b) any change in any Law or in the administration, interpretation or
application thereof by any Official Body or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of Law) by any
Official Body; provided however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith shall be deemed to have been enacted, adopted or issued
after the date of this Agreement, regardless of the date enacted, adopted or
issued (even if enacted, adopted or issued before the date hereof).
          Change of Control shall mean any of the following occurrences:
          (a) any person or group of persons (within the meaning of Sections
13(d) or 14(a) of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership of (within the meaning of Rule 13d-3 promulgated
by the Securities and Exchange Commission under said Act) 35% or more of the
voting power of the Equity Interests of the Company;
          (b) within a period of twelve (12) consecutive calendar months,
individuals who were directors of the Company on the first day of such period
shall cease to constitute a majority of the board of directors of the Company;

4



--------------------------------------------------------------------------------



 



          (c) any Person (or Persons acting in concert) shall have acquired by
contract or otherwise the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company, or control
of the Equity Interests of the Company entitled to vote for members of the board
of directors or equivalent governing body of the Company on a fully-diluted
basis (and taking into account all such Equity Interests that such Person or
Persons have the right to acquire pursuant to any option right) representing 35%
or more of the combined voting power of such Equity Interests;
          (d) a “change of control” or any comparable term under, and as defined
in the documents governing the 2015 Senior Notes, 2027 Convertible Notes or any
other material Indebtedness of the Company shall occur prior to the date such
Indebtedness is repaid or redeemed in accordance with, or to the extent not
prohibited by, the provisions of the Credit Agreement; or
          (e) the Company shall fail to own and Control, directly or indirectly,
100% of the outstanding Equity Interests of each Borrower.
          CIP Regulations shall have the meaning specified in Section 10.11 [No
Reliance on Administrative Agent’s Customer Identification Program].
          Closing Date shall mean the Business Day on which the first Loan shall
be made, which shall be October 28, 2010.
          CMS shall mean the Centers for Medicare and Medicaid Services of HHS,
any successor thereof and any predecessor thereof, including the Health Care
Financing Administration.
          Code shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
          Collateral shall mean the collateral under (i) the Security Agreement,
(ii) the Pledge Agreement and (iii) the Patent, Trademark and Copyright Security
Agreement, together with any other collateral security granted in favor of the
Administrative Agent for the benefit of the Lenders pursuant to the Loan
Documents, including without limitation any cash collateral.
          Commercial Letter of Credit shall mean a commercial letter of credit
issued in respect of the purchase of goods or services in the ordinary course of
business of a Loan Party or another Subsidiary of the Company.
          Commitment shall mean as to any Lender its Revolving Credit Commitment
and, in the case of any Swing Loan Lender, its Swing Loan Commitment, and
Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitment of all of the Lenders.
          Commitment Fee shall have the meaning specified in Section 2.7.3
[Commitment Fees].
          Company shall mean Invacare Corporation, a corporation organized and
existing under the laws of the State of Ohio.

5



--------------------------------------------------------------------------------



 



          Company Equity Interests shall have the meaning specified in
Section 6.1.2 [Subsidiaries and Owners; Investment Companies].
          Compliance Certificate shall have the meaning specified in
Section 8.3.3 [Certificate of the Company].
          Computation Date shall have the meaning specified in Section 2.6.1
[Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
and Letters of Credit Outstanding; Repayment in Same Currency].
          Consolidated EBITDA shall mean, at any fiscal quarter end date, an
amount equal to (a) Consolidated Net Income of the Company and its Subsidiaries
on a consolidated basis for the most recently completed four (4) fiscal quarters
of the Company plus (b) the following (without duplication) to the extent
deducted in calculating such Consolidated Net Income (and excluding any item
that is excluded in determining Consolidated Net Income pursuant to the
definition thereof):

  (i)   Consolidated Interest Charges,     (ii)   fees and expenses incurred in
connection with the closing under this Agreement,     (iii)   the provision for
federal, state, local and foreign income tax expense,     (iv)   depreciation
and amortization expense (including, without limitation, the amortization of
debt issuance costs) and bank or lending fees classified as selling, general and
administrative expenses,     (v)   non-cash compensation charges or other
non-cash expenses or charges arising from the grant of or issuance of stock,
stock options or other equity-based awards to the directors, officers and
employees of the Company and its Subsidiaries,     (vi)   premiums paid,
gains/losses incurred, charges and fees paid with respect to the repayment of
the 2015 Senior Notes and the 2027 Convertible Notes (to the extent any such
repayment is permitted pursuant to Section 8.2.22 [Prepayments, Etc. of
Indebtedness],     (vii)   any non-cash charges relating to cost savings
initiatives,     (viii)   cash charges up to $15,000,000 in the aggregate during
the term of this Agreement relating to cost savings initiatives, and     (ix)  
any other non-recurring expenses and losses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by the Company and its Subsidiaries for the most recently
completed four (4) fiscal quarters of the Company),

minus (c) to the extent included in calculating Consolidated Net Income:

6



--------------------------------------------------------------------------------



 



  (i)   federal, state, local and foreign income tax credits, and     (ii)   all
non-recurring non-cash items increasing Consolidated Net Income (in each case of
or by the Company and its Subsidiaries for the most recently completed four
(4) fiscal quarters of the Company).

          Consolidated Funded Indebtedness shall mean, as of any fiscal quarter
end date, for the Company and its Subsidiaries on a consolidated basis, the sum
of (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts or accrued expenses payable in the ordinary
course of business and deferred compensation and bonuses), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Company or any Subsidiary, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Company or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Company or such Subsidiary; provided that Consolidated
Funded Indebtedness shall not include recourse obligations of the Company and
its Subsidiaries with respect to any Vendor Financing, provided, further, for
the avoidance of doubt, Consolidated Funded Indebtedness shall not include
(i) intercompany loans, or (ii) any other short or long term liabilities, not
specified above or not constituting Indebtedness for borrowed money, including
but not limited to short-term and long-term accrued income taxes, accrued
product liability obligations, accrued life insurance, and guarantee fair value
liability obligations related to third party financing recorded in accordance
with FASB Interpretation No. 45.
          Consolidated Interest Charges shall mean, as of any fiscal quarter end
date, an amount equal to (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest expense in accordance
with GAAP, plus (b) all interest paid or payable with respect to discontinued
operations, plus (c) the portion of rent expense under Capitalized Leases that
is treated as interest in accordance with GAAP, minus (d) any non-cash interest
related to the 2027 Convertible Senior Notes in accordance with FSP APB 14-1,
minus (f) all premiums paid, gains/losses incurred, charges and fees paid, in
each case by the Company and its Subsidiaries in connection with the redemption,
repurchase or retirement of Indebtedness, in each case of or by the Company and
its Subsidiaries on a consolidated basis for the most recently completed four
(4) fiscal quarters of the Company.
          Consolidated Interest Coverage Ratio shall mean, as of the end of any
fiscal quarter, the ratio of (a) Consolidated EBITDA for the four (4) fiscal
quarters then ending to (b) Consolidated Interest Charges for the four
(4) fiscal quarters then ending.

7



--------------------------------------------------------------------------------



 



          Consolidated Leverage Ratio shall mean, as of the end of any fiscal
quarter, the ratio of (a) Consolidated Funded Indebtedness on such date to
(b) Consolidated EBITDA for the four (4) fiscal quarters then ending.
          Consolidated Net Income shall mean the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for the most recently
completed four (4) fiscal quarters of the Company as determined in accordance
with GAAP, adjusted, to the extent included in calculating such net income (or
loss), by excluding, without duplication,

  (1)   all extraordinary gains or losses (less all fees and expenses relating
thereto) net of taxes, all as determined in accordance with GAAP,     (2)   the
portion of net income (or loss) of the Company and its Subsidiaries on a
consolidated basis allocable to minority interests in unconsolidated Persons to
the extent that cash dividends or distributions have not actually been received
by the Company or one of its Subsidiaries,     (3)   any gain or loss, net of
taxes, realized upon the termination of any employee pension benefit plan,
including without limitation any non-qualified plan,     (4)   gains or losses
(less all fees and expenses relating thereto), net of taxes, in respect of
dispositions of assets other than in the ordinary course of business,     (5)  
any impairment charge or write-down of non-current assets, in each case pursuant
to GAAP,     (6)   any non-cash expenses or charges resulting from stock, stock
option or other equity-based awards,     (7)   any cumulative effect of a change
in accounting principles,     (8)   all deferred financing costs written off,
and premiums paid, gains/losses incurred, charges and fees paid, in each case,
by the Loan Parties in connection with any (i) early extinguishment of
Indebtedness or (ii) redemption, repurchase, or retirement of any Indebtedness,
    (9)   any non-cash restructuring charges,     (10)   any non-cash interest
charges in relation to the 2027 Convertible Notes pursuant to FSP APB 14-1, and
    (11)   any non-cash gains or losses with respect to a sale/leaseback
transaction.

     Consolidated Total Assets shall mean all property and assets of the Company
and its Subsidiaries on a consolidated basis as set forth in the most recent
financial statements of the Company delivered pursuant to Section 8.3.1
[Quarterly Financial Statements] and Section 8.3.2 [Annual Financial
Statements].

8



--------------------------------------------------------------------------------



 



          Control shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. Controlling and Controlled have meanings correlative thereto.
          Currency Hedge shall mean a foreign exchange contract or currency swap
agreement or similar arrangement entered into by the Loan Parties or their
Subsidiaries in order to provide protection to, or minimize the impact upon, the
Borrowers, the Guarantors and/or their Subsidiaries with respect to fluctuations
in currency values.
          Customer Lease shall mean a lease by the Company or any of its
Subsidiaries of product to a customer for the purpose of financing the purchase
thereof by such customer.
          Daily Euro-Rate shall mean, for any day, the rate per annum determined
by the Administrative Agent by dividing (x) the Published Rate by (y) a number
equal to 1.00 minus the Euro-Rate Reserve Percentage on such day.
          Debt Rating shall mean, as of any fiscal quarter end date, the rating
as determined by either Standard & Poor’s or Moody’s of the Company’s
non-credit-enhanced, senior unsecured long-term debt.
          Defaulting Lender shall mean any Lender that (a) has failed to fund
any portion of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder unless
such failure has been cured and all interest accruing as a result of such
failure has been fully paid in accordance with the terms hereof, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (c) has failed at any time
to comply with the provisions of Section 5.3 [Sharing of Payments by Lenders]
with respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its Ratable Share of such payments due and payable to all of the
Lenders, or (d) has since the date of this Agreement been deemed insolvent by an
Official Body or become the subject of a bankruptcy, receivership,
conservatorship or insolvency proceeding, or has a parent company that since the
date of this Agreement been deemed insolvent by an Official Body or become the
subject of a bankruptcy, receivership, conservatorship or insolvency proceeding.
          Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money
of the United States of America.
          Dollar Equivalent shall mean, with respect to any amount of any
currency, as of any Computation Date, the Equivalent Amount of such currency
expressed in Dollars.
          Dollar Equivalent Revolving Facility Usage shall mean, at any time,
the sum of the Dollar Equivalent of the principal amount of Revolving Credit
Loans and Swing Loans then outstanding and the Dollar Equivalent amount of all
Letter of Credit Obligations.

9



--------------------------------------------------------------------------------



 



          Domestic Borrowers shall mean the Borrowers which are organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
          Domestic Guarantors shall mean the Guarantors which are organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
          Domestic Loan Parties shall mean the Domestic Borrowers and Domestic
Guarantors.
          Drawing Date shall have the meaning specified in Section 2.5.3
[Disbursements, Reimbursement].
          Environmental Laws shall mean all applicable federal, state, local,
territorial and foreign Laws (including common law), constitutions, statutes,
regulations, rules, ordinances and codes and any consent decrees, settlement
agreements, judgments, orders, directives, policies or programs issued by or
entered into with an Official Body pertaining or relating to: (i) pollution or
pollution control; (ii) protection of human health from exposure to Regulated
Substances; (iii) protection of the environment and/or natural resources;
(iv) employee safety in the workplace as related to exposure to Regulated
Substances; (v) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
packaging, sale, transport, storage, collection, distribution, disposal or
release or threat of release of Regulated Substances; (vi) the presence of
contamination; and (vii) the protection of environmentally sensitive areas.
          Equity Interest shall mean, with respect to any Person, any shares of
capital stock, membership interests, partnership interests or other equity
interests of any kind (including without limitation rights of any kind to
acquire any such equity interests) in such Person or any of its Subsidiaries.
          Equivalent Amount shall mean, at any time, as determined by
Administrative Agent (which determination shall be conclusive absent manifest
error), with respect to an amount of any currency (the “Reference Currency”)
which is to be computed as an equivalent amount of another currency (the
“Equivalent Currency”), the amount of such Equivalent Currency converted from
such Reference Currency at Administrative Agent’s spot selling rate (based on
the market rates then prevailing and available to Administrative Agent) for the
sale of such Equivalent Currency for such Reference Currency at a time
determined by Administrative Agent on the second Business Day immediately
preceding the event for which such calculation is made.
          Equivalent Currency shall have the meaning specified in the definition
of Equivalent Amount.
          ERISA shall mean the Employee Retirement Income Security Act of 1974,
as the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.
          ERISA Affiliate shall mean any trade or business (whether or not
incorporated) under common control with the Company which is treated as a single
employer under Section 414 of the Code.

10



--------------------------------------------------------------------------------



 



          ERISA Event shall mean (a) a reportable event (under Section 4043 of
ERISA and regulations thereunder) with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any ERISA Affiliate.
          ERISA Group shall mean the Loan Parties and all other entities which,
together with the Loan Parties, are treated as a single employer under
Section 414 (b) or (c) of the Internal Revenue Code and Sections 414 (m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code.
          Euro shall refer to the lawful currency of the Participating Member
States.
          European Interbank Market shall mean the European interbank market for
Euro operating in Participating Member States.
          Euro-Rate shall mean the following:
          (a) with respect to Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates at which US Dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes
hereof, an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for Dollars for an amount comparable to the
principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. The Euro-Rate with respect to Dollar Loans may also be
expressed by the following formula:

       
Euro-Rate =
  London interbank offered rate quoted by
 
  Bloomberg or appropriate successor as shown on
 
  Bloomberg Page BBAM1
 
   
 
  1.00 - Euro-Rate Reserve Percentage

11



--------------------------------------------------------------------------------



 



          The Euro-Rate shall be adjusted with respect to any Loan to which the
Euro-Rate Option applies that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Company on behalf of the
Borrowers of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.
          (b) with respect to Optional Currency Loans in currency other than
Euro and Canadian dollars comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by Administrative Agent by dividing (i) the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which deposits in the relevant Optional Currency are offered by leading
banks in the Relevant Interbank Market), or the rate which is quoted by an
Alternate Source, at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the Relevant Interbank
Market offered rate for deposits in the relevant Optional Currency for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. Such Euro-Rate may also be expressed by the
following formula:

       
Euro-Rate =
  Relevant Interbank Market offered rate quoted by
 
  Bloomberg or appropriate successor as shown on
 
  Bloomberg Page BBAM1
 
   
 
  1.00 - Euro-Rate Reserve Percentage

          The Euro-Rate shall be adjusted with respect to any Loan to which the
Euro-Rate Option applies that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Company on behalf of the
Borrowers of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error. The Euro-Rate for
any Loans shall be based upon the Euro-Rate for the currency in which such Loans
are requested.
          (c) with respect to Optional Currency Loans denominated in Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) TARGET Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination

12



--------------------------------------------------------------------------------



 



shall be conclusive absent manifest error)), by (ii) a number equal to 1.00
minus the Euro-Rate Reserve Percentage. Such Euro-Rate may also be expressed by
the following formula:

       
Euro-Rate =
  London interbank offered rate quoted by
 
  Bloomberg or appropriate successor as shown on
 
  Bloomberg Page BBAM1
 
   
 
  1.00 - Euro-Rate Reserve Percentage

          The Euro-Rate shall be adjusted with respect to any Loan to which the
Euro-Rate Option applies that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Company on behalf of the
Borrowers of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error. The Euro-Rate for
any Loans shall be based upon the Euro-Rate for the currency in which such Loans
are requested.
          (d) with respect to Optional Currency Loans denominated in Canadian
dollars and made to a Canadian Borrower comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, on any day and for
any period, an annual rate of interest (also known as the “CDOR Rate”) equal to
the rate applicable to Canadian dollar bankers’ acceptances for the applicable
Interest Period appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swaps and Derivatives Association, Inc. 2000 definitions, as
modified and amended from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:00 a.m. (Eastern Time), on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day, provided that if such rate does not appear on the
Reuters Screen CDOR Page on such day, the CDOR Rate on such day shall be the
rate for such period applicable to Canadian dollar bankers’ acceptances quoted
by a bank listed in Schedule I of the Bank Act (Canada), as selected by the
Administrative Agent, as of 10:00 a.m. (Eastern Time) on such day or, if such
day is not a Business Day, then on the immediately preceding Business Day.
          Euro-Rate Option shall mean the option of the Borrowers to have Loans
bear interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).
          Euro-Rate Reserve Percentage shall mean as of any day the maximum
percentage in effect on such day, (i) as prescribed by the Board of Governors of
the Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”); and (ii) to be maintained by a Lender as required
for reserve liquidity, special deposit, or similar purpose by any governmental
or monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a Euro-Rate is to be determined, or (B) any
category of extension of credit or other assets that includes Loans or Borrowing
Tranches to which a Euro-Rate applies.
          Event of Default shall mean any of the events described in Section 9.1
[Events of Default] and referred to therein as an “Event of Default.”
          Excluded Subsidiaries shall mean the domestic Subsidiaries listed on
Schedule 1.1(D) and the Foreign Excluded Subsidiaries. The Excluded Subsidiaries
are not

13



--------------------------------------------------------------------------------



 



required to join this Agreement as Guarantors. None of the Excluded Subsidiaries
is a Material Subsidiary.
          Excluded Taxes shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of the Loan Parties hereunder, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Loan Party is located (c) in the case of a
Foreign Lender, any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.9.5 [Status of Lenders], except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding tax pursuant to
Section 5.9.1 [Payment Free of Taxes], and (d) in the case of a Foreign Lender
(other than an Assignee pursuant to a request by the Company under Section 5.6.2
[Replacement of a Lender]), any U.S. federal withholding Taxes resulting from
FATCA (other than as a result of a Change in Law), except to the extent imposed
as a result of the Company not providing to the IRS the required documentation,
certifications, or information prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) or to the Administrative
Agent such documentation, certifications, or information reasonably requested by
the Administrative Agent.
          Executive Order No. 13224 shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
          Existing Letters of Credit shall mean the letters of credit issued
under the Prior Senior Credit Facility and identified on Schedule 2.5.1 hereto.
          Expiration Date shall mean, with respect to the Revolving Credit
Commitments, October 28, 2015.
          FATCA shall mean Sections 1471 through 1474 of the Code or any
amendment or successor to any such Section, or any regulation or official
interpretation thereof issued with respect thereto, so long as such amendment,
successor, regulation, or interpretation is substantially similar to, and does
not expand the scope of, the reporting or withholding obligations of Sections
1471 through 1474 of the Code as of the date of this Agreement with respect to
payments to foreign entities that have dealings with United States Person or
that are significantly owned by United States Persons.
          FDA shall have the meaning specified in Section 6.1.18 [Other
Regulatory Protection].
          Federal Funds Effective Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%)

14



--------------------------------------------------------------------------------



 



announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced.
          Federal Funds Open Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed) which is the daily federal
funds open rate as quoted by ICAP North America, Inc. (or any successor) as set
forth on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or
on such other substitute Bloomberg Screen that displays such rate), or as set
forth on such other recognized electronic source used for the purpose of
displaying such rate as selected by the Administrative Agent (for purposes of
this definition, an “Alternate Source”) (or if such rate for such day does not
appear on the Bloomberg Screen BTMM (or any substitute screen) or on any
Alternate Source, or if there shall at any time, for any reason, no longer exist
a Bloomberg Screen BTMM (or any substitute screen) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error); provided
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day. If
and when the Federal Funds Open Rate changes, the rate of interest with respect
to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrowers or any other Loan Party, effective
on the date of any such change.
          Foreign Borrower Sublimit shall mean with respect to any Canadian
Borrower, $15,000,000 and, with respect to each Foreign Borrower (other than a
Canadian Borrower), $10,000,000, provided, that the sublimit of any individual
Foreign Borrower may be increased or decreased from time to time upon not less
than five (5) days prior written notice from the Company to the Administrative
Agent, which notice, if requesting an increase, shall be in form and substance
satisfactory to the Administrative Agent and shall certify that any such
increase is in compliance with all Laws and will not result in any adverse tax
or other legal consequences to any Loan Party or any Lender, provided, further,
that the aggregate amount of all Foreign Borrower Sublimits shall not at any
time exceed the lesser of (i) $150,000,000 or (ii) the amount of the Revolving
Credit Commitment, and, provided, further, that until such date as that certain
protocol amending the United States-New Zealand tax convention receives final
ratification (thereby reducing the withholding tax rate on interest payments in
New Zealand from 10% to 0%), the Foreign Borrower Sublimit with respect to any
New Zealand Borrower shall be $0.
          Foreign Borrowers shall mean the Borrowers organized under the laws of
a jurisdiction outside the United States of America, any State thereof or the
District of Columbia.
          Foreign Excluded Subsidiaries shall mean those Foreign Subsidiaries
listed on Schedule 1.1(F)
          Foreign Guarantors shall mean the Guarantors organized under the laws
of a jurisdiction outside the United States of America, any State thereof or the
District of Columbia.

15



--------------------------------------------------------------------------------



 



          Foreign Lender shall mean any Lender that is organized under the Laws
of a jurisdiction other than that in which the Company is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof or the District of Columbia shall be deemed to constitute a single
jurisdiction.
          Foreign Loan Parties shall mean the Foreign Borrowers and Foreign
Guarantors.
          Foreign Subsidiary shall mean any Subsidiary which is organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia.
          FSP APB 14-1 shall mean Financial Accounting Standards Board Staff
Position No. APB 14-1, “Accounting for Convertible Debt Instruments that may be
Settled in Cash upon Conversion”.
          FTC shall have the meaning specified in Section 6.1.18 [Other
Regulatory Protection].
          GAAP shall mean generally accepted accounting principles of the United
States of America as are in effect from time to time, subject to the provisions
of Section 1.3 [Accounting Principles], and applied on a consistent basis both
as to classification of items and amounts.
          Guarantor shall mean each of the parties to this Agreement which is
designated as a “Guarantor” on the signature page hereof and each other Person
which joins this Agreement as a Guarantor after the date hereof.
          Guarantor Joinder shall mean a joinder by a Person as a Guarantor
under the Loan Documents in the form of Exhibit 1.1(G)(1).
          Guaranty of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.
          Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.
          Guidelines shall mean, together, (i) Guideline S-02.123 in relation to
interbank loans of September 22, 1986 (Merkblatt “Verrechnungssteuer auf Zinsen
von Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986), (ii) Guideline S-02.122.1 in relation to bonds of April 1999
(Merkblatt “Obligationen” vom April 1999), (iii) Guideline S-02.128 in relation
to syndicated credit facilities of January 2000 (Merkblatt “Steuerliche
Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln und
Unterbeteiligungen” vom Januar 2000) and (iv) Guideline S-02.122.2 in relation
to deposits of

16



--------------------------------------------------------------------------------



 



April 1999 (Merkblatt “Kundenguthaben” von April 1999) in each case as issued,
amended or substituted from time to time by the Swiss Federal Tax
Administration.
          HHS shall mean the United States Department of Health and Human
Services, or any successor thereof and any predecessor thereof.
          ICC shall have the meaning specified in Section 11.11.1 [Governing
Law].
          Indebtedness shall mean, as to any Person, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) the maximum amount of all direct or contingent obligations
arising under letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments, (iv) the net obligations under any currency swap
agreement, interest rate swap, cap, collar or floor agreements or other interest
rate management devices, provided for purposes of calculating Indebtedness
hereunder, the foregoing net obligations shall not be included unless any such
agreement or device has been closed out or any amount is due and payable
thereunder, (v) any other transaction (including forward sale or purchase
agreements, Capitalized Leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness), (vi) all
obligations to pay the deferred purchase price of property or services (other
than trade accounts or accrued expenses payable in the ordinary course of
business and deferred compensation and bonuses), (vii) indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed or is
limited in recourse, (viii) all obligations in respect to Capitalized Leases,
synthetic or off-balance sheet leases or in respect of any securitization
transactions, in respect of any sale and leaseback transaction for rental
payments during the term of such lease and in respect of all synthetic or
off-balance sheet debt, and (ix) any Guaranty of in respect of any of the
foregoing. For the avoidance of doubt, Indebtedness shall not include any other
short or long term liabilities, not specified above or not constituting
Indebtedness for borrowed money, including but not limited to short-term and
long-term accrued income taxes, accrued product liability obligations, accrued
life insurance, and guarantee fair value liability obligations related to third
party financing recorded in accordance with FASB Interpretation No. 45.
          Indemnified Taxes shall mean Taxes other than Excluded Taxes.
          Indemnitee shall have the meaning specified in Section 11.3.2
[Indemnification by the Loan Parties].
          Increasing Lender shall have the meaning assigned to that term in
Section 2.1.1.2 [Discretionary Increase in Revolving Credit Commitments].
          Information shall mean all information received from the Loan Parties
or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative

17



--------------------------------------------------------------------------------



 



Agent, any Lender or the Issuing Lender on a non-confidential basis prior to
disclosure by the Loan Parties or any of their Subsidiaries.
          Insolvency Proceeding shall mean, with respect to any Person, (a) a
case, action or proceeding with respect to such Person (i) before any court or
any other Official Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
          Insurance Subsidiary shall mean Invatection Insurance Company, a
Vermont corporation.
          Interest Period shall mean the period of time selected by the
Borrowers, in connection with (and to apply to) any election permitted hereunder
by the Borrowers to have Loans bear interest under the Euro-Rate Option. Subject
to the last sentence of this definition, such period shall be one (1), two (2),
three (3) or six (6) Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrowers are requesting new Loans, or (ii) the date of renewal of
or conversion to the Euro-Rate Option if the Borrowers are renewing or
converting to the Euro-Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (a) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (b) the Borrowers shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.
          Interest Rate Hedge shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreement
entered into by the Loan Parties or their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrowers, the Guarantor and/or
their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
          Interest Rate Option shall mean any Euro-Rate Option or Base Rate
Option.
          Investments shall have the meaning specified in Section 8.2.4 [Loans
and Investments].
          IRS shall mean the Internal Revenue Service.
          ISP98 shall have the meaning specified in Section 11.11.1 [Governing
Law].
          Issuing Lender shall mean PNC, in its individual capacity as issuer of
Letters of Credit hereunder, and any other Lender that may agree from time to
time to issue Letters of Credit hereunder.

18



--------------------------------------------------------------------------------



 



          Joint Venture shall mean a corporation, partnership, limited liability
company or other entity in which any Person other than the Loan Parties and
their Subsidiaries holds, directly or indirectly, an Equity Interest.
          Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule or ordinance, or binding opinion, release, ruling,
order, injunction, writ, decree, bond, judgment, authorization or approval, lien
or award by or settlement agreement with any Official Body.
          Lender Provided Interest Rate/Currency Hedge shall mean an Interest
Rate Hedge or Currency Hedge which is provided by any Lender or its Affiliate;
provided that: (i) with respect to an Interest Rate Hedge, it is documented in a
standard International Swap Dealer Association Agreement, and (ii) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner.
          Lenders shall mean the financial institutions named on Schedule 1.1(B)
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a Lender. Lenders may book Loans hereunder at any
branch, office, Subsidiary or Affiliate, and the terms of this Agreement shall
apply to such Lender, as it may be acting, through its branches, offices,
Subsidiaries or Affiliates. For the purpose of any Loan Document which provides
for the granting of a security interest or other Lien to the Lenders or to the
Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.
          Letter of Credit shall have the meaning specified in Section 2.5.1
[Issuance of Letters of Credit].
          Letter of Credit Borrowing shall have the meaning specified in
Section 2.5.3 [Disbursements, Reimbursement].
          Letter of Credit Fee shall have the meaning specified in Section 2.5.2
[Letter of Credit Fees].
          Letter of Credit Obligation shall mean, as of any date of
determination, the aggregate amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically and without any conditions in the future, such aggregate amount
available to be drawn shall currently give effect to any such future increase)
plus the aggregate Reimbursement Obligations and Letter of Credit Borrowings on
such date.
          Letter of Credit Sublimit shall have the meaning specified in
Section 2.5.1 [Issuance of Letters of Credit]. The Letter of Credit Sublimit
shall not at any time exceed the amount of the Revolving Credit Commitment.
          Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other

19



--------------------------------------------------------------------------------



 



encumbrance is created or exists at the time of the filing). The term “Lien”
shall not include reference to any public record filings for notice purposes
only which have, and could not have, the effect of a true lien or encumbrance.
          Loan Documents shall mean this Agreement, the Administrative Agent’s
Letter, the Guaranty Agreement, the Notes, the Security Agreement, the Pledge
Agreement, the Patent, Trademark and Copyright Security Agreement, the deposit
account control agreements referred to in Section 7.1.1(iii), the landlord
waiver and other lien waivers referred to in Section 7.1.1(x), and any other
agreements, instruments, certificates or documents delivered in connection
herewith or therewith, in each case as the same may be amended, restated or
otherwise modified from time to time in accordance with its terms.
          Loan Parties shall mean the Borrowers and the Guarantors.
          Loan Request shall have the meaning specified in Section 2.3
[Revolving Credit Loan Requests; Swing Loan Requests].
          Loans shall mean collectively and Loan shall mean separately all
Revolving Credit Loans and Swing Loans or any Revolving Credit Loan or Swing
Loan.
          Material Adverse Change shall mean any set of circumstances or events
which (a) has or would reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Agreement or any
other Loan Document, (b) is or would reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair the ability of the Loan Parties taken as a
whole to duly and punctually pay or perform any of the Obligations, or
(d) impairs materially or would reasonably be expected to impair the ability of
the Administrative Agent or any of the Lenders, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.
          Material Contract shall mean, with respect to any Person, each
contract or agreement (i) to which such Person is a party that is disclosed in a
public filing of the Company with the SEC, (ii) that involves aggregate
consideration payable to or by such Person of $10,000,000 or more in any year,
or (iii) that is otherwise material to the business, condition (financial or
otherwise), operations, performance or properties of such Person.
          Material Recovery Event means the occurrence of any event giving rise
to the receipt by the Company or any of its Subsidiaries of property or casualty
insurance proceeds, condemnation award proceeds, indemnity payments or tax
refunds in an amount in excess of $10,000,000.
          Material Subsidiary means each Subsidiary of the Company which is
identified on Schedule 1.1(M) as a “Material Subsidiary,” and each other
Subsidiary of the Company that has assets at such time, or revenues during the
most recently ended fiscal year, comprising 5% or more of the consolidated
assets of the Company and its Subsidiaries at such time, or of the consolidated
revenues of the Company and its Subsidiaries during such Fiscal Year, as the
case may be.

20



--------------------------------------------------------------------------------



 



          Medicaid shall mean that entitlement program under Title XIX of the
Social Security Act that provides federal grants to states for medical
assistance programs based on specific eligibility criteria.
          Medicaid Provider Agreement shall mean an agreement entered into
between a state agency or other such entity administering the Medicaid program
and a health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicaid patients in accordance with the
terms of the agreement and Medicaid Regulations.
          Medicaid Regulations shall mean, collectively, (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) with respect to Medicaid and any statutes succeeding thereto, (b) all
applicable provisions of all federal rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of Law of
Official Bodies promulgated pursuant to or in connection with the statutes
described in clause (a), (c) all state statutes and plans for medical assistance
enacted in connection with such statutes and provisions described in clauses
(a) and (b), and (d) all applicable provisions of all other guidelines having
the force of Law of all Official Bodies promulgated pursuant to or in connection
with the statutes described in clause (c) and all state administrative,
reimbursement and other guidelines of all Official Bodies having the force of
Law promulgated pursuant to or in connection with the statutes described in
clause (b), in each case as may be amended, supplemented or otherwise modified
from time to time.
          Medical Reimbursement Programs shall mean the Medicare, Medicaid and
TRICARE programs and any other healthcare program operated by or financed in
whole or in party by any foreign, domestic, federal, state, local or provincial
government and any other non-government funded third party payor programs.
          Medicare shall mean that government-sponsored entitlement program
under Title XVIII of the Social Security Act that provides for a health
insurance system for eligible elderly and disabled individuals.
          Medicare Provider Agreement shall mean an agreement entered into
between CMS or other such entity administering the Medicare program on behalf of
CMS, and a health care provider or supplier under which the health care provider
or supplier agreed to provide services for Medicare patients in accordance with
the terms of the agreement and Medicare Regulations.
          Medicare Regulations shall mean, collectively, all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere) with
respect to the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statutes succeeding thereto,
together with all applicable provisions of all rules, regulations, manuals and
orders and administrative, reimbursement and other guidelines having the force
of Law of all Official Bodies (including, without limitation, HHS, CMS, the OIG
or any person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of Law,
as each may be amended, supplemented or otherwise modified from time to time.
          Month, with respect to an Interest Period under the Euro-Rate Option,
shall mean the interval between the days in consecutive calendar months
numerically corresponding to the

21



--------------------------------------------------------------------------------



 



first day of such Interest Period. If any Euro-Rate Interest Period begins on a
day of a calendar month for which there is no numerically corresponding day in
the month in which such Interest Period is to end, the final month of such
Interest Period shall be deemed to end on the last Business Day of such final
month.
          Moody’s shall mean Moody’s Investors Service, Inc. and any successor
thereto.
          Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which a Loan Party or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
          Net Cash Proceeds shall mean the after-tax proceeds of any applicable
occurrence, as estimated reasonably and in good faith by the Borrowers, after
deduction for permitted repayments of related Indebtedness, closing fees and
commissions, and cash reserves for purchase price adjustments.
          Netherlands Borrower shall mean any Borrower incorporated or otherwise
organized under the laws of the Netherlands.
          New Lender shall have the meaning assigned to that term in
Section 2.1.1.2 [Discretionary Increase in Revolving Credit Commitments].
          New Zealand Borrower shall mean any Borrower incorporated or otherwise
organized under the laws of New Zealand.
          Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
          Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans.
          Obligation shall mean any obligation or liability of any of the Loan
Parties and their respective Subsidiaries, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with (i) this
Agreement, the Notes, the Letters of Credit, the Administrative Agent’s Letter
or any other Loan Document whether to the Administrative Agent, any of the
Lenders or their Affiliates provided for under such Loan Documents, (ii) any
Lender Provided Interest Rate/Currency Hedge and (iii) any Other Lender Provided
Financial Service Product.
          Official Body shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

22



--------------------------------------------------------------------------------



 



          OIG shall mean the Office of Inspector General of HHS and any
successor thereof.
          OIG Investigation shall mean the investigation initiated pursuant to a
subpoena received by the Company in 2006 from the U.S. Department of Justice
seeking documents relating to three (3) long-standing and well-known promotional
and rebate programs maintained by the Company and its Subsidiaries.
          Optional Currency shall mean (i) the following lawful currencies:
Canadian dollars, British pounds sterling, the Euro, Australian dollars, New
Zealand dollars, Swedish kroner, Norwegian kroner, Danish kroner and Swiss
francs, and (ii) any other currency approved by Administrative Agent and all of
the Lenders pursuant to Section 2.6.5 [Requests for Additional Optional
Currencies]. Subject to Section 2.6.4 [European Monetary Union], each Optional
Currency must be the lawful currency of the specified country.
          Optional Currency Sublimit shall mean (a) with respect to each
Optional Currency, the Dollar Equivalent in such Optional Currency of
$200,000,000 and (b) with respect to all Optional Currencies, the Dollar
Equivalent in all Optional Currencies of $200,000,000, provided, the aggregate
amount of all Optional Currency Sublimits shall not at any time exceed the
amount of the Revolving Credit Commitment.
          Original Currency shall have the meaning specified in Section 5.13.1
[Currency Conversion Procedures for Judgments].
          OSHA shall have the meaning specified in Section 6.1.18 [Other
Regulatory Protection].
          Other Currency shall have the meaning specified in Section 5.13.1
[Currency Conversion Procedures for Judgments].
          Other Lender Provided Financial Service Product shall mean agreements
or other arrangements under which any Lender or Affiliate of a Lender provides
any of the following products or services to any of the Loan Parties or their
respective Subsidiaries: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange.
          Other Taxes shall mean all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          Overnight Rate shall mean for any day with respect to any Loans in an
Optional Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight deposits in such currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day in the Relevant Interbank Market.
          Participant has the meaning specified in Section 11.8.4
[Participations].

23



--------------------------------------------------------------------------------



 



          Participation Advance shall have the meaning specified in
Section 2.5.3.3.
          Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
          Patent, Trademark and Copyright Security Agreement shall mean the
Patent, Trademark and Copyright Security Agreement in substantially the form of
Exhibit 1.1(P)(1) executed and delivered by each of the Domestic Loan Parties to
the Administrative Agent for the benefit of the Lenders.
          Payment Date shall mean the first day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.
          Payment In Full shall mean the indefeasible payment in full in cash of
the Loans and other Obligations hereunder, termination of the Commitments and
expiration or termination of all Letters of Credit.
          PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
          Pension Plan shall mean any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by a Loan Party
or any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any times during the immediately preceding five plan years.
          Permitted Acquisition shall mean a purchase or other acquisition by
the Company or one of its wholly-owned Subsidiaries of all of the Equity
Interests in, or all or substantially all of the property of, or any division
of, any Person that, upon the consummation thereof, will be wholly-owned
directly by the Company or one or more of its wholly-owned Subsidiaries
(including as a result of a merger or consolidation) where such purchase or
other acquisition shall meet the following requirements:
          (i) the board of directors or other equivalent governing body of the
target of such purchase or acquisition shall have approved the Permitted
Acquisition (to the extent such approval is required) and in any event such
purchase or acquisition is duly authorized;
          (ii) the target of such purchase or other acquisition is in the same
lines of business as, or lines of business substantially related or incidental
to the principal business of, the Company;
          (iii) any Subsidiary created or acquired in connection with such
Permitted Acquisition complies with the requirements of Section 8.2.9
[Subsidiaries, Partnerships and Joint Ventures];
          (iv) the total cash and non-cash consideration (including the fair
market value of all Equity Interests issued or transferred to the sellers
thereof, all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under non-

24



--------------------------------------------------------------------------------



 



compete, consulting and other affiliated agreements with the sellers thereof,
all write-downs of property and reserves for liabilities with respect thereto
and all assumptions of debt, liabilities and other obligations in connection
therewith) paid by or on behalf of the Company and its Subsidiaries for any such
purchase or other acquisition, when aggregated with the total cash and non-cash
consideration paid by or on behalf of the Company and its Subsidiaries for all
other purchases and other acquisitions made by the Company and its Subsidiaries
pursuant to Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions],
shall not exceed, if the Consolidated Leverage Ratio is greater than or equal to
3.00:1.00 after giving effect to such purchase or acquisition on a Pro Forma
Basis, $50,000,000 for any individual acquisition or in the aggregate in any
fiscal year;
          (v) immediately before and after giving effect to such purchase or
acquisition on a Pro Forma Basis, (a) no Event of Default shall have occurred
and be continuing, and (b) the Company and its Subsidiaries shall be in
compliance on a Pro Forma Basis with the financial covenants set forth in this
Agreement based on the most recently delivered Compliance Certificate; and
          (vi) the Company shall have delivered to the Administrative Agent at
least five (5) Business Days prior to the date on which any such proposed
purchase or other acquisition involving total cash and non-cash consideration in
excess of $25,000,000 is to be consummated, a certificate of a Authorized
Officer, in form and substance satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this definition have been
satisfied or will be satisfied prior to the consummation of such purchase or
other acquisition.
          Permitted Investments shall mean:
          (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
          (ii) commercial paper maturing in 180 days or less rated not lower
than A-2, by Standard & Poor’s or P-2 by Moody’s Investors Service, Inc. on the
date of acquisition;
          (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor’s on the date of acquisition;
          (iv) money market or mutual funds whose investments are limited to
those types of investments described in clauses (i)-(iii) above; and
          (v) investments made under the Cash Management Agreements or under
cash management agreements with any other Lenders.
          Permitted Liens shall mean:
          (i) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

25



--------------------------------------------------------------------------------



 



          (ii) Pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;
          (iii) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not due and payable or in default;
          (iv) Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business and earnest money deposits to secure obligations under purchase
agreements;
          (v) Leases, subleases, licenses and sublicenses granted to others in
the ordinary course of business and encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;
          (vi) Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Lenders and their Affiliates
securing the Obligations (including Lender Provided Interest Rate/Currency
Hedges and Other Lender Provided Financial Services Obligations);
          (vii) Liens on property leased by any Loan Party or Subsidiary of a
Loan Party under capital leases permitted in Section 8.2.1 [Indebtedness]
securing obligations of such Loan Party or Subsidiary to the lessor under such
leases;
          (viii) Any Lien existing on the date of this Agreement and described
on Schedule 1.1(P) and extensions and renewals thereof, provided that the
principal amount secured thereby complies with Section 8.2.1 [Indebtedness], and
no additional assets become subject to such Lien;
          (ix) Purchase Money Security Interests which do not at any time
encumber any property other than the property financed by the related
Indebtedness and where the Indebtedness secured thereby does not exceed the cost
of the property subject to such Purchase Money Security Interest, and
Capitalized Leases; provided that the aggregate amount of loans and deferred
payments secured by such Purchase Money Security Interests and Capitalized
Leases does not exceed any limitations thereon in Section 8.2.1 [Indebtedness];
          (x) The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within forty-five (45) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:

26



--------------------------------------------------------------------------------



 



          (1) Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
          (2) Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
          (3) Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or
          (4) Liens resulting from final judgments or orders which do not
constitute Events of Default under Section 9.1.6 [Final Judgments or Orders];
          (xi) statutory, common law, civil law or similar ordinary course Liens
of vendors and financial institutions in foreign jurisdictions;
          (xii) Liens granted by the Insurance Subsidiary to the extent required
by applicable Law;
          (xiii) Liens granted to each of the trustees under the operative
documents governing the 2015 Senior Notes and the 2027 Convertible Notes on
money and property received and held by each such trustee from the Company as
regularly scheduled payments thereunder in accordance with the terms of such
documents as in effect on the date hereof;
          (xiv) other Liens on assets of Subsidiaries which are not Loan Parties
securing Indebtedness permitted to be incurred hereunder in an aggregate
principal amount not to exceed $25,000,000;
          (xv) Liens created and maintained in the ordinary course of business
which are not material in the aggregate, which would not result in a Material
Adverse Change and which:
          (1) Constitute a right of title retention in connection with the
acquisition of goods in the ordinary course of business on the supplier’s usual
term of sale where there is no default in connection with the relevant
acquisition;
          (2) Constitute a right of retention of a debtor of such Person with
respect to goods of such Person held by such debtor and in connection with such
Person has not paid its obligations owing to such debtor;
          (3) Constitute Liens over stock-in-trade to secure the purchase price
of such stock-in-trade in the ordinary course of business;
          (4) Constitute a statutory right of set-off or unregistered statutory
inchoate Lien;
          (5) Constitute rights reserved to or vested in Official Bodies by
statutory provisions or by the terms of leases, licenses, franchises, grants or
permits, which affect any

27



--------------------------------------------------------------------------------



 



land, to terminate the leases, licenses, franchises, grants or permits to
require annual or other periodic payments as a condition of the continuance
thereof;
          (6) Constitute securities to public utilities or to any municipalities
or other Governmental Authorities when required by the utility, municipality or
Official Body or other public authority in connection with the supply of
services or utilities to a Loan Party or any Subsidiary thereof;
          (7) Consist of royalties payable with respect to any asset or property
of any Loan Party or any Subsidiary thereof existing as of the Closing Date; and
          (8) Liens for customs and revenue authorities in the ordinary course
of business.
          Permitted Non-Qualifying Lender shall mean, as determined with respect
to Swiss Borrowers, any bank, financial institution, trust, fund or other entity
that is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets, that:

  (a)   is not a Qualifying Bank; and     (b)   by its accession to this
Agreement as an additional Lender does not increase the number of Lenders that
are not Qualifying Banks under this Agreement to a number that is greater than
10;

and which has not ceased to be a Lender or ceased to have any interest in any
rights of a Lender hereunder, e.g. through a participation and/or a
subparticipation.
          Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
          Plan shall mean an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code and either (i) is maintained by any member of the ERISA Group for employees
of any member of the ERISA Group or (ii) has at any time within the preceding
five years been maintained by any entity which was at such time a member of the
ERISA Group for employees of any entity which was at such time a member of the
ERISA Group.
          Pledge Agreement shall mean the Pledge Agreement in substantially the
form of Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to
the Administrative Agent for the benefit of the Lenders.
          PNC shall mean PNC Bank, National Association, its successors and
assigns.
          Potential Default shall mean any event or condition which with notice
or passage of time, or both, would constitute an Event of Default.

28



--------------------------------------------------------------------------------



 



          Pricing Grid shall mean the pricing grid, with pricing expressed in
basis points, set forth below and subject to the limitations and conditions set
forth below:

                                                              Revolving Credit  
Revolving Credit     Consolidated   Commitment   Letter of Credit   Base Rate
Spread   Euro-Rate Spread Tier   Leverage Ratio   Fee (basis points)   Fee
(basis points)   (basis points)   (basis points) V  
Greater than or equal to 2.75 to 1.00
    50.0       300       200       300   IV  
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
    45.0       275       175       275   III  
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
    40.0       250       150       250   II  
Greater than or equal to .50 to 1.00 but less than 1.25 to 1.00
    35.0       225       125       225   I  
Less than .50 to 1.00
    30.0       200       100       200  

          For purposes of determining the Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:
          (a) Notwithstanding the foregoing table, on the Closing Date, the
Applicable Margin shall be 250 basis points for Revolving Credit Loans bearing
interest at the Euro-Rate Option, 150 basis points for Revolving Credit Loans
bearing interest at the Base Rate Option, 40 basis points for the Commitment Fee
and 250 basis points for the Letter of Credit Fee.
          (b) Thereafter, the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate shall be recomputed as of the
end of each fiscal quarter ending after the Closing Date based on the Leverage
Ratio as of such quarter end. Any increase or decrease in the Applicable Margin,
the Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of the Company]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3 [Certificate of the
Company], then the rates in Level V shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
          (c) If, as a result of any restatement of or other adjustment to the
financial statements of the Company and its Subsidiaries or for any other
reason, the Borrowers or the Lenders determine that (i) the Leverage Ratio as
calculated by the Borrowers as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have

29



--------------------------------------------------------------------------------



 



resulted in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the Issuing Lender, as the case may be,
under Section 2.5 [Letter of Credit Subfacility] or Section 4.3 [Interest During
Event of Default] or Section 9 [Default]. The Borrowers’ obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.
          Prime Rate shall mean the interest rate per annum announced from time
to time by the Administrative Agent at its Principal Office as its then prime
rate, which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.
          Principal Office shall mean the main banking office of the
Administrative Agent in Pittsburgh, Pennsylvania.
          Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.
          Prior Senior Credit Facility shall mean the credit facilities provided
to the Borrowers (or certain of them) pursuant to the terms of a Credit
Agreement among the Borrowers (or certain of them), National City Bank, as
Multicurrency Administrative Agent, the Affiliates of Borrowers party thereto as
guarantors, and various lending institutions party thereto, dated as of
February 12, 2007, the Borrowers’ obligations with respect to which are intended
to be satisfied in full on the Closing Date with advances of Loans hereunder.
          Professional Market Party . shall have the meaning given in the Dutch
Act on Financial Supervision (Wet op het financieel toezicht) and any regulation
promulgated thereunder as amended or replaced from time to time, which term
extends, inter alia, to Persons qualifying as a licensed bank thereunder, as
well as (in relation to the Netherlands Borrower or Persons located in or
organized under the laws of the Netherlands) any Person from which funds are
borrowed in an initial amount of at least the Dollar Equivalent of EUR 50,000.
          Pro Forma Basis shall mean, for purposes of calculating the
Consolidated Leverage Ratio and the Consolidated Interest Coverage Ratio, that
any Permitted Acquisition, any repurchase or redemption pursuant to clause
(c) of Section 8.2.5 [Dividends and Related Distributions], or any redemption of
the 2015 Senior Notes or the 2027 Convertible Notes pursuant to clause (ii) of
Section 8.2.18 [Covenants as to Certain Indebtedness] shall be deemed to have
occurred as of the first day of the most recent four (4) fiscal quarter period
preceding the date of such transaction for which the Company has delivered
financial statements pursuant to Section 8.3.1 [Quarterly Financial Statements]
or Section 8.3.2 [ Annual Financial Statements]. In connection with the
foregoing, with respect to any Permitted Acquisition (i) income statement items
(whether positive or negative) and items on the statement of cash flow
attributable to the

30



--------------------------------------------------------------------------------



 



Person or assets acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (A) such items are not otherwise
included in such income statement items and items on the statement of cash flow
for the Company and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.1 [Certain Definitions] and
(B) such items are supported by audited financial statements (if available) or
other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Company or any Subsidiary
(including the Person or assets acquired) in connection with such transaction
and any Indebtedness of the Person or assets acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
          Published Rate shall mean the rate of interest published each Business
Day in The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
          Purchase Money Security Interest shall mean Liens upon tangible
personal property securing loans to any Loan Party or Subsidiary of a Loan Party
or deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
          Qualifying Bank shall mean, with respect to Swiss Borrowers, any
Person which is recognized as a bank by the banking laws in force in its country
of incorporation, or if acting through a branch by the banking laws in force in
the country of that branch, and which exercises as its main purpose a true
banking activity, having bank personnel, premises, communication devices of its
own and the authority of decision-making and has a genuine banking activity, in
each case as per the Guidelines.
          Ratable Share shall mean the proportion that a Lender’s Commitment
(excluding the Swing Loan Commitment) bears to the Commitments (excluding the
Swing Loan Commitment) of all of the Lenders. If the Commitments have terminated
or expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.
          Receivables Subsidiary shall mean any entity established for the sole
purpose of engaging in asset securitizations.
          Regulated Substances shall mean, without limitation, any substance,
material or waste, regardless of its form or nature, defined under Environmental
Laws as a “hazardous substance,” “pollutant,” “pollution,” “contaminant,”
“hazardous or toxic substance,” “extremely hazardous substance,” “toxic
chemical,” “toxic substance,” “toxic waste,” “hazardous waste,” “special
handling waste,” “industrial waste,” “municipal waste,” “mixed waste,”
“infectious waste,” “chemotherapeutic waste,” “medical waste” or “regulated
substance” or any other material, substance or waste, regardless of its form or
nature, which otherwise is regulated by Environmental Laws.

31



--------------------------------------------------------------------------------



 



          Reference Currency shall have the meaning specified in the definition
of Equivalent Amount.
          Reimbursement Obligation shall have the meaning specified in
Section 2.5.3 [Disbursements, Reimbursement].
          Related Parties shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          Relevant Interbank Market shall mean in relation to Euro, the European
Interbank Market, in relation to the Canadian dollar, the CDOR Market and, in
relation to any other currency, the London interbank market.
          Relief Proceeding shall mean any proceeding seeking a decree or order
for relief in respect of any Loan Party or Subsidiary of a Loan Party in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law (whether domestic or foreign) now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or Subsidiary of a Loan Party for any substantial part of its property, or
for the winding-up or liquidation of its affairs, or an assignment for the
benefit of its creditors, or foreign jurisdiction equivalent of any of the
foregoing.
          Required Lenders shall mean Lenders (other than any Defaulting Lender)
having more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of such Lenders (or, after termination of the Revolving Credit
Commitments, the Dollar Equivalent amount of outstanding Revolving Credit Loans
and Ratable Share of Dollar Equivalent Letter of Credit Obligations of the
Lenders).
          Required Share shall have the meaning specified in Section 5.11
[Settlement Date Procedures].
          Revolving Credit Commitment shall mean, as to any Lender at any time,
the amount initially set forth opposite its name on Schedule 1.1(B) in the
column labeled “Amount of Commitment for Revolving Credit Loans,” as such
Commitment is thereafter reduced pursuant to Section 2.1.1.3 [Reduction of
Revolving Credit Commitment] or Section 5.7 [Mandatory Prepayments and Related
Commitment Reductions], assigned or modified and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.
          Revolving Credit Loans shall mean collectively and Revolving Credit
Loan shall mean separately all Revolving Credit Loans or any Revolving Credit
Loan made by the Lenders or one of the Lenders to the Borrowers pursuant to
Section 2.1 [Revolving Credit Commitments] or Section 2.5.3 [Disbursements,
Reimbursement].
          Revolving Facility Usage shall mean at any time the Dollar Equivalent
sum of the outstanding Revolving Credit Loans, the outstanding Swing Loans, and
the Letter of Credit Obligations.

32



--------------------------------------------------------------------------------



 



          Sale and Leaseback Transaction shall mean, with respect to the Company
and its Subsidiaries, any arrangement, directly or indirectly, with any Person
whereby the Company or such Subsidiary shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
          SEC shall mean the United States Securities and Exchange Commission.
          Security Agreement shall mean the Security Agreement in substantially
the form of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to
the Administrative Agent for the benefit of the Lenders.
          Settlement Date shall mean the Business Day on which the
Administrative Agent elects to effect settlement pursuant to Section 5.11
[Settlement Date Procedures].
          Solvent shall mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. and any successor thereto.
          Statements shall have the meaning specified in Section 6.1.6(i)
[Historical Statements].
          Subordinated Debt shall mean (a) the 2027 Convertible Notes,
(b) subordinated Indebtedness of any Loan Party evidenced by a Subordinated
Seller Note and (c) any other Indebtedness incurred by any Loan Party which by
its terms is specifically subordinated in right of payment to the prior payment
of any or all of the Obligations.
          Subordinated Seller Note shall mean a promissory note issued by any
Loan Party to the applicable seller as part of the consideration paid by any
Loan Party to such seller in connection with a Permitted Acquisition.
          Subsidiary of any Person at any time shall mean any corporation,
trust, partnership, any limited liability company or other business entity
(i) of which more than 50% of

33



--------------------------------------------------------------------------------



 



the outstanding voting securities or other interests normally entitled to vote
for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or (ii) which is controlled or capable of being controlled by such
Person or one or more of such Person’s Subsidiaries.
          Swing Loan Commitment shall mean each Swing Loan Lender’s commitment
to make Swing Loans in Dollars or Optional Currencies to the Borrowers pursuant
to Section 2.1.2 [Swing Loan Commitment] hereof in an aggregate principal amount
up to the Dollar Equivalent of the Swing Loan Sublimit. Swing Loan Commitments
shall mean the aggregate Swing Loan Commitments of all Swing Loan Lenders. The
Swing Loan Commitments shall not at any time exceed the Revolving Credit
Commitments. Although PNC’s Swing Loan Commitment with respect to Swing Loans in
Dollars shall be equal to the amount of the Swing Loan Sublimit as of the
Closing Date, such Swing Loan Commitment of PNC shall be automatically reduced
from time to time after the Closing Date by the amount of any additional Swing
Loan Commitment of any other Swing Loan Lender with respect to Swing Loans in
Optional Currencies, so that the aggregate amount of Swing Loan Commitments at
all times complies with the limitations set forth herein.
          Swing Loan Sublimit shall mean $30,000,000.
          Swing Loan Lender shall mean PNC, in its individual capacity as Lender
of Swing Loans in Dollars, or PNC or any other Lender, in its individual
capacity as Lender of Swing Loans in Optional Currencies pursuant to
Section 2.1.2 [Swing Loan Commitment], and Swing Loan Lenders shall mean all of
the Swing Loan Lenders.
          Swing Loan Note shall mean the Swing Loan Note of the Borrowers to PNC
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loans in Dollars or any
other Swing Loan Note to PNC or any other Swing Loan Lender substantially in the
form of Exhibit 1.1(N)(2) (or another form approved by the Borrowers and
Administrative Agent) evidencing the Swing Loans in Optional Currencies,
together in each case with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part, and Swing Loan Notes
shall mean all of such Swing Loan Notes.
          Swing Loan Request shall mean a request for a Swing Loan made in
accordance with Section 2.3.2 [Swing Loan Requests] hereof.
          Swing Loans shall mean collectively and Swing Loan shall mean
separately all Swing Loans or any Swing Loan made by the Swing Loan Lenders to
the Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.
          Swiss Bank Rules shall mean together the Swiss Ten Non-Bank Rule and
the Swiss Twenty Non-Bank Rule.
          Swiss Borrowers shall mean all Borrowers incorporated or otherwise
organized under the laws of Switzerland, each of which shall be individually
referred to herein as a Swiss Borrower.

34



--------------------------------------------------------------------------------



 



          Swiss Federal Tax Administration means the Swiss federal tax
administration referred to in Article 34 of the Swiss Withholding Tax Act.
          Swiss Ten Non-Bank Rule shall mean the rule that the aggregate number
of Lenders and Participants in respect of Loans to any Swiss Borrower pursuant
to this Agreement that are not Qualifying Banks must not at any time exceed ten,
all in accordance with the Guidelines.
          Swiss Tranche shall mean that portion of a Loan which can be used by a
Swiss Borrower under this Agreement.
          Swiss Twenty Non-Bank Rule shall mean the rule that the aggregate
number of lenders (including the Lenders), other than Qualifying Banks, of any
Swiss Borrower under all its outstanding debts relevant for classification as
debenture (Kassenobligation) (including debt arising under this Agreement,
facilities or private placements and intragroup loans, if and to the extent
intragroup loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of June 18, 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of August 1, 2010) must not at any time exceed twenty, all in accordance with
the Guidelines.
          Synthetic Debt shall mean, with respect to any Person as of any fiscal
quarter end date thereof, all obligations of such Person in respect of
transactions entered into by such Person that are intended to function primarily
as a borrowing of funds (including any minority interest transactions that
function primarily as a borrowing) but are not otherwise included in the
definition of “Indebtedness” or as a liability on the consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP.
          Synthetic Lease Obligation shall mean the monetary obligation of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property (including Sale
and Leaseback Transactions), in each case, creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Relief Proceedings to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
          TARGET2 shall mean the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilizes a single shared
platform and which was launched on 19 November 2007.
          TARGET Day shall mean any day on which TARGET2 is open for the
settlement of payment in Euro.
          Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
          TRICARE shall mean the United States Department of Defense health care
program for service families including, but not limited to, TRICARE Prime,
TRICARE Extra and TRICARE Standard, and any successor to or predecessor thereof.

35



--------------------------------------------------------------------------------



 



          UCP shall have the meaning specified in Section 11.11.1 [Governing
Law].
          USA Patriot Act shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
          Vendor Financingshall mean the sale in the ordinary course of business
by the Company or any of its Subsidiaries to De Lage Landen Financial Services,
Inc. or any other Person that is not an Affiliate of the Company or any of its
Subsidiaries of Customer Leases.
     1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.
     1.3 Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 8.2 [Negative Covenants]
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements]. In
the event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in
Section 8.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Company’s and its Subsidiaries’ financial statements at that time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein. Notwithstanding any other
provision of this Agreement, financial statements of businesses acquired in
Permitted

36



--------------------------------------------------------------------------------



 



Acquisitions directly or indirectly by a Loan Party or Subsidiary shall not be
required to comply with GAAP for periods prior to the date of consummation of
such Permitted Acquisition.
2.  REVOLVING CREDIT AND SWING LOAN FACILITIES
     2.1 Revolving Credit and Swing Loan Commitments.
               2.1.1 Revolving Credit Commitment.
                    2.1.1.1 Revolving Credit Loans. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender holding any Revolving Credit Commitment severally agrees to
make Revolving Credit Loans in either Dollars or one or more Optional Currencies
to the Borrowers at any time or from time to time on or after the date hereof to
the Expiration Date, provided that (i) after giving effect to each such Loan,
the aggregate Dollar Equivalent amount of Revolving Credit Loans from such
Lender shall not exceed such Lender’s Revolving Credit Commitment minus such
Lender’s Revolving Credit Ratable Share of the Dollar Equivalent amount of
Letters of Credit Outstanding, (ii) after giving effect to each such Loan, the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender to
any Foreign Borrower shall not exceed such Lender’s Ratable Share of any Foreign
Borrower Sublimit, (iii) the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments, and (iv) no Revolving Credit Loan to
which the Base Rate Option applies shall be made in an Optional Currency. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1. The Borrowers, jointly and severally, subject to Section 11.14 (if
applicable), shall repay in full the outstanding principal amount of the
Revolving Credit Loans, together with all accrued interest thereon and all fees
and other amounts owing under any of the Loan Documents relating thereto on the
Expiration Date or earlier termination of the Revolving Credit Commitments in
connection with the terms hereof.
                    2.1.1.2 Discretionary Increase in Revolving Credit
Commitments.
                    (i) Increasing Lenders and New Lenders. The Borrowers may,
at any time, but not more than two (2) times, prior to the fourth (4th)
anniversary of the Closing Date, request that (1) the current Lenders increase
their Revolving Credit Commitments (any current Lender which elects to increase
its Revolving Credit Commitment shall be referred to as an “Increasing Lender”)
or (2) one or more new lenders (each a “New Lender”) join this Agreement and
provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:
                         (a) No Obligation to Increase. No current Lender shall
be obligated to increase its Revolving Credit Commitment and any increase in the
Revolving Credit Commitment by any current Lender shall be in the sole
discretion of such current Lender;
                         (b) Defaults. There shall exist no Event of Default or,
unless consented to by the Required Lenders, Potential Default on the effective
date of such increase, either before or after giving effect to such increase;
                         (c) Aggregate Revolving Credit Commitments. After
giving effect to such increase, the total Revolving Credit Commitments shall not
exceed the lesser of

37



--------------------------------------------------------------------------------



 



(i) $475,000,000 or (ii) the sum of (A) the total Revolving Credit Commitments
as in effect on the date of such request prior to giving effect to any requested
increase, plus (B) $75,000,000 minus the amount of any prior increase to the
Revolving Credit Commitments under this Section 2.1.1.2;
                         (d) Resolutions; Opinion. The Loan Parties shall
deliver to the Administrative Agent on or before the effective date of such
increase the following documents in a form reasonably acceptable to the
Administrative Agent: (1) certifications of their corporate secretaries (or
foreign jurisdiction equivalent) with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) opinions of domestic and foreign counsel (as applicable)
addressed to the Administrative Agent and the Lenders addressing the
authorization and execution of the Loan Documents by, and enforceability of the
Loan Documents against, the Loan Parties;
                         (e) Notes. The Borrowers shall execute and deliver
(1) to each Increasing Lender a replacement revolving credit Note reflecting the
new amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender a revolving credit
Note reflecting the amount of such New Lender’s Revolving Credit Commitment.
                         (f) Approval of New Lenders. Any New Lender shall be
subject to the approval of the Administrative Agent and the Company and shall
not be (1) a Borrower or any of the Borrowers’ Subsidiaries or Affiliates or
(2) a natural person. The Revolving Credit Commitment of any New Lender shall
not be less than $10,000,000. The share of each New Lender located in or
organized under the laws of the Netherlands and the share of each New Lender
hereunder in the Loans to a Netherlands Borrower shall initially be at least the
Dollar Equivalent of EUR 50,000 or such New Lender shall otherwise qualify as a
Professional Market Party, and each such New Lender shall confirm the foregoing
on the date on which it becomes a New Lender hereunder by execution and delivery
of its Lender Joinder and Assumption Agreement in which the New Lender confirms
that it is a Professional Market Party.
                         (g) Increasing Lenders. Each Increasing Lender shall
confirm its agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five
(5) days before the effective date of such increase.
                         (h) New Lenders—Joinder. Each New Lender shall execute
a lender joinder in substantially the form of Exhibit 2.1 pursuant to which such
New Lender shall join and become a party to this Agreement and the other Loan
Documents with a Revolving Credit Commitment in the amount set forth in such
lender joinder.
                    (ii) Treatment of Outstanding Loans and Letters of Credit.
                         (a) Repayment of Outstanding Revolving Credit Loans;
Borrowing of New Revolving Credit Loans. On the effective date of such increase,
at the request of the Administrative Agent, the Borrowers shall repay all
Revolving Credit Loans then outstanding, subject to the Loan Parties’ indemnity
obligations under Section 5.10 [Indemnity]; provided that they may borrow new
Revolving Credit Loans with a Borrowing Date on such

38



--------------------------------------------------------------------------------



 



date. Each of the Lenders shall participate in any new Revolving Credit Loans
made on or after such date in accordance with their respective Ratable Shares
after giving effect to the increase in Revolving Credit Commitments contemplated
by this Section 2.1.1.2.
                         (b) Outstanding Letters of Credit. On the effective
date of such increase, each Increasing Lender and each New Lender (i) will be
deemed to have purchased a participation in each then outstanding Letter of
Credit equal to its Ratable Share of such Letter of Credit and the participation
of each other Lender in such Letter of Credit shall be adjusted accordingly and
(ii) will acquire (and will pay to the Administrative Agent, for the account of
each Lender, in immediately available funds, an amount equal to) its Ratable
Share of all outstanding Participation Advances.
                    2.1.1.3 Reduction of Revolving Credit Commitment. The
Borrowers shall have the right at any time after the Closing Date upon five
(5) days’ prior written notice to the Administrative Agent to permanently reduce
(ratably among the Lenders in proportion to their Ratable Shares) the Revolving
Credit Commitments, in a minimum amount of $5,000,000 and whole multiples of
$1,000,000, or to terminate completely the Revolving Credit Commitments, without
penalty or premium except as hereinafter set forth; provided that any such
reduction or termination shall be accompanied by prepayment of the Notes (in
accordance with Section 5.6 [Voluntary Prepayments]) (and all amounts referred
to in Section 5.10 [Indemnity] hereof) to the extent necessary to cause the
aggregate Revolving Facility Usage after giving effect to such prepayments to be
equal to or less than the Revolving Credit Commitments as so reduced or
terminated. Any notice to reduce the Revolving Credit Commitments under this
Section 2.1.1.3 shall be irrevocable.
               2.1.2 Swing Loan Commitment.
                    2.1.2.1 Swing Loans Generally.
          (i) Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
loans and repayments between Settlement Dates, PNC, as a Swing Loan Lender may
(unless it has received written notice of the existence of any Event of Default
and so long as such shall continue to exist or, unless consented to by the
Required Lenders, a Potential Default and so long as such shall continue to
exist), at its option, cancelable at any time for any reason whatsoever, make
swing loans in Dollars and, subject to Section 2.1.2.2 below, PNC or any other
Swing Loan Lender may (unless such Swing Loan Lender has received written notice
of the existence of any Event of Default and so long as such shall continue to
exist or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist), at its option, cancelable at any time
for any reason whatsoever, make swing loans in Optional Currencies
(collectively, all such Dollar and Optional Currency swing loans are referred to
as the “Swing Loans”), to the Borrowers at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal Dollar Equivalent amount up to but not in excess of the Swing Loan
Sublimit, provided that after giving effect to each such Loan, the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments.
          (ii) Within the limits of time and amount set forth in this
Section 2.1.2, and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.2.

39



--------------------------------------------------------------------------------



 



          (iii) Notwithstanding any other provision hereof, as a condition to
the making of any optional Swing Loan, if any Lender is at such time a
Defaulting Lender hereunder, PNC may require that satisfactory arrangements with
the Borrowers or such Defaulting Lender be entered into to eliminate the Swing
Loan Lenders’ risk with respect to such Defaulting Lender (it being understood
that PNC would consider the Borrowers or the Defaulting Lender providing cash
collateral to the Administrative Agent, for the benefit of the Swing Loan
Lenders, to secure the Defaulting Lender’s Ratable Share of the Swing Loans, a
satisfactory arrangement).
                    2.1.2.2 Swing Loans in Optional Currencies.
          (i) If the Borrowers wish to request a Swing Loan in an Optional
Currency, the Borrowers shall so indicate in their Swing Loan Request delivered
pursuant to Section 2.3.2 [Swing Loan Requests] below. If the request for a
Swing Loan in an Optional Currency is an initial request as to which no Swing
Loan Lender has yet agreed to enter into a Swing Loan Commitment, the applicable
Swing Loan Request shall be delivered by Borrowers to the existing Swing Loan
Lenders for their consideration, with a copy to the Administrative Agent. If the
request relates to an existing Swing Loan Commitment in Optional Currencies of a
particular Swing Loan Lender, it shall be delivered to the applicable Swing Loan
Lender, with a copy to the Administrative Agent. In the case of an initial
request for a Swing Loan in an Optional Currency as to which no Swing Loan
Lender has provided a Swing Loan Commitment, if the existing Swing Loan Lenders
do not agree to make such requested Swing Loan in an Optional Currency by
providing a Swing Loan Commitment with respect thereto, then the Swing Loan
Lenders shall so inform the Administrative Agent, which shall then submit such
request to the other Lenders for their consideration. No Lender shall be
obligated to provide such Swing Loan in an Optional Currency and the provision
of any such Swing Loan in an Optional Currency by any Lender shall be in the
sole discretion of such Lender. If any Lender agrees to make a Swing Loan in an
Optional Currency by providing a Swing Loan Commitment with respect thereto, the
Borrowers shall execute and deliver a Swing Loan Note to each such Swing Loan
Lender in the maximum amount of such Swing Loan Lender’s Swing Loan Commitment
with respect to Swing Loans in Optional Currencies (or specified Optional
Currencies, as the case may be), pursuant to Section 2.7.1 [Notes], and the
applicable Swing Loan Lender’s acceptance of such Swing Loan Note shall provide
its Swing Loan Commitment. Swing Loans in Optional Currencies, if made, shall be
made by existing Lenders, who shall by the making of such Swing Loans in
Optional Currencies become Swing Loan Lenders hereunder.
          (ii) Swing Loans in Optional Currencies are subject to the following
additional limitations: (a) Swing Loans of all Borrowers in Optional Currencies
may not exceed the aggregate Dollar Equivalent principal amount of $25,000,000;
(b) Swing Loans of any Foreign Borrower may not exceed an aggregate Dollar
Equivalent principal amount equal to 20% of such Foreign Borrower’s applicable
Foreign Borrower Sublimit; (c) if total Revolving Facility Usage at any time
exceeds $325,000,000 (i) no Swing Loans in Optional Currencies may be requested
until Revolving Facility Usage falls below $300,000,000, and (ii) all
outstanding Swing Loans in Optional Currencies shall be immediately converted to
Revolving Credit Loans pursuant to Section 2.4.5 [Borrowings to Repay Swing
Loans] if Revolving Credit Loans are then available or, if they are not, repaid
in full by Borrowers; (d) Swing Loans in Optional Currencies must comply with
Section 2.6 [Utilization of Commitments in Optional Currencies], including
without limitation the provision in Section 2.6.1 [Notices From Lenders That
Optional Currencies Are Unavailable to Fund New Loans] that no Swing Loan may be
requested if the

40



--------------------------------------------------------------------------------



 



aggregate amount of Revolving Credit Loans (including Swing Loans) in all
Optional Currencies, taking into account such requested Swing Loan and all other
Revolving Credit Loans (including Swing Loans) then outstanding in all Optional
Currencies, would exceed the aggregate Optional Currency Sublimit applicable to
all Optional Currencies; and (e) if an Event of Default exists, no Swing Loans
in Optional Currencies may thereafter be requested and all outstanding Swing
Loans in Optional Currencies shall be immediately converted to Revolving Credit
Loans pursuant to Section 2.4.5 [Borrowings to Repay Swing Loans] if Revolving
Credit Loans are then available or, if they are not, repaid in full by
Borrowers.
     2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.3 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Dollar
Equivalent Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.
     2.3 Revolving Credit Loan Requests; Swing Loan Requests.
               2.3.1 Revolving Credit Loan Requests. Except as otherwise
provided herein, the Borrowers may from time to time prior to the Expiration
Date request the Lenders to make Revolving Credit Loans, or renew or convert the
Interest Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 12:00 p.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans in Dollars
to which the Euro-Rate Option applies or the conversion to or the renewal of the
Euro-Rate Option for any Loans in Dollars; (ii) four (4) Business Days prior to
the proposed Borrowing Date with respect to the making of Revolving Credit Loans
in an Optional Currency or the date of conversion to or renewal of the Euro-Rate
Option for Revolving Credit Loans in an Optional Currency; and (iii) the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.3 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify (i) the aggregate amount of the proposed Loans (expressed in the
currency in which such Loans shall be funded) comprising each Borrowing Tranche,
the Dollar Equivalent amount of which shall be in (x) integral multiples of
$500,000 and not less than $1,000,000 for each Borrowing Tranche to which the
Euro-Rate Option applies and (y) integral multiples of $100,000 and not less
than $500,000 for each Borrowing Tranche under the Base Rate Option;
(ii) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Revolving Credit Loans comprising the applicable Borrowing Tranche;
(iii) the currency in which such Loans shall be funded if the

41



--------------------------------------------------------------------------------



 



Borrowers are electing the Euro-Rate Option; (iv) in the case of a Borrowing
Tranche to which the Euro-Rate Option applies, an appropriate Interest Period
for the Loans comprising such Borrowing Tranche; and (v) which Borrower is
requesting the Revolving Credit Loan.
               2.3.2 Swing Loan Requests. Except as otherwise provided herein,
the Borrowers may from time to time prior to the Expiration Date request PNC, as
a Swing Loan Lender, to make Swing Loans in Dollars, or request PNC or any other
Swing Loan Lender to make Swing Loans in Optional Currencies, by delivering to
such Swing Loan Lender, with a copy to the Administrative Agent, not later than
12:00 noon on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.3.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent and Swing Loan
Lenders may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be not less than
$100,000.
     2.4 Making and Repaying Revolving Credit Loans and Swing Loans;
Presumptions by the Administrative Agent.
               2.4.1 Making Revolving Credit Loans. The Administrative Agent
shall, promptly after receipt by it of a Loan Request pursuant to Section 2.3
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the
Borrowers, including the currency in which Revolving Credit Loan is requested,
and the apportionment among the Lenders of the requested Revolving Credit Loans
as determined by the Administrative Agent in accordance with Section 2.2 [Nature
of Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender
shall remit the principal amount of each Revolving Credit Loan in the requested
Optional Currency (or in Dollars if so requested by the Administrative Agent) to
the Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrowers in immediately
available funds in Dollars or the requested Optional Currency (as applicable) at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds, in the applicable
Optional Currency, to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.4.2
[Presumptions by the Administrative Agent].
               2.4.2 Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.4.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the

42



--------------------------------------------------------------------------------



 



Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate (or, with respect to any payment in an Optional
Currency, the Overnight Rate) and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
               2.4.3 Making Swing Loans. So long as each Swing Loan Lender
elects to make Swing Loans, such Swing Loan Lender shall, after receipt by it of
a Swing Loan Request pursuant to Section 2.3.2 [Swing Loan Requests] fund such
Swing Loan to the Borrowers in Dollars or, if applicable, the relevant Optional
Currency, and immediately available funds at the Principal Office prior to 4:00
p.m. on the Borrowing Date or, in the case of Swing Loans in Optional
Currencies, prior to such date and time as has been agreed among the
Administrative Agent, relevant Swing Loan Lender and the Borrowers.
               2.4.4 Repayment of Revolving Credit Loans. The Borrowers shall
repay the Revolving Credit Loans together with all outstanding interest thereon
on the Expiration Date.
               2.4.5 Borrowings to Repay Swing Loans. Each Swing Loan Lender
may, at its option, exercisable at any time for any reason whatsoever, demand
repayment of its Swing Loans, and each Lender shall make a Revolving Credit Loan
in Dollars in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans of such Swing Loan Lender, plus,
if such Swing Loan Lender so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations (to the extent applicable, calculated using Dollar
Equivalents). Revolving Credit Loans made pursuant to the preceding sentence
shall bear interest at the Base Rate Option and shall be deemed to have been
properly requested in accordance with Section 2.3.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. Each
Swing Loan Lender shall provide notice to the Lenders (which may be telephonic
or written notice by letter, facsimile or telex) that such Revolving Credit
Loans are to be made under this Section 2.4.5 and of the apportionment among the
Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.3.1
[Revolving Credit Loan Requests] are then satisfied) by the time such Swing Loan
Lender so requests, which shall not be earlier than 3:00 p.m. on the Business
Day next after the date the Lenders receive such notice from such Swing Loan
Lender.
               2.4.6 Swing Loans Under Cash Management Agreements. In addition
to making Swing Loans pursuant to the foregoing provisions of Section 2.4.3
[Making Swing Loans], without the requirement for a specific request from the
Borrowers pursuant to Section 2.3.2 [Swing Loan Requests], PNC as a Swing Loan
Lender may make Swing Loans to the Borrowers in accordance with the provisions
of the agreements between the Company and such Swing Loan Lender relating to the
Company’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Company’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Company’s

43



--------------------------------------------------------------------------------



 



accounts which are subject to the provisions of the Cash Management Agreements.
Swing Loans made pursuant to this Section 2.4.6 in accordance with the
provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.3.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.4.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2. The
Borrowers acknowledge and agree that each Borrower materially benefits from the
arrangements made pursuant to Section 2.3 and the Cash Management Agreements,
and each Borrower shall be jointly and severally liable, subject to
Section 11.14 [Foreign Borrowers and Foreign Guarantors], for all Obligations,
including without limitation, those arising from the operation of this Section.
               2.4.7 Records of Swing Loans in Optional Currencies. Each Swing
Loan Lender which agrees in its discretion hereunder to provide Swing Loans in
Optional Currencies to the Borrowers shall provide the Administrative Agent with
(i) written notice on the same Business Day of the advancing, repayment or
prepayment of each such Swing Loan, specifying the amount so advanced, repaid or
prepaid, (ii) immediately upon execution thereof, copies of each applicable
Swing Loan Note, and (iii) promptly upon request, such other information as the
Administrative Agent may request from time to time with respect to Swing Loans
in Optional Currencies.
     2.5 Letter of Credit Subfacility.
               2.5.1 Issuance of Letters of Credit. The Borrowers may at any
time prior to the Expiration Date request the issuance of a standby letter of
credit or Commercial Letter of Credit (each a “Letter of Credit”) which may be
denominated in either Dollars or an Optional Currency on behalf of themselves,
another Loan Party or another Subsidiary of the Company, or the amendment or
extension of an existing Letter of Credit, by delivering or having such other
Loan Party deliver to the Issuing Lender (with a copy to the Administrative
Agent) a completed application and agreement for letters of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least two
(2) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. Promptly after receipt of
any letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide Administrative Agent with a copy thereof. All
letters of credit which are identified on Schedule 2.5.1 hereto, which shall
consist of all letters of credit issued under the Prior Senior Credit Facility
which are outstanding on the Closing Date, shall be deemed to have been issued
under this Agreement. Unless the Issuing Lender has received notice from any
Lender, Administrative Agent or any Loan Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and

44



--------------------------------------------------------------------------------



 



Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.4.6, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than the Expiration Date and provided further that in no event shall
(i) the Dollar Equivalent of Letter of Credit Obligations exceed, at any one
time, $25,000,000 (the “Letter of Credit Sublimit”) or (ii) the Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitments. Each
request by the Borrowers for the issuance, amendment or extension of a Letter of
Credit shall be deemed to be a representation by the Borrowers that they shall
be in compliance with the preceding sentence and with Section 7 [Conditions of
Lending and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to
Borrowers and Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
     Notwithstanding any other provision hereof, no Issuing Lender shall be
required to issue any Letter of Credit, if any Lender is at such time a
Defaulting Lender hereunder, unless such Issuing Lender has entered into
satisfactory arrangements with the Borrowers or such Defaulting Lender to
eliminate the Issuing Lender’s risk with respect to such Defaulting Lender (it
being understood that the Issuing Lender would consider the Borrowers or the
Defaulting Lender providing cash collateral to the Administrative Agent, for the
benefit of the Issuing Lender, to secure the Defaulting Lender’s Ratable Share
of the Letter of Credit, a satisfactory arrangement).
               2.5.2 Letter of Credit Fees.
               The Borrowers shall pay (i) to the Administrative Agent for the
ratable account of the Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Letter of Credit Fee Rate, and (ii) to the Issuing Lender for its own
account a fronting fee equal to .125% per annum (in each case computed on the
basis of a year of 360 days and actual days elapsed), which fees shall be
computed on the Dollar Equivalent daily average Letter of Credit Obligations and
shall be payable quarterly in arrears on each Payment Date following issuance of
each Letter of Credit. The Borrowers shall also pay to the Issuing Lender for
the Issuing Lender’s sole account the Issuing Lender’s then in effect customary
fees and administrative expenses payable with respect to the Letters of Credit
as the Issuing Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.
               2.5.3 Disbursements, Reimbursement. Immediately upon the issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in a Dollar Equivalent
amount equal to such Lender’s Ratable Share of the maximum amount available to
be drawn under such Letter of Credit and the amount of such drawing,
respectively.
                    2.5.3.1 In the event of any request for a drawing under a
Letter of Credit by the beneficiary or transferee thereof, the Issuing Lender
will promptly notify the Borrowers and the Administrative Agent thereof.
Provided that it shall have received such notice, the Borrowers shall reimburse
(such obligation to reimburse the Issuing Lender shall sometimes be referred to
as a “Reimbursement Obligation”) the Issuing Lender prior to 12:00

45



--------------------------------------------------------------------------------



 



noon on each date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”) by paying to the Administrative
Agent for the account of the Issuing Lender an amount equal to the amount so
paid by the Issuing Lender, in the same currency as paid, unless otherwise
required by the Administrative Agent. In the event the Borrowers fail to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the Drawing
Date, the Administrative Agent will promptly notify each Lender thereof, and the
Borrowers shall be deemed to have requested that Revolving Credit Loans be made
in an Equivalent Amount of such Reimbursement Obligations by the Lenders in
Dollars under the Base Rate Option to be disbursed on the Drawing Date under
such Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements.
The Borrowers’ failure to reimburse the Issuing Lender pursuant to the foregoing
sentence shall not constitute an Event of Default so long as the amount of the
unutilized portion of the Revolving Credit Commitment is sufficient to reimburse
the Issuing Lender and the other conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements are satisfied. Any
notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.5.3.1 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
                    2.5.3.2 Each Lender shall upon any notice pursuant to
Section 2.5.3.1 make available to the Administrative Agent for the account of
the Issuing Lender an amount in Dollars in immediately available funds equal to
its Ratable Share of the Dollar Equivalent amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.5.3 [Disbursement;
Reimbursement]) each be deemed to have made a Revolving Credit Loan in Dollars
under the Base Rate Option to the Borrowers in that amount. If any Lender so
notified fails to make available to the Administrative Agent for the account of
the Issuing Lender the amount of such Lender’s Ratable Share of such amount by
no later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate (or, for any payment in an Optional Currency, the
Overnight Rate) during the first three (3) days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Loans under the
Revolving Credit Base Rate Option on and after the fourth day following the
Drawing Date. The Administrative Agent and the Issuing Lender will promptly give
notice (as described in Section 2.5.3.1 above) of the occurrence of the Drawing
Date, but failure of the Administrative Agent or the Issuing Lender to give any
such notice on the Drawing Date or in sufficient time to enable any Lender to
effect such payment on such Drawing Date shall not relieve such Lender from its
obligation under this Section 2.5.3.2.
                    2.5.3.3 With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans in Dollars under the Base Rate Option to
the Borrowers in whole or in part as contemplated by Section 2.5.3.1, because of
the Borrowers’ failure to satisfy the conditions set forth in Section 7.2 [Each
Loan or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrowers shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in Dollars in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the

46



--------------------------------------------------------------------------------



 



account of the Issuing Lender pursuant to Section 2.5.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a “Participation Advance”) from such
Lender in satisfaction of its participation obligation under this Section 2.5.3.
               2.5.4 Repayment of Participation Advances.
                    2.5.4.1 Upon (and only upon) receipt by the Administrative
Agent for the account of the Issuing Lender of immediately available funds from
the Borrowers (i) in reimbursement of any payment made by the Issuing Lender
under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender’s Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender.
                    2.5.4.2 If the Administrative Agent is required at any time
to return to any Loan Party, or to a trustee, receiver, liquidator, custodian,
or any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate (or, for any payment in an Optional Currency, the Overnight Rate) in effect
from time to time.
               2.5.5 Documentation. Each Loan Party agrees to be bound by the
terms of the Issuing Lender’s application and agreement for letters of credit
and the Issuing Lender’s written regulations and customary practices relating to
letters of credit, though such interpretation may be different from such Loan
Party’s own. In the event of a conflict between such application or agreement
and this Agreement, this Agreement shall govern. It is understood and agreed
that, except in the case of gross negligence or willful misconduct, the Issuing
Lender shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
               2.5.6 Determinations to Honor Drawing Requests. In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit.
               2.5.7 Nature of Participation and Reimbursement Obligations. Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.5.3
[Disbursements, Reimbursement], as a

47



--------------------------------------------------------------------------------



 



result of a drawing under a Letter of Credit, and the Obligations of the
Borrowers to reimburse the Issuing Lender upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.5.7 under all
circumstances, including the following circumstances:
          (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrowers or any other Person for any reason whatsoever, or which any Loan
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever;
          (ii) the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Revolving Credit Commitments], Section 2.3 [Revolving Credit Loan
Requests; Swing Loan Requests], Section 2.4 [Making Revolving Credit Loans and
Swing Loans; Etc.] or Section 7.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.5.3 [Disbursements, Reimbursement];
          (iii) any lack of validity or enforceability of any Letter of Credit;
          (iv) any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);
          (v) the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;
          (vi) payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
          (vii) the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

48



--------------------------------------------------------------------------------



 



          (viii) any failure by the Issuing Lender or any of its Affiliates to
issue any Letter of Credit in the form requested by any Loan Party, unless the
Issuing Lender has received written notice from such Loan Party of such failure
within three Business Days after the Issuing Lender shall have furnished such
Loan Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
          (ix) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
          (x) any breach of this Agreement or any other Loan Document by any
party thereto;
          (xi) the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;
          (xii) the fact that an Event of Default or a Potential Default shall
have occurred and be continuing;
          (xiii) the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and
          (xiv) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
               2.5.8 Indemnity. Each Borrower hereby agrees to protect,
indemnify, pay and save harmless the Issuing Lender and any of its Affiliates
that has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel) which the Issuing Lender or any of its Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body.
               2.5.9 Liability for Acts and Omissions. As between any Loan Party
and the Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender shall not
be responsible for any of the following, including any losses or damages to any
Loan Party or other Person or property relating therefrom: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the
Issuing Lender or its Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit

49



--------------------------------------------------------------------------------



 



or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) the failure
of the beneficiary of any such Letter of Credit, or any other party to which
such Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender’s or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
          Without limiting the generality of the foregoing, the Issuing Lender
and each of its Affiliates (i) may rely on any oral or other communication
believed in good faith by the Issuing Lender or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit,
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Issuing Lender or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the Issuing Lender or
its Affiliates under or in connection with the Letters of Credit issued by it or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.

50



--------------------------------------------------------------------------------



 



               2.5.10 Issuing Lender Reporting Requirements. Any Issuing Lender
other than PNC shall, on the first Business Day of each month, provide to
Administrative Agent and Borrowers a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party (if applicable), the
original face amount (if any) and the expiration date of any Letter of Credit of
such Lender outstanding at any time during the preceding month, and any other
information relating to such Letters of Credit that the Administrative Agent may
request.
               2.5.11 Cash Collateral. Upon the request of Administrative Agent,
(i) if any Issuing Lender has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in a Letter of Credit
Borrowing which has not been repaid by the Borrowers in accordance with
Section 2.5.3.3 [Disbursements, Reimbursement], or (ii) if, on the Expiration
Date, any Letter of Credit Obligation for any reason remains outstanding,
Borrowers shall, in each case, immediately Cash Collateralize the then
outstanding amount of all Letter of Credit Obligations. Each Borrower hereby
grants to Administrative Agent, for the benefit of each Issuing Lender and the
Lenders, a security interest in all cash collateral pledged pursuant to this
Section or otherwise under this Agreement.
     2.6 Utilization of Commitments in Optional Currencies.
               2.6.1 Periodic Computations of Dollar Equivalent Amounts of
Revolving Credit Loans and Letters of Credit Outstanding; Repayment in Same
Currency. For purposes of determining utilization of the Revolving Credit
Commitments, the Administrative Agent will determine the Dollar Equivalent
amount of (i) proposed Letters of Credit to be denominated in an Optional
Currency as of the requested Borrowing Date or date of issuance, as the case may
be, (ii) Letters of Credit Outstanding denominated in an Optional Currency as of
the last Business Day of each month, and (iii) outstanding Revolving Credit
Loans denominated in an Optional Currency as of the end of each Interest Period
and, in the case of Swing Loans, as and when the Administrative Agent determines
such computation is necessary (each such date under clauses (i) through (iii),
and any other date on which the Administrative Agent determines it is necessary
or advisable to make such computation, in its sole discretion, is referred to as
a “Computation Date”). Unless otherwise provided in this Agreement, each Loan
and Reimbursement Obligation shall be repaid or prepaid in the same currency in
which the Loan or Reimbursement Obligation was made.
               2.6.2 Notices From Lenders That Optional Currencies Are
Unavailable to Fund New Loans. The Lenders shall be under no obligation to make
the Revolving Credit Loans requested by the Borrowers which are denominated in
an Optional Currency if any Lender notifies the Administrative Agent by 5:00
p.m. four (4) Business Days prior to the Borrowing Date for such Revolving
Credit Loans that such Lender cannot provide its Revolving Credit Ratable Share
of such Revolving Credit Loans in such Optional Currency. In the event the
Administrative Agent timely receives a notice from a Lender pursuant to the
preceding sentence, the Administrative Agent will notify the Borrowers no later
than 12:00 noon three (3) Business Days prior to the Borrowing Date for such
Revolving Credit Loans that the Optional Currency is not then available for such
Revolving Credit Loans, and the Administrative Agent shall promptly thereafter
notify the Lenders of the same and the Lenders shall not make such Revolving
Credit Loans requested by the Borrowers under their Loan Request. The Lenders
shall also be under no obligation to make the Revolving Credit Loans requested
by the Borrowers to be denominated in an Optional Currency if the aggregate
amount of Revolving Credit Loans (i) in such Optional

51



--------------------------------------------------------------------------------



 



Currency, taking into account such requested Revolving Credit Loans and all
other Revolving Credit Loans then outstanding in such Optional Currency, would
exceed the individual Optional Currency Sublimit applicable to such requested
Optional Currency, or (ii) in all Optional Currencies, taking into account such
requested Revolving Credit Loans and all other Revolving Credit Loans then
outstanding in all Optional Currencies, would exceed the aggregate Optional
Currency Sublimit applicable to all Optional Currencies.
               2.6.3 Notices From Lenders That Optional Currencies Are
Unavailable to Fund Renewals of the Euro-Rate Option. If the Borrowers deliver a
Loan Request requesting that the Lenders renew the Euro-Rate Option with respect
to an outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such Lender cannot continue to provide Revolving Credit Loans in such
Optional Currency. In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrowers no later than 12:00 noon three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified the Borrowers that any such continuation of such
Revolving Credit Loans in such Optional Currency is not then available, any
notice of renewal with respect thereto shall be deemed withdrawn, and such Loans
shall be redenominated into Loans in Dollars at the Base Rate Option or
Euro-Rate Option, at the Company’s option on behalf of the Borrowers (subject,
in the case of the Euro-Rate Option, to compliance with Section 2.4 [Making
Revolving Credit Loans, Etc.] and Section 4.1 [Interest Rate Options]), with
effect from the last day of the Interest Period with respect to any such Loans.
The Administrative Agent will promptly notify the Borrowers and the Lenders of
any such redenomination, and in such notice, the Administrative Agent will state
the aggregate Dollar Equivalent amount of the redenominated Revolving Credit
Loans in an Optional Currency as of the applicable Computation Date with respect
thereto and such Lender’s Revolving Credit Ratable Share thereof.

52



--------------------------------------------------------------------------------



 



               2.6.4 European Monetary Union.
                    2.6.4.1 Payments In Euros Under Certain Circumstances. If
(i) any Optional Currency ceases to be lawful currency of the nation issuing the
same and is replaced by the Euro or (ii) any Optional Currency and the Euro are
at the same time recognized by any governmental authority of the nation issuing
such currency as lawful currency of such nation and the Administrative Agent or
the Required Lenders shall so request in a notice delivered to the Borrowers,
then any amount payable hereunder by any party hereto in such Optional Currency
shall instead by payable in the Euro and the amount so payable shall be
determined by translating the amount payable in such Optional Currency to the
Euro at the exchange rate established by that nation for the purpose of
implementing the replacement of the relevant Optional Currency by the Euro (and
the provisions governing payments in Optional Currencies in this Agreement shall
apply to such payment in the Euro as if such payment in the Euro were a payment
in an Optional Currency). Prior to the occurrence of the event or events
described in clause (i) or (ii) of the preceding sentence, each amount payable
hereunder in any Optional Currency will, except as otherwise provided herein,
continue to be payable only in that currency.
                    2.6.4.2 Additional Compensation Under Certain Circumstances.
The Borrowers agree, at the request of any Lender, to compensate such Lender for
any loss, cost, expense or reduction in return that such Lender shall reasonably
determine shall be incurred or sustained by such Lender as a result of the
replacement of any Optional Currency by the Euro and that would not have been
incurred or sustained but for the transactions provided for herein. A
certificate of any Lender setting forth such Lender’s determination of the
amount or amounts necessary to compensate such Lender shall be delivered to the
Borrowers and shall be conclusive absent manifest error so long as such
determination is made on a reasonable basis. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
               2.6.5 Requests for Additional Optional Currencies. The Borrowers
may deliver to the Administrative Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein, provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers’ request.
     2.7 Provisions Applicable to All Loans.
               2.7.1 Notes. The Obligation of the Borrowers to repay the
aggregate unpaid principal amount of the Revolving Credit Loans and Swing Loans
made to them by each Lender, together with interest thereon, shall be evidenced
by a revolving credit Note and Swing Loan Notes dated as of the Closing Date
(or, if later, the date such Lender becomes a Lender or Swing Loan Lender, as
the case may be, hereunder in accordance with this Agreement), payable to the
order of such Lender in a face amount equal to the Revolving Credit Commitment
or

53



--------------------------------------------------------------------------------



 



Swing Loan Commitment, as applicable, of such Lender. Upon request to the
Administrative Agent made prior to the Closing Date (or, if later, the date such
Lender becomes a Lender or a Swing Loan Lender, as the case may be, hereunder in
accordance with this Agreement), any Lender may elect to evidence the aggregate
unpaid principal amount of all Revolving Credit Loans and Swing Loans made by it
through the maintenance in the ordinary course of business of accounts or
records, which accounts or records shall be available to the Administrative
Agent to review promptly upon request, in lieu of receipt of original Notes. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent with respect to
such matters, the accounts and records of the Administrative Agent shall control
absent manifest error.
               2.7.2 Use of Proceeds. The proceeds of Revolving Credit Loans
shall be used for repaying in full and terminating the Prior Senior Credit
Facility and financing working capital, permitted capital expenditures,
Permitted Acquisitions, the redemption, purchase or repurchase of 2015 Senior
Notes and/or 2027 Convertible Notes and general corporate purposes (including
the payment of fees and expenses related to foregoing permitted purposes).
               2.7.3 Commitment Fees. Accruing from the date hereof until the
Expiration Date, the Borrowers agree to pay in Dollars to the Administrative
Agent for the account of each Lender, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 360 days and actual days elapsed) multiplied by the average
daily difference between the amount of (i) such Lender’s Revolving Credit
Commitment and (ii) such Lender’s Ratable Share of the Revolving Facility Usage
(except that for purposes of this computation, each Swing Loan Lender’s Swing
Loans shall be deemed to be borrowed amounts under its Revolving Credit
Commitment and not under the Revolving Credit Commitments of the other Lenders);
provided, however, that any Commitment Fee accrued with respect to the Revolving
Credit Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender
except to the extent that such Commitment Fee shall otherwise have been due and
payable by the Borrowers prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date.
               2.7.4 Joint and Several Obligations. Subject to any limitations
expressly set forth in Section 11.14 [Foreign Borrowers and Guarantors] with
respect to Foreign Borrowers and in any Guaranty Agreement of any Foreign
Guarantor with respect to Foreign Guarantors, all Obligations of the Borrowers
and the Guarantors are joint and several.
3.  RESERVED
4.  INTEREST RATES
     4.1 Interest Rate Options. The Borrowers shall pay interest in respect of
the outstanding unpaid principal amount of the Loans as selected by them from
the Base Rate Option or Euro-Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
the Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing

54



--------------------------------------------------------------------------------



 



Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than twelve
(12) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default exists and is continuing, the Borrowers may
not request, convert to, or renew the Euro-Rate Option for any Loans and all
existing Borrowing Tranches bearing interest under the Euro-Rate Option shall be
converted as their Interest Periods expire to the Base Rate Option. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate. Interest on the principal
amount of each Loan made in an Optional Currency shall be paid by the Borrowers
in such Optional Currency.
               4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest
Rate. Subject to Section 4.3 [Interest During Event of Default], the Borrowers
shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans except that no Loan to which a Base
Rate shall apply may be made in an Optional Currency:
          (i) Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or
          (ii) Revolving Credit Euro-Rate Option: A rate per annum (computed on
the basis of a year of 360 days and actual days elapsed) equal to the Euro-Rate
plus the Applicable Margin; provided, however, that in the case of a Revolving
Credit Loan which is denominated in Canadian dollars, such rate per annum shall
be calculated on the basis of a 365 day year.
          (iii) Swing Loans: Swing Loans shall bear interest at a rate per annum
(computed on the basis of a year of 360 days and actual days elapsed) equal to
Daily Euro-Rate plus the Applicable Margin with respect to Loans bearing
interest at the Euro-Rate Option; provided, however, that Swing Loans in
Optional Currencies may, if necessary, bear interest based on an alternative
daily floating rate of interest agreed among the applicable Swing Loan Lenders
and Borrowers.
               4.1.2 Rate Quotations. The Borrowers may call the Administrative
Agent on or before the date on which a Loan Request is to be delivered to
receive an indication of the rates then in effect, but it is acknowledged that
such projection shall not be binding on the Administrative Agent or the Lenders
nor affect the rate of interest which thereafter is actually in effect when the
election is made.
     4.2 Interest Periods. At any time when the Borrowers shall select, convert
to or renew a Euro-Rate Option, the Borrowers shall notify the Administrative
Agent thereof at least four (4) Business Days prior to the effective date of
such Interest Rate Option, with respect to a Loan in an Optional Currency, and,
in all other cases, three (3) Business Days prior to the effective date of such
Euro-Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro-Rate Option:

55



--------------------------------------------------------------------------------



 



               4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of
Loans under the Euro-Rate Option shall be in integral multiples of $500,000 and
not less than $1,000,000; and
               4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option
at the end of an Interest Period, the first day of the new Interest Period shall
be the last day of the preceding Interest Period, without duplication in payment
of interest for such day.
     4.3 Interest During Event of Default. To the extent permitted by Law, upon
the occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent (or as directed by the Required Lenders in their discretion) effective
following notice to the Borrowers:
               4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit
Fees and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.5.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased either: (i) in the case of Letter of Credit
Fees, if so directed by the Required Lenders, by 2.00% per annum; or (ii) in the
case of each Loan, by an amount equal to the sum of (a) the excess, if any, of
(x) the highest Applicable Margin set forth in Schedule 1.1(A) [Pricing Grid]
with respect to Loans accruing interest based on the Base Rate Option, over
(y) the existing Applicable Margin for such Loan, expressed as a percentage per
annum, plus (b) if so directed by the Required Lenders, 2.00% per annum;
               4.3.2 Other Obligations. Each other Obligation hereunder if not
paid when due shall bear interest at a rate per annum equal to the sum of the
rate of interest applicable under the Base Rate Option plus an additional 2.00%
per annum from the time such Obligation becomes due and payable and until it is
paid in full; and
               4.3.3 Acknowledgment. The Borrowers acknowledge that the increase
in rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrowers
upon demand by Administrative Agent.
     4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
               4.4.1 Unascertainable. If on any date on which a Euro-Rate would
otherwise be determined, the Administrative Agent shall have determined that:
          (i) adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or
          (ii) a contingency has occurred which materially and adversely affects
the London interbank eurodollar market or the CDOR Market, the Administrative
Agent shall have the rights specified in Section 4.4.3 [Administrative Agent’s
and Lender’s Rights].
               4.4.2 Illegality; Increased Costs; Deposits Not Available. If at
any time any Lender shall have determined that:

56



--------------------------------------------------------------------------------



 



          (i) the making, maintenance or funding of any Loan to which a
Euro-Rate Option applies has been made impracticable or unlawful by compliance
by such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or
          (ii) such Euro-Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or
          (iii) after making all reasonable efforts, deposits of the relevant
amount in Dollars or in the Optional Currency (as applicable) for the relevant
Interest Period for a Loan, or to banks generally, to which a Euro-Rate Option
applies, respectively, are not available to such Lender with respect to such
Loan, or to banks generally, in the interbank eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
               4.4.3 Administrative Agent’s and Lender’s Rights. In the case of
any event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowers thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrowers.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrowers to select,
convert to or renew a Euro-Rate Option or select on Optional Currency (as
applicable) shall be suspended until the Administrative Agent shall have later
notified the Borrowers, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrowers have
previously notified the Administrative Agent of their selection of, conversion
to or renewal of a Euro-Rate Option and such Interest Rate Option has not yet
gone into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrowers shall, subject to the Borrower’s indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a Euro-Rate Option applies, on the date specified in such notice either
(i) as applicable, convert such Loan to the Base Rate Option otherwise available
with respect to such Loan, or select a different Optional Currency or Dollars,
or (ii) prepay such Loan in accordance with Section 5.6 [Voluntary Prepayments].
Absent due notice from the Borrowers of conversion or prepayment, such Loan
shall automatically be converted to the Base Rate Option otherwise available
with respect to such Loan upon such specified date.
     4.5 Selection of Interest Rate Options. If the Borrowers fail to select a
new Interest Period or Optional Currency to apply to any Borrowing Tranche of
Loans under the Euro-Rate Option at the expiration of an existing Interest
Period applicable to such Borrowing Tranche in

57



--------------------------------------------------------------------------------



 



accordance with the provisions of Section 4.2 [Interest Periods], the Borrowers
shall be deemed to have converted such Borrowing Tranche to the Base Rate
Option, commencing upon the last day of the existing Interest Period.
     4.6 Interest Act (Canada) Disclosure. For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day year or any other period less than a full year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or the number of days in such other
period, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.
     4.7 Canadian Usury Provision. If any provision of this Agreement would
oblige a Canadian Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by that Lender of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:
          (i) first, by reducing the amount or rate of interest; and
          (ii) thereafter, by reducing any fees, commissions, costs, expenses,
premiums and other amounts required to be paid which would constitute interest
for purposes of section 347 of the Criminal Code (Canada).
     4.8 Minimum Interest Clause for Swiss Borrowers. The rates of interest
provided for in this Agreement, insofar as they relate to the Swiss Tranche, are
minimum interest rates. When entering into this Agreement, the parties have
assumed that the interest payable by Swiss Borrowers at the rates set out in
this Section or in other Sections of this Agreement is not and will not become
subject to Swiss Withholding Tax.
     Notwithstanding that the parties hereto do not anticipate that any payment
of interest will be subject to Swiss Withholding Tax, such parties agree that,
in the event that (a) Swiss Withholding Tax is imposed on interest payments by
any Swiss Borrower and (b) such Swiss Borrower is unable, solely by reason of
the Swiss Withholding Tax Act, to comply with Section 5.9.1 [Payments Free of
Taxes], then
          (i) the applicable interest rate in relation to that interest payment
shall be (A) the interest rate which would have applied to that interest payment
as provided for in Section 4.1 [Interest Rate Options] divided by (B) 1 minus
the rate at which the relevant Tax deduction is required to be made under Swiss
domestic tax law and/or applicable double taxation treaties (where the rate at
which the relevant Tax deduction is required to be made is for this purpose
expressed as a fraction of 1); and

58



--------------------------------------------------------------------------------



 



          (ii) the Swiss Borrower shall (A) pay the relevant interest at the
adjusted rate in accordance with paragraph (i) above, (B) make the Tax deduction
on the interest so recalculated and (C) all references to a rate of interest
under the Agreement shall be construed accordingly.
     To the extent that interest payable by a Swiss Borrower under this
Agreement becomes subject to Swiss Withholding Tax, at the Borrowers’ expense,
the Parties shall promptly cooperate in completing any procedural formalities
(including submitting forms and documents required by the appropriate Tax
authority) to the extent possible and necessary for the specific Swiss Borrower
to obtain the tax ruling from Swiss Federal Tax Administration.
     All the other provisions of Section 5.9 [Taxes] shall otherwise apply
except for the gross-up requirement provided for under Section 5.9.1 [Payments
Free of Taxes].
5.  PAYMENTS
     5.1 Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of the Swing
Loan Lenders with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in Dollars (unless otherwise
provided herein) and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
in the case of Loans or other amounts due in Dollars, or the Overnight Rate in
the case of Loans or other amounts due in an Optional Currency, with respect to
the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated.”
     5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to, or renewal of, any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for the
Administrative Agent’s Fee and the Issuing Lender’s fronting fee) or amounts due
from the Borrowers hereunder to the Lenders with respect to the Commitments and
Loans, shall (except as otherwise may be provided with respect to a Defaulting
Lender and except as provided in Section 4.3 [Administrative Agent’s and
Lender’s Rights] in the case of an event specified in Section 4.4 [Euro-Rate
Unascertainable; Etc.], Section 5.6.2 [Replacement of a Lender] or Section 5.8
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due or payable to such Lenders as
set forth in this Agreement.

59



--------------------------------------------------------------------------------



 



Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrowers of principal, interest, fees or other amounts due from the
Borrowers solely with respect to Swing Loans shall be made by or to the Swing
Loan Lenders according to Section 2.4.5 [Borrowings to Repay Swing Loans].
     5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
          (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and
          (ii) the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrowers or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply).
          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
          Any Lender that fails at any time to comply with the provisions of
this Section 5.3 shall be deemed a Defaulting Lender until such time as it
performs its obligations hereunder and is not otherwise a Defaulting Lender for
any other reason. A Defaulting Lender shall be deemed to have assigned any and
all payments due to it from the Borrower, whether on account of or relating to
outstanding Loans, Letters of Credit, interest, fees or otherwise, to the
remaining non-defaulting Lenders for application to, and reduction of, their
respective Ratable Share of all outstanding Loans and other unpaid Obligations
of any of the Loan Parties. The Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective Ratable Share of all outstanding Loans and
other unpaid Obligations of any of the Loan Parties to which such Lenders are
entitled. A Defaulting Lender shall be deemed to have satisfied the provisions
of this Section 5.3 when and if, as a result of application of the assigned
payments to all outstanding Loans and other unpaid

60



--------------------------------------------------------------------------------



 



Obligations of any of the Loan Parties to the non-defaulting Lenders, the
Lenders’ respective Ratable Share of all outstanding Loans and unpaid
Obligations have returned to those in effect immediately prior to such violation
of this Section 5.3.
     5.4 Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments and Related Commitment Reductions] shall be due on the date such
mandatory prepayment is due. Interest on the principal amount of each Loan or
other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Expiration Date, upon acceleration or otherwise).
     5.6 Voluntary Prepayments.
               5.6.1 Right to Prepay. The Borrowers shall have the right at
their option from time to time to prepay the Loans in whole or part without
premium or penalty (except as provided in Section 5.6.2 [Replacement of a
Lender] below, in Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]).
Whenever the Borrowers desire to prepay any part of the Loans, they shall
provide a prepayment notice to the Administrative Agent by 12:00 p.m. on the
date of prepayment of the Revolving Credit Loans, and at least four (4) Business
Days prior to the date of prepayment of any Loans in an Optional Currency, or no
later than 1:00 p.m. on the date of prepayment of Swing Loans, setting forth the
following information:
     (w) the date, which shall be a Business Day, on which the proposed
prepayment is to be made;
     (x) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
     (y) a statement indicating the application of the prepayment between Loans
to which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and

61



--------------------------------------------------------------------------------



 



     (z) the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or $500,000 for any
Revolving Credit Loan or (ii) $100,000 for any Swing Loan.
                    All prepayment notices shall be irrevocable. The principal
amount of the Loans for which a prepayment notice is given, together with
interest on such principal amount except with respect to Loans to which the Base
Rate Option applies, shall be due and payable on the date specified in such
prepayment notice as the date on which the proposed prepayment is to be made.
Except as provided in Section 4.4.3 [Administrative Agent’s and Lender’s
Rights], if the Borrowers prepay a Loan but fail to specify the applicable
Borrowing Tranche which the Borrowers are prepaying, the prepayment shall be
applied first to Loans to which the Base Rate Option applies, and then to Loans
to which the Euro-Rate Option applies which are not in Optional Currencies, and
then to Loans in Optional Currencies. Any prepayment hereunder shall be subject
to the Borrowers’ Obligation to indemnify the Lenders under Section 5.10
[Indemnity]. Prepayments shall be made in the currency in which such Loan was
made, unless otherwise directed by the Administrative Agent. Revolving Credit
Loan prepayments shall not result in a reduction of the Revolving Credit
Commitments unless the Borrowers have so elected pursuant to Section 2.1.1.3
[Reduction in Revolving Credit Commitments], or as may otherwise be provided in
this Agreement.
               5.6.2 Replacement of a Lender. In the event any Lender (i) gives
notice under Section 4.4 [Euro-Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrowers to
pay any additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
          (i) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
          (iv) such assignment does not conflict with applicable Law.

62



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     5.7 Mandatory Prepayments and Related Commitment Reductions.
               5.7.1 Sale of Assets. Within five (5) Business Days of any sale
of assets by any Loan Party or any of its Subsidiaries (other than an Excluded
Subsidiary) authorized by clause (viii) of Section 8.2.7 [Dispositions of Assets
or Subsidiaries] resulting in Net Cash Proceeds in excess of $15,000,000 in the
aggregate in any fiscal year or any other sale of assets not permitted under
Section 8.2.7 [Disposition of Assets or Subsidiaries], if the proceeds are not
intended by such Loan Party to be used within 270 days for the purchase of
replacement of assets (or on such 270th day if the Loan Parties intended to use
such proceeds for such replacement but fail to do so within such 270-day
period), the Borrowers shall prepay an aggregate principal amount of Loans (or
Dollar Equivalent thereof, as applicable) equal to 100% of the Net Cash Proceeds
of such sale immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth below in this
Section 5.7); provided that at any time the Consolidated Leverage Ratio, as of
the fiscal quarter most recently ended prior to such sale for which a Compliance
Certificate has been delivered pursuant to Section 8.3.3 [Certificate of the
Company], is equal to or less than 2.25 to 1.00 and no Event of Default exists,
then such prepayment otherwise required as the result of a sale of assets
authorized by Section 8.2.7(viii) shall not be required.
               5.7.2 Debt Issuances. Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries (other than an Excluded Subsidiary) of any
Indebtedness in excess of $15,000,000 in the aggregate in any fiscal year
authorized by Section 8.2.1(x) or any other incurrence or issuance of
Indebtedness by any Loan Party or any of its Subsidiaries not permitted to be
incurred or issued in accordance with Section 8.2.1 [Indebtedness], the
Borrowers shall prepay an aggregate principal amount of Loans (or Dollar
Equivalent thereof, as applicable) equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth below in this
Section 5.7); provided that if the Consolidated Leverage Ratio, as of the fiscal
quarter most recently ended prior to such issuance for which a Compliance
Certificate has been delivered pursuant to Section 8.3.3 [Certificate of the
Company], is equal to or less than 2.25 to 1.00 and no Event of Default exists,
then such prepayment otherwise required as the result of the incurrence or
issuance of any Indebtedness authorized by Section 8.2.1(x) shall not be
required.
               5.7.3 Equity Issuances. Upon the sale or issuance by any Loan
Party or any of its Subsidiaries of any Equity Interests (other than sales or
issuances expressly permitted to be consummated in accordance with Section
8.2.12 [Issuance of Stock]), the Borrowers shall prepay an aggregate principal
amount of Loans (or Dollar Equivalent thereof, as applicable) equal to 50% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Subsidiary (such prepayments to be applied as set forth
below in this Section 5.7); provided that if the Consolidated Leverage Ratio, as
of the fiscal quarter most recently ended prior to such issuance for which a
Compliance Certificate has been delivered pursuant to Section 8.3.3 [Certificate
of the Company], is equal to or less than 2.25 to 1.00 and no Event of Default
exists, then such prepayment shall not be required.

63



--------------------------------------------------------------------------------



 



               5.7.4 Material Recovery Events. Upon the receipt of proceeds of
any Material Recovery Event by or paid to or for the account of any Loan Party
or any Subsidiary of a Loan Party, not otherwise described in a preceding
section of this Section 5.7, if the recovered proceeds are not intended by such
Loan Party to be used within 270 days for the repair, replacement or restoration
of damaged property or in the case of a Material Recovery Event consisting of a
tax refund, to pay taxes (or on such 270th day if the Borrowers intended to use
such proceeds for such repair, replacement, restoration or payment of taxes but
fail to so use all such proceeds within such 270-day period), the Borrowers
shall prepay an aggregate principal amount of Loans (or Dollar Equivalent
thereof, as applicable) equal to 100% of all Net Cash Proceeds (or such lesser
amount as shall not have been used as permitted hereunder to repair, replace or
restore damaged property or payment of taxes) received therefrom immediately
upon receipt thereof by such Loan Party or such Subsidiary (such prepayments to
be applied as set forth below in this Section 5.7); provided that if the
Consolidated Leverage Ratio, as of the fiscal quarter most recently ended prior
to such issuance for which a Compliance Certificate has been delivered pursuant
to Section 8.3.3 [Certificate of the Company], is equal to or less than 2.25 to
1.00 and no Event of Default exists, then such prepayment shall not be required.
               5.7.5 Currency Fluctuations. If on any Computation Date, the sum
of the Dollar Equivalent Revolving Facility Usage is greater than the Revolving
Credit Commitments (or, in the case of Swing Loans, the sum of the Dollar
Equivalent Swing Loans is greater than any of the limitations thereupon set
forth in Section 2.1.2.2 [Swing Loans in Optional Currencies]) as a result of a
change in exchange rates between one (1) or more Optional Currencies and
Dollars, then the Administrative Agent shall notify the Borrowers of the same.
Subject to Section 2.4.5 [Borrowings to Repay Swing Loans] if applicable with
respect to Swing Loans, the Borrowers shall pay or prepay the Revolving Credit
Loans (subject to Borrowers’ indemnity obligations contained in this Agreement,
including, without limitation, under Section 5.8 [Increased Costs], Section 5.9
[Taxes] and Section 5.10 [Indemnity]) within three (3) Business Days after
receiving such notice such that the sum of the Dollar Equivalent Revolving
Facility Usage no longer exceeds the aggregate Revolving Credit Commitments (or,
in the case of Swing Loans, such other limitations thereupon set forth in
Section 2.1.2.2 [Swing Loans in Optional Currencies]).
               5.7.6 Application of Payments.
                    5.7.6.1 Application Among Interest Rates and Currencies. All
prepayments required pursuant to this Section 5.7 shall first be applied among
the Interest Rate Options to the principal amount of the applicable Loans
subject to the Base Rate Option, then to Loans denominated in Dollars and
subject to a Euro-Rate Option and then to Loans of Optional Currencies subject
to the Euro-Rate Option, and the Borrowers will be subject to the indemnity
obligation set forth in Section 5.8 [Increased Costs] and Section 5.9 [Taxes].
In accordance with Section 5.10 [Indemnity], each Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a Euro-Rate Option on
any day other than the last day of the applicable Interest Period.
                    5.7.6.2 Application of Prepayments. All prepayments pursuant
to this Section 5.7 shall be applied to reduce the Revolving Credit Loans
(without a permanent corresponding Revolving Credit Commitment reduction unless
otherwise provided in this Agreement).

64



--------------------------------------------------------------------------------



 



                    5.7.6.3 No Deemed Cure. The payment of any mandatory
prepayment as required by this Section 5.7 shall not be deemed to cure any Event
of Default caused under another provision of this Agreement by the same
occurrence which gave rise to the mandatory prepayment obligation under this
Section 5.7.
     5.8 Increased Costs.
               5.8.1 Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Euro-Rate) or the
Issuing Lender;
          (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the Euro-Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
          (iii) impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or any Loan
under the Euro-Rate Option made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the Euro-Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
               5.8.2 Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the

65



--------------------------------------------------------------------------------



 



Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.
               5.8.3 Certificates for Reimbursement; Repayment of Outstanding
Loans; Borrowing of New Loans. A certificate of a Lender or the Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Lender or its holding company, as the case may be, as specified in
Section 5.8.1 [Increased Costs Generally] or Section 5.8.2 [Capital
Requirements] and in reasonable detail the calculations necessary to determine
such amount or amounts and delivered to the Borrowers shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Lender, as
the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
               5.8.4 Delay in Requests. Failure or delay on the part of any
Lender or the Issuing Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or the Issuing Lender’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six(6) months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     5.9 Taxes.
               5.9.1 Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall
be required by applicable Law to deduct or withhold any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section), the Administrative Agent, Lender or Issuing
Lender, as the case may be, receives a net payment equal to the amount it would
have received had no such deductions or withholdings been made, (ii) the
Borrowers shall make such deductions and withholdings and (iii) the Borrowers
shall timely pay the full amount deducted to the relevant Official Body in
accordance with applicable Law. For the avoidance of doubt, Borrowers’
obligations hereunder shall apply regardless of whether the Indemnified Taxes or
other Taxes are an obligation of any Borrower or of any Lender. Each Foreign
Borrower undertakes to provide the Administrative Agent, promptly upon request,
with such documents as may be reasonably necessary under any Law or treaty for
the availability of any relief from the a foreign jurisdiction withholding or
other applicable tax.
     Each Lender participating in any Loan to a Swiss Borrower represents and
warrants as at the date of this Agreement that it is a Qualifying Bank or, if
participating in any Loan as a Permitted Non-Qualifying Lender, that any
information given by it to all Swiss Borrowers to determine whether they would
constitute one (1) person only for the purposes of the Swiss Bank Rules is
accurate in all material respects and each Lender becoming a Lender by
assignment or transfer under Section 11.8.2 [Assignments by Lenders] shall
represent and warrant as at the

66



--------------------------------------------------------------------------------



 



effective date of such assignment or transfer that it is a Qualifying Bank by
delivery of its Assignment and Assumption Agreement or, if it is a Permitted
Non-Qualifying Lender, that any information given by it to the Swiss Borrowers
to determine compliance with the Swiss Bank Rules is accurate in all material
respects.
               5.9.2 Payment of Other Taxes by the Borrowers. Without limiting
the provisions of Section 5.9.1 [Payments Free of Taxes] above, the Borrowers
shall timely pay any Other Taxes to the relevant Official Body in accordance
with applicable Law.
               5.9.3 Indemnification by the Borrowers. The Borrowers shall
indemnify the Administrative Agent, each Lender and the Issuing Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.9) paid by
the Administrative Agent, such Lender or the Issuing Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
               5.9.4 Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrowers to an Official
Body, the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
               5.9.5 Status of Lenders. Any Foreign Lender that is entitled to
an exemption from or reduction of withholding tax under the Law of the
jurisdiction in which each Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of a such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
shall be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code. In addition, any Lender,
if requested by the Borrowers or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

67



--------------------------------------------------------------------------------



 



          If the Administrative Agent, any Lender or the Issuing Lender
determines, in good faith and in its sole discretion, that it has received a
refund of any taxes in respect of or calculated with reference to Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 5.9, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 5.9 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, such Lender or the Issuing Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent, such Lender or the Issuing
Lender, agrees to repay as soon as reasonably practicable the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender in the event the Administrative Agent, such Lender or the Issuing
Lender is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Administrative Agent, any Lender
or the Issuing Lender to make available its tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.
          Without limiting the generality of the foregoing, in the event that
any Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrowers or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
          (i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
          (ii) two (2) duly completed valid originals of IRS Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two (2) duly completed valid originals of IRS Form W-8BEN,
          (iv) any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers to determine the
withholding or deduction required to be made, or
          (v) to the extent that any Lender is not a Foreign Lender, such Lender
shall submit to the Administrative Agent two (2) originals of an IRS Form W-9 or
any other form prescribed by applicable Law demonstrating that such Lender is
not a Foreign Lender.

68



--------------------------------------------------------------------------------



 



          If a payment made to a Lender under this Agreement would not be
subject (in whole or in part) to U.S. federal withholding tax imposed by FATCA
if such Lender were to comply with the applicable reporting or disclosure
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Company and
Administrative Agent, at the time or times prescribed by Law and at such time or
times reasonably requested by the Company or Administrative Agent, such
documentation or certifications prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation or certifications reasonably requested by the Company or
Administrative Agent as may be necessary for the Company or Administrative Agent
to comply with its obligations to withhold or report under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA, or to
determine the amount (if any) to deduct and withhold from such payment.
               5.9.6 Lender’s Cooperation in Tax Matters. Promptly upon request
by the Administrative Agent, at the Borrowers’ expense, each of the Lenders
agrees to cooperate in completing any procedural formalities necessary for any
Loan Party to obtain authorization to make any payments under this Agreement
without any deduction or withholding for or on account of taxes from a payment
under a Loan Document. Each of the Lenders further agrees to provide such
information as any Swiss Borrower may reasonably request from time to time to
determine such Swiss Borrower’s compliance with Swiss Bank Rules.
          Within thirty (30) days after request by any Lender that holds a
passport under the HMRC DT Treaty Passport scheme and which wishes that scheme
to apply to this Agreement, Invacare Limited shall file a duly completed form
DTTP-2 in respect of such Lender, with HM Revenue and Customs and shall promptly
provide Lender with a copy of that filing.
     5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including any
reasonably calculated loss of any foreign exchange losses and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan, from fees payable to terminate the deposits from which such
funds were obtained or from the performance of any foreign exchange contract)
which such Lender sustains or incurs as a consequence of any
          (i) payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
          (ii) attempt by the Borrowers to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.3 [Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2
[Interest Periods] or notice relating to prepayments under Section 5.6
[Voluntary Prepayments], or
          (iii) default by the Borrowers in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrowers to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.

69



--------------------------------------------------------------------------------



 



          If any Lender sustains or incurs any such loss or expense, it shall
from time to time notify the Borrowers of the amount determined in good faith by
such Lender (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Lender shall
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
     5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and the Swing Loan Lenders may make Swing Loans
as provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates. The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any dates scheduled for mandatory prepayments hereunder, and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.
     5.12 Interbank Market Presumption. For all purposes of this Agreement and
each Note with respect to any aspects of the Euro-Rate, any Loan under the
Euro-Rate Option or any Optional Currency, each Lender and Administrative Agent
shall be presumed to have obtained rates, funding, currencies, deposits, and the
like in the Relevant Interbank Market regardless of whether it did so or not;
and, each Lender’s and Administrative Agent’s determination of amounts payable
under, and actions required or authorized by, Section 5.8 [Increased Costs],
Section 5.9 [Taxes] and Section 5.10 [Indemnity] shall be calculated, at each
Lender’s and Administrative Agent’s option, as though each Lender and
Administrative Agent funded each Borrowing Tranche of Loans under the Euro-Rate
Option through the purchase of deposits of the types and maturities
corresponding to the deposits used as a reference in accordance with the terms
hereof in determining the Euro-Rate applicable to such Loans, whether in fact
that is the case.
     5.13 Judgment Currency.
               5.13.1 Currency Conversion Procedures for Judgments. If for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or under a Note in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used

70



--------------------------------------------------------------------------------



 



shall be that at which, in accordance with normal banking procedures, each
Lender could purchase the Original Currency with the Other Currency after any
premium and costs of exchange on the Business Day preceding that on which final
judgment is given.
               5.13.2 Indemnity in Certain Events. The obligation of the
Borrowers in respect of any sum due from the Borrowers to any Lender hereunder
shall, notwithstanding any judgment in an Other Currency, whether pursuant to a
judgment or otherwise, be discharged only to the extent that, on the Business
Day following receipt by any Lender of any sum adjudged to be so due in such
Other Currency, such Lender may in accordance with normal banking procedures
purchase the Original Currency with such Other Currency. If the amount of the
Original Currency so purchased is less than the sum originally due to such
Lender in the Original Currency, the Borrowers agree, as a separate obligation
and notwithstanding any such judgment or payment, to indemnify such Lender
against such loss. If the amount of the Original Currency so purchased is
greater than the sum originally due to such Lender in the Original Currency,
such Lender agrees to return the amount of any excess to the Borrowers (or to
any other Person who may be entitled thereto under applicable Law).
     5.14 Parallel Debt (Dutch Law Provisions).
               5.14.1 Corresponding Obligations and relevant US Companies. In
this Section 5.14, “Corresponding Obligations” means any obligation, present or
future, to pay an amount to the Administrative Agent, the Lenders or any one or
more of them, under the Loan Documents (other than the Parallel Debt (as defined
below)). In this Section 5.14, “US Company” means each of Invacare Holdings LLC
and Invacare International Corporation.
               5.14.2 Parallel Debt. Each US Company irrevocably and
unconditionally undertakes to pay to the Administrative Agent an amount equal to
the aggregate amount payable by it in respect of its Corresponding Obligations
as they may exist from time to time. The payment undertaking of each US Company
to the Administrative Agent under this clause is referred to as a “Parallel
Debt”. Each Parallel Debt will be payable in the currency or currencies of the
relevant Corresponding Obligations.
               5.14.3 Nature of Parallel Debt. Each Parallel Debt of an US
Company:
          (i) will become due and payable upon the Administrative Agent’s first
demand, which may be made at any time on or after the date on which one or more
of the Corresponding Obligations of that US Company become due and payable;
          (ii) constitutes an undertaking, obligation and liability of the
relevant US Company to the Administrative Agent which is separate and
independent from, and without prejudice to, the Corresponding Obligations; and
          (iii) represents the Administrative Agent’s own separate and
independent claim to receive payment of that Parallel Debt from the relevant US
Company,
provided that the total amount which may become due under the Parallel Debt of
such US Company under this Section 5.14 will never exceed the total amount which
may become due under the Corresponding Obligations of such US Company.

71



--------------------------------------------------------------------------------



 



               5.14.4 Decrease of Corresponding Obligations / Parallel Debt.
          (i) The total amount due by an US Company as the Parallel Debt under
this Section 5.14 will be decreased to the extent that such US Company has paid
any amount to the Administrative Agent, the Lenders or any one or more of them
to reduce such US Company’s outstanding Corresponding Obligations or the
Administrative Agent, the Lenders or any one or more of them otherwise
receive(s) any amount in payment of such Corresponding Obligations (other than
by virtue of subparagraph (ii) below); and
          (ii) to the extent that an US Company has paid any amount to the
Administrative Agent under the Parallel Debt or the Administrative Agent has
otherwise received monies in payment of such Parallel Debt, the total amount due
under the Corresponding Obligations will be decreased.
               5.14.5 Creditor of the Parallel Debt. Any security rights
governed by Dutch law granted under the Loan Documents to the Administrative
Agent to secure the Parallel Debt are granted to the Administrative Agent in its
capacity as creditor of the Parallel Debt and shall not be held on trust.
6. REPRESENTATIONS AND WARRANTIES
     6.1 Representations and Warranties. The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:
               6.1.1 Organization and Qualification; Power and Authority;
Compliance With Laws; Title to Properties; Event of Default. Each Loan Party and
each Subsidiary of each Loan Party (i) is a corporation, partnership or limited
liability company (or foreign jurisdictional equivalent) duly organized, validly
existing and in good standing (or foreign jurisdictional equivalent) under the
laws of its jurisdiction of organization, (ii) has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct, (iii) is duly licensed or qualified and in good standing
(or foreign jurisdictional equivalent) in each jurisdiction where such licensing
or qualification is required, except where the failure to so qualify will not
result in a Material Adverse Change, (iv) has full power to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which it is
a party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters] and other regulatory protections that are addressed in
Section 6.1.18 [Other Regulatory Protections]) in all jurisdictions in which any
Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not constitute a Material
Adverse Change, and (vi) has good and, with respect to real property interests,
marketable title to or valid leasehold interest in all material properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens. No Event of Default exists or is
continuing.
               6.1.2 Subsidiaries and Owners; Investment Companies.
Schedule 6.1.2 states (i) the name of each of the Company’s Subsidiaries, its
jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary and (ii) any options, warrants

72



--------------------------------------------------------------------------------



 



or other rights outstanding to purchase any such equity interests referred to in
clause (i) (collectively, the “Company Equity Interests”). Each of the Borrowers
and each Subsidiary of the Borrowers has good title to all of the Company Equity
Interests it purports to own, free and clear in each case of any Lien and all
such Company Equity Interests been validly issued, fully paid and nonassessable.
None of the Loan Parties or Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” None of the Excluded Subsidiaries
is a Material Subsidiary. The Loan Parties and the Excluded Subsidiaries
represent all of the Subsidiaries of the Company.
               6.1.3 Validity and Binding Effect. This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which is or will be a party thereto,
enforceable against such Loan Party in accordance with its terms, subject to
(a) the effects of bankruptcy, insolvency, examinership, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of when such
enforceability is considered in a proceeding in equity or at law) and
(c) implied covenants of good faith and fair dealing.
               6.1.4 No Conflict; Material Contracts; Consents. Neither the
execution and delivery of this Agreement or the other Loan Documents by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or (ii) any Law or any Material Contract or instrument or order, writ, judgment,
injunction or decree to which any Loan Party is a party or by which it is bound
or to which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party (other than Liens granted under the Loan Documents and other
Permitted Liens). There is no default under any Material Contract which
constitutes a Material Adverse Change, and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which
constitutes a Material Adverse Change. Except as set forth in Schedule 6.1.4, no
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
material agreement in connection with the execution, delivery and carrying out
of this Agreement and the other Loan Documents. All consents set forth on
Schedule 6.1.4 shall be obtained prior to the Closing Date.
               6.1.5 Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or in equity
before any Official Body which individually or in the aggregate constitutes a
Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which constitutes a Material Adverse Change.

73



--------------------------------------------------------------------------------



 



               6.1.6 Financial Statements.
          (i) Historical Statements. The Company has delivered to the
Administrative Agent a copy of Annual Report on Form 10-K for and as of the end
of the fiscal year ended December 31, 2009. In addition, the Company has
delivered to the Administrative Agent copies of its Quarterly Report on Form
10-Q for the fiscal quarters ended March 31, 2010 and June 30, 2010 (all such
annual and interim statements being collectively referred to as the
“Statements”). The Statements were compiled from the books and records
maintained by the Company’s management, are correct and complete in all material
respects and fairly represent the consolidated financial condition of the
Company and its Subsidiaries as of the respective dates thereof and the results
of operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments and footnotes.
          (ii) Accuracy of Financial Statements. Neither the Company nor any
Subsidiary of the Company has any material liabilities, contingent or otherwise,
or forward or long-term commitments that are not disclosed in the Statements or
in the notes thereto or in other public releases or filings, and except as
disclosed therein there are no unrealized or anticipated losses from any
commitments of the Company or any Subsidiary of the Company which constitutes a
Material Adverse Change. Since December 31, 2009, no Material Adverse Change has
occurred.
               6.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries
of any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System). No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.
               6.1.8 Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
all as supplemented by securities Law filings, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading in any material respect. There is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, results of operations of any Loan Party
or Subsidiary of any Loan Party which has not been set forth in this Agreement,
in securities Law filings or in the certificates, statements, agreements or
other documents furnished in writing to the Administrative Agent and the Lenders
prior to or at the date hereof in connection with the transactions contemplated
hereby.

74



--------------------------------------------------------------------------------



 



               6.1.9 Taxes. All foreign, federal and state, and material local,
provincial and other tax returns required to have been filed with respect to
each Loan Party and each Subsidiary of each Loan Party have been filed, and
payment or adequate provision has been made for the payment of all taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except (i) to the extent that such
taxes, fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made or (ii) with respect to any state or local returns which have not been
filed, such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made; provided, further, the failure to file
any such return does not constitute a Material Adverse Change.
               6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan
Party and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and currently
planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others (except where
such conflict would not constitute a Material Adverse Change).
               6.1.11 Liens in the Collateral. The Liens in the Collateral
granted to the Administrative Agent for the benefit of the Lenders pursuant to
the Pledge Agreement, the Security Agreement (and the deposit account control
agreements to be executed in connection therewith) and the Patent, Trademark and
Copyright Security Agreement (collectively, the “Collateral Documents”)
constitute and will continue to constitute (except as expressly provided
otherwise in the Security Agreement) Prior Security Interests in the Collateral.
All filing fees and other expenses in connection with the perfection of such
Liens have been or will be paid by the Borrowers promptly after request by the
Administrative Agent.
               6.1.12 Insurance. The properties of each Loan Party and each of
its Subsidiaries are insured pursuant to policies and other bonds which provide
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each such Loan Party and Subsidiary in accordance
with past practice.
               6.1.13 ERISA Compliance. (i) Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws, except
where the failure to be in compliance would not constitute a Material Adverse
Change. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification, except where any such loss would not
constitute a Material Adverse Change. Each Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan, except where any such failure would not constitute a
Material Adverse Change.
                    (ii) No ERISA Event has occurred or is reasonably expected
to occur; (a) no Pension Plan has any unfunded pension liability (i.e. excess of
benefit liabilities over the

75



--------------------------------------------------------------------------------



 



current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan for the applicable plan year),
except where such liability would not constitute a Material Adverse Change;
(b) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), except where such liability would not constitute a Material Adverse
Change; (c) neither any Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan, except where such liability would not constitute a Material Adverse
Change; and (d) neither any Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA, except
where such transaction would not constitute a Material Adverse Change.
               6.1.14 Environmental Matters. Each Loan Party is and, to the
knowledge of each respective Loan Party, and each Subsidiary of each Loan Party,
is and has been in compliance with applicable Environmental Laws except as
disclosed on Schedule 6.1.14; provided that such matters so disclosed would not
constitute a Material Adverse Change.
               6.1.15 Solvency. The Loan Parties on a consolidated basis are
Solvent. After giving effect to the transactions contemplated by the Loan
Documents, including all Indebtedness incurred thereby, the Liens granted by the
Domestic Borrowers in connection therewith and the payment of all fees related
thereto, the Loan Parties will be Solvent, determined on a consolidated basis as
of the Closing Date.
               6.1.16 Fraud and Abuse. Except as could not, individually or in
the aggregate, constitute a Material Adverse Change or result in liability for
the Loan Parties in excess of $15,000,000 or result in criminal liability for
any Loan Party, neither any Loan Party and its Subsidiaries nor, to the
knowledge of any Chief Executive Officer, Chief Financial Officer, Treasurer or
Compliance Officer of the Company, any of their officers or directors, have
engaged in any activities which are prohibited under federal Medicare and
Medicaid statutes, 42 U.S.C. Section 1320a-7b or 42 U.S.C. Section 1395nn or the
regulations promulgated pursuant to such statutes or related state, local or
provincial statutes or regulations, or which are prohibited by binding rules of
professional conduct, including but not limited to the following: (a) knowingly
and willfully making or causing to be made a false statement or
misrepresentation of a material fact in any applications for any benefit or
payment; (b) knowingly and willfully making or causing to be made any false
statement or misrepresentation of a material fact for use in determining rights
to any benefit or payment; (c) failing to disclose knowledge by a claimant of
the occurrence of any event affecting the initial or continued right to any
benefit or payment on its own behalf or on behalf of another with the intent to
secure such benefit or payment fraudulently; (d) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind, or
offering to pay such remuneration (i) in return for referring an individual to a
Person for the furnishing or arranging for the furnishing of any item or service
for which payment may be made in whole or in part by Medicare, Medicaid or other
applicable third party payors, or (ii) in return for purchasing, leasing or
ordering or arranging for or recommending the purchasing, leasing or ordering of
any good, facility, service, or item for which payment may be made in whole or
in part by Medicare, Medicaid or other applicable third party payors.

76



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, the Loan Parties are aware of, and have
disclosed, the existence of the OIG Investigation. The Loan Parties believe that
the programs described in the subpoena are in compliance with all applicable
Laws, except where the failure to be in compliance would not constitute a
Material Adverse Change. The Loan Parties are cooperating fully with the
government inquiry.
               6.1.17 Licensing and Accreditation. Except as could not,
individually or in the aggregate, constitute a Material Adverse Change or result
in liability for the Loan Parties and their Subsidiaries in excess of
$15,000,000 or result in criminal liability for any Loan Party, (a) each of the
Loan Parties and their Subsidiaries has, to the extent applicable: (i) obtained
and maintains in good standing all required licenses; and (ii) to the extent
prudent and customary in the industry in which it is engaged, obtained and
maintains accreditation from all generally recognized accrediting agencies; and
(b) all such required licenses and accreditations are in full force and effect
on the date hereof and have not been revoked or suspended or otherwise limited.
               6.1.18 Other Regulatory Protection. Except for oxygen products,
none of the Loan Parties and their Subsidiaries manufactures pharmaceutical
products. Except as set forth on Schedule 6.1.18, none of the Loan Parties and
none of the Subsidiaries of the Loan Parties (a) participates in Medicare or
Medicaid as a provider or supplier, rather, the Loan Parties and their
Subsidiaries are manufacturers and sell to providers for purposes of Medicare,
Medicaid and any other Medical Reimbursement Program, (b) is a party to any
Medicare Provider Agreement or Medicaid Provider Agreement, or (c) bills for
items or services to any Medical Reimbursement Program. Each of the Loan Parties
and its Subsidiaries is in compliance with all applicable rules, regulations and
other requirements of the Food and Drug Administration (“FDA”), the Federal
Trade Commission (“FTC”), the Occupational Safety and Health Administration
(“OSHA”), the Consumer Product Safety Commission, the United States Customs
Service and the United States Postal Service and other state or federal
regulatory authorities or jurisdictions in which such Loan Party or any of its
Subsidiaries do business or distribute and market products, except to the extent
that any such noncompliance, individually or in the aggregate, does not
constitute a Material Adverse Change. Neither the FDA, the FTC, OSHA, the
Consumer Product Safety Commission, nor any other such regulatory authority has
requested (or, to the knowledge of any Authorized Officer, are considering
requesting) any product recalls or other enforcement actions that (a) if
complied with, individually or in the aggregate, could constitute a Material
Adverse Change or (b) with which the Loan Parties and their Subsidiaries have
not complied within the time period allowed.
               6.1.19 Compliance with the Swiss Twenty Non-Bank Rule. Subject to
the Lenders complying with their representations under Section 5.9.1 [Payments
Free of Taxes] and the requirement of Section 5.9.6 [Lender’s Cooperation in Tax
Matters], each Swiss Borrower is in compliance with the Twenty Non-Bank Rule
(taking into account in particular the ordinance of the Swiss Federal Council of
June 18, 2010 amending the Swiss Federal Ordinance on withholding tax and the
Swiss Federal Ordinance on stamp duties with effect as of August 1, 2010). Each
Swiss Borrower, in determining compliance with Swiss Bank Rules, may assume that
up to ten (10) of the Lenders under this Agreement are not Qualifying Banks if
it cannot determine the exact number thereof.
          6.2 Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto pursuant to this Section 6
become outdated or incorrect in any material respect, the Borrowers shall
promptly provide the Administrative Agent in writing

77



--------------------------------------------------------------------------------



 



with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same. No Schedule shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Lenders, in their sole and absolute discretion, shall
have accepted in writing such revisions or updates to such Schedule; provided,
however, that the Borrowers may update Schedules 6.1.1, 6.1.2 and 6.1.14 without
any Lender approval in connection with any transaction permitted under
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], Section
8.2.7 [Dispositions of Assets or Subsidiaries] and Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures].
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
     The obligation of each Lender to make Loans and of the Issuing Lender to
issue Letters of Credit hereunder is subject to the performance by each of the
Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:
     7.1 First Loans and Letters of Credit.
               7.1.1 Deliveries. On the Closing Date, the Administrative Agent
shall have received each of the following in form and substance satisfactory to
the Administrative Agent:
          (i) A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects, (x) the Loan Parties are in compliance with each of
the covenants and conditions hereunder, (y) no Event of Default or Potential
Default exists, and (z) no Material Adverse Change has occurred since
December 31, 2009.
          (ii) A certificate dated the Closing Date and signed by the Secretary
or an Assistant Secretary or an Authorized Officer of each of the Loan Parties,
certifying as appropriate as to: (a) all action taken by each Loan Party in
connection with this Agreement and the other Loan Documents; (b) the names of
the Authorized Officers authorized to sign the Loan Documents and their true
signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state or foreign jurisdiction official
where such documents are filed in the appropriate state or foreign jurisdiction
office together with certificates from the appropriate state or foreign
jurisdiction office officials as to the continued existence and good standing
(or foreign jurisdiction equivalent, if any) of each Loan Party in each state
where organized or qualified to do business;
          (iii) This Agreement and each of the other Loan Documents (subject to
Section 7.3 [Post-Closing Covenant]) signed by an Authorized Officer, all
appropriate financing statements, appropriate stock powers and certificates
evidencing the pledged Collateral and deposit account control agreements, in
form and substance reasonably satisfactory to the Administrative Agent, with
respect to each deposit account of the Domestic Loan Parties;

78



--------------------------------------------------------------------------------



 



          (iv) Written opinions of domestic and foreign counsel for the Loan
Parties (in each case in accordance with relevant local law and local market
practice), dated the Closing Date and, subject to such local law and local
market practice, as to the matters set forth in Schedule 7.1.1;
          (v) Evidence that adequate insurance required to be maintained under
this Agreement is in full force and effect, with additional insured and lender
loss payable special endorsements attached thereto in form and substance
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent as additional insured and lender loss payee;
          (vi) A duly completed Compliance Certificate as of the fiscal quarter
of Company ended June 30, 2010, signed by an Authorized Officer of Company;
          (vii) All material consents required to effectuate the transactions
contemplated hereby;
          (viii) Evidence that the Prior Senior Credit Facility has been
terminated, and all outstanding obligations thereunder have been paid and all
Liens securing such obligations have been released;
          (ix) Domestic Lien searches in acceptable scope and with acceptable
results listing all of the effective financing statements filed against any
Domestic Loan Party, together with copies of such financing statements;
          (x) An executed landlord’s waiver or other lien waiver agreement from
the lessor, warehouse operator or other applicable Person from the lessor for
each domestic leased Collateral location as required under the Security
Agreement; and
          (xi) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
               7.1.2 Payment of Fees. The Borrowers shall have paid all fees
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.
     7.2 Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties shall then be true and correct in all material respects (except
for those representations and warranties qualified by reference to a Material
Adverse Change or other reference to materiality, which shall be true and
correct); (ii) no Event of Default or, unless consented to by the Required
Lenders, Potential Default shall have occurred and be continuing; (iii) the
making of the Loans or issuance, extension or increase of such Letter of Credit
shall not contravene any Law applicable to any Loan Party or Subsidiary of any
Loan Party or any of the Lenders; (iv) the making of such Loan or the issuance,
extension or increase of such Letter of Credit shall not cause (a) the Revolving
Facility Usage to exceed the Revolving Credit Commitments or (b) any Foreign
Borrower Sublimit to be exceeded, and (v) the Borrowers shall have delivered to
the Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

79



--------------------------------------------------------------------------------



 



     7.3 Post-Closing Covenants. The Company shall deliver or cause to be
delivered the following, each in form and substance acceptable to the
Administrative Agent:
          (i) on or before the 30th day after the Closing Date (which period may
be extended by the Administrative Agent in its reasonable discretion), the
Patent, Trademark and Copyright Security Agreement and evidence of its filing in
the Patent and Trademark Office;
          (ii) on or before the 60th day after the Closing Date (which period
may be extended by the Administrative Agent in its reasonable discretion),
evidence of compliance with the Federal Assignment of Claims Act of 1940 with
respect to receivables to the extent required by the Security Agreement;
          (iii) on or before the 60th day after the Closing Date (which period
may be extended by the Administrative Agent in its reasonable discretion),
deposit account control agreements executed by the applicable Loan Parties, the
Administrative Agent and the appropriate depositary institutions, to the extent
required by the Security Agreement;
          (iv) on or before the 60th day after the Closing Date (which period
may be extended by the Administrative Agent in its reasonable discretion), any
intercompany notes required to be delivered pursuant to the terms of the Loan
Documents and not delivered on the Closing Date, with an allonge thereto;
          (v) on or before the 60th day after the Closing Date (which period may
be extended by the Administrative Agent in its reasonable discretion), an
opinion of counsel supplementing the opinion delivered at closing as to the
matters set forth above;
          (vi) on or before the 60th day after the Closing Date (which period
may be extended by the Administrative Agent in its reasonable discretion),
evidence that certain UCC financing statements naming JPMorgan Chase Bank, N.A.
as secured party will be terminated and certain UCC financing statements naming
VGM Financial Services, a division of TCF Equipment Finance, Inc. as secured
party will be amended so that only specific equipment will be identified as
collateral;
          (vii) on or before the 10th day after the Closing Date (which period
may be extended by the Administrative Agent in its reasonable discretion),
Invacare Holdings Two AB, a Swedish limited liability company and a Foreign
Borrower, shall restore its capital deficiency by ensuring that its equity is at
least equal to its registered share capital as set forth in the Swedish
Companies Act (Sw. aktiebologslag 2005:551); provided until such capital
deficiency no longer exists, it shall not be permitted to borrow under the
Credit Agreement or request the issuance of any Letter of Credit;
          (viii) on or before the 10th day after the Closing Date (which period
may be extended by the Administrative Agent in its reasonable discretion), the
Foreign Loan Parties domiciled in Australia and the Netherlands shall provide
certificates required by Section 7.1.1(ii); and
          (ix) [certain other deliveries including opinions from foreign counsel
and additional insured endorsements to insurance are expected shortly but will
be added here if not received prior to funding.]

80



--------------------------------------------------------------------------------



 



8. COVENANTS
     The Loan Parties, jointly and severally, covenant and agree that until
Payment In Full, the Loan Parties shall comply at all times with the following
covenants:
     8.1 Affirmative Covenants.
               8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except (i) where the failure to so maintain would not
constitute a Material Adverse Change and (ii) as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] or Section 8.2.7(xii)
[Dispositions of Assets or Subsidiaries].
               8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan
Party shall, and shall cause each of its Subsidiaries to, duly pay and discharge
all liabilities to which it is subject or which are asserted against it,
promptly as and when the same shall become due and payable, including all
material taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made but only to the extent that failure to discharge any such liabilities would
not result in a Material Adverse Change; provided that notwithstanding the
foregoing, the Loan Parties and their Subsidiaries will pay all liabilities
forthwith upon the commencement of proceedings to foreclose any Lien which may
have attached as security therefor.
               8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall
cause each of its Subsidiaries to, insure its properties and assets against loss
or damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary. The Loan Parties
shall comply with the covenants and provide the endorsement set forth on
Schedule 8.1.3 relating to property and related insurance policies covering the
Collateral.
               8.1.4 Maintenance of Properties and Leases. Each Loan Party
shall, and shall cause each of its Subsidiaries to, maintain in good repair,
working order and condition (ordinary wear and tear and casualty excepted) in
accordance with the past practice of the Company, all of those properties useful
or necessary to its business, and from time to time, such Loan Party will make
or cause to be made all appropriate repairs, renewals or replacements thereof.
               8.1.5 Visitation Rights. Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit any of the officers or authorized employees
or representatives of the Administrative Agent or any of the Lenders to visit
and inspect any of its properties and to

81



--------------------------------------------------------------------------------



 



examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request, provided, so
long as no Event of Default exists, such visits and inspections shall be limited
to no more frequently than twice per calendar year and; provided, further, that
each Lender shall provide the Company and the Administrative Agent with
reasonable notice prior to any visit or inspection. In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.
               8.1.6 Keeping of Records and Books of Account. The Loan Parties
shall, and shall cause each Subsidiary of the Loan Parties to, maintain and keep
proper books of record and account which enable the Company and its Subsidiaries
to issue financial statements in accordance with GAAP and as otherwise required
by applicable Laws of any Official Body having jurisdiction over the Company or
any Subsidiary of the Company, and in which full, true and correct entries shall
be made in all material respects of all its dealings and business and financial
affairs.
               8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party
shall, and shall cause each of its Subsidiaries to, comply with all applicable
Laws, including all Environmental Laws, in all respects; provided that it shall
not be deemed to be a violation of this Section 8.1.7 if any failure to comply
with any Law would not result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief which in the aggregate would constitute
a Material Adverse Change. The Loan Parties will use the Letters of Credit and
the proceeds of the Loans only in accordance with Section 2.7.2 [Use of
Proceeds] and as permitted by applicable Law.
               8.1.8 Further Assurances. Each Loan Party shall, from time to
time, at its expense, faithfully preserve and protect the Administrative Agent’s
Lien on and (except as expressly provided otherwise in the Security Agreement)
Prior Security Interest in the Collateral whether now owned or hereafter, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
enable the Administrative Agent to exercise and enforce its rights and remedies
thereunder with respect to the Collateral.
               8.1.9 Anti-Terrorism Laws. None of the Loan Parties is or shall
be (i) a Person with whom any Lender is restricted from doing business under
Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law. The Loan Parties shall provide to the Lenders any
certifications or information that a Lender requests to confirm compliance by
the Loan Parties with Anti-Terrorism Laws. Notwithstanding the preceding
sentence and except as may otherwise be agreed in writing, each of the Lenders
agrees that the Administrative Agent has no obligation to ascertain the identity
of the Loan Parties or any authorized signatories of the Loan Parties on behalf
of any Lender, or to confirm the completeness or accuracy of any information it
obtains from the Loan Parties or any such authorized signatory in doing so.

82



--------------------------------------------------------------------------------



 



     The Loan Parties acknowledge that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
Laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, “AML Legislation”), the Lenders and the Administrative
Agent may be required to obtain, verify and record information regarding the
Loan Parties, their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. The Loan Parties shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or the Administrative Agent, or any
prospective assign or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence. If the Administrative Agent has ascertained the identity of the Loan
Parties or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent: (a) shall be deemed
to have done so as an agent for each Lender, and this Agreement shall constitute
a “written agreement” in such regard between each Lender and the Administrative
Agent within the meaning of applicable AML Legislation; and (b) shall provide to
each Lender copies of all information obtained in such regard without any
representation or warranty as to its accuracy or completeness.
               8.1.10 Material Contracts. Each of the Loan Parties shall, and
shall cause each of their Subsidiaries to, perform and observe all of the terms
and provisions of each Material Contract (including, without limitation, each
Medicare Provider Agreement, Medicaid Provider Contract and other contract and
agreement relating to Medical Reimbursement Programs) to be performed or
observed by it, maintain each such Material Contract in full force and effect,
and enforce each such Material Contract in accordance with its terms, in each
case unless (a) the applicable Loan Party or Subsidiary determines in the
exercise of its good faith judgment that any such action is not in the best
business interests of such Loan Party or Subsidiary or (b) the failure of such
Loan Party or Subsidiary to take any such action would not constitute a Material
Adverse Change.
               8.1.11 Designation as Senior Debt. Each of the Loan Parties shall
cause the Obligations to be designated as “Designated Senior Indebtedness”
under, and as defined in, the governing documents with respect to the 2027
Convertible Notes (as in effect from time to time).
               8.1.12 Compliance with the Swiss Twenty Non-Bank Rules. Each
Swiss Borrower shall ensure at any time that it is in compliance with the Swiss
Twenty Non-Bank Rules (taking into account in particular the ordinance of the
Swiss Federal Council of June 18, 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of August 1, 2010), provided that a Swiss Borrower shall not be in breach of
this Section 8.1.12 if its number of creditors in respect of the Swiss Twenty
Non-Bank Rule is exceeded solely by reason of a failure by one or more of the
Lenders to comply with their obligations under Section 5.9.1 [Payments Free of
Taxes], Section 11.8.2 [Assignments by Lenders] or Section 5.9.6 [Lender’s
Cooperation in Tax Matters]. Each Swiss Borrower, in determining compliance with
Swiss Bank Rules, may assume that up to ten (10) of the Lenders under this
Agreement are not Qualifying Banks if it cannot determine the exact number
thereof.

83



--------------------------------------------------------------------------------



 



     8.2 Negative Covenants.
               8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Indebtedness, except:
          (i) Indebtedness under the Loan Documents;
          (ii) Existing Indebtedness as set forth on Schedule 8.2.1 and any
refinancing, refunding, extension or renewal thereof; provided that the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension; provided further, that the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
          (iii) Indebtedness secured by Purchase Money Security Interests and
Synthetic Lease Obligations, which when added with all Indebtedness in respect
of Capitalized Leases, does not exceed $25,000,000 in the aggregate;
          (iv) Intercompany Indebtedness between or among the Company and its
Subsidiaries and between or among the Subsidiaries in the ordinary course of
business and consistent with past practice, provided that such intercompany
Indebtedness shall be unsecured and the intercompany Indebtedness owed to one or
more of the Domestic Loan Parties shall be pledged as Collateral under the
Security Agreement;
          (v) Any (a) Lender Provided Interest Rate/Currency Hedge, (b) other
Interest Rate Hedge or Currency Hedge or (c) Indebtedness under any Other Lender
Provided Financial Services Product; provided, however, that the Loan Parties
and their Subsidiaries shall enter into a Lender Provided Interest Rate/Currency
Hedge or another Interest Rate Hedge or Currency Hedge only for hedging (rather
than speculative) purposes.
          (vi) the 2015 Senior Notes and the 2027 Convertible Notes (subject to
compliance with Section 8.2.18 [Covenants as to Certain Indebtedness]);
          (vii) Indebtedness owed to third party financing companies in the form
of limited recourse obligations that finance receivables of customers of the
Loan Parties and their Subsidiaries in the ordinary course of business; provided
that such Indebtedness shall not exceed at any time outstanding the lesser of
(a) 75% of the total owed by the customers of the Loan Parties and their
Subsidiaries to such financing companies and (b) $100,000,000;

84



--------------------------------------------------------------------------------



 



          (viii) Indebtedness under performance, surety, statutory or appeal
bonds or with respect to workers’ compensation claims or other bonds permitted
hereunder and incurred in the ordinary course of business;
          (ix) Indebtedness constituting customary indemnification obligations
under purchase agreements;
          (x) Performance Guarantees by the Company or any Subsidiary with
respect to the performance of any obligation of any other Subsidiary entered
into in the ordinary course of business consistent with past practice; and
          (xi) other Indebtedness of the Loan Parties and the Subsidiaries in an
aggregate amount at any time outstanding not to exceed $100,000,000.
               8.2.2 Liens. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.
               8.2.3 Guaranties. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time, directly or indirectly,
become or be liable in respect of any Guaranty, or assume, guarantee, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person, except for Guaranties of Indebtedness of the Loan Parties and
their Subsidiaries permitted hereunder.
               8.2.4 Loans and Investments. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to (collectively,
“Investments”), any other Person, or agree, become or remain liable to do any of
the foregoing, except:
          (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
          (ii) advances to officers, directors and employees consistent with
past practice, for travel, entertainment, relocation and analogous ordinary
business purposes;
          (iii) Permitted Investments;
          (iv) Investments listed on Schedule 8.2.4;
          (v) Investments by the Company and its Subsidiaries in their
respective Subsidiaries in the ordinary course of business and consistent with
past practice;
          (vi) Guaranties permitted by Section 8.2.3 [Guaranties];

85



--------------------------------------------------------------------------------



 



          (vii) Investments otherwise permitted under this Agreement pursuant to
Permitted Acquisitions;
          (viii) Investments consisting of key man life insurance;
          (ix) Investments in Joint Ventures; provided that the amount of
Investments in Joint Ventures shall not exceed $25,000,000 in the aggregate;
provided, further, that in no event shall any Loan Party or Subsidiary of any
Loan Party be liable, or agree to become liable, for any liabilities of the
Joint Venture beyond such Loan Party’s or Subsidiary’s equity interest in such
Joint Venture; and
          (x) Other Investments not to exceed $5,000,000 in the aggregate at any
time outstanding.
               8.2.5 Dividends and Related Distributions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, make or pay,
or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests, limited liability company interests or other Equity Interests or any
payment (including whether in cash, securities or other property) including any
sinking fund or similar deposit on account of the purchase, redemption,
retirement or acquisition of its shares of capital stock (or warrants, options
or rights therefor), partnership interests, limited liability company interests
or other Equity Interests, except: (a) dividends or other distributions payable
by any Subsidiary, directly or indirectly, to the Company, by any Domestic Loan
Party to another Domestic Loan Party, by any Foreign Guarantor to a Foreign
Borrower or another Foreign Guarantor or by a Subsidiary that is not a Loan
Party to another Subsidiary; (b) the Company and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person; (c) repurchases or redemptions
by the Company of any Equity Interests in the Company (i) in an amount not to
exceed $25,000,000 in the aggregate for the most recently completed three
(3) fiscal quarters of the Company and the fiscal quarter in which the
repurchase or redemption is proposed to be made if the Consolidated Leverage
Ratio as of the most recent fiscal quarter then ended is equal to or less than
2.25 to 1.00 or (ii) in an amount not to exceed $5,000,000 in the aggregate for
the most recently completed three (3) fiscal quarters of the Company and the
fiscal quarter in which the repurchase or redemption is proposed to be made if
the Consolidated Leverage Ratio as of the most recent fiscal quarter then ended
is greater than 2.25 to 1.00 provided that, prior to consummating any such
repurchase or redemption, the Company shall demonstrate to the satisfaction of
the Administrative Agent that after giving effect to such repurchase or
redemption on a Pro Forma Basis, the Loan Parties shall be in compliance with
their financial covenants set forth in this Agreement and shall certify that no
Event of Default exists; (d) except to the extent the Net Cash Proceeds thereof
are required to be applied to the prepayment of the Loans pursuant to Section
5.7.3 [Equity Issuances], the Company and each Subsidiary may purchase, redeem
or otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests so long as no
Event of Default exists at the time of such purchase, redemption or acquisition;
and (e) dividends on the common and preferred stock of the Company in an
aggregate amount not to exceed $5,000,000 per annum. The Loan Parties shall not
be considered to have violated clause (c) of this Section 8.2.5 [Dividends and
Related Distributions] if the Company shall have satisfied the requirements of
such clause at the time of the repurchase or redemption, irrespective of whether
the Consolidated

86



--------------------------------------------------------------------------------



 



Leverage Ratio calculation, for the fiscal quarter in which such repurchase or
redemption shall have been made or any subsequent fiscal quarter, would not
permit such purchase or redemption
               8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.
(i) Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, dissolve (other than a dissolution contemplated by
Section 8.2.7(xii)), liquidate or wind-up its affairs, or become a party to any
merger or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person; provided
that (i) any Domestic Loan Party other than the Company, any Foreign Loan Party
or any other Subsidiary that is not a Loan Party (other than the Insurance
Subsidiary or the Receivables Subsidiary) may consolidate or merge into another
Domestic Loan Party which is wholly-owned by one or more of the other Domestic
Loan Parties so long as such Domestic Loan Party is the survivor, (ii) Excluded
Subsidiaries (other than the Insurance Subsidiary and the Receivables
Subsidiary) may consolidate or merge into other Excluded Subsidiaries (other
than the Insurance Subsidiary and the Receivables Subsidiary), (iii) Foreign
Loan Parties not directly owned by a Domestic Loan Party may consolidate or
merge into other such Foreign Loan Parties, (iv) any Subsidiary (other than the
Insurance Subsidiary and the Receivables Subsidiary) may merge into the Company
so long as the Company is the survivor, and (v) the Company and its wholly-owned
Subsidiaries may engage in one or more purchases or other acquisitions of all of
the Equity Interests in, or all or substantially all of the property of or a
division of, any Person that, upon the consummation thereof, will be
wholly-owned directly by the Company or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation) provided that
each such purchase or other acquisition is a Permitted Acquisition and the
provisions of Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] are
complied with.
               8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:
          (i) transactions involving the sale of inventory or intellectual
property in the ordinary course of business;
          (ii) any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;
          (iii) any sale, transfer or lease of assets between the Company or any
Subsidiary, provided that if the transferor of such property is a Domestic Loan
Party and the transferee of such property is a Foreign Subsidiary, any such net
disposition of assets shall not exceed an aggregate amount of ten percent (10%)
of value of the domestic assets of the Domestic Loan Parties as set forth in the
most recent financial statements of the Company delivered pursuant to
Section 8.3.1 [Quarterly Financial Statements] and Section 8.3.2 [Annual
Financial Statements] in any fiscal year; provided, further, that after giving
effect to any such transfer to a Foreign Subsidiary, the value of the domestic
assets of the Domestic Loan Parties in

87



--------------------------------------------------------------------------------



 



the aggregate shall be no less than $250,000,000 and the value of the domestic
assets other than inventory and receivables of the Domestic Loan Parties in the
aggregate shall be no less than $40,000,000.
          (iv) any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 8.2.14 [Capital Expenditures] and Section 8.2.1
[Indebtedness]; provided such substitute assets are subject to the Lenders’
Prior Security Interest;
          (v) Sale and Leaseback Transactions in an aggregate amount not to
exceed $35,000,000;
          (vi) dispositions of equipment or real property to the extent that
(a) such property is exchanged for credit against the purchase price of similar
replacement property or (b) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property; provided
that in the case of a disposition by a Domestic Loan Party or any Foreign Loan
Party, the replacement property shall be owned by a Domestic Loan Party or such
Foreign Loan Party, as applicable;
          (vii) dispositions of Customer Leases in connection with Vendor
Financings;
          (viii) any disposition of assets, other than those specifically
excepted pursuant to clauses (i) through (vii) above, so long as the after-tax
proceeds (as reasonably estimated by the Company) are applied as a mandatory
prepayment of the Loans in accordance with the provisions of Section 5.7.1 [Sale
of Assets] above, in an aggregate amount not to exceed ten percent (10%) of
Consolidated Total Assets in any fiscal year;
          (ix) dispositions constituting conversion of cash equivalents into
other cash equivalents;
          (x) dispositions constituting casualty events;
          (xi) grants of Permitted Liens;
          (xii) dissolution of Morris Surgical Pty. Ltd., Home Health Equipment
Pty. Ltd. and Healthcare Equipment WA Pty. Ltd., each a Subsidiary of Invacare
Australia Pty. Ltd., and transfer of all of the assets of each such dissolved
Subsidiary to and into Invacare Australia Pty. Ltd., and dissolution of I.H.H.
Corp. and transfer of all of its assets to a Domestic Loan Party which, in each
case, if the Company shall have determined to effectuate such dissolutions,
shall occur by December 31, 2010; and
          (xiii) waivers of contract rights in the ordinary course of business.
               8.2.8 Affiliate Transactions. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, enter into or carry out any
transaction with any Affiliate of any Loan Party (including purchasing property
or services from or selling property or services to any Affiliate of any Loan
Party) unless such transaction is entered into in the ordinary course of
business upon fair and reasonable arm’s-length terms and conditions; provided
that the foregoing restriction shall not apply to (a) transactions between or
among the Domestic Loan Parties, (b) transactions between or among the Foreign
Loan Parties or (c) any other transactions between

88



--------------------------------------------------------------------------------



 



or among the Company and any of its Subsidiaries or between or among any of such
Subsidiaries, unless prohibited pursuant to this Agreement.
               8.2.9 Subsidiaries, Partnerships and Joint Ventures. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to, own or
create directly or indirectly any Subsidiaries other than (i) any Subsidiary
which has joined this Agreement as a Borrower or Guarantor on the Closing Date
and the Excluded Subsidiaries; provided if I.H.H. Corp. is not dissolved and all
of its assets transferred to a Domestic Loan Party by December 31, 2010, it
shall on or before December 31, 2010, become a Domestic Guarantor pursuant to
the provisions of Section 11.15.1 [Joinder of Guarantors and Borrowers]; (ii)
any Subsidiary (A) formed (or acquired) after the Closing Date which joins this
Agreement as a Domestic Guarantor or Foreign Guarantor, or elects instead to
join this Agreement as a Domestic Borrower or Foreign Borrower, and satisfies
each other applicable requirement set forth in Section 11.15.1 [Joinder of
Guarantors and Borrowers], or (B) in the case of an Excluded Subsidiary as of
the Closing Date that subsequently becomes a Material Subsidiary, which joins
this Agreement as a Domestic Guarantor or Foreign Guarantor, or elects instead
to join this Agreement as a Domestic Borrower or Foreign Borrower, and satisfies
each other applicable requirement set forth in Section 11.15.1 [Joinder of
Guarantors and Borrowers], (iii) any Foreign Subsidiary which is not organized
in the same jurisdiction as a Loan Party and which is not a Material Subsidiary,
and (iv) Morris Surgical Pty. Ltd., Home Health Equipment Pty. Ltd. and
Healthcare Equipment WA Pty. Ltd., each a Subsidiary of Invacare Australia Pty.
Ltd., which Subsidiaries shall be Guarantors on the Closing Date but may be
dissolved and all of their assets transferred to and into Invacare Australia
Pty. Ltd. (and if such dissolutions occur, such must be consummated by
December 31, 2010), and the Borrowers shall provide copies of the appropriate
dissolution and asset transfer documents with respect thereto to the
Administrative Agent not later than ten (10) Business Days after such
dissolution and asset transfer. Each of the Loan Parties shall not become or
agree to become a party to a Joint Venture other than a Joint Venture permitted
under Section 8.2.4 [Loans and Investments].
               8.2.10 Continuation of or Change in Business. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, engage in
any material line of business other than those lines of business conducted by
the Company and its Subsidiaries on the date hereof and any business that, in
the good faith judgment of the Board of Directors of the Company, is reasonably
related, incidental, ancillary, supplementary or complimentary thereto, or
reasonable extensions thereof.
               8.2.11 Fiscal Year; Accounting Changes. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, make any change in
(a) accounting policies or reporting practices, except as required by or
acceptable under GAAP, or (b) its fiscal year.
               8.2.12 Issuance of Stock. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, issue any additional shares of its
capital stock or any options, warrants or other rights in respect thereof,
unless (a) no cash proceeds are received (other than from any of the
Subsidiaries) as the result of such issuance, (b) if any cash proceeds are
received (other than from any of the Subsidiaries), any Net Cash Proceeds
thereof are applied as a mandatory prepayment if so required in accordance with
the provisions of Section 5.7.3 [Equity Issuances] or (c) such issuance is
pursuant to the terms of the Company’s Performance Plan and, in each event, the
Loan Parties party to the Pledge Agreement continue to comply therewith.

89



--------------------------------------------------------------------------------



 



               8.2.13 Changes in Organizational Documents. Each of the Loan
Parties (other than the Company) shall not, and shall not permit any of its
Subsidiaries to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
without providing at least fifteen (15) days’ prior written notice to the
Administrative Agent and, in the event that such change would be materially
adverse to the Lenders as determined by the Administrative Agent in its sole
discretion, obtaining the prior written consent of the Required Lenders. The
Company shall not amend in any respect its articles of incorporation or code of
regulations if such amendment would limit the Company’s ability to grant Liens
to the Lenders, adversely affect the Company’s ability to comply with, or
obligations under, the Loan Documents or impair the ability of the
Administrative Agent or any of the Lenders, to the extent applicable, to enforce
their legal remedies pursuant to this Agreement or any other Loan Document;
provided the Company shall provide a copy of any such amendment within fifteen
(15) days following the effective date of such amendment.
               8.2.14 Capital Expenditures. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, make any payments in any fiscal
year on account of Capital Expenditures, except for Capital Expenditures:
(i) made with insurance proceeds from (a) casualty events, or (b) condemnation
awards, (ii) made with proceeds from (a) Sale and Leaseback Transactions or
(b) other dispositions permitted under Section 8.2.7 [Dispositions of Assets or
Subsidiaries], (iii) in connection with like-kind exchanges under Section 1031
of the Code, and (iv) in addition to the Capital Expenditures permitted by the
foregoing clauses (i) — (iii), Capital Expenditures in the ordinary course of
business not exceeding $35,000,000 in the aggregate for the Company and its
Subsidiaries during each fiscal year; provided, however, that so long as no
Event of Default exists or would result from such expenditure, any portion of
such amount not expended in such fiscal year may be carried over for expenditure
solely in the next fiscal year (the “Capex Carryover Amount”); provided,
further, if any such amount is so carried over, it will be used in the fiscal
year to which it is carried forward after the $35,000,000 allocated to such
fiscal year is used.
               8.2.15 Maximum Leverage Ratio. The Loan Parties shall not permit
the Consolidated Leverage Ratio of the Company and its Subsidiaries, as measured
at the end of each fiscal quarter, to exceed 3.50 to 1.00.
               8.2.16 Minimum Interest Coverage Ratio. The Loan Parties shall
not permit the Consolidated Interest Coverage Ratio of the Company and its
Subsidiaries, as measured at the end of each fiscal quarter, to be less than
3.50 to 1.00.
               8.2.17 Negative Pledges. Each of the Loan Parties covenants and
agrees that it shall not, and shall not permit any of its Subsidiaries to, enter
into any Agreement with any Person which, in any manner, whether directly or
contingently, prohibits, restricts or limits the right of any of the Loan
Parties or their Subsidiaries (other than the Insurance Subsidiary or the
Receivables Subsidiary), from granting any Liens to the Administrative Agent or
the Lenders on any assets or properties (including real estate) of the Loan
Parties or their Subsidiaries (other than the Insurance Subsidiary or the
Receivables Subsidiary) except:

90



--------------------------------------------------------------------------------



 



          (i) customary restrictions and conditions on a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of the Equity
Interests or assets of a Subsidiary permitted hereunder pending the closing of
such sale or disposition;
          (ii) any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
          (iii) customary provisions contained in licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
          (iv) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;
          (v) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;
          (vi) any restrictions imposed by applicable Law;
          (vii) customary provisions in any joint venture or similar agreement
applicable to a Joint Venture permitted hereunder and entered into in the
ordinary course of business; and
          (viii) any agreement in effect at the time a person becomes a
Subsidiary of the Company, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary.
               8.2.18 Covenants as to Certain Indebtedness.
          (i) Each of the Loan Parties shall not, and shall not permit any of
its Subsidiary to, amend or modify any provisions of the documents governing the
2015 Senior Notes or 2027 Convertible Notes in any material and adverse way
(with any changes to the interest rate, redemption requirements, amortization
schedule, negative covenants and events of default deemed to be material for
purposes hereof, but without limiting any other changes which may be material)
without providing at least fifteen (15) calendar days’ prior written notice to
the Administrative Agent and the Lenders, and obtaining the prior written
consent of the Required Lenders.
          (ii) Borrowers shall redeem, purchase or repurchase no less than
$100,000,000 of the 2015 Senior Notes and/or the 2027 Convertible Notes by
February 28, 2011. Thereafter, the Borrowers may redeem, purchase or repurchase
the 2015 Senior Notes and/or the 2027 Convertible Notes so long as (a) no Event
of Default is then occurring or would be caused thereby, and (b) the
Consolidated Leverage Ratio, determined on a Pro Forma Basis after taking into
effect such redemption, purchase or repurchase is not more than 3.00:1.00.
               8.2.19 Agreements Restricting Dividends. Each of the Loan Parties
covenants and agrees that it shall not, and shall not permit any of its
Subsidiaries to, enter into any Agreement with any Person which restricts any of
the Subsidiaries of the Company’s right to pay dividends or other distributions
to the Company or any other Loan Party or repay intercompany loans from the
Subsidiaries of the Company to the Company or any other Loan Party.

91



--------------------------------------------------------------------------------



 



               8.2.20 Designation of Senior Debt. Designate any Indebtedness
(other than the Indebtedness under the Loan Documents and other than, until
February 28, 2011, the 2015 Senior Notes) of the Company or any of its
Subsidiaries as “Designated Senior Debt” (or any similar term) under, and as
defined in, the operative documents governing the 2027 Convertible Notes as in
effect from time to time.
               8.2.21 Restrictions on Insurance Subsidiary and Receivables
Subsidiary. The Insurance Subsidiary and the Receivables Subsidiary, shall have
substantially no assets, liabilities or business operations, other than (a) with
respect to the Insurance Subsidiary, such assets, liabilities and operations
necessary (i) to provide insurance coverage to the Company and certain of its
Subsidiaries, or (ii) to comply with applicable Laws, and (b) with respect to
the Receivables Subsidiary, such assets, liability and operations (i) associated
with a receivables financing to which the Receivables Subsidiary is a party (to
the extent such receivables financing is permitted by the terms of Section 8.2.1
[Indebtedness]) and (ii) necessary to comply with all applicable Laws.
               8.2.22 Prepayments, Etc. of Indebtedness. Each of the Loan
Parties covenants and agrees that it shall not, and shall not permit any of its
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any Indebtedness or make any payment of
Subordinated Indebtedness, except (a) prepayments under this Agreement in
accordance with the terms hereof, (b) regularly scheduled or required repayments
or redemptions of Indebtedness set forth in Schedule 8.2.22 and refinancings and
refundings of such Indebtedness in compliance with Section 8.2.1 [Indebtedness],
(c) prepayments of the 2015 Senior Notes and the 2027 Convertible Notes
permitted under Section 8.2.18 [Covenants as to Certain Indebtedness], and
(d) so long as no Event of Default has occurred and is continuing or would
result therefrom, repayments of Indebtedness permitted by clauses (iii), (iv),
(v), (vii) and (x) of Section 8.2.1 [Indebtedness] in the ordinary course of
business and regularly scheduled interest payments on the 2027 Convertible
Notes.
     8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished the following to the Administrative Agent on behalf of the Lenders.
               8.3.1 Quarterly Financial Statements. Within forty-five
(45) calendar days after the end of each of the first three fiscal quarters in
each fiscal year, financial statements of the Company and its Subsidiaries,
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal quarter and related consolidated and consolidating statements of
income, stockholders’ equity and cash flows for the fiscal quarter then ended
and the fiscal year through that date, all in reasonable detail and certified
(subject to normal year-end audit adjustments and footnotes) by the Chief
Executive Officer, President or Chief Financial Officer of the Company as having
been prepared in accordance with GAAP, consistently applied, and setting forth
in comparative form the respective financial statements for the corresponding
date and period in the previous fiscal year. The Loan Parties will be deemed to
have complied with the delivery requirements of this Section 8.3.1 if within
forty-five (45) days (or any such earlier date as may be mandated by the SEC)
after the end of its fiscal quarter, the Company delivers to the Administrative
Agent on behalf of the Lenders a copy of its Quarterly Report on Form 10-Q as
filed with the SEC and the financial statements contained therein meet the
requirements described in this Section.

92



--------------------------------------------------------------------------------



 



               8.3.2 Annual Financial Statements. Within ninety (90) days after
the end of each fiscal year of the Company and its Subsidiaries, financial
statements of the Company and its Subsidiaries consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal year, and related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing. The certificate or report of accountants
shall be free of qualifications (other than any consistency qualification that
may result from a change in the method used to prepare the financial statements
as to which such accountants concur) and shall not indicate the occurrence or
existence of any event, condition or contingency which would materially impair
the prospect of payment or performance of any covenant, agreement or duty of any
Loan Party under any of the Loan Documents. The Loan Parties will be deemed to
have complied with the delivery requirements of this Section 8.3.2 if within
ninety (90) days (or any such earlier date as may be mandated by the SEC) after
the end of its fiscal year, the Company delivers to the Administrative Agent on
behalf of the Lenders a copy of its Annual Report on Form 10-K as filed with the
SEC and the financial statements and certification of public accountants
contained therein meet the requirements described in this Section.
               8.3.3 Certificate of the Company. Concurrently with the financial
statements of the Borrowers furnished to the Administrative Agent on behalf of
the Lenders pursuant to Section 8.3.1 [Quarterly Financial Statements] and
Section 8.3.2 [Annual Financial Statements], a certificate (each, a “Compliance
Certificate”) of the Company on behalf of the Loan Parties signed by the Chief
Executive Officer, President or Chief Financial Officer of the Company, in the
form of Exhibit 8.3.3.
               8.3.4 Notices.
                    8.3.4.1 Default. Promptly after any executive officer of any
Loan Party has learned of the occurrence of an Event of Default, a certificate
signed by an Authorized Officer setting forth the details of such Event of
Default and the action which such Loan Party proposes to take with respect
thereto.
                    8.3.4.2 Litigation. Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against any Loan Party or Subsidiary of any
Loan Party which if adversely determined would constitute a Material Adverse
Change.
                    8.3.4.3 Organizational Documents. Within the time limits set
forth in Section 8.2.13 [Changes In Organizational Documents], any amendment to
the organizational documents of any Loan Party.
                    8.3.4.4 Erroneous Financial Information. Promptly after
filing with the SEC, notice that any previously issued financial statement,
audit report or interim review should no longer be relied upon or that
disclosure should be made or action should be taken to prevent future reliance.
                    8.3.4.5 ERISA Event. Promptly and in any event within five
(5) days upon the occurrence of any ERISA Event.

93



--------------------------------------------------------------------------------



 



                    8.3.4.6 Debt Rating. Promptly upon any announcement by
Moody’s or Standard & Poor’s of any change in a Debt Rating or in the outlook
with respect thereto.
                    8.3.4.7 OIG Actions; Medical Reimbursement Programs.
Promptly upon the institution of any legal actions or investigations by the OIG
with respect to any investigation of any Loan Party or any Subsidiary of a Loan
Party, or upon the institution of any investigation or proceeding against any
Loan Party or any Subsidiary of a Loan Party to suspend, revoke or terminate or
which may result in exclusion from any Medical Reimbursement Program.
                    8.3.4.8 Other Reports. Promptly upon their becoming
available to the Loan Parties:
          (i) Annual Budget and Forecasts. Upon request by the Administrative
Agent, either of the Co-Syndication Agents or the Required Lenders, the annual
budget and any forecasts or projections of the Company and its Subsidiaries,
          (ii) SEC Reports; Shareholder Communications. Without duplication,
reports, including Forms 10-K, 10-Q and 8-K, registration statements and
prospectuses and other shareholder communications, filed by the Company with the
SEC, and
          (iii) Other Information. Such other reports and information as any of
the Lenders may from time to time reasonably request.
                    8.3.4.9 Notices Under Certain Indebtedness Documents. At the
same time sent or provided to the holders of the 2015 Senior Notes and/or 2027
Convertible Notes, all notices and reports provided in connection with the 2015
Senior Notes and/or 2027 Convertible Notes (unless already provided pursuant to
any other provision of this Section 8.3).
9. DEFAULT
     9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
               9.1.1 Payments Under Loan Documents. The Borrowers shall fail to
pay any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit Obligation when due or shall fail to pay any interest on any Loan,
Reimbursement Obligation or Letter of Credit Obligation or any other amount
owing hereunder or under the other Loan Documents within three (3) Business Days
after such interest or other amount becomes due in accordance with the terms
hereof or thereof;
               9.1.2 Breach of Warranty. Any representation or warranty made at
any time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate or other instrument furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

94



--------------------------------------------------------------------------------



 



               9.1.3 Breach of Negative Covenants or Visitation Rights. Any of
the Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative
Covenants];
               9.1.4 Breach of Other Covenants. Any of the Loan Parties shall
default in the observance or performance of any other covenant, condition or
provision hereof or of any other Loan Document and such default shall continue
unremedied for a period of thirty (30) Business Days;
               9.1.5 Defaults in Other Agreements or Indebtedness. A default or
event of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party may be obligated as a borrower or guarantor in excess
of $20,000,000 in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness or the termination of any
commitment to lend, or any default or event of default under the 2015 Senior
Notes or 2027 Convertible Notes;
               9.1.6 Final Judgments or Orders. Any final judgments or orders
for the payment of money in excess of $20,000,000 (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) in the aggregate shall
be entered against any Loan Party by a court having jurisdiction in the
premises, which judgment is not discharged, vacated, bonded or stayed pending
appeal within a period of forty-five (45) days from the date of entry;
               9.1.7 Loan Document Unenforceable. Any of the Loan Documents
shall cease to be legal, valid and binding agreements enforceable against the
party executing the same or such party’s successors and assigns (as permitted
under the Loan Documents) in accordance with the respective terms thereof or
shall in any way be terminated (except in accordance with its terms) or become
or be declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby, or any subordination provisions with respect to Indebtedness or other
obligations of any Loan Party in favor of the Administrative Agent in connection
herewith shall cease to be legal, valid and binding and enforceable against the
party granting same or such party’s successors and assigns (as permitted
thereunder) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective rights, titles, interests, remedies,
powers or privileges intended to be created thereby;
               9.1.8 Proceedings Against Assets. Any material portion of the
Loan Parties’ other assets are attached, seized, levied upon or subjected to a
writ or distress warrant; or such Collateral or other assets come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter;
               9.1.9 Events Relating to Plans and Benefit Arrangements. (i) An
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan which
has resulted in liability of a Borrower under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in

95



--------------------------------------------------------------------------------



 



an aggregate amount in excess of $20,000,000, or (ii) any Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $20,000,000;
               9.1.10 Change of Control. Any Change of Control occurs;
               9.1.11 Exclusion from Medical Reimbursement Programs. Any Loan
Party shall be temporarily or permanently excluded from any Medical
Reimbursement Program, where such exclusion arises from fraud or other claims or
allegations which, individually or in the aggregate, could constitute a Material
Adverse Change.
               9.1.12 Relief Proceedings. (i) A Relief Proceeding shall have
been instituted against the Company, any Material Subsidiary, or any group of
Subsidiaries which, if their assets were aggregated in a single Subsidiary,
would meet the requirements to be a Material Subsidiary and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
thirty (30) consecutive days or such court shall enter a decree or order
granting any of the relief sought in such Relief Proceeding, (ii) the Company,
any Material Subsidiary, or any group of Subsidiaries which, if their assets
were aggregated in a single Subsidiary, would meet the requirements to be a
Material Subsidiary institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) the Company, any Material Subsidiary, or any group of
Subsidiaries which, if their assets were aggregated in a single Subsidiary,
would meet the requirements to be a Material Subsidiary ceases to be solvent or
admits in writing its inability to pay its debts as they mature.
     9.2 Consequences of Event of Default.
               9.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Sections 9.1.1 through 9.1.11 shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, with the consent of the Required Lenders, and shall,
upon the request of the Required Lenders, (i) by written notice to the
Borrowers, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrowers to, and the Borrowers shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and each Borrower hereby
pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and
               9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an
Event of Default specified under Section 9.1.12 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then

96



--------------------------------------------------------------------------------



 



outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and
               9.2.3 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate to or for the credit or the account of any
Loan Party against any and all of the Obligations of such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender or Affiliate, irrespective of whether or not such
Lender, Issuing Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations of such
Borrower or Loan Party may be contingent or unmatured or are owed to a branch or
office of such Lender or the Issuing Lender different from the branch or office
holding such deposit or obligated on such Indebtedness. The rights of each
Lender, the Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Lender or their respective Affiliates may have.
Each Lender and the Issuing Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and
               9.2.4 Certain Other Matters. In no event shall the Required
Lenders, without the prior written consent of each Lender, direct the
Administrative Agent to accelerate and demand payment of the Loans held by one
Lender without accelerating and demanding payment of all other Loans or to
terminate the Commitments of one or more Lenders without terminating the
Commitments of all Lenders. Each Lender agrees that, except as otherwise
provided in any of the Loan Documents and without the prior written consent of
the Required Lenders, it will not take any legal action or institute any action
or proceeding against any Loan Party with respect to any of the Obligations or
Collateral, or accelerate or otherwise enforce its portion of the Obligations.
Without limiting the generality of the foregoing, none of Lenders may exercise
any right that it might otherwise have under applicable law to credit bid at
foreclosure sales, uniform commercial code sales or other similar sales or
dispositions of any of the Collateral except as authorized by the Required
Lenders. Notwithstanding anything to the contrary set forth in this
Section 9.2.4 or elsewhere in this Agreement, each Lender shall be authorized to
take such action to preserve or enforce its rights against any Loan Party where
a deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Loan Party, including the filing of proofs of claim in any
Relief Proceeding.
               9.2.5 Application of Proceeds. From and after the date on which
the Administrative Agent has taken any action pursuant to this Section 9.2 and
until all Obligations of the Loan Parties have been paid in full, any and all
proceeds received by the Administrative

97



--------------------------------------------------------------------------------



 



Agent from any sale or other disposition of the Collateral, or any part thereof,
or the exercise of any other remedy by the Administrative Agent, shall be
applied as follows:
          (i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;
          (ii) second, to the repayment of all Obligations then due and unpaid
of the Loan Parties to the Lenders or their Affiliates incurred under this
Agreement or any of the other Loan Documents or agreements evidencing any Lender
Provided Interest Rate/Currency Hedge or Other Lender Provided Financial
Services Obligations, whether of principal, interest, fees, expenses or
otherwise and to cash collateralize the Letter of Credit Obligations, ratably
among the Lenders in proportion to the respective amounts payable to them with
respect to such Obligations; and
          (iii) the balance, if any, as required by Law.
10. THE ADMINISTRATIVE AGENT
     10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither any Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
     10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

98



--------------------------------------------------------------------------------



 



          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 11.1 [Modifications, Amendments or
Waivers] and Section 9.2 [Consequences of Event of Default]) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent by the Loan Parties, a Lender or
the Issuing Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the

99



--------------------------------------------------------------------------------



 



Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     10.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     10.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrowers (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be

100



--------------------------------------------------------------------------------



 



taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     If PNC resigns as Administrative Agent under this Section 10.6, PNC shall
also resign as an Issuing Lender. Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC as the retiring Issuing Lender and
Administrative Agent and PNC shall be discharged from all of its respective
duties and obligations as Issuing Lender and Administrative Agent under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by PNC, if any, outstanding at the time of such succession or make
other arrangement satisfactory to PNC to effectively assume the obligations of
PNC with respect to such Letters of Credit.
     10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Co-Syndication Agents, Joint Lead Arrangers or Joint Bookrunners
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.
     10.9 Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrowers and Administrative Agent, as amended from time to time.
     10.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or Equity Interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].
          Each Lender hereby irrevocably authorizes the Administrative Agent,
based upon the instruction of the Required Lenders, to credit bid and purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Code, including pursuant to Sections 9-610 or 9-620 or Title 11 of the United
States Code, as in effect from time to time (the “Bankruptcy Code”), at any sale
thereof

101



--------------------------------------------------------------------------------



 



conducted under the provisions of the Bankruptcy Code (including Section 363 of
the Bankruptcy Code) or any applicable bankruptcy, insolvency, reorganization or
other similar law (whether domestic or foreign) now or hereafter in effect, or
at any sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable law.
     10.11 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
11. MISCELLANEOUS
     11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:
               11.1.1 Increase of Commitment. Increase the amount of the
Revolving Credit Commitment of any Lender hereunder without the consent of such
Lender;
               11.1.2 Extension of Payment; Reduction of Principal Interest or
Fees; Modification of Terms of Payment. Whether or not any Loans are
outstanding, extend the Expiration Date or the time for payment of principal or
interest of any Loan (excluding the due date of any mandatory prepayment of a
Loan), the Commitment Fee or any other fee payable to any Lender, or reduce the
principal amount of or the rate of interest borne by any Loan or reduce the
Commitment Fee or any other fee payable to any Lender, without the consent of
each Lender directly affected thereby;
               11.1.3 Release of Collateral, Borrower or Guarantor. Except as
contemplated in Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], Section 8.2.7 [Dispositions of Assets or Subsidiaries] or
Section 11.15.2 [Release of Foreign Borrowers and Foreign Guarantors], release
all or substantially all of the Collateral or any Borrower or Guarantor from its
Obligations under the Loan Documents without the consent of all Lenders (other
than Defaulting Lenders); or

102



--------------------------------------------------------------------------------



 



               11.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of
Lenders], 10.3 [Exculpatory Provisions, Etc.] or Section 5.3 [Sharing of
Payments by Lenders] or this Section 11.1, alter any provision regarding the pro
rata treatment of the Lenders or requiring all Lenders to authorize the taking
of any action or reduce any percentage specified in the definition of Required
Lenders, in each case without the consent of all of the Lenders (other than
Defaulting Lenders);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].
     11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
     11.3 Expenses; Indemnity; Damage Waiver.
               11.3.1 Costs and Expenses. The Borrowers shall pay (i) all
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.

103



--------------------------------------------------------------------------------



 



               11.3.2 Indemnification by the Borrowers. The Borrowers shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Borrowers or any other Loan Party under the Loan Documents,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, including any such items or losses relating to
or arising under Environmental Laws or pertaining to environmental matters,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
               11.3.3 Reimbursement by Lenders. To the extent that the Borrowers
for any reason fail to indefeasibly pay any amount required under Section 11.3.1
[Costs and Expenses] or Section 11.3.2 [Indemnification by the Borrowers] to be
paid by them to the Administrative Agent (or any sub-agent thereof), the Issuing
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Issuing
Lender or such Related Party, as the case may be, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity.
               11.3.4 Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable Law, the Borrowers shall not assert, and each of
the Borrowers hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in

104



--------------------------------------------------------------------------------



 



connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 11.3.2 [Indemnification by
Borrowers] shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
               11.3.5 Payments. All amounts due under this Section shall be
payable not later than ten (10) days after demand therefor.
     11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date or
if the Expiration Date is not a Business Day. Whenever any payment or action to
be made or taken hereunder (other than payment of the Loans) shall be stated to
be due on a day which is not a Business Day, such payment or action shall be
made or taken on the next following Business Day, and such extension of time
shall not be included in computing interest or fees, if any, in connection with
such payment or action.
     11.5 Notices; Effectiveness; Electronic Communication.
               11.5.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 11.5.2 [Electronic Communications], shall be
effective as provided in such Section.
               11.5.2 Electronic Communications. Notices and other
communications to the Lenders and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender if such Lender or the Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,

105



--------------------------------------------------------------------------------



 



(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
               11.5.3 Change of Address, Etc. Any party hereto may change its
address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.
     11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
     11.7 Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.
     11.8 Successors and Assigns.
               11.8.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

106



--------------------------------------------------------------------------------



 



               11.8.2 Assignments by Lenders. Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
          (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned, except as set forth in
Section 11.8.8 [Netherlands Bank Rules]; and
                    (B) in any case not described in clause (i)(A) of this
Section 11.8.2, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $10,000,000,
in the case of any assignment in respect of the Revolving Credit Commitment of
the assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed).
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
          (iii) Required Consents. No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) and:
                    (A) the consent of the Borrowers (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrowers shall be deemed to have consented to any such
assignment unless they have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and
                    (B) the consent of the Issuing Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
          (iv) Assignment and Assumption Agreement. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.

107



--------------------------------------------------------------------------------



 



          (v) No Assignment to Borrowers. No such assignment shall be made to
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4
[Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.8 [Increased Costs], and Section 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].
               11.8.3 Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. Such
register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is in such register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
               11.8.4 Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders, Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to

108



--------------------------------------------------------------------------------



 



Section 11.1.1 [Increase of Commitment, Etc.], Section 11.1.2 [Extension of
Payment, Etc.], or Section 11.1.3 [Release of Collateral or Guarantor]). Subject
to Section 11.8.5 [Limitations upon Participant Rights Successors and Assigns
Generally], each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4 [Euro-Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available] and Section 5.8 [Increased Costs] to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.8.2 [Assignments by Lenders].
               11.8.5 Limitations upon Participant Rights Successors and Assigns
Generally. A Participant shall not be entitled to receive any greater payment
under Section 5.8 [Increased Costs], Section 5.9 [Taxes] or Section 11.3 [
Expenses; Indemnity; Damage Waiver] than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 [Taxes]
unless the Borrowers are notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 5.9.5 [Status of Lenders] as though it were a Lender.
               11.8.6 Certain Pledges; Successors and Assigns Generally. Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
               11.8.7 Disapplication or Amendment of the Swiss Bank Rules.
     If the Non-Bank Rules are disapplied or amended in any material respect
from their form as of the date hereof, the Swiss Borrowers or the Administrative
Agent may (and the Administrative Agent shall, at the request of the Lenders)
request in writing to the Administrative Agent or the Swiss Borrowers,
respectively, that this Agreement be amended to reflect such change. Thereafter,
the Swiss Borrowers and the Lenders shall enter into discussions with a view to
agreeing on any amendments required to be made to this Agreement to place the
Swiss Borrowers and the Lenders in substantially the same position (or otherwise
in a position acceptable to the Swiss Borrower and the Lenders) from a Swiss
withholding Tax viewpoint as they would have been in if the change notified
under this Section 11.8.7 had not happened. Any agreement between the Swiss
Borrowers and the Administrative Agent will be, with the prior consent of the
Lenders, binding on all the parties hereto; if no agreement is reached under
this Section 11.8.7, this Agreement shall continue in effect in accordance with
its terms.
               11.8.8 Netherlands Bank Rules.
     The share of each new Lender located in or organized under the laws of the
Netherlands and the share of each new Lender hereunder in the Loans to a
Netherlands Borrower (or its portion in the rights and obligations relating to
such Loans transferred by an existing Lender) shall initially be at least the
Dollar Equivalent of EUR 50,000 or such new Lender shall otherwise qualify as a
Professional Market Party, and each such new Lender shall confirm the foregoing
on the date on which it becomes a Lender hereunder by execution and delivery of
its

109



--------------------------------------------------------------------------------



 



Assignment and Assumption Agreement in which the new Lender confirms that it is
a Professional Market Party.
     11.9 Confidentiality.
               11.9.1 General. Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties.
               11.9.2 Sharing Information With Affiliates of the Lenders. Each
Loan Party acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrowers or one or
more of their Affiliates (in connection with this Agreement or otherwise) by any
Lender or by one or more Subsidiaries or Affiliates of such Lender and each of
the Loan Parties hereby authorizes each Lender to share any information
delivered to such Lender by such Loan Party and its Subsidiaries pursuant to
this Agreement to any such Subsidiary or Affiliate subject to the provisions of
Section 11.9.1 [General].
     11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

110



--------------------------------------------------------------------------------



 



     11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.
               11.11.1 Governing Law. This Agreement shall be deemed to be a
contract under the Laws of the State of New York without regard to its conflict
of laws principles. Each standby Letter of Credit issued under this Agreement
shall be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (“UCP”) or the rules of the
International Standby Practices (ICC Publication Number 590) (“ISP98”), as
determined by the Issuing Lender, and each trade Letter of Credit shall be
subject to UCP, and in each case to the extent not inconsistent therewith, the
Laws of the State of New York without regard to is conflict of laws principles.
               11.11.2 SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE SOUTHERN UNITED STATES DISTRICT COURT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
               11.11.13 WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.
               11.11.14 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED

111



--------------------------------------------------------------------------------



 



FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION].
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
               11.11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     11.12 USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of Loan Parties and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the USA Patriot Act.
     11.13 Borrower Agent. Each of the Borrowers hereby irrevocably appoints the
Company as its agent for the Borrowers for purposes of requesting, continuing
and converting Loans (including all elections of interest rates and currencies),
for delivering notices as to prepayments and commitment reductions and for
providing consents pursuant to clauses (i) and (iii) of Section 11.8.2
[Assignments by Lenders]. The Administrative Agent shall be entitled to rely in
such matters on all communications delivered by the Company as being delivered
on behalf of all Borrowers.
     11.14 Foreign Borrowers and Foreign Guarantors.
               11.14.1 Generally. Without limiting the joint and several nature
of all Domestic Borrowers’ Obligations, the Obligations of the Foreign Borrowers
shall be several in nature, and the Obligations of the Foreign Guarantors shall
be limited if and to the extent expressly set forth in the Guaranty Agreement.
               11.14.2 Liability of Foreign Borrowers. The parties intend that
this Agreement shall in all circumstances be interpreted to provide that each
Foreign Borrower is liable only for Loans made to such Foreign Borrower,
interest on such Loans, such Foreign Borrower’s reimbursement obligations with
respect to any Letter of Credit issued for its account and its ratable share of
any of the other Obligations, including, without limitation, general fees,
reimbursements, indemnities and charges hereunder and under any other Loan
Document that are attributable, or attributed as a ratable share, to it. The
liability of each Foreign Borrower for the

112



--------------------------------------------------------------------------------



 



payment of any of the Obligations or the performance of its covenants,
representations and warranties set forth in this Agreement and the other Loan
Documents shall be several from but not joint with the Obligations of the
Company and each other Loan Party. Nothing in this Section 11.14 is intended to
limit, nor shall it be deemed to limit, any of the liability of the Company or
any Domestic Loan Party for any of the Obligations, whether in its primary
capacity as a Borrower, as a Guarantor, at law or otherwise.
               11.14.3 Company as Agent. Each Foreign Borrower, in addition to
the appointment of the Company as the Borrowers’ agent as provided in
Section 11.13 [Borrower Agent], further hereby irrevocably appoints the Company
as its agent to receive the proceeds of any Loans made by the Lender to any such
Foreign Borrower hereunder. The Administrative Agent shall be entitled to rely
in such matters on all communications delivered by the Company as being
delivered on behalf of the Foreign Borrowers.
     11.15 Joinder of Guarantors and Borrowers; Release of Foreign Borrowers and
Foreign Guarantors.
               11.15.1 Joinder of Guarantors and Borrowers. Any Subsidiary of
the Company which is required to join this Agreement as a Guarantor, or any
Subsidiary of the Company which elects to join this Agreement as a Borrower,
pursuant in each case to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures], shall execute and deliver to the Administrative Agent (i) a Guarantor
Joinder or Borrower Joinder, as applicable, pursuant to which it shall, after
acceptance of such Guarantor Joinder or Borrower Joinder by the Administrative
Agent, join this Agreement as a Domestic Loan Party or Foreign Loan Party, as
applicable, and join each of the other Loan Documents to which the Domestic Loan
Parties or Foreign Loan Parties, as applicable, are parties, (ii) documents in
the forms described in Section 7.1 [First Loans and Letters of Credit] (or
foreign jurisdictional equivalents, if any), modified as appropriate to relate
to such Subsidiary, and (iii) in the case of a new Domestic Loan Party,
documents necessary to grant and perfect Prior Security Interests in favor of
the Administrative Agent for the benefit of the Lenders in the Equity Interest
of, and Collateral held by, such Subsidiary. Notwithstanding the foregoing, no
Foreign Borrower may be joined pursuant to this Section 11.15.1 if its inclusion
as a Borrower under the Loan Documents would result in any adverse tax or other
legal consequences for the Lenders, as determined by the Administrative Agent.
Joinder of each new Loan Party pursuant to this Section 11.15.1 shall be subject
to compliance with all the other terms and conditions set forth in this
Agreement and the other Loan Documents, including without limitation
Section 8.1.7 [Compliance with Laws; Use of Proceeds] and Section 5.9 [Taxes].
               11.15.2 Release of Foreign Borrowers and Foreign Guarantors. Any
Foreign Borrower may from time to time deliver a termination notice to the
Administrative Agent requesting that it no longer be a party hereto. Such
termination shall be effective five (5) Business Days after receipt by the
Administrative Agent so long as all Obligations of such Foreign Borrower have
been paid in full (including principal, interest and all other amounts) and no
Letter of Credit issued for the account or benefit of such Foreign Borrower is
outstanding; provided that, to the extent this Agreement or any other Loan
Document provides for the survival of certain provisions upon termination
hereof, such surviving provisions shall survive a termination under this
subsection with respect to any such Foreign Borrower. Following receipt of such
notice, no further Loans may be borrowed by such Foreign Borrower hereunder,
unless such Foreign Borrower shall thereafter rejoin this Agreement as a
Borrower pursuant to the

113



--------------------------------------------------------------------------------



 



joinder provisions of Section 11.15.1 [Joinder of Guarantors and Borrowers]. If
the release of a Foreign Borrower pursuant to this Section 11.15.2 results in no
Obligations which are, or could be, guarantied by a Foreign Guarantor under the
Guaranty Agreement, then such Foreign Guarantor may also deliver a termination
notice to the Administrative Agent requesting that it no longer be a party
hereto, which termination shall be effective five (5) Business Days after
receipt by the Administrative Agent so long as all Obligations of such Foreign
Guarantor have been paid in full (including principal, interest and all other
amounts) and no Letter of Credit issued for the account or benefit of such
Foreign Guarantor is outstanding; provided that, to the extent this Agreement or
any other Loan Document provides for the survival of certain provisions upon
termination hereof, such surviving provisions shall survive a termination under
this subsection with respect to any such Foreign Guarantor.
[SIGNATURE PAGES FOLLOW]

114



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

            BORROWERS:

INVACARE CORPORATION
an Ohio corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer        INVACARE AUSTRALIA PTY. LTD.
an Australian proprietary limited company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact, by Power of Attorney 
October 21, 2010       INVACARE CANADA GENERAL PARTNER INC.
a Canadian corporation,
as general partner of, and for and on behalf of,
INVACARE CANADA L.P.
an Ontario limited partnership
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer        SCANDINAVIAN MOBILITY INTERNATIONAL APS a Danish
limited
liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE GERMANY HOLDING GMBH
a German corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE HOLDINGS C.V.
a limited partnership (commanditaire vennootschap)
established under the laws of the Netherlands
by Invacare Holdings, LLC
an Ohio limited liability company
as general partner (beherend vennoot)
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



BORROWERS (continued):

            INVACARE HOLDINGS NEW ZEALAND
a New Zealand corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney   

             
Witness:  
  Signature:   /s/ Rachel Ann Sabato    
 
           
 
  Full Name:   Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

            INVACARE HOLDING AS
a Norwegian corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE HOLDING TWO AB
a Swedish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE INTERNATIONAL SÀRL
a Swiss corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE LIMITED
      By:   /s/ Robert K. Gudbranson       Acting Name:   Robert K. Gudbranson 
    Title:   Director   

             
In presence of:  
  Signature:   /s/ Rachel Ann Sabato    
 
           
 
  Full Name:   Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

 



--------------------------------------------------------------------------------



 



            DOMESTIC GUARANTORS:

ADAPTIVE SWITCH LABORATORIES, INC.
THE AFTERMARKET GROUP, INC.
ALTIMATE MEDICAL, INC.
CENTRALIZED MEDICAL EQUIPMENT LLC
CHAMPION MANUFACTURING INC.
FAMILY MEDICAL SUPPLY LLC
THE HELIXX GROUP, INC.
INVACARE CANADIAN HOLDINGS, INC.
INVACARE CANADIAN HOLDINGS, LLC
INVACARE CONTINUING CARE, INC.
INVACARE CREDIT CORPORATION
INVACARE FLORIDA CORPORATION
INVACARE HOLDINGS, LLC
INVACARE INTERNATIONAL CORPORATION
INVACARE SUPPLY GROUP, INC.
INVAMEX HOLDINGS LLC
KUSCHALL, INC.
ROADRUNNER MOBILITY, INCORPORATED
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer        FREEDOM DESIGNS, INC.
a California corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Chief Financial Officer        GARDEN CITY MEDICAL INC.
a Delaware corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



DOMESTIC GUARANTORS (continued):

            INVACARE FLORIDA HOLDINGS, LLC
a Delaware limited liability company
      By:   /s/ Gerald B. Blouch       Name:   Gerald B. Blouch      Title:  
President        INVACARE HCS, LLC
an Ohio limited liability company
      By:   /s/ Gerald B. Blouch       Name:   Gerald B. Blouch      Title:  
President     

 



--------------------------------------------------------------------------------



 



            FOREIGN GUARANTORS:

HEALTHCARE EQUIPMENT WA PTY. LTD.
an Australian proprietary limited company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact, by Power of Attorney dated 
October 22, 2010       HOME HEALTH EQUIPMENT PTY. LTD
an Australian proprietary limited company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact, by Power of Attorney dated 
October 22, 2010       MORRIS SURGICAL PTY. LTD
an Australian proprietary limited company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact, by Power of Attorney dated 
October 22, 2010       6123449 CANADA INC.
a Canadian corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer        CARROLL HEALTHCARE GENERAL PARTNER, INC.
an Ontario corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

            CARROLL HEALTHCARE INC.
an Ontario corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer        CARROLL HEALTHCARE GENERAL PARTNER, INC.
an Ontario corporation,
as general partner of, and for and on behalf of,
CARROLL HEALTHCARE L.P.
an Ontario limited partnership
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer        INVACARE CANADA GENERAL PARTNER INC.
a Canadian corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer        6123449 CANADA INC.
a Canadian corporation,
as general partner of, and for and on behalf of,
MOTION CONCEPTS L.P.
an Ontario limited partnership
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer        PERPETUAL MOTION ENTERPRISES LIMITED
an Ontario corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

            INVACARE A/S
a Danish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE EC-HØNG A/S
a Danish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE B.V.
a Dutch private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid)
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE HOLDINGS TWO B.V.
a Dutch private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid)
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        AQUATEC OPERATIONS GMBH
a German corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE AQUATEC GMBH
a German corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact     

 



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

            INVACARE (DEUTSCHLAND) GMBH
a German corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        SCANDINAVIAN MOBILITY GMBH
a German corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        ULRICH ALBER GMBH
a German corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        DYNAMIC CONTROLS
a New Zealand corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney   

             
Witness:  
  Signature:   /s/ Rachel Ann Sabato    
 
     
 
   
 
  Full Name:   Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

            DYNAMIC SUZHOU HOLDINGS NEW ZEALAND
a New Zealand corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney   

             
Witness:  
  Signature:   /s/ Rachel Ann Sabato    
 
     
 
   
 
  Full Name:   Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

 



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

            INVACARE NEW ZEALAND
a New Zealand corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney   

             
Witness:  
  Signature:   /s/ Rachel Ann Sabato    
 
     
 
   
 
  Full Name:   Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

            INVACARE AS
a Norwegian corporation
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        DOLOMITE AB
a Swedish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        DOLOMITE HOLDING AB
a Swedish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE AB
a Swedish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact     

 



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

            INVACARE HOLDING AB
a Swedish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE DOLOMITE AB
a Swedish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE REA AB
a Swedish limited liability company
      By:   /s/ Robert K. Gudbranson       Name:   Robert K. Gudbranson     
Title:   Attorney-In-Fact        INVACARE UK OPERATIONS LIMITED
      By:   /s/ Robert K. Gudbranson       Acting Name:   Robert K. Gudbranson 
    Title:   Director   

             
In presence of:  
  Signature:   /s/ Rachel Ann Sabato    
 
     
 
   
 
  Full Name:   Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 1 — Commitments of Lenders and Addresses for Notices to Lenders

                                  Amount of Commitment for         Lender  
Revolving Credit Loans     Ratable Share  
Name: PNC Bank, National Association
Address: 1900 East Ninth Street
Cleveland, OH 44114
Attention: David A. Burns
Telephone: (216) 222-3061
Telecopy: (216) 222-7079
  $ 55,000,000.00       13.750000000 %
 
               
Name: KeyBank National Association
Address: 127 Public Square
Cleveland, OH 44114
Attention: Sukanya Raj
Telephone: (216) 689-7669
Telecopy: (216) 689-8329
  $ 55,000,000.00       13.750000000 %
 
               
Name: Bank of America, N.A.
Address: 100 N. Tryon St.
17th Floor
Charlotte, NC 28255
Attention: Yinghua Zhang
Telephone: (980) 387.5915
Telecopy: (980) 683.6305
  $ 55,000,000.00       13.750000000 %
 
               
Name: RBS Citizens, N.A.
Address: 1215 Superior Avenue, 5th Floor
Cleveland, OH 44114
Attention: Joshua Botnick
Telephone: (216) 277-0250
Telecopy: (216) 277-1205
  $ 40,000,000.00       10.000000000 %
 
               
Name: SunTrust Bank
Address: 303 Peachtree St. NE, 23rd Fl
Atlanta, GA 30308
Attention: John Cappellari
Telephone: 404-813-6001
Telecopy: 404-214-8481
  $ 30,000,000.00       7.500000000 %

SCHEDULE 1.1(B) - 1



--------------------------------------------------------------------------------



 



                                  Amount of Commitment for         Lender  
Revolving Credit Loans     Ratable Share  
Name: JPMorgan Chase Bank, National Association
Address: 10 S. Dearborn, Fl 09
Chicago, IL 60603
Attention: Dana J Moran
Telephone: 312-732-8159
Telecopy: 312-212-5914
  $ 30,000,000.00       7.500000000 %
 
               
Name: DNB Nor Bank ASA, New York Branch
Address: 200 Park Avenue, 31st Floor
New York, NY 10166
Attention: Phil Kurpiewski
Telephone: (212) 681-3866
Telecopy: (212) 681-3900
  $ 30,000,000.00       7.500000000 %
 
               
Name: Nordea Bank Finland Plc
Address: 437 Madison Avenue
New York, NY 10022
Attention: Henrik Steffensen
Telephone: (212) 318-9303
Telecopy: (212) 318-9318
  $ 25,000,000.00       6.250000000 %
 
               
Name: HSBC Bank USA, N.A.
Address: One HSBC Center
Buffalo, NY 14203
Attention: Robert J. McArdle
Telephone: (716) 841-7410
Telecopy: (716) 841-6930
  $ 20,000,000.00       5.000000000 %
 
               
Name: The Huntington National Bank
Address: 41 South High Street (HC 0735)
Columbus, OH 43215
Attention: Amanda Sigg
Telephone: (614) 480-4767
Telecopy: (877) 274-8593
  $ 20,000,000.00       5.000000000 %
 
               
Name: FirstMerit Bank N.A.
Address: 106 S. Main Street
Akron, OH 44308
Attention: Robert G. Morlan
Telephone: (330) 996-6420
Telecopy: (330) 996-6394
  $ 20,000,000.00       5.000000000 %
 
               
Name: First Commonwealth Bank
Address: 437 Grant Street, Suite 1600
Pittsburgh, PA 15219
Attention: Stephen J. Orban
Telephone: (412) 690-2212
Telecopy: (412) 690-2206
  $ 10,000,000.00       2.500000000 %

SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------



 



                                  Amount of Commitment for         Lender  
Revolving Credit Loans     Ratable Share  
Name: TriState Capital Bank
Address: 200 Public Square, Suite 3020
Cleveland, OH 44114
Attention: Tricia Balser
Telephone: (216) 575-4002
Telecopy: (216) 575-7555
  $ 10,000,000.00       2.500000000 %
 
               
Total
  $ 400,000,000       100.000000000 %
 
           

SCHEDULE 1.1(B) - 3



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 2 — Addresses for Notices to Borrowers and Guarantors:
ADMINISTRATIVE AGENT
Name: PNC Bank, National Association
Address: 1900 East Ninth Street
Cleveland, OH 44114
Attention: David A. Burns
Telephone:   (216) 222-3061
Telecopy:     (216) 222-7079
With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:     Agency Services
Telephone:   (412) 762-6442
Telecopy:     (412) 762-8672
BORROWERS:

         
INVACARE CORPORATION, an Ohio corporation
       
INVACARE AUSTRALIA PTY. LTD., an Australian proprietary limited company
       
INVACARE CANADA L.P., an Ontario limited partnership
       
SCANDINAVIAN MOBILITY INTERNATIONAL APS, a Danish limited liability company
       
INVACARE GERMANY HOLDING GMBH, a Germany corporation
       
INVACARE HOLDINGS C.V., a limited partnership (commanditaire vennootschap)
established under the laws of the Netherlands
       
INVACARE HOLDINGS NEW ZEALAND, a New Zealand corporation
       
INVACARE HOLDING AS, a Norwegian corporation
       
INVACARE HOLDINGS TWO AB, a Swedish limited liability company
       
INVACARE INTERNATIONAL SÀRL, a Swiss corporation
       
INVACARE LIMITED
       
For the above listed Borrowers, all Notices to Borrowers should be addressed to:
       

     
Name:
  Invacare Corporation
Address:
  One Invacare Way
 
  Elyria, OH 44035
Attention:
  Robert K. Gudbranson
Telephone:
  (440) 329-6111
Telecopy:
  (440) 366-9008

SCHEDULE 1.1(B) - 4



--------------------------------------------------------------------------------



 



DOMESTIC GUARANTORS:

         
ADAPTIVE SWITCH LABORATORIES, INC., a Texas corporation
       
THE AFTERMARKET GROUP, INC., a Delaware corporation
       
ALTIMATE MEDICAL, INC., a Minnesota corporation
       
CENTRALIZED MEDICAL EQUIPMENT LLC, a Massachusetts limited liability company
       
CHAMPION MANUFACTURING INC., a Delaware corporation
       
FAMILY MEDICAL SUPPLY LLC, a Delaware limited liability company
       
FREEDOM DESIGNS, INC., a California corporation
       
GARDEN CITY MEDICAL INC., a Delaware corporation
       
THE HELIXX GROUP, INC., an Ohio corporation
       
INVACARE CANADIAN HOLDINGS, INC., a Delaware corporation
       
INVACARE CANADIAN HOLDINGS, LLC, a Delaware limited liability company
       
INVACARE CONTINUING CARE, INC., a Missouri corporation
       
INVACARE CREDIT CORPORATION, an Ohio corporation
       
INVACARE FLORIDA CORPORATION, a Delaware corporation
       
INVACARE FLORIDA HOLDINGS, LLC, a Delaware limited liability company
       
INVACARE HCS, LLC, an Ohio limited liability company
       
INVACARE HOLDINGS, LLC, an Ohio limited liability company
       
INVACARE INTERNATIONAL CORPORATION, an Ohio corporation
       
INVACARE SUPPLY GROUP, INC., a Massachusetts corporation
       
INVAMEX HOLDINGS LLC. an Delaware limited liability company
       
KUSCHALL, INC., a Delaware corporation
       
ROADRUNNER MOBILITY, INCORPORATED, a Texas corporation
       

FOREIGN GUARANTORS:

         
HEALTHCARE EQUIPMENT WA PTY. LTD., an Australian proprietary limited company
       
HOME HEALTH EQUIPMENT PTY. LTD, an Australian proprietary limited company
       
MORRIS SURGICAL PTY. LTD, an Australian proprietary limited company
       
6123449 CANADA INC., a Canadian corporation
       
CARROLL HEALTHCARE GENERAL PARTNER, INC., an Ontario corporation
       
CARROLL HEALTHCARE INC., an Ontario corporation
       
CARROLL HEALTHCARE L.P., an Ontario limited partnership
       
INVACARE CANADA GENERAL PARTNER INC., a Canadian corporation
       
MOTION CONCEPTS L.P., an Ontario limited partnership
       
PERPETUAL MOTION ENTERPRISES LIMITED, an Ontario corporation
       
INVACARE A/S, a Danish limited liability company
       
INVACARE EC-HØNG A/S, a Danish limited liability company
       
INVACARE B.V., a Dutch private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid)
       
INVACARE HOLDINGS TWO B.V., a Dutch private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid
       
AQUATEC OPERATIONS GmbH, a German corporation
       
INVACARE AQUATEC GMBH, a German corporation
       
INVACARE (DEUTSCHLAND) GMBH, a German corporation
       
SCANDINAVIAN MOBILITY GMBH, a German corporation
       
ULRICH ALBER GMBH, a German corporation
       

SCHEDULE 1.1(B) - 5



--------------------------------------------------------------------------------



 



         
DYNAMIC CONTROLS, a New Zealand corporation
       
DYNAMIC SUZHOU HOLDINGS NEW ZEALAND, a New Zealand corporation
       
INVACARE NEW ZEALAND, a New Zealand corporation
       
INVACARE AS, a Norwegian limited liability company
       
DOLOMITE AB, a Swedish limited liability company
       
DOLOMITE HOLDING AB, a Swedish limited liability company
       
INVACARE AB, a Swedish limited liability company
       
INVACARE HOLDING AB, a Swedish limited liability company
       
INVACARE DOLOMITE AB, a Swedish limited liability company
       
INVACARE REA AB, a Swedish limited liability company
       
INVACARE UK OPERATIONS LIMITED
       

For the above listed Domestic Guarantors and Foreign Guarantors, all Notices to
Guarantors should be addressed to:

     
Name:
  Invacare Corporation
Address:
  One Invacare Way
 
  Elyria, OH 44035
Attention:
  Robert K. Gudbranson
Telephone:
  (440) 329-6111
Telecopy:
  (440) 366-9008

SCHEDULE 1.1(B) - 6



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(D)
DOMESTIC EXCLUDED SUBSIDIARIES

         
I.H.H. CORP.
       
INVATECTION INSURANCE COMPANY
       
MEDBLOC, INC.
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(F)
FOREIGN EXCLUDED SUBSIDIARIES

         
INVAMEX, S. DE R.L. DE C.V.
       
INVACARE MAURITIUS HOLDINGS
       
INVACARE ASIA LTD.
       
INVACARE REHABILITATION EQUIPMENT (SUZHOU) COMPANY, LTD.
       
INVACARE MEDICAL EQUIPMENT (SUZHOU) COMPANY, LTD.
       
INVACARE PORTUGAL LDA
       
INVACARE SA
       
INVACARE (PORTUGAL) II LDA
       
INVACARE MECCSAN SRL
       
DYNAMIC EUROPE LTD.
       
DYNAMIC CONNECT (SUZHOU) HI TECH ELECTRONICS CO. LTD.
       
KUSCHALL AG
       
INVACARE AG
       
INVACARE FRANCE OPERATIONS SAS
       
INVACARE POIRIER SAS
       
INVACARE NV
       
BENCRAFT LIMITED
       
POIRIER (U.K.) LIMITED
       
MEDICAL SUPPORT SYSTEMS HOLDINGS LIMITED
       
INVACARE IRELAND LTD.
       
M.S.S. CARE DIRECT LIMITED
       
M.S.S. (EUROPE) LIMITED
       
MEDICAL SUPPORT SYSTEMS LIMITED
       
INVACARE (UK) LIMITED
       
INVACARE VERWALTUNGS GMBH
       
INVACARE AUSTRIA GMBH
       
ALBER GMBH
       
SCI DES HAUTES ROCHES
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(M)
MATERIAL SUBSIDIARIES

         
INVACARE CORPORATION
       
INVACARE AUSTRALIA PTY. LTD.
       
INVACARE CANADA L.P.
       
INVACARE GERMANY HOLDING GMBH
       
INVACARE HOLDING AS
       
INVACARE HOLDINGS C.V.
       
INVACARE HOLDINGS NEW ZEALAND
       
INVACARE HOLDING TWO AB
       
INVACARE INTERNATIONAL SÀRL
       
INVACARE LIMITED
       
SCANDINAVIAN MOBILITY INTERNATIONAL APS
       
 
       
ADAPTIVE SWITCH LABORATORIES, INC.
       
ALTIMATE MEDICAL, INC.
       
CENTRALIZED MEDICAL EQUIPMENT LLC
       
CHAMPION MANUFACTURING INC.
       
FAMILY MEDICAL SUPPLY LLC
       
FREEDOM DESIGNS, INC.
       
GARDEN CITY MEDICAL INC.
       
INVACARE CANADIAN HOLDINGS, INC.
       
INVACARE CANADIAN HOLDINGS, LLC
       
INVACARE CONTINUING CARE, INC.
       
INVACARE CREDIT CORPORATION
       
INVACARE FLORIDA CORPORATION
       
INVACARE FLORIDA HOLDINGS, LLC
       
INVACARE HCS, LLC
       
INVACARE HOLDINGS, LLC
       
INVACARE INTERNATIONAL CORPORATION
       
INVACARE SUPPLY GROUP, INC.
       
INVAMEX HOLDINGS LLC
       
KUSCHALL, INC.
       
ROADRUNNER MOBILITY, INCORPORATED
       
THE AFTERMARKET GROUP, INC.
       
THE HELIXX GROUP, INC.
       
 
       
6123449 CANADA INC.
       
AQUATEC OPERATIONS GMBH
       
CARROLL HEALTHCARE GENERAL PARTNER, INC.
       
CARROLL HEALTHCARE INC.
       
CARROLL HEALTHCARE L.P.
       
DOLOMITE AB
       
DOLOMITE HOLDING AB
       
DYNAMIC CONTROLS
       

 



--------------------------------------------------------------------------------



 



         
DYNAMIC SUZHOU HOLDINGS NEW ZEALAND
       
HEALTHCARE EQUIPMENT WA PTY. LTD.
       
HOME HEALTH EQUIPMENT PTY. LTD
       
INVACARE (DEUTSCHLAND) GMBH
       
INVACARE A/S
       
INVACARE AB
       
INVACARE AQUATEC GMBH
       
INVACARE AS
       
INVACARE B.V.
       
INVACARE CANADA GENERAL PARTNER INC.
       
INVACARE DOLOMITE AB
       
INVACARE EC-HØNG A/S
       
INVACARE HOLDING AB
       
INVACARE HOLDINGS TWO B.V.
       
INVACARE NEW ZEALAND
       
INVACARE REA AB
       
INVACARE UK OPERATIONS LIMITED
       
MORRIS SURGICAL PTY. LTD
       
MOTION CONCEPTS L.P.
       
PERPETUAL MOTION ENTERPRISES LIMITED
       
SCANDINAVIAN MOBILITY GMBH
       
ULRICH ALBER GMBH
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
PERMITTED LIENS
See Schedule 1.1(P) attached.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE CORPORATION

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Corp.
Invacare Florida Corp.
d/b/a Invacare
(defendants)
  Carrington Smith
(plaintiff)   Pinellas County
Florida     09.22.09     09-CA 16805    
 
                           
Invacare Corp.
Invacare Florida Corp.
d/b/a Invacare
(defendants)
  National City Bank, as Multicurrency Collateral Agent   Seminole County
Florida     02.13.07       2007022559*     fixture
 
                           
Invacare Corporation
St John’s Mercy Health Services, L.L.C.
St John’s Mercy Health System
Sisters of Mercy Health System
(defendants)
  Rosene Ruzzo
(plaintiff)   St. Louis County Missouri     01.29.09     09SL-CC00436    
 
                           
Invacare Corporation
(movant/defendant/cross claimant/
cross defendant) et al.
  Dr. Milton Prystowsky (plaintiff) et al.   U.S. District Court
New Jersey District     01.04.07     07-CV-00072-SDW-MCA    
 
                           
Invacare Corporation
(defendant)
  Federal Insurance Company
(plaintiff)   Middlesex County
New Jersey     08.03.09       J 257434 09     judgment lien in Bergen County
 
                           
Invacare Corporation
  LaSalle National Leasing Corporation   Ohio
Secretary of State     04.11.01     AP328066   leased equipment
 
                           
Invacare Corporation
  Citicorp Del Lease, Inc. As Agent For Harrison Credit Corp.   Ohio
Secretary of State     09.21.01     OH00038885573   leased equipment
 
                           
Invacare Corporation
  NMHG Financial Services, Inc.   Ohio
Secretary of State     06.10.03     OH00064882084   leased equipment
 
                           
Invacare Corporation
  LaSalle National Leasing Corporation
Deutsche Financial Services Corporation   Ohio
Secretary of State     11.18.03     OH00070848969   listed equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
 
                           
Invacare Corporation
  Steelcase Financial Services Inc.   Ohio
Secretary of State     11.09.04     OH00083364483   leased furniture and
equipment
 
                           
Invacare Corporation
  Steelcase Financial Services
Inc. (assignor)
De Lage Landen Financial Services
Inc. (assignee)   Ohio
Secretary of State     12.28.04       20043640520     leased furniture and
equipment partial assignment of OH00083364483
 
                           
Invacare Corporation
  Steelcase Financial Services
Inc. (assignor)
De Lage Landen Financial Services
Inc. (assignee)   Ohio
Secretary of State     02.15.05       20050470662     leased furniture and
equipment partial assignment of OH00083364483
 
                           
Breckenridge
Invacare Corporation
  Intellipack, Inc.   Ohio
Secretary of State     01.24.05     OH00085786489   specific equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital, LLC   Ohio
Secretary of State     10.05.05     OH00094016661   leased computer equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital, LLC   Ohio
Secretary of State     10.05.05     OH00094016994   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     10.13.05     OH00094306242   leased equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc   Ohio
Secretary of State     10.21.05     OH00094610772   leased computer equipment
 
                           
Invacare Corporation
  Dell Financial Services, L.P.   Ohio
Secretary of State     12.07.05     OH00096326175   leased computer equipment
and peripherals
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     12.12.05     OH00096534742   leased equipment and related
software
 
                           
Invacare Corporation
  Banc of America Leasing & Capital LLC   Ohio
Secretary of State     12.22.05     OH00096933990   specific equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital LLC   Ohio
Secretary of State     01.25.06     OH00098076227   leased computer equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital LLC   Ohio
Secretary of State     02.17.06     OH00098820852   specific computer equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital LLC   Ohio
Secretary of State     05.02.06     OH00101688937   leased computer equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
 
                           
Invacare Corporation
  Banc of America Leasing & Capital LLC   Ohio
Secretary of State     05.02.06     OH00101689161   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     07.07.06     OH00104167431   leased computer equipment
 
                           
Invacare Corporation
  OFC Capital Corporation   Ohio
Secretary of State     07.07.06     OH00104167542   leased computer equipment
 
                           
Invacare Corporation
  Crown Credit Company   Ohio
Secretary of State     09.14.06     OH00106526889   specific equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     09.20.06     OH00106756947   specific leased equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital LLC   Ohio
Secretary of State     12.21.06     OH00110183372   specific equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     12.28.06     OH00110419404   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     12.28.06     OH00110419626   leased computer equipment
 
                           
Invacare Corporation
  Crown Credit Company   Ohio
Secretary of State     01.31.07     OH00111510873   specific equipment
 
                           
Invacare Corporation
  Crown Credit Company   Ohio
Secretary of State     03.19.07     OH00112980788   specific equipment
 
                           
Invacare Corporation
  De Lage Landen Financial Services, Inc.   Ohio
Secretary of State     04.05.07     OH00113715758   leased computer equipment
 
                           
Invacare Corporation
  De Lage Landen Financial Services, Inc.   Ohio
Secretary of State     04.05.07     OH00113715970   leased computer equipment
 
                           
Invacare Corporation
  National City Bank, as Administrative Agent   Ohio
Secretary of State     04.27.07     OH00114555345*   all assets and personal
property
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     05.18.07     OH00115306400   leased equipment and related
software
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     06.15.07     OH00116280425   leased equipment and related
software

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
 
                           
Invacare Corporation
  De Lage Landen Financial Services, Inc.   Ohio
Secretary of State     06.29.07     OH00116809508   leased equipment
 
                           
Invacare Corporation
  OFC Capital Corporation   Ohio
Secretary of State     08.01.07     OH00117868452   leased computer equipment
 
                           
Invacare Corporation
  OFC Capital Corporation   Ohio
Secretary of State     08.01.07     OH00117868674   leased computer equipment
 
                           
Invacare Corporation
  Bank of Blue Valley   Ohio
Secretary of State     08.01.07     OH00117869020   leased computer equipment
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     10.01.07     OH00119687915   leased equipment and related
software
 
                           
Invacare Corporation
  OFC Capital Corporation   Ohio
Secretary of State     10.11.07     OH00120109257   leased computer equipment
 
                           
Invacare Corporation
  OFC Capital Corporation   Ohio
Secretary of State     10.11.07     OH00120109479   leased computer equipment
 
                           
Invacare Corporation
  TCF Equipment Finance, Inc.   Ohio
Secretary of State     01.21.08     OH00123050013   specific equipment
 
                           
Invacare Corporation
  Toyota Motor Credit Corporation   Ohio
Secretary of State     01.22.08     OH00123163951   specific leased equipment
 
                           
Invacare Corporation
  BancorpSouth Equipment Finance, a division of BancorpSouth Bank   Ohio
Secretary of State     02.13.08     OH00123859310   leased computer equipment
 
                           
Invacare Corporation
  BancorpSouth Equipment Finance, a division of BancorpSouth Bank   Ohio
Secretary of State     02.13.08     OH00123859532   leased computer equipment
 
                           
Invacare Corporation
Invacare Top End
  Specialized Bicycle Components, Inc.   Ohio
Secretary of State     04.04.08     OH00125435667   all inventory of goods and
merchandise, materials and equipment now held or hereafter sold bearing the
trade name Specialized
 
                           
Invacare Corporation
  BancorpSouth Equipment Finance, a division of BancorpSouth Bank   Ohio
Secretary of State     04.11.08     OH00125697994   leased computer equipment
 
                           
Invacare Corporation
  BancorpSouth Equipment Finance, a division of BancorpSouth Bank   Ohio
Secretary of State     04.11.08     OH00125699352   leased computer equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
 
                           
Invacare Corporation
  Crown Credit Company   Ohio
Secretary of State     04.23.08     OH00125956530   specific equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     05.02.08     OH00126323075   leased equipment
 
                           
Invacare Corporation
  Crown Credit Company   Ohio
Secretary of State     05.29.08     OH00127068822   specific equipment
 
                           
Invacare Corporation
  Crown Credit Company   Ohio
Secretary of State     05.30.08     OH00127099190   specific equipment
 
                           
Invacare Corporation
  Crown Credit Company   Ohio
Secretary of State     06.27.08     OH00127827418   specific equipment
 
                           
Invacare Corporation
  First Federal Leasing   Ohio
Secretary of State     07.28.08     OH00128529962   leased equipment
 
                           
Invacare Corporation
  First Federal Leasing   Ohio
Secretary of State     07.28.08     OH00128530096   leased equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     07.28.08     OH00128547637   leased equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital, LLC   Ohio
Secretary of State     08.07.08     OH00128749231   specific equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     08.11.08     OH00128847007   leased equipment
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     08.14.08     OH00128908421   leased equipment and related
software
 
                           
Invacare Corporation
  Wells Fargo Bank, N.A.   Ohio
Secretary of State     09.02.08     OH00129273829   leased equipment
 
                           
Invacare Corporation
  Wells Fargo Bank, N.A.   Ohio
Secretary of State     09.02.08     OH00129274053   specific equipment
 
                           
Invacare Corporation
  Wells Fargo Bank, N.A.   Ohio
Secretary of State     09.18.08     OH00129640919   leased equipment
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     10.01.08     OH00129955128   leased equipment and related
software

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
 
                           
Invacare Corporation
  SG Equipment Finance USA Corp.   Ohio
Secretary of State     10.06.08     OH00130045819   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     10.06.08     OH00130045920   leased computer equipment
 
                           
Invacare Corporation
  Isuzu Finance of America, Inc.   Ohio
Secretary of State     10.14.08     OH00130206912   leased equipment
 
                           
Invacare Corporation
  Isuzu Finance of America, Inc.   Ohio
Secretary of State     10.14.08     OH00130207035   leased equipment
 
                           
Invacare Corporation
  Isuzu Finance of America, Inc.   Ohio
Secretary of State     10.14.08     OH00130207146   leased equipment
 
                           
Invacare Corporation
  De Lage Landen Financial Services, Inc.   Ohio
Secretary of State     10.14.08     OH00130222007   leased equipment
 
                           
Invacare Corporation
  BancorpSouth Equipment Finance, a division of BancorpSouth Bank   Ohio
Secretary of State     10.15.08     OH00130295777   leased equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital, LLC   Ohio
Secretary of State     10.17.08     OH00130298925   specific equipment
 
                           
Invacare Corporation
  Crown Credit Company   Ohio
Secretary of State     10.29.08     OH00130565114   specific equipment
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     11.10.08     OH00130830490   leased equipment and related
software
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     11.11.08     OH00130851757   leased equipment and related
software
 
                           
Invacare Corporation
  Banc of America Leasing & Capital, LLC   Ohio
Secretary of State     11.24.08     OH00131166533   specific equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     11.26.08     OH00131284543   leased equipment
 
                           
Invacare Corporation
  IBM Credit, LLC   Ohio
Secretary of State     12.11.08     OH00131536326   leased equipment and related
software

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
 
                           
Invacare Corporation
  Isuzu Finance of America, Inc.   Ohio
Secretary of State     12.22.08     OH00131744993   leased equipment
 
                           
Invacare Corporation
  Park National Bank   Ohio
Secretary of State     01.06.09     OH00132058090   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     01.08.09     OH00132133363   leased computer equipment
 
                           
Invacare Corporation
  Wells Fargo Bank, N.A.   Ohio
Secretary of State     01.12.09     OH00132176444   specific equipment
 
                           
Invacare Corporation
  Wells Fargo Bank, N.A.   Ohio
Secretary of State     01.16.09     OH00132265544   specific equipment
 
                           
Invacare Corporation
  Bank of the West, Trinity Division   Ohio
Secretary of State     02.09.09     OH00132690565   leased equipment
 
                           
Invacare Corporation
  SG Equipment Finance USA Corp.   Ohio
Secretary of State     03.18.09     OH00133392019   leased computer equipment
 
                           
Invacare Corporation
  Banc of America Leasing & Capital, LLC   Ohio
Secretary of State     03.31.09     OH00133668185   specific equipment
 
                           
Invacare Corporation
  IBM Credit LLC   Ohio
Secretary of State     04.20.09     OH00134089835   leased equipment and related
software
 
                           
Invacare Corporation
  De Lage Landen Financial Services, Inc.   Ohio
Secretary of State     05.19.09     OH00134783392   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     06.11.09     OH00135312619   leased equipment
 
                           
Invacare Corporation
  Park National Bank   Ohio
Secretary of State     06.22.09     OH00135535469   leased equipment
 
                           
Breckenridge Paper & Packaging
Invacare Corporation
  Intellipack, Inc.   Ohio
Secretary of State     06.24.09     OH00135571798   specific equipment
 
                           
Invacare Corporation
  SG Equipment Finance USA Corp.   Ohio
Secretary of State     06.24.09     OH00135595314   leased computer equipment
 
                           
Invacare Corporation
  Bank of the West, Trinity Division   Ohio
Secretary of State     07.17.09     OH00136037333   leased computer equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
 
                           
Invacare Corporation
  Park National Bank   Ohio
Secretary of State     07.17.09     OH00136065120   leased equipment
 
                           
Breckenridge Paper and Packaging Invacare Corporation
  Intellipack, Inc.   Ohio
Secretary of State     07.29.09     OH00136292696   specific equipment
 
                           
Invacare Corporation
  SG Equipment Finance USA Corp.   Ohio
Secretary of State     08.05.09     OH00136419373   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     09.18.09     OH00137239160   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     09.18.09     OH00137240749   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     10.30.09     OH00138105421   leased computer equipment
 
                           
Invacare Corporation
  Wells Fargo Bank, N.A.   Ohio
Secretary of State     11.03.09     OH00138211284   leased equipment
 
                           
Invacare Corporation
  Wells Fargo Bank, N.A.   Ohio
Secretary of State     11.03.09     OH00138214654   leased equipment
 
                           
Invacare Corporation
  Wells Fargo Bank, N.A.   Ohio
Secretary of State     11.03.09     OH00138215222   leased equipment
 
                           
Invacare Corporation
  Bank of the West, Trinity Division   Ohio
Secretary of State     12.17.09     OH00139106888   leased computer equipment
 
                           
Invacare Corporation
  RBS Asset Finance, Inc.   Ohio
Secretary of State     02.06.10     OH00140143920   leased equipment
 
                           
Invacare Corporation
  MacQuarie Equipment Finance, LLC   Ohio
Secretary of State     02.06.10     OH00140144154   leased equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     03.18.10     OH00140851981   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     03.25.10     OH00141015576   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     03.25.10     OH00141015687   leased computer equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
 
                           
Invacare Corporation
  Banc of America Leasing & Capital, LLC   Ohio
Secretary of State     04.05.10     OH00141232475   specific equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     06.16.10     OH00142965964   leased computer equipment
 
                           
Invacare Corporation
  RBS Asset Finance, Inc.   Ohio
Secretary of State     06.29.10     OH00143289638   leased equipment and related
software
 
                           
Invacare Corporation
  Tennessee Commerce Bank
Tamco Financial Services, LLC   Ohio
Secretary of State     07.21.10     OH00143793960   specific equipment
 
                           
Invacare Corporation
  Wells Fargo Equipment Finance, Inc.   Ohio
Secretary of State     08.04.10     OH00144139571   specific equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     08.10.10     OH00144222619   leased equipment, related
software and personal property
 
                           
Invacare Corporation
  Isuzu Finance of America, Inc.   Ohio
Secretary of State     08.30.10     OH00144621978   leased equipment
 
                           
Invacare Corporation
  Isuzu Finance of America, Inc.   Ohio
Secretary of State     08.31.10     OH00144664948   leaseed equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     08.31.10     OH00144670800   leased computer equipment
 
                           
Invacare Corporation
  CSI Leasing, Inc.   Ohio
Secretary of State     08.31.10     OH00144683403   leased computer equipment
 
                           
Invacare Corporation (plaintiff) et al.
  Medical Depot, Inc. (defendant) et al.   U.S. District Court Northern District
Ohio     07.21.09     09-CV-1677-SO    
 
                           
Invacare Corporation (defendants) et al.
  David M Detray (plaintiffs) 
et al.   Lorain County
Ohio     06.08.10     10CV167890    
 
                           
Invacare Corporation
  LaSalle National Leasing Corporation   Lorain County
Ohio     04.11.01       743333-1698     fixture
 
                           
Invacare Corporation
  National City Bank, as Multicurrency Collateral Agent   Lorain County
Ohio     02.13.07       2007-0178329*     fixture

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.   **   To be amended post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
ADAPTIVE SWITCH LABORATORIES, INC.
Fka Bargmann Management LLC

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Adaptive Switch Laboratories, Inc.
  National City Bank, as
Administrative Agent   Texas
Secretary of State     04.26.07     07-0014061342 *   All assets and personal
property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
THE AFTERMARKET GROUP, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
The Aftermarket Group, Inc.
  National City Bank, as
Administrative Agent   Delaware
Secretary of State     04.26.07     2007 1567824 *   all assets and personal
property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
ALTIMATE MEDICAL, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Altimate Medical, Inc.
  National City Bank, as
Administrative Agent   Minnesota
Secretary of State     04.26.07     200716540951 *   all assets and personal
property
 
                       
Altimate Medical, Inc.
  Signal Bank National   Renville County
Minnesota     12.03.01     379-299 #318222   combination mortgage, security
agreement and fixture
 
                       
Altimate Medical, Inc.
  National City Bank, as
Administrative Agent   Renville County
Minnesota     12.18.07     A 346519 *   leasehold mortgage, assignment of leases
and rents, security agreement and fixture

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
CENTRALIZED MEDICAL EQUIPMENT LLC

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Centralized Medical Equipment LLC
  Medela, Inc.   Massachusetts Secretary of State     10.26.07      
200760764280     leased consumer goods, equipment, inventory bearing trademark
Medela
 
                           
Centralized Medical Equipment LLC
  VGM Financial Services, a Division of TCF Equipment Finance, Inc.  
Massachusetts Secretary of State     05.06.08       200865128310 *     accounts,
money, general intangibles, instruments, documents and chattel paper
 
                           
Centralized Medical Equipment LLC
Specialty Medical Equipment
(defendants)
  Rian Mallari
(plaintiff)   Massachusetts Secretary of State     06.22.10     NOCV2010-01143  
 

 

*   To be amended post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
CHAMPION MANUFACTURING, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Champion Manufacturing Inc.
  National City Bank, as
Administrative Agent   Delaware
Secretary of State     04.26.07     2007 1567592 *   all assets and personal
property
 
                       
Champion Manufacturing Inc. Invacare Corporation (defendants)
  Douglas Keeslar
(plaintiff)   Elkhart County
Indiana     04.05.10     20D01-1004-PL-13    

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
FREEDOM DESIGNS, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Freedom Designs, Inc.
  De Lage Landen Financial Services, Inc.   California
Secretary of State     02.01.07     07-7101562786   leased equipment
 
                       
Freedom Designs, Inc.
  National City Bank, as
Administrative Agent   California
Secretary of State     04.26.07     07-7111878181*   all assets and personal
property
 
                       
Freedom Designs, Inc.
  Intech Funding Corp.   California
Secretary of State     08.20.08     08-7169346701   specific equipment

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
GARDEN CITY MEDICAL, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Garden City Medical Inc.
  National City Bank, as
Administrative Agent   Delaware
Secretary of State     04.26.07     2007 1567113 *   all assets and personal
property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
THE HELIXX GROUP, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
The Helixx Group
  National City Bank, as
Administrative Agent   OH
Secretary of State     04.27.07     OH00114555123 *   all assets and personal
property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE CANADIAN HOLDINGS, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canadian Holdings, Inc.
  National City Bank, as
Administrative Agent   Delaware
Secretary of State     04.26.07     2007 1567709 *   all assets and personal
property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE CANADIAN HOLDINGS, LLC

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canadian Holdings, Inc.
  National City Bank, as
Administrative Agent   Delaware
Secretary of State     04.26.07     2007 1567709 *   all assets and personal
property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE CONTINUING CARE, INC.
fka HEALTHTECH PRODUCTS, INC.
dba NAYLOR MEDICAL SALES & RENTAL, INC.
dba SPECIALTY MEDICAL EQUIPMENT, LLC

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Continuing Care, Inc. (defendant)
  Rosene Ruzzo
(plaintiff)   St. Louis County Missouri     01.29.09     09SL-CC00436    
 
                       
Invacare Continuing Care, Inc. (defendant)
  Naylor Medical Sales & Rentals
(plaintiff)   U.S. District Court Western District Tennessee     06.02.09    
2:09-CV-02344-
STA-cgc    
 
                       
Healthtech Products, Inc.
  JPMorgan Chase Bank, N.A., as Agent   Missouri Secretary of State     10.05.05
    20050100775J *   right, title and interest in and to all receivables
 
                       
Healthtech Products, Inc.
  National City Bank, as
Administrative Agent   Missouri Secretary of State     04.26.07     20070049218E
**   all assets and personal property
 
                       
Specialty Medical Equipment LLC
  VGM Financial Services, a Division of TCF Equipment Finance Inc.  
Massachusetts Secretary of State     05.06.08     200865128220 ***   blanket
 
                       
Specialty Medical Equipment LLC
  VGM Financial Services, a Division of TCF Equipment Finance Inc.  
Massachusetts Secretary of State     12.18.08     200870224780 ***   blanket
 
                       
Specialty Medical Equipment LLC
  Konica Minolta Premier Finance   Massachusetts Secretary of State     04.16.09
    200972470850 ***   leased equipment
 
                       
Specialty Medical Equipment LLC
  VGM Financial Services, a Division of TCF Equipment Finance Inc.  
Massachusetts Secretary of State     07.24.09     200974465250 ***   blanket
 
                       
Specialty Medical Equipment LLC
  VGM Financial Services, a Division of TCF Equipment Finance Inc.  
Massachusetts Secretary of State     10.08.09     200975906680 ***   blanket
 
                       
Specialty Medical Equipment LLC
  Invacare Credit Corporation   Massachusetts Secretary of State     10.26.09  
  200976236830 ***   leased equipment
 
                       
Specialty Medical Equipment LLC
  Invacare Credit Corporation   Massachusetts Secretary of State     01.26.10  
  201078016490 ***   leased equipment
 
                       
Centralized Medical Equipment LLC
Specialty Medical Equipment
(defendants)
  Rian Mallari
(plaintiff)   Norfolk County
Massachusetts     06.22.10     NOCV2010-01143    

 

*   To be terminated post-closing.   **   To be released at closing by payoff
letter. Further release steps to be taken post-closing.   ***   To be amended
post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE CREDIT CORPORATION

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Credit Corporation
  De Lage Landen Financial Services Inc.   Ohio Secretary of State     02.26.07
    OH00112234030   all leases and or financing agreements with Invacare Credit
Corporation as lessor, payee or creditor
 
                       
Invacare Credit Corporation
  National City Bank, as
Administrative Agent   Ohio Secretary of State     04.27.07     OH00114555456 *
  all assets and personal property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE FLORIDA CORPORATION

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Florida Corporation
  National City Bank, as
Administrative Agent   Delaware Secretary of State     04.26.07     2007 1567667
*   all assets and personal property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE FLORIDA HOLDINGS, LLC

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Florida Holdings, LLC
  National City Bank, as
Administrative Agent   Delaware Secretary of State     04.26.07     2007 1567683
*   all assets and personal property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE HCS, LLC
fka Bargmann Management LLC

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare HCS
  Noble Systems Corporation   Ohio Secretary of State     05.05.09    
OH00134455135   specific equipment
 
                       
Invacare HCS, LLC
  Pitney Bowes Global
Financial Services LLC   Ohio Secretary of State     09.24.09     OH00137355378
  equipment
manufactured, sold,
distributed or
financed by Pitney
Bowes
 
                       
Invacare HCS, LLC
  Pitney Bowes Global
Financial Services LLC   Ohio Secretary of State     03.09.10     OH00140671090
  equipment
manufactured, sold,
distributed or
financed by Pitney
Bowes

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE HOLDINGS, LLC

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Holdings, LLC
  National City Bank, as
Administrative Agent   Ohio Secretary of State     04.27.07     OH00114555789 *
  all assets and personal property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE INTERNATIONAL CORPORATION

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare International Corporation
  National City Bank, as
Administrative Agent   Ohio Secretary of State     04.27.07     OH00114555901 *
  all assets and personal property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE SUPPLY GROUP, INC.
d/b/a SUBURBAN OSTOMY SUPPLY CO., INC.

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Supply Group, Inc.
  JP Morgan Chase Bank, N.A., as agent   Massachusetts Secretary of State    
10.04.05       200542490310 *     right, title and interest in and to all
receivables
 
                           
Invacare Supply Group Inc.
  Raymond Leasing Corporation   Massachusetts Secretary of State     11.18.05  
    200543599300     leased equipment
 
                           
Invacare Supply Group Inc.
  Raymond Leasing Corporation   Massachusetts Secretary of State     11.18.05  
    200543599580     leased equipment
 
                           
Invacare Supply Group, Inc.
  Banc of America Leasing & Capital, LLC   Massachusetts Secretary of State    
03.16.06       200646389880     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  De Lage Landen Financial Services Inc.   Massachusetts Secretary of State    
07.26.06       200649900280     leased equipment
 
                           
Invacare Supply Group, Inc.
  CSI Leasing, Inc.   Massachusetts Secretary of State     07.26.06      
200649900730     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  Raymond Leasing Corporation   Massachusetts Secretary of State     12.26.06  
    200653521910     specific equipment
 
                           
Invacare Supply Group, Inc.
  Raymond Leasing Corporation   Massachusetts Secretary of State     01.04.07  
    200753737040     specific equipment
 
                           
Invacare Supply Group, Inc.
  De Lage Landen Financial Services, Inc.   Massachusetts Secretary of State    
02.13.07       200754700610     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  National City Bank, as Administrative
Agent   Massachusetts Secretary of State     04.26.07       200756401010 *    
all assets and personal property
 
                           
Invacare Supply Group, Inc.
  De Lage Landen Financial Services, Inc.   Massachusetts Secretary of State    
10.10.07       200760349180     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  De Lage Landen Financial Services, Inc.   Massachusetts Secretary of State    
12.20.07       200761989510     leased equipment
 
                           
Invacare Supply Group, Inc.
  BancorpSouth Equipment Finance, a Division of BancorpSouth Bank  
Massachusetts Secretary of State     02.25.08       200863445680     leased
equipment
 
                           
Invacare Supply Group, Inc.
  OFC Capital Corporation   Massachusetts Secretary of State     02.28.08      
200863543160     leased equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Supply Group, Inc.
  BancorpSouth Equipment Finance, a division of BancorpSouth Bank  
Massachusetts Secretary of State     03.10.08       200863786350     leased
computer equipment
 
                           
Invacare Supply Group, Inc.
  CSI Leasing, Inc.   Massachusetts Secretary of State     05.09.08      
200865250020     leased equipment
 
                           
Invacare Supply Group, Inc.
  BancorpSouth Equipment Finance, a division of BancorpSouth Bank  
Massachusetts Secretary of State     06.27.08       200866674870     leased
computer equipment
 
                           
Invacare Supply Group, Inc.
  Park National Bank   Massachusetts Secretary of State     12.30.08      
200870393990     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  Park National Bank   Massachusetts Secretary of State     02.03.09      
200971057890     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  Crown Credit Company   Massachusetts Secretary of State     03.03.09      
200971593460     specific equipment
 
                           
Invacare Supply Group, Inc.
  Crown Credit Company   Massachusetts Secretary of State     03.03.09      
200971596560     leased equipment
 
                           
Invacare Supply Group, Inc.
  Bank of the West, Trinity Division   Massachusetts Secretary of State    
05.21.09       200973219890     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  SG Equipment Finance USA Corp   Massachusetts Secretary of State     07.28.09
      200974518280     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  CSI Leasing, Inc.   Massachusetts Secretary of State     09.17.09      
200975512980     leased computer equipment
 
                           
Invacare Supply Group, Inc.
  CSI Leasing, Inc.   Massachusetts Secretary of State     10.30.09      
200976332190     leased equipment
 
                           
Invacare Supply Group, Inc.
  Wells Fargo Bank, N.A.   Massachusetts Secretary of State     11.10.09      
200976550620     specific equipment
 
                           
Invacare Supply Group, Inc.
  Wells Fargo Bank, N.A.   Massachusetts Secretary of State     11.10.09      
200976550990     specific equipment
 
                           
Invacare Supply Group, Inc.
  CSI Leasing, Inc.   Massachusetts Secretary of State     03.18.10      
201078999810     leased computer equipment

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
KUSCHALL, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Kuschall, Inc.
  National City Bank, as
Administrative Agent   Delaware Secretary of State     04.26.07     2007 1567758
*   all assets and personal property

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
ROADRUNNER MOBILITY, INCORPORATED

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Road Runner Mobility, Incorporated
  US Bancorp   Texas Secretary of State     10.02.06     06-0032690490  
specific equipment
 
                       
Road Runner Mobility, Incorporated
  US Bancorp   Texas Secretary of State     10.26.06     06-0035470914  
specific equipment
 
                       
Road Runner Mobility, Incorporated
  US Bancorp   Texas Secretary of State     07.26.07     07-0025289629  
specific equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
6123449 CANADA INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
6123449 Canada Inc.
  National City Bank   Province of Ontario Canada     02.09.07     632720043*  
inventory,
equipment ,
accounts other

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
CARROLL HEALTHCARE GENERAL PARTNER, INC.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Carroll Healthcare General Partners, Inc. Carroll Healthcare L.P.
  National City Bank   Province of Ontario Canada     07.15.09     654912486 *  
inventory,
equipment ,
accounts other

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
CARROLL HEALTHCARE, INC.

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Carroll Healthcare, Inc.
  1537638 Ontario Limited   Province of Ontario Canada     10.12.05      
619638408     equipment, accounts, listed equipment — copier
 
                           
Carroll Healthcare, Inc.
  National City Bank   Province of Ontario Canada     02.09.07       632715858*
    inventory,
equipment ,
accounts other

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
CARROLL HEALTHCARE L.P.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Carroll Healthcare L.P. Carroll Healthcare General Partners, Inc
  National City Bank   Province of Ontario Canada     07.15.09     654912486 *  
inventory,
equipment ,
accounts other

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE CANADA L.P.

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canada L.P.
  IOS Financial Services   Province of Ontario
Canada     09.01.10       664138719     equipment, other
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     08.20.10       663823215     equipment, other, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX3AR403732
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     08.20.10       663823233     equipment, other, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX2AR403284
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     07.15.10       662971536     inventory, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX6AR336852
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     06.28.10       662512464     inventory, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX2AR403284
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     06.28.10       662513319     inventory, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX3AR403732
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     06.24.10       662430321     inventory, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX8AR336853
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     05.31.10       661747329     goods, equipment, other, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX5AR336762
 
                           
Invacare Canada L.P.
  CSI Leasing Canada LTD.   Province of Ontario
Canada     05.12.10       661323915     leased computer equipment and
peripherals
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     04.26.10       660850263     equipment, other, motor vehicle

2004 Raymond Lift Truck
vin: 0190450411

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     04.26.10       660850299     equipment, other, motor vehicle

1998 Raymond Lift Truck
vin: 1129821746
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     02.02.10       659046429     inventory, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX9AR190219
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     02.02.10       659048139     inventory, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX7AR190218
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster National
Huberview Motors Incorporated   Province of Ontario
Canada     01.22.10       658880973     equipment, other, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX7AR190218
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     01.22.10       658881054     goods, equipment other, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX9AR190219
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     12.17.09       658277568     goods, equipment other, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX6AR184930
 
                           
Invacare Canada L.P.
Invacare Canada Inc.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     12.17.09       658277667     goods, equipment other, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX6AR190220
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     11.10.09       657512037     goods, equipment other, motor vehicle

2008 Volvo
vin: YV4CZ982X81427623
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     10.19.09       657009423     goods, equipment other, motor vehicle

2010 Sienna Limited
vin: 5TDDK4CC0AS031563

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     10.09.09       656869095     goods, equipment other, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX4AR164188
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     09.30.09       656649009     inventory, motor vehicle

2010 Dodge Grand Caravan
vin: 2D4RN4DX2AR164190
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     09.15.09       656289297     equipment, motor vehicle

2010 Do Grand Caravan
vin: 2D4RN4DX2AR164187
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Province of Ontario
Canada     09.15.09       656289378     inventory, motor vehicle

2010 Do Grand Caravan
vin: 2D4RN4DX4AR164188
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     06.22.09       654361749     goods, equipment, other, motor vehicle

2009 Dodge Grand Caravan
vin: 2D8HN44X69R655819
 
                           
Invacare Canada Inc.
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     06.22.09       654361839     goods, equipment, other, motor vehicle

2009 Dodge Grand Caravan
vin: 2D8HN44X99R664918
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     06.15.09       654199389     equipment, other, motor vehicle

2009 Dodge Grand Caravan
vin: 2D8HN44XX9R657198
 
                           
Invacare Canada Inc.
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     05.12.09       653382621     goods, equipment, other, motor vehicle

2009 Dodge Grand Caravan
vin: 2D8HN44X49R639635
 
                           
Invacare Canada Inc.
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     05.11.09       653356683     goods, equipment, other, motor vehicle

2009 Dodge Grand Caravan
vin: 2D8HN44X79R505251

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canada L.P.
  CSI Leasing Canada LTD.   Province of Ontario
Canada     02.27.09       651766401     leased computer equipment and
peripherals
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     01.16.09       651062781     goods, equipment, other, motor vehicle

2009 Dodge Grand Caravan
vin: 2D8HN44X69R581799
 
                           
Invacare Canada L.P.
Invacare Canada Inc.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     01.16.09       651063177     goods, equipment, other, motor vehicle

2009 Dodge Grand Caravan
vin: 2D8HN44X79R505251
 
                           
Invacare Canada L.P.
  IOS Financial Services   Province of Ontario
Canada     11.25.08       650125764     equipment, other
 
                           
Invacare Canada L.P.
  Pitney Bowes Global Financial Services   Province of Ontario
Canada     10.01.08       648947394     equipment
 
                           
Invacare Canada L.P.
  CSI Leasing Canada LTD.   Province of Ontario
Canada     09.12.08       648488286     leased computer equipment and
peripherals
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     03.20.08       643509855     equipment, other, motor vehicle

2007 Lexus RX350
vin: 2T2HK31U97C037060
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Province of Ontario
Canada     01.24.08       642262383     equipment, other, motor vehicle

2008 Dodge Grand Caravan
vin: 1D8HN11H68B133880
 
                           
Invacare Canada L.P.
  Pitney Bowes of Canada LTD   Province of Ontario
Canada     07.06.07       637046127     inventory, equipment
copiers
 
                           
Invacare Canada L.P.
  CSI Leasing Canada LTD.   Province of Ontario
Canada     07.03.07       636906042     leased computer equipment and
peripherals
 
                           
Invacare Canada L.P.
  National City Bank   Province of Ontario
Canada     02.09.07       632715903*     inventory, equipment, accounts other,
motor vehicle
 
                           
Invacare Canada L.P.
  CSI Leasing Canada LTD.   Province of Ontario
Canada     08.24.06       628288569     leased computer equipment and
peripherals
 
                           
Invacare Canada L.P.
  CSI Leasing Canada LTD.   Province of Ontario
Canada     01.13.06       622011267     leased computer equipment and
peripherals

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canada L.P.
  Roy Foss Motors LTD.   Province of Ontario
Canada     12.12.05       621258219     equipment, other motor vehicle
 
                           
Invacare Corporation et al

Invacare Corporation
Invamex
(defendants)
  Soneil International Limited
Soneil Shagun Limited
(plaintiffs)   Peel
(Brampton)
Superior Court
Canada     09.21.05     CV5000096430000    
 
                           
Invacare Canada L.P.
  National City Bank   Government of British Columbia
Canada     02.09.07     496601D *
B7839127   all present and after acquired personal property
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Government of British Columbia
Canada     03.20.08     253785E
B8619569   2007 Lexus RX350
vin: 2T2HK31U97C037060
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Government of British Columbia
Canada     01.16.09     785800E
B9168774   2009 Dodge Grand Caravan
vin: 2D8HN44X69R581799
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Government of British Columbia
Canada     06.15.09     023944F
B9413531   2009 Dodge Grand Caravan
vin: 2D8HN44XX9R657198
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Government of British Columbia
Canada     01.22.10     375789F
B9774216   2010 Dodge Grand Caravan
vin: 2D4RN4DX9AR190219
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Government of
New Brunswick
Canada     01.16.09     17090739
32566   2009 Dodge Grand Caravan
vin: 2D8HN44X79R505251
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Government of
New Brunswick
Canada     05.11.09     17466491
133149   2009 Dodge Grand Caravan
vin: 2D8HN44X79R505251
 
                           
Invacare Canada L.P.
  Pitney Bowes of Canada LTD   Registre
Quebec
Canada     07.11.07       07-0395527-0001     leased equipment
 
                           
Invacare Canada L.P.
  Huberview Motors Incorporated
Jim Peplinski’s Leasemaster   Registre
Quebec
Canada     01.25.10       10-0041445-0001     2010 Dodge Grand Caravan
vin: 2D4RN4DX9AR190219
 
                           
Invacare Canada L.P.
  Jim Peplinski’s Leasemaster
Huberview Motors Incorporated   Registre
Quebec
Canada     12.17.09       09-0783234-0001     2010 Dodge Grand Caravan
vin: 2D4RN4DX6AR184930

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canada L.P.
  Bay Street Funding Trust
(assignee)
Montreal Trust Company of Canada
(Trustee)   Registre
Quebec
Canada     05.07.08       08-0259375-0001     2008 Dodge Grand Caravan
vin: 2D8HN44P88R673785
 
                           
Invacare Canada L.P.
  National City Bank   Registre
Quebec
Canada     02.12.07       07-0072674-0001 *     bond no. 1 dated as of 02.12.07
(as amended, restated, renewed, re-issued, supplemented or modified from time to
time) in favor of the holder)
 
                           
Invacare Canada L.P.
  National City Bank   Registre
Quebec
Canada     02.12.07       07-0072674-0002 *     bond no. 1 dated as of 02.12.07
(as amended, restated, renewed, re-issued, supplemented or modified from time to
time) in favor of the holder
 
                           
Invacare Canada L.P.
  National City Bank   Registre
Quebec
Canada     02.09.07       07-0070870-0001 *     the universality of all of the
movable and immovable property of the Grantor, corporeal and incorporeal,
present and future, of any nature whatsoever and wheresoever situated, the whole
including, without limitation, of present and future property
 
                           
Invacare Canada L.P.
  Bay Street Funding Trust
(assignee)
Montreal Trust Company of Canada
(Trustee)   Registre
Quebec
Canada     01.25.08       08-0041231-0001     2008 Dodge Grand Caravan
vin: 1D8HN11H68B133880

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
INVACARE CANADA GENERAL PARTNER INC.

                                          FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Invacare Canada General Partner Inc.

  G.N. Johnson Equipment Co., Ltd   Province of Ontario
Canada     08.24.07       638473572     equipment, motor vehicle
2006 raymond lift truck
vin: dss-06-06534
 
                           
Invacare Corporation et al

Invacare Corporation               
Invamex               
(defendants)              

  Soneil International Limited
Soneil Shagun Limited
(plaintiffs)   Province of Ontario
Canada     09.21.05     CV5000096430000    
 
                           
Invacare Canada General Partner Inc.

  G.N. Johnson Equipment Co., Ltd   Province of
British Columbia
Canada     05.12.06     001513D
B7330658   specific equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
MOTION CONCEPTS L.P.

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Motion Concepts L.P.
  National City Bank   Province of Ontario Canada     02.09.07     632715912 *  
inventory, equipment ,
accounts other

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
PERPETUAL MOTION ENTERPRISES LIMITED

                                      FILE         DEBTOR   SECURED PARTY  
JURISDICTION   DATE   FILE NO.   DESCRIPTION
Perpetual Motion Enterprises

Limited
  National City Bank   Province of Ontario Canada     02.09.07     63715921 *  
inventory, equipment ,
accounts other

 

*   To be released at closing by payoff letter. Further release steps to be
taken post-closing..

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.5.1
EXISTING LETTERS OF CREDIT

          Beneficiary   Issuing Lender   Face Amount
Federal Insurance Company
  PNC Bank, National
Association   $1,326,000
 
       
Western Surety Co / Federal
Insurance Co
  PNC Bank, National
Association   $ 668,000
 
       
Commerzbank AG
  PNC Bank, National
Association   EUR 700,000

(USD equivalent $887,075)
 
       
Ohio Bureau of Worker’s Compensation
  PNC Bank, National
Association   $42,000
 
       
FirstEnergy Solutions
  PNC Bank, National
Association   $145,000

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.2
SUBSIDIARIES
See Schedule 6.1.2 attached.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.2
SUBSIDIARIES AND OWNERS; INVESTMENT COMPANIES
(i):
* Indicates that some or all of the equity interests listed were pledged to
Administrative Agent in connection with a previous financing.

                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.       Amount of Equity Interests Company Subsidiaries   entity)  
Holder(s) of Equity Interests   Issued (specifying type)1
Adaptive Switch Laboratories, Inc.
  State of Texas   Invacare Corporation   *10,000 common shares,
$0.10 par value

 
           
The Aftermarket Group, Inc.
  State of Delaware   Invacare Corporation   *100 common shares,
no par value

 
           
Alber GmbH
  Switzerland   Invacare AG   19 Class A shares at CHF 1,000

1 Class B share at CHF 1,000

 
           
Altimate Medical, Inc.
  State of Minnesota   Invacare Corporation   *207,900 common shares,
$0.01 par value

 
           
Aquatec Operations GmbH
  Germany   Invacare Germany Holding GmbH   25,000 EUR

 
           
Bencraft Limited
  United Kingdom   Scandinavian Mobility International ApS   2,200 preference
shares of £1.00 each

4429 ordinary shares of £1.00 each

 
           
Carroll Healthcare General Partner, Inc.
  Ontario
  Invacare Canadian Holdings, Inc.   431,918 common shares,
no par value

 
           
Carroll Healthcare Inc.
  Ontario   Invacare Canadian Holdings, Inc.   722,000 common shares,
no par value


 

1   Ownership percentages are provided where an entity has more than one
(1) equity holder.

 



--------------------------------------------------------------------------------



 



                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.   Holder(s) of Equity   Amount of Equity Interests Company
Subsidiaries   entity)   Interests   Issued (specifying type)1
Carroll Healthcare L.P.
  Ontario   Carroll Healthcare General Partner, Inc.

Carroll Healthcare Inc.   431,819 General Partner units issued to Carroll
Healthcare General Partner, Inc. (1%)

42,750,099 Limited Partner units issued to Carroll Healthcare Inc. (99%)

 
           
Centralized Medical Equipment LLC
  State of Massachusetts   Invacare Continuing Care, Inc.   Invacare Continuing
Care, Inc. is the sole member.

 
           
Champion Manufacturing Inc.
  State of Delaware   Invacare Corporation   *100 common shares,
$0.01 par value

 
           
Dolomite AB
  Sweden   Dolomite Holding AB   [information not needed]

 
           
Dolomite Holding AB
  Sweden   Invacare Holding Two AB   [information not needed]

 
           
Dynamic Connect (Suzhou) Hi Tech Electronics Co. Ltd.
  China   Dynamic Suzhou Holdings New Zealand   US$1,540,000 paid up capital
 
           
Dynamic Controls
  New Zealand   Invacare Holdings New Zealand   950,000 ordinary shares @ $1NZD

 
           
Dynamic Europe Ltd.
  United Kingdom   Dynamic Controls

Invacare Holdings New Zealand   Dynamic Controls: 99 ordinary shares of £1.00
each (99%)

Invacare Holdings New Zealand: 1 ordinary share of £1.00 (1%)

 
           
Dynamic Suzhou Holdings New Zealand
  New Zealand   Dynamic Controls   100 ordinary shares @ $1NZD

 
           
Family Medical Supply LLC
  State of Delaware   Invacare Corporation   Invacare Corporation is the sole
member.

 
           
Freedom Designs, Inc.
  State of California   Invacare Corporation   *9,000 common shares,
no par value

 
           
Garden City Medical Inc.
  State of Delaware   Invacare Corporation   *100 common shares,
$0.01 par value


 



--------------------------------------------------------------------------------



 



                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.   Holder(s) of Equity   Amount of Equity Interests Company
Subsidiaries   entity)   Interests   Issued (specifying type)1
Healthcare Equipment WA Pty. Ltd.
  Australia   Invacare Australia Pty. Ltd.   100 $1.00 ordinary shares
(issued capital $100)

 
           
The Helixx Group, Inc.
  State of Ohio   Invacare Corporation   *100 common shares,
no par value

 
           
Home Health Equipment Pty. Ltd.
  Australia   Invacare Australia Pty. Ltd.   3000 $0.0333 ordinary shares
(issued capital $99.90)

 
           
I.H.H. Corp.

  State of Delaware   Invacare Corporation   [information not needed]
 
           
Invacare AB
  Sweden   Invacare Holding AB   [information not needed]

 
           
Invacare AG
  Switzerland   Invacare Holdings Two B.V.   [information not needed]

 
           
Invacare Aquatec GmbH
  Germany   Invacare Germany Holding GmbH   25,000 EUR

 
           
Invacare Asia Ltd.
  Hong Kong   Invacare International Corporation   50,000 common shares,
$1 par value

 
           
Invacare AS
  Norway   Invacare Holding AS

Scandinavian Mobility International ApS   Invacare Holding AS: 7,600 shares at
NOK 500 (80%)

Scandinavian Mobility International ApS: 1,900 shares at NOK 500 (20%)

 
           
Invacare A/S
  Denmark   Scandinavian Mobility International ApS
  Share amount nominally DKK 10,000,000 owned by Scandinavian Mobility
International ApS

 
           
Invacare Australia Pty. Ltd.
  Australia   Invacare Holdings Two B.V.   12,300,000 $1.00 A Class shares =
$12,300,000

23,700,012 $1.00 ordinary shares = $23,700,012


 
           
Invacare Austria GmbH
  Austria   Invacare Germany Holding GmbH   [information not needed]


 



--------------------------------------------------------------------------------



 



                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.   Holder(s) of Equity   Amount of Equity Interests Company
Subsidiaries   entity)   Interests   Issued (specifying type)1
Invacare B.V.
  Netherlands   Invacare Holdings Two B.V.   [information not needed]

 
           
Invacare Canada General Partner Inc.
  Canada   Invacare Canadian Holdings, Inc.   *1,001 common shares,
no par value

 
           
Invacare Canada L.P.
  Ontario   Invacare Canada General Partner Inc.

Carroll Healthcare Inc.
  General Partner: 1 unit issued to Invacare Canada General Partner Inc. (1%)

Limited Partner: 99 units issued to Carroll Healthcare Inc. (99%)

 
           
Invacare Canadian Holdings, LLC
  State of Delaware   Invacare Canadian Holdings, Inc.   Invacare Canadian
Holdings, Inc. is the sole member.

 
           
Invacare Canadian Holdings, Inc.
  State of Delaware   Invacare International Corporation   Class A Voting Common
Stock:
*1,000, $0.01 par value

Class B Non-Voting Common Stock:
*3,000, $0.01 par value

 
           
Invacare Continuing Care, Inc.
  State of Missouri   Invacare Corporation   Class A Common Shares:
*150,000, no par value

Class B Common Shares:
*166,750, no par value

 
           
Invacare Credit Corporation
  State of Ohio   Invacare Corporation   *100 common shares,
$1.00 par value

 
           
Invacare (Deutschland) GmbH
  Germany   Invacare Germany Holding GmbH   127,822.97 EUR

 
           
Invacare Dolomite AB
  Sweden   Invacare Holdings Two B.V.   [information not needed]

 
           
Invacare EC-Høng A/S
  Denmark   Scandinavian Mobility International ApS   Share amount nominally DKK
17,000,000 owned by Scandinavian Mobility International ApS


 



--------------------------------------------------------------------------------



 



                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.   Holder(s) of Equity   Amount of Equity Interests Company
Subsidiaries   entity)   Interests   Issued (specifying type)1
Invacare Florida Corporation
  State of Delaware   Invacare Florida Holdings, LLC   *400 common shares,
$0.01 par value

 
           
Invacare Florida Holdings, LLC
  State of Delaware   Invacare Canadian Holdings, Inc.
  *343,837 Class A Common Shares

196,163 Special Shares

 
           
Invacare France Operations SAS
  France   Invacare Holdings Two B.V.   [information not needed]

 
           
Invacare Germany Holding GmbH
  Germany   Scandinavian Mobility International ApS   EUR 7,800,000

 
           
Invacare HCS, LLC
  State of Ohio   Invacare Corporation   Invacare Corporation is the sole
member.

 
           
Invacare Holding AB
  Sweden   Invacare Holding Two AB   [information not needed]

 
           
Invacare Holding AS
  Norway   Invacare Holdings Two B.V.   1,000 shares,
each with a par value of NOK 100

 
           
Invacare Holdings C.V.
  Netherlands   Invacare International Corporation

Invacare Holdings, LLC   99% Invacare International Corporation

1% Invacare Holdings, LLC

 
           
Invacare Holdings, LLC
  State of Ohio   Invacare International Corporation   Invacare International
Corporation is the sole member.

 
           
Invacare Holdings New Zealand
  New Zealand   Invacare Holdings Two B.V.   100 ordinary shares @ $1NZD

 
           
Invacare Holding Two AB
  Sweden   Scandinavian Mobility International ApS   [information not needed]

 
           
Invacare Holdings Two B.V.
  Netherlands   Invacare Holdings C.V.   [information not needed]

 
           
Invacare International Corporation
  State of Ohio   Invacare Corporation   *100 common shares,
no par value

 
           
Invacare International Sàrl
  Switzerland   Invacare Holdings Two B.V.   1 share with a par value of CHF
1’020’000


 



--------------------------------------------------------------------------------



 



                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.   Holder(s) of Equity   Amount of Equity Interests Company
Subsidiaries   entity)   Interests   Issued (specifying type)1
Invacare Ireland Ltd.
  Ireland   Invacare UK Operations Limited   [information not needed]

 
           
Invacare Limited
  United Kingdom   Invacare UK Operations Limited   49,607 ordinary shares of
£1.00 each

 
           
Invacare Mauritius Holdings
  Mauritius   Invacare International Corporation   [information not needed]

 
           
Invacare Mecc San SRL
  Italy   Invacare Holdings Two B.V.

Invacare International Corporation
  [information not needed]
 
           
Invacare Medical Equipment (Suzhou) Company, Ltd.

  China   Invacare Mauritius Holdings   Registered capital of $5,000,000.00
 
           
Invacare New Zealand
  New Zealand   Invacare Holdings New Zealand   100 ordinary shares @ $1NZD each

 
           
Invacare NV
  Belgium   Scandinavian Mobility International ApS
  [information not needed]
 
           
Invacare Poirier SAS
  France   Invacare France Operations SAS   [information not needed]

 
           
Invacare Portugal Lda
  Portugal   Invacare International Corporation

Invacare Corporation
  [information not needed]
 
           
Invacare (Portugal) II Lda
  Portugal   Invacare Portugal Lda   [information not needed]

 
           
Invacare Rea AB
  Sweden   Invacare Holding AB   [information not needed]

 
           
Invacare Rehabilitation Equipment (Suzhou) Company, Ltd.
  China   Invacare Mauritius Holdings   Registered capital of $2,531,977.00

 



--------------------------------------------------------------------------------



 



                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.   Holder(s) of Equity   Amount of Equity Interests Company
Subsidiaries   entity)   Interests   Issued (specifying type)1
Invacare SA
  Spain   Invacare International Corporation
  [information not needed]
 
           
Invacare Supply Group, Inc.
  State of Massachusetts   Invacare Corporation   *200 common shares,
no par value

 
           
Invacare (UK) Limited
  United Kingdom   Scandinavian Mobility International ApS

Invacare Limited
  100,000 ordinary shares of £1.00 each issued to Scandinavian Mobility
International ApS (91%)

10,000 deferred shares of £1.00 each issued to Invacare Limited (9%)

 
           
Invacare UK Operations Limited
  United Kingdom   Scandinavian Mobility International ApS   5,550,272 ordinary
shares of £1.00 each

 
           
Invacare Verwaltungs GmbH
  Germany   Scandinavian Mobility International ApS   [information not needed]

 
           
Invamex Holdings LLC
  State of Delaware   Invacare Corporation   Invacare Corporation is the sole
member.

 
           
Invamex, S. de R.L. de C.V.
  Mexico   Invacare Corporation

Invamex Holdings LLC
  [information not needed]
 
           
Invatection Insurance Company
  State of Vermont   Invacare Corporation   1,000 common shares,
$100 par value

 
           
Küschall AG
  Switzerland   Invacare Holdings Two B.V.   [information not needed]

 
           
Kuschall, Inc.
  State of Delaware   Invacare Corporation   *1,500 common shares,
no par value

 
           
Medbloc, Inc.

  State of Delaware   Motion Concepts L.P.   868 common shares,
no par value


 



--------------------------------------------------------------------------------



 



                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.   Holder(s) of Equity   Amount of Equity Interests Company
Subsidiaries   entity)   Interests   Issued (specifying type)1
Medical Support Systems Holdings Limited
  United Kingdom   Invacare UK Operations Limited   5,797,917 ordinary shares of
£1.00 each

 
           
Medical Support Systems Limited
  United Kingdom   M.S.S. (Europe) Limited   100 ordinary shares of £1.00

 
           
Morris Surgical Pty. Ltd.
  Australia   Invacare Australia Pty. Ltd.   3000 $2.00 ordinary shares
(issued capital $6000)

 
           
Motion Concepts L.P.
  Ontario   Invacare Canada L.P.

Carroll Healthcare Inc.

6123449 Canada Inc.

  Limited Partners:
5,000 units issued to Invacare Canada L.P. (13%)

33,000 units issued to Carroll Healthcare Inc. (87%)

General Partner:
6123449 Canada Inc. (not required to contribute capital to or be issued units by
the limited partnership)

 
           
M.S.S. Care Direct Limited
  United Kingdom   Medical Support Systems Holdings Limited
  2 ordinary shares of £1.00 each
 
           
M.S.S. (Europe) Limited
  United Kingdom   Medical Support Systems Holdings Limited
  250,000 ordinary shares of £1.00 each
 
           
Perpetual Motion Enterprises Limited
  Ontario   Motion Concepts L.P.   50 common shares,
no par value

 
           
Poirier (U.K.) Limited
  United Kingdom   Invacare UK Operations Limited   100,100 ordinary shares of
£1.00 each

 
           
Roadrunner Mobility, Incorporated
  State of Texas   Invacare Corporation   1,059 common shares,
no par value

 
           
Scandinavian Mobility GmbH
  Germany   Invacare Germany Holding GmbH   1,406,052.67 EUR


 



--------------------------------------------------------------------------------



 



                  U.S. State of             Organization             (if U.S.
entity)             or             Country of             Organization          
  (if non-U.S.   Holder(s) of Equity   Amount of Equity Interests Company
Subsidiaries   entity)   Interests   Issued (specifying type)1
Scandinavian Mobility International ApS
  Denmark   Invacare Holdings Two B.V.   Share amount nominally DKK 600,000,000
owned by Invacare Holdings Two B.V.

 
           
SCI des Hautes Roches
  France   Invacare France Operations SAS   [information not needed]

 
           
Ulrich Alber GmbH
  Germany   Invacare Germany Holding GmbH   25,000 EUR

 
           
6123449 Canada Inc.
  Canada   Invacare Canadian Holdings, Inc.   *1,000 common shares,
no par value


(ii):

  1.   Options outstanding under Company’s Performance Plan.     2.   Forward
Subscription Agreement, dated December 23, 2009, between 12707273 Alberta ULC
(n/k/a Carroll Healthcare Inc.) (as issuer) and Invacare Canadian Holdings, Inc.
(as subscriber).

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.4
REQUIRED CONSENTS
UCC-1 financing statements to be filed at closing by the Administrative Agent
for each of the Domestic Loan Parties at the Office of the Secretary of State in
the State of incorporation/formation of each such Domestic Loan Party.
Patent, Trademark and Copyright Security Agreement to be filed post-closing by
the Administrative Agent at the Patent and Trademark Office.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.14
ENVIRONMENTAL DISCLOSURES
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.18
OTHER REGULATORY PROTECTION DISCLOSURES
1. ROADRUNNER MOBILITY, INCORPORATED
2. CENTRALIZED MEDICAL EQUIPMENT LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1.1
REQUIREMENTS OF OPINIONS OF COUNSEL
     The opinions of counsel shall confirm those representations and warranties
contained in Section 6.1 of the Credit Agreement which are listed below:

  6.1.1   Organization and Qualification; Power and Authority     6.1.2  
Subsidiaries; Investment Companies     6.1.3   Validity and Binding Effect    
6.1.4   No Conflict; Consents     6.1.5   Litigation     6.1.11   Liens in
Collateral     6.1.17   Licensing and Accreditation

Such other matters as the Administrative Agent may reasonably request

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.1.3
INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL
COVENANTS:
At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties. Such policies of insurance shall contain special
endorsements which include the provisions set forth below or are otherwise in
form acceptable to the Administrative Agent in its discretion. The applicable
Loan Parties shall notify the Administrative Agent promptly of any occurrence
causing a material loss or decline in value of the Collateral and the estimated
(or actual, if available) amount of such loss or decline. Any monies received by
the Administrative Agent constituting insurance proceeds may, at the option of
the Administrative Agent, (i) in the case of property insurance proceeds
received during the existence of an Event of Default, be applied by the
Administrative Agent to the payment of the Obligations in accordance with the
terms of the Credit Agreement, (ii) for losses of less than $15,000,000 received
at such time as no Event of Default exists, be disbursed by the Administrative
Agent to the applicable Loan Parties, and (iii) for losses equal to or greater
than $15,000,000 received at such time as no Event of Default exists, be
disbursed by the Administrative Agent to the applicable Loan Parties on such
terms as are deemed appropriate by the Administrative Agent for the repair,
restoration and/or replacement of Collateral and other property in respect of
which such proceeds were received.
ENDORSEMENT:
(i) specify the Administrative Agent as an additional insured, mortgagee and
lender loss payee as its interests may appear (as applicable),
(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if the breach consists of non-payment of
premiums which continues for 30 days after written notice to Administrative
Agent,
(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,
(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Indebtedness
hereunder and that no insurer shall exercise or assert any right of subrogation
until such time as the Indebtedness hereunder has been paid in full and the
Commitments have terminated,

 



--------------------------------------------------------------------------------



 



(v) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,
(vi) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and
(vii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2.1
EXISTING INDEBTEDNESS

1.   All indebtedness related to the Permitted Liens set forth on
Schedule 1.1(P)   2.   All indebtedness related to Letters of Credit set forth
on Schedule 2.5.1   3.   Indebtedness under performance, surety, statutory,
appeal or other bonds in an aggregate amount equal to $3,224,760   4.   Other
indebtedness related to real estate building leases with respect to the
following properties in an aggregate amount equal to $8,657,971:

  a.   Ulrich Alber GmbH
Vor dem Weissen Stein 21
72461 Albstadt, Germany     b.   Invacare (Deutschland) GmbH
KleistraBe 49
D-32457 Porta Westfalica, Germany

    and equipment leases (primarily manufacturing) at various U.S. locations in
an amount equal to $435,789.   5.   Reimbursement obligations with respect to
that certain Irrevocable Letter of Credit No. 68045935, issued on September 4,
2009 by Bank of America, as issuer, to JPMorgan Chase Bank, N.A., as
beneficiary, in the face amount of $75,000.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2.4
LOANS AND INVESTMENTS

1.   All investments in Subsidiaries set forth on Schedule 6.1.2.   2.  
Investment by Invacare Corporation in Brightree LLC in an aggregate amount equal
to $800,000.   3.   Guarantee by Invacare Corporation for indebtedness incurred
by certain of its German Subsidiaries to Deutsche Bank in an aggregate amount
not to exceed EUR 12,750,000.   4.   Guarantee by Invacare Corporation for
indebtedness incurred by Dynamic Controls to ANZ Bank for overdraft facilities
in an aggregate amount not to exceed NZD 4,000,000.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2.22
REPAYMENTS AND REDEMPTIONS OF INDEBTEDNESS
NONE

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(A)
ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”)
is dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, any Letters of
Credit and guarantees included in such facilities), and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:        
 
                    [and is an Affiliate of [identify Lender]]
 
            3.   Borrowers:   INVACARE CORPORATION and certain of its Affiliates
named in the Credit Agreement (referred to below)
 
            4.   Administrative Agent:   PNC BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement

 



--------------------------------------------------------------------------------



 



              5.   Credit Agreement:   The Credit Agreement dated as of
October 28, 2010, among Invacare Corporation, the other Borrowers and the
Guarantors now or hereafter party thereto, the Lenders now or party thereto, and
PNC Bank, National Association, as Administrative Agent
 
           
6.
  Assigned Interest:        

                                      Aggregate Amount                 of  
Amount of   Percentage Assigned     Facility   Commitment/Loans   Commitment/  
of     Assigned   for all Lenders   Loans Assigned   Commitment/Loans1   CUSIP
Number
Revolving Credit Commitment
  $           $                   %        

7.     [Trade Date: ______________]2
 

1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   2   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

2



--------------------------------------------------------------------------------



 



     Effective Date:                     , 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]3
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
           
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ASSIGNEE    
 
           
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

3   Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.

3



--------------------------------------------------------------------------------



 



                  Consented to and Accepted:    
 
                PNC BANK, NATIONAL ASSOCIATION,         as Administrative Agent
   
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

4



--------------------------------------------------------------------------------



 



                  Consented to:4    

             
 
                INVACARE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INVACARE CANADA L.P., an Ontario, Canada partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INVACARE LIMITED, a United Kingdom corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INVACARE GERMANY HOLDING GMBH, a German corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INVACARE HOLDING TWO AB, a Swedish corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

4   INCLUDE BORROWERS’ CONSENT ONLY IF APPLICABLE.

5



--------------------------------------------------------------------------------



 



                  INVACARE HOLDING AS, a Norwegian corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INVACARE HOLDINGS C.V., a Netherlands partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INVACARE HOLDINGS NEW ZEALAND, a New Zealand corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INVACARE INTERNATIONAL SARL, a Swiss corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SCANDINAVIAN MOBILITY INTERNATIONAL APS, a Danish corporation  
 
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

6



--------------------------------------------------------------------------------



 



                  INVACARE AUSTRALIA PTY. LTD., an Australian corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

7



--------------------------------------------------------------------------------



 



ANNEX 1
INVACARE CORPORATION ET AL.
CREDIT FACILITY
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION AGREEMENT
     1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim, and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 [Reporting Requirements]
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, [(v) [to be included
in case Commitment/Loans to a Netherlands Borrower is/are assigned and in case
the Assignee (new Lender) is located in or organized under the laws of the
Netherlands] the Assignee confirms on the Trade Date that its amount of
Commitments/Loans assumed is at least the Dollar Equivalent of EUR 50,000 or
that it otherwise qualifies as a professional market party (professionele
marktpartij) within the meaning of the Dutch Act on Financial Supervision (Wet
op het financieel toezicht) and any regulation promulgated thereunder as amended
or replaced from time to time.,] and (v[i]) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the Assignment and Assumption is any

 



--------------------------------------------------------------------------------



 



documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to its conflict of laws principles.

2



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(B)
BORROWER JOINDER AND ASSUMPTION AGREEMENT
     THIS BORROWER JOINDER AND ASSUMPTION AGREEMENT is made as of
_______________, 20___, by _____________________________, a
_________________________ [corporation/partnership/limited liability company]
(the “New Borrower”).
Background
     Reference is made to (i) the Credit Agreement dated as of October 28, 2010
(as the same may be modified, supplemented, or amended, the “Credit Agreement”)
by and among Invacare Corporation, an Ohio corporation, the other Borrowers and
Borrowers now or hereafter party thereto, PNC Bank, National Association, in its
capacity as administrative agent for the Lenders party thereto (in such
capacity, the “Administrative Agent”), and the Lenders now or hereafter party
thereto, (ii) the Security Agreement dated as of October 28, 2010 (as the same
may be modified, supplemented or amended, the “Security Agreement”) of the Loan
Parties party thereto, (iii) the Pledge Agreement dated as of October 28, 2010
(as the same may be modified, supplemented or amended, the “Pledge Agreement”)
of the Loan Parties party thereto, and (iv) the other Loan Documents referred to
in the Credit Agreement, as the same may be modified, supplemented or amended.
Agreement
     Capitalized terms defined in the Credit Agreement are used herein as
defined therein. In consideration of the New Borrower becoming a Borrower under
the terms of the Credit Agreement and in consideration of the value of the
direct and indirect benefits received by New Borrower as a result of becoming
affiliated with the Borrowers and the Borrowers, the New Borrower hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Borrower under the Credit Agreement[, the Security Agreement and the Pledge
Agreement]1 and each of the other Loan Documents to which the Borrowers are a
party and agrees that from the date hereof and so long as any Loan or any
Commitment of any Lender shall remain outstanding and until the Payment In Full,
subject in the case of a Foreign Borrower to the applicable provisions of the
Credit Agreement, New Borrower has assumed the joint and several obligations of
a “Borrower” under, and New Borrower shall perform, comply with and be subject
to and bound by, jointly and severally, each of the terms, provisions and
waivers of, the Credit Agreement[, the Security Agreement and the Pledge
Agreement] and each of the other Loan Documents which are stated to apply to or
are made by a “Borrower”. Without limiting the generality of the foregoing, the
New Borrower hereby represents and warrants that (i) each of the representations
and warranties set forth in Article 6 of the Credit Agreement applicable to New
Borrower as a Borrower is true and correct in all respects (except for those
representations and warranties qualified by reference to materiality, which
shall be true and correct) as to New
 

1   Include reference to appropriate documents. Domestic Loan Parties to be
Debtors under Security Agreement and Pledgors under Pledge Agreement consistent
with Credit Agreement.

 



--------------------------------------------------------------------------------



 



Borrower on and as of the date hereof, and (ii) New Borrower has heretofore
received a true and correct copy of the Credit Agreement and each of the other
Loan Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof.
     New Borrower hereby makes, affirms, and ratifies in favor of the Lenders
and the Administrative Agent the Credit Agreement and each of the other Loan
Documents given by the Borrowers to Administrative Agent and any of the Lenders.
     New Borrower is simultaneously delivering to the Administrative Agent the
following documents together with the Borrower Joinder required under
Section 11.15.1 [Joinder of Guarantors and Borrowers]:
Updated Schedules to Credit Agreement as described below [Note: updates to
schedules do not cure any breach of warranties].
Items for New Borrower specified in Sections 7.1.1(i), (ii), (iii), (iv), (v),
(vii), (ix) and (x) of the Credit Agreement, and fulfillment of any other
appropriate requirements set forth in Section 7.1.1., as applicable and as
applied to New Borrower.

                              Not Schedule No. and Description   Delivered  
Delivered
Schedule 6.1.2 - Subsidiaries
    o       o  
 
               
Opinion of Counsel (Schedule 7.1.1)
    o       o  
 
               
Any other Schedules to Credit Agreement that necessitate updates after giving
effect to this Borrower Joinder and Assumption Agreement
    o       o  

     In furtherance of the foregoing, New Borrower shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this Borrower
Joinder and Assumption Agreement.
     This Borrower Joinder and Assumption Agreement may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. New Borrower
acknowledges and agrees that a telecopy transmission to the Administrative Agent
or any Lender of signature pages hereof purporting to be signed on behalf of New
Borrower shall constitute effective and binding execution and delivery hereof by
New Borrower.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the New
Borrower has duly executed this Borrower Joinder and Assumption Agreement and
delivered the same to the Administrative Agent for the benefit of the Lenders,
as of the date and year first above written with the intention that it
constitute a sealed instrument.

                       
 
           
 
  By:     (SEAL)
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          Acknowledged and accepted:    
 
        PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent    
 
       
By:
       
Name:
 
 
   
 
       
Title:
       
 
       

5



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(G)(1)
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT
     THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of
_______________, 20___, by _____________________________, a
_________________________ [corporation/partnership/limited liability company]
(the “New Guarantor”).
Background
     Reference is made to (i) the Credit Agreement dated as of October 28, 2010
(as the same may be modified, supplemented, or amended, the “Credit Agreement”)
by and among Invacare Corporation, an Ohio corporation, the other Borrowers and
Guarantors now or hereafter party thereto, PNC Bank, National Association, in
its capacity as administrative agent for the Lenders party thereto (in such
capacity, the “Administrative Agent”), and the Lenders now or hereafter party
thereto, (ii) the Continuing Agreement of Guaranty and Suretyship dated as of
October 28, 2010 (as the same may be modified, supplemented or amended, the
“Guaranty”) of Guarantors issued to the Lenders and the Administrative Agent, as
the same may be modified, supplemented, or amended, (iii) the Security Agreement
dated as of October 28, 2010 (as the same may be modified, supplemented or
amended, the “Security Agreement”) of the Loan Parties party thereto, (iv) the
Pledge Agreement dated as of October 28, 2010 (as the same may be modified,
supplemented or amended, the “Pledge Agreement”) of the Loan Parties party
thereto, and (v) the other Loan Documents referred to in the Credit Agreement,
as the same may be modified, supplemented or amended.
Agreement
     Capitalized terms defined in the Credit Agreement are used herein as
defined therein. In consideration of the New Guarantor becoming a Guarantor
under the terms of the Credit Agreement and in consideration of the value of the
direct and indirect benefits received by New Guarantor as a result of becoming
affiliated with the Borrower and the Guarantors, the New Guarantor hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Guarantor under the Credit Agreement, the Guaranty[, the Security Agreement and
the Pledge Agreement]1 and each of the other Loan Documents to which the
Guarantors are a party and agrees that from the date hereof and so long as any
Loan or any Commitment of any Lender shall remain outstanding and until the
Payment In Full, subject in the case of a Foreign Guarantor to the provisions of
Section 17(b)-(f) of the Guaranty, if applicable, New Guarantor has assumed the
joint and several obligations of a “Guarantor” under, and New Guarantor shall
perform, comply with and be subject to and bound by, jointly and severally, each
of the terms, provisions and waivers of, the Credit Agreement and the Guaranty[,
the Security Agreement and the Pledge Agreement] and each of the other Loan
Documents which are stated to apply to or are made by a “Guarantor”. Without
limiting the generality of the foregoing, the New
 

1   Include reference to appropriate documents. Domestic Loan Parties to be
Debtors under Security Agreement and Pledgors under Pledge Agreement consistent
with Credit Agreement.

 



--------------------------------------------------------------------------------



 



Guarantor hereby represents and warrants that (i) each of the representations
and warranties set forth in Article 6 of the Credit Agreement applicable to New
Guarantor as a Guarantor is true and correct in all respects (except for those
representations and warranties qualified by reference to materiality, which
shall be true and correct) as to New Guarantor on and as of the date hereof, and
(ii) New Guarantor has heretofore received a true and correct copy of the Credit
Agreement, the Guaranty, and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof.
     New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders
and the Administrative Agent the Credit Agreement, the Guaranty and each of the
other Loan Documents given by the Guarantors to Administrative Agent and any of
the Lenders.
     New Guarantor is simultaneously delivering to the Administrative Agent the
following documents together with the Guarantor Joinder required under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures]:
Updated Schedules to Credit Agreement as described below [Note: updates to
schedules do not cure any breach of warranties].
Items for New Guarantor specified in Sections 7.1.1(i), (ii), (iii), (iv), (v),
(vii), (ix) and (x) of the Credit Agreement, and fulfillment of any other
appropriate requirements set forth in Section 7.1.1., as applicable and as
applied to New Guarantor.

                              Not Schedule No. and Description   Delivered  
Delivered
Schedule 6.1.2 - Subsidiaries
    o       o  
 
               
Opinion of Counsel (Schedule 7.1.1)
    o       o  
 
               
Any other Schedules to Credit Agreement that necessitate updates after giving
effect to this Guarantor Joinder and Assumption Agreement
    o       o  

     In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement.
     This Guarantor Joinder and Assumption Agreement may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. New
Guarantor acknowledges and agrees that a telecopy transmission to the

7



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of New Guarantor shall constitute effective and binding
execution and delivery hereof by New Guarantor.
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the New
Guarantor has duly executed this Guarantor Joinder and Assumption Agreement and
delivered the same to the Administrative Agent for the benefit of the Lenders,
as of the date and year first above written with the intention that it
constitute a sealed instrument.

                       
 
           
 
  By:     (SEAL)
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          Acknowledged and accepted:    
 
        PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
 
 
   

8



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(G)(2)
CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP
     THIS CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP (this “Guaranty”),
dated as of this ______ day of October __, 2010, is jointly and severally
(subject to Sections 15 and 17(b)-(f), if applicable) given by EACH OF THE
UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH BECOME GUARANTORS HEREUNDER FROM
TIME TO TIME (each a “Guarantor” and collectively the “Guarantors”) in favor of
PNC BANK, NATIONAL ASSOCIATION, as administrative agent for itself and the other
Lenders under the Credit Agreement described below (the “Administrative Agent”),
in connection with that certain Credit Agreement, dated as of October __, 2010
(as amended, restated, modified, or supplemented from time to time hereafter,
the “Credit Agreement”), by and among INVACARE CORPORATION, an Ohio corporation,
and the other Borrowers now or hereafter party thereto, the Guarantors now or
hereafter party thereto the Administrative Agent, and the Lenders now or
hereafter party thereto (the “Lenders”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty.
     1. Guarantied Obligations. To induce the Administrative Agent and the
Lenders to make loans and grant other financial accommodations to the Borrowers
under the Credit Agreement, each Guarantor hereby jointly and severally (subject
to Sections 15 and 17(b)-(f), if applicable) unconditionally, and irrevocably,
guaranties to the Administrative Agent, each Lender and any provider of a Lender
Provided Interest Rate/Currency Hedge or any provider of an Other Lender
Provided Financial Service Product; and becomes surety, as though it was a
primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, all obligations, liabilities,
and indebtedness from time to time of the Borrowers (or, in the case of Invacare
Corporation, of the other Borrowers) or any other Guarantor (subject to
Sections 15 and 17(b)-(f), if applicable) to the Administrative Agent or any of
the Lenders or any Affiliate of any Lender under or in connection with the
Credit Agreement or any other Loan Document, whether for principal, interest,
fees, indemnities, expenses, or otherwise, and all renewals, extensions,
amendments, refinancings or refundings thereof, whether such obligations,
liabilities, or indebtedness are direct or indirect, secured or unsecured, joint
or several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrowers or any Guarantor or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation,
liability, or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations and liabilities arising from any extensions of
credit under or in connection with any Loan Document from time to time,
regardless of whether any such extensions of credit are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to

 



--------------------------------------------------------------------------------



 



extension of credit is not satisfied) (all of the foregoing obligations,
liabilities and indebtedness are referred to herein collectively as the
“Guarantied Obligations” and each as a “Guarantied Obligation”). Without
limitation of the foregoing, any of the Guarantied Obligations shall be and
remain Guarantied Obligations and the Administrative Agent and Lenders shall be
entitled to the benefit of this Guaranty with respect thereto if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assign or otherwise transfer all or any
portion of their respective rights and obligations under the Loan Documents, or
any other Guarantied Obligations, to any other Person. In furtherance of the
foregoing, each Guarantor jointly and severally agrees as follows.
     2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature.
     3. Obligations Absolute. To the fullest extent permitted by Law, the
obligations of the Guarantors hereunder shall not be discharged or impaired or
otherwise diminished by the failure, default, omission, or delay, willful or
otherwise, by any Lender, the Administrative Agent, or any Borrower or any other
obligor on any of the Guarantied Obligations, or by any other act or thing or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of any Guarantor or would otherwise operate as a
discharge of any Guarantor as a matter of law or equity. Each of the Guarantors
agrees that the Guarantied Obligations will be paid and performed strictly in
accordance with the terms of the Loan Documents. To the fullest extent permitted
by Law, without limiting the generality of the foregoing, each Guarantor hereby
consents to, at any time and from time to time, and, subject to Sections 15 and
17(b)-(f), if applicable, the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:
     (a) Any lack of genuineness, legality, validity, enforceability or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;
     (b) Any increase, decrease, or change in the amount, nature, type or
purpose of any of, or any release, surrender, exchange, compromise or settlement
of any of the Guarantied Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the
Guarantied Obligations; any execution or delivery of any additional Loan
Documents; or any amendment, modification or supplement to, or renewals,
extensions, refinancing or refunding of, any Loan Document or any of the
Guarantied Obligations;
     (c) Any failure to assert any breach of or default under any Loan Document
or any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such

10



--------------------------------------------------------------------------------



 



extensions of credit has not been satisfied; any other exercise or non-exercise,
or any other failure, omission, breach, default, delay, or wrongful action in
connection with any exercise or non-exercise, of any right or remedy against the
Borrowers or any other Person under or in connection with any Loan Document or
any of the Guarantied Obligations; any refusal of payment or performance of any
of the Guarantied Obligations, whether or not with any reservation of rights
against any Guarantor; or any application of collections (including but not
limited to collections resulting from realization upon any direct or indirect
security for the Guarantied Obligations) to other obligations, if any, not
entitled to the benefits of this Guaranty, in preference to Guarantied
Obligations entitled to the benefits of this Guaranty, or if any collections are
applied to Guarantied Obligations, any application to particular Guarantied
Obligations;
     (d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;
     (e) Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, the Borrowers or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to the Borrowers or any other Person; or any action taken or
election made by the Administrative Agent or the Lenders, or any of them
(including but not limited to any election under Section 1111(b)(2) of the
United States Bankruptcy Code), the Borrower, or any other Person in connection
with any such proceeding;
     (f) Any defense, setoff, or counterclaim which may at any time be available
to or be asserted by the Borrowers or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of the Borrowers or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations; or
     (g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

11



--------------------------------------------------------------------------------



 



     Each Guarantor acknowledges, consents, and agrees that new Guarantors may
join in this Guaranty pursuant to Section 8.2.9 [Subsidiaries, Partnerships and
Joint Ventures] of the Credit Agreement and each Guarantor affirms that its
obligations shall continue hereunder undiminished.
     4. Waivers, etc. Each of the Guarantors hereby waives, to the fullest
extent permitted by Law, any defense to or limitation on its obligations under
this Guaranty arising out of or based on any event or circumstance referred to
in Section 3 hereof. Without limitation and to the fullest extent permitted by
applicable Law, each Guarantor waives each of the following:
     (a) All notices, disclosures and demand of any nature which otherwise might
be required from time to time to preserve intact any rights against any
Guarantor, including the following: any notice of any event or circumstance
described in Section 3 hereof; any notice required by any Law, regulation or
order now or hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the
Borrowers or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrowers or any other Person;
     (b) Any right to any marshalling of assets, to the filing of any claim
against the Borrowers or any other Person in the event of any bankruptcy,
insolvency, reorganization or similar proceeding, or to the exercise against the
Borrowers or any other Person of any other right or remedy under or in
connection with any Loan Document or any of the Guarantied Obligations or any
direct or indirect security for any of the Guarantied Obligations; any
requirement of promptness or diligence on the part of the Administrative Agent
or the Lenders, or any of them, or any other Person; any requirement to exhaust
any remedies under or in connection with, or to mitigate the damages resulting
from default under, any Loan Document or any of the Guarantied Obligations or
any direct or indirect security for any of the Guarantied Obligations; any
benefit of any statute of limitations; and any requirement of acceptance of this
Guaranty or any other Loan Document, and any requirement that any Guarantor
receive notice of any such acceptance;
     (c) Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including but not limited to anti-deficiency laws, “one action” laws or the
like), or by reason of any election of remedies or other action or inaction by
the Administrative Agent or the Lenders, or any of them (including but not
limited to commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Guarantied
Obligations), which results in denial or impairment of the right of the
Administrative Agent or the Lenders, or any of them, to seek a deficiency
against the Borrowers or any other Person or which otherwise discharges or
impairs any of the Guarantied Obligations; and
     (d) Any and all defenses it may now or hereafter have based on principles
of suretyship, impairment of collateral, or the like.

12



--------------------------------------------------------------------------------



 



     5. Reinstatement. This Guaranty is a continuing obligation of the
Guarantors and shall remain in full force and effect notwithstanding that no
Guarantied Obligations may be outstanding from time to time and notwithstanding
any other event or circumstance. Upon termination of all Commitments, the
expiration of all Letters of Credit and indefeasible payment in full of all
Guarantied Obligations, this Guaranty shall terminate; provided, however, that
this Guaranty shall continue to be effective or be reinstated, as the case may
be, any time any payment of any of the Guarantied Obligations is rescinded,
recouped, avoided, or must otherwise be returned or released by any Lender or
Administrative Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, the Borrowers or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.
     6. Subrogation. Each Guarantor waives, and agrees it will not exercise, any
rights against Borrowers or any other Guarantor arising in connection with, or
any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until the Guarantied Obligations have
been indefeasibly paid in full, and all Commitments have been terminated and all
Letters of Credit have expired, after which occurrences such Guarantor’s waiver
set forth herein of its subrogation rights shall be void. If any amount shall be
paid to any Guarantor by or on behalf of the Borrowers or any other Guarantor by
virtue of any right of subrogation, contribution, or the like, such amount shall
be deemed to have been paid to such Guarantor for the benefit of, and shall be
held in trust for the benefit of, the Administrative Agent and the Lenders and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement.
     7. No Stay. Without limitation of any other provision of this Guaranty, if
any declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrowers or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.
     8. Taxes.
     (a) No Deductions. All payments made by any Guarantor under any of the Loan
Documents shall be made free and clear of and without deduction for any present
or future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding Excluded Taxes (all such
non-Excluded Taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as “Taxes”). If any Guarantor shall be
required by Law to deduct any Taxes from or in respect of any sum payable under
any of the Loan Documents, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Subsection (a)), such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions, and
(iii) such Guarantor shall timely pay the full amount deducted to the relevant
tax authority or

13



--------------------------------------------------------------------------------



 



other authority in accordance with applicable Law. Guarantors may be entitled to
payments with respect to refunded Taxes or Other Taxes (hereinafter defined)
under the circumstances and to the extent described in Section 5.9.5 [Status of
Lenders] of the Credit Agreement.
     (b) Stamp Taxes. In addition, each Guarantor agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies which arise from any payment made hereunder or from
the execution, delivery, or registration of, or otherwise with respect to, any
of the Loan Documents (hereinafter referred to as “Other Taxes”), provided,
however, that Foreign Guarantors whose obligations are limited pursuant to
Section 17(b) hereof shall only be liable for such Other Taxes imposed in or by
reason of their jurisdiction.
     (c) Indemnification for Taxes Paid by any Lender. Each Guarantor shall
indemnify each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction
(provided, however, that Foreign Guarantors whose obligations are limited
pursuant to Section 17(b) hereof, shall only indemnify as to Taxes or Other
Taxes imposed in or as a result of their jurisdiction) on amounts payable under
this Subsection) paid by any Lender and any liability (including penalties,
interest, and expenses) arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. Amounts
required to be paid under this indemnification provision shall be paid within
thirty (30) days from the date a Lender makes written demand therefor.
     (d) Certificate. Within thirty (30) days after the date of any payment of
any Taxes by any Guarantor, such Guarantor shall furnish to each Lender, the
original or a certified copy of a receipt evidencing payment thereof. If no
Taxes or Other Taxes are payable in respect of any payment by such Guarantor,
such Guarantor shall, if so requested by a Lender, provide a certificate of an
officer of such Guarantor to that effect.
     9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
and Assumption Agreement given under, the Credit Agreement and in the manner
provided in Section 11.5 [Notices; Effectiveness; Electronic Communication] of
the Credit Agreement. The Administrative Agent and the Lenders may rely on any
notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.
     10. Counterparts; Telecopy or Electronic Signatures. This Guaranty may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute but one and
the same instrument. Each Guarantor acknowledges and agrees that a telecopy or
other electronic transmission (including email) to Administrative Agent or any
Lender of signature pages hereof purporting to be signed on behalf of any
Guarantor shall constitute effective and binding execution and delivery hereof
by such Guarantor.

14



--------------------------------------------------------------------------------



 



     11. Setoff, Default Payments by Borrowers.
     (a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender. Such right shall be
absolute and unconditional in all circumstances and, without limitation, shall
exist whether or not the Administrative Agent or the Lenders, or any of them,
shall have given any notice or made any demand under this Guaranty or under such
obligation to the Guarantor, whether such obligation to the Guarantor is
absolute or contingent, matured or unmatured (it being agreed that the
Administrative Agent and the Lenders, or any of them, may deem such obligation
to be then due and payable at the time of such setoff), and regardless of the
existence or adequacy of any collateral, guaranty, or other direct or indirect
security or right or remedy available to the Administrative Agent or any of the
Lenders, subject, however, to Sections 15 and 17(b)-(f), if applicable, so there
is no right of setoff with respect to each Foreign Guarantor except as to the
Guarantied Obligations for which such Foreign Guarantor is liable under this
Guaranty. The rights of the Administrative Agent and the Lenders under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of setoff and banker’s lien) which the Administrative
Agent and the Lenders, or any of them, may have, and nothing in this Guaranty or
in any other Loan Document shall be deemed a waiver of or restriction on the
right of setoff or banker’s lien of the Administrative Agent and the Lenders, or
any of them. Subject to the limitations set forth in Section 9.2.3 [Set-off] of
the Credit Agreement, each of the Guarantors hereby agrees that, to the fullest
extent permitted by Law, any affiliate or subsidiary of the Administrative Agent
or any of the Lenders and any holder of a participation in any obligation of any
Guarantor under this Guaranty, shall have the same rights of setoff as the
Administrative Agent and the Lenders as provided in this Section (regardless
whether such affiliate or participant otherwise would be deemed a creditor of
the Guarantor).
     (b) Upon the occurrence and during the continuation of any default under
any Guarantied Obligation, if any amount shall be paid to any Guarantor by or
for the account of Borrowers, such amount shall be held in trust for the benefit
of each Lender and Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.
     12. Construction. The section and other headings contained in this Guaranty
are for reference purposes only and shall not affect interpretation of this
Guaranty in any respect. This Guaranty has been fully negotiated between the
applicable parties, each party having the benefit of legal counsel, and
accordingly neither any doctrine of construction of guaranties or suretyships in
favor of the guarantor or surety, nor any doctrine of construction of
ambiguities in agreement or instruments against the party controlling the
drafting thereof, shall apply to this Guaranty.

15



--------------------------------------------------------------------------------



 



     13. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Administrative Agent and the Lenders, or any of them, and
their successors and permitted assigns; provided, however, that no Guarantor may
assign or transfer any of its rights or obligations hereunder or any interest
herein and any such purported assignment or transfer shall be null and void.
Without limitation of the foregoing, the Administrative Agent and the Lenders,
or any of them (and any successive assignee or transferee, permitted under the
Credit Agreement), from time to time, to the extent permitted under the Credit
Agreement, may assign or otherwise transfer all or any portion of its rights or
obligations under the Loan Documents (including all or any portion of any
commitment to extend credit), or any other Guarantied Obligations, to any other
person and such Guarantied Obligations (including any Guarantied Obligations
resulting from extension of credit by such other Person under or in connection
with the Loan Documents) shall be and remain Guarantied Obligations entitled to
the benefit of this Guaranty, and to the extent of its interest in such
Guarantied Obligations such other Person shall be vested with all the benefits
in respect thereof granted to the Administrative Agent and the Lenders in this
Guaranty or otherwise.
     14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
     (a) Governing Law. This Guaranty shall be governed by, construed, and
enforced in accordance with, the internal Laws of the State of New York, without
regard to conflict of laws principles.
     (b) Certain Waivers. Each Guarantor hereby irrevocably:
     (i) Submits to the nonexclusive jurisdiction of any New York state or
federal court sitting in New York County, in any action or proceeding arising
out of or relating to this Agreement, and each Guarantor hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court. Each Guarantor hereby waives
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of any such action or proceeding. Each Guarantor hereby
appoints the process agent identified below (the “Process Agent”) as its agent
to receive on behalf of such party, and its respective property, service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding. Such service may be made by mailing or delivering a
copy of such process to the Guarantor in care of the Process Agent at the
Process Agent’s address, and each Guarantor hereby authorizes and directs the
Process Agent to receive such service on its behalf. Each Guarantor agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions (or any political subdivision thereof) by suit
on the judgment or in any other manner provided at law. Each Guarantor further
agrees that it shall, for so long as any commitment or any obligation of any
Loan Party to any Lender remains outstanding, continue to retain Process Agent
for the purposes set forth in this Section 14. The Process Agent is the Company,
with an office on the date hereof as set forth in the Credit Agreement. The
Process Agent hereby accepts the appointment of Process Agent by the Companies
and agrees to act as Process Agent on behalf of the Companies;

16



--------------------------------------------------------------------------------



 



     (ii) Waives any objection to jurisdiction and venue of any action
instituted against it as provided herein and agrees not to assert any defense
based on lack of jurisdiction or venue; and
     (iii) WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM
OF ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.
     15. Severability; Modification to Conform to Law.
     (a) It is the intention of the parties that this Guaranty be enforceable to
the fullest extent permissible under applicable Law, but that the
unenforceability (or modification to conform to such Law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof. If any provision in this Guaranty shall be held invalid or unenforceable
in whole or in part in any jurisdiction, this Guaranty shall, as to such
jurisdiction, be deemed amended to modify or delete, as necessary, the offending
provision or provisions and to alter the bounds thereof in order to render it or
them valid and enforceable to the maximum extent permitted by applicable Law,
without in any manner affecting the validity or enforceability of such provision
or provisions in any other jurisdiction or the remaining provisions hereof in
any jurisdiction.
     (b) Without limitation of the preceding Subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:
     (i) the fair consideration actually received by such Guarantor under the
terms and as a result of the Loan Documents and the value of the benefits
described in this Section 15 (b) hereof, including (and to the extent not
inconsistent with applicable federal and state Laws affecting the enforceability
of guaranties) distributions, commitments, and advances made to or for the
benefit of such Guarantor with the proceeds of any credit extended under the
Loan Documents, or
     (ii) the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.

17



--------------------------------------------------------------------------------



 



and once the liability of a Guarantor is reduced pursuant to this Subsection
(b), nothing to the contrary in this Guaranty will authorize or allow the
Administrative Agent or any of the Lenders to collect an amount greater than
that reduced amount from such Guarantor (provided that the circumstances giving
rise to such reduction do not change, eliminating the basis for such reduction)
or any amounts not guaranteed by such Guarantor under this Guaranty.
     (c) To the extent that this Guaranty is granted by a Guarantor incorporated
in Germany as a limited liability company (GmbH) or a limited partnership (GmbH
& Co KG) (each, a “German Guarantor”) and the Guaranty relates to obligations of
a direct or indirect shareholder of the German Guarantor or Subsidiaries of such
shareholders, this Guaranty shall be subject to the limitations set out in this
paragraph (c). Neither the Administrative Agent nor any Lender nor any other
beneficiary of this Guaranty shall be entitled to enforce the Guaranty to the
extent that such enforcement has the effect of:
     (i) reducing the German Guarantor’s net assets (Nettovermögen) (the “Net
Assets”) to an amount less than its stated share capital (Stammkapital), or
     (ii) (if its Net Assets are already lower than its stated share capital)
causing such amount to be further reduced,
and thereby affects the German Guarantor’s assets which are required for the
obligatory preservation of its stated share capital according to §§ 30, 31 of
the German Act on Companies with Limited Liability (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung, “GmbH-Act”). The value of the Net
Assets shall be determined in accordance with the provisions and accounting
principles set out in the German Commercial Code (Handelsgesetzbuch, “HGB”)
consistently applied by the German Guarantor in preparing its unconsolidated
balance sheets (Jahresabschluß according to § 42 GmbH-Act, §§ 242, 264 HGB) in
the previous years.
     (d) Notwithstanding anything to the contrary in this Section or elsewhere
in this Guaranty, this Guaranty shall be presumptively valid and enforceable to
its full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.
     16. Additional Guarantors. At any time after the initial execution and
delivery of this Guaranty to the Administrative Agent and the Lenders,
additional Persons may become parties to this Guaranty and thereby acquire the
duties and rights of being Guarantors hereunder by executing and delivering to
the Administrative Agent and the Lenders a Guarantor Joinder and Assumption
Agreement pursuant to the Credit Agreement. No notice of the addition of any
Guarantor shall be required to be given to any pre-existing Guarantor and each
Guarantor hereby consents thereto.
     17. Joint and Several Obligations; Limitation of Liability as to Certain
Foreign Guarantors.

18



--------------------------------------------------------------------------------



 



     (a) Except as set forth in Section 17(b)-(f) below, the obligations and
additional liabilities of the Guarantors under this Guaranty are joint and
several obligations of the Guarantors, and each Guarantor hereby waives to the
full extent permitted by Law any defense it may otherwise have to the payment
and performance of the Obligations that its liability hereunder is limited and
not joint and several. Each Guarantor acknowledges and agrees that the foregoing
waivers and those set forth below serve as a material inducement to the
agreement of the Administrative Agent and the Lenders to make the Loans, and
that the Administrative Agent and the Lenders are relying on each specific
waiver and all such waivers in entering into this Guaranty. Except as set forth
in Section 17(b) below, the undertakings of each Guarantor hereunder secure the
obligations of itself and the other Guarantors, and the Administrative Agent and
the Lenders, or any of them, may, in their sole discretion, elect to enforce
this Guaranty against any Guarantor without any duty or responsibility to pursue
any other Guarantor and such an election by the Administrative Agent and the
Lenders, or any of them, shall not be a defense to any action the Administrative
Agent and the Lenders, or any of them, may elect to take against any Guarantor.
Each of the Lenders and Administrative Agent hereby reserve all rights against
each Guarantor.
     (b) Notwithstanding anything to the contrary set forth in this Guaranty:
     (i) the obligations of each Foreign Guarantor shall be limited to the
following: (a) if such Foreign Guarantor is directly owned by a Foreign Borrower
in the same jurisdiction, the Guarantied Obligations of the Foreign Borrower
which owns such Foreign Guarantor, or if such Foreign Guarantor is not directly
owned by a Foreign Borrower in the same jurisdiction, the Guarantied Obligations
of the Foreign Borrower in the same jurisdiction as the applicable Foreign
Guarantor, including without limitation all Loans borrowed by or for the sole
benefit of such Foreign Borrower and all Letter of Credit Obligations in respect
of Letters of Credit issued for such Foreign Borrower, together with interest
and fees due thereupon and all fees, costs, indemnities and other Guarantied
Obligations attributable to such Foreign Borrower (whether directly or by
attribution) pursuant to the Loan Documents; and (b) all fees, costs,
indemnities and other Guarantied Obligations of such Foreign Guarantor (whether
directly or by attribution) pursuant to the Loan Documents, including without
limitation those arising under Sections 8 [Taxes] and 19(d) [Expenses] of this
Guaranty, and to the extent a Foreign Guarantor’s liability is limited pursuant
to this Subsection (b)(i), nothing to the contrary in this Guaranty will
authorize or allow the Administrative Agent or any of the Lenders to collect
from such Foreign Guarantor an amount greater than the amount of Guarantied
Obligations for which such Foreign Guarantor is liable under this Guaranty; and
     (ii) the obligations of Centralized Medical Equipment LLC, Family Medical
Supply LLC, Invacare Canadian Holdings, LLC, Invacare HCS, LLC, Invamex Holdings
LLC, and Roadrunner Mobility, Incorporated shall be limited to $100,000,000.00
in the aggregate until the earlier to occur of (a) the date such Guarantors
receive necessary consents under the 2015 Senior Notes to this Guaranty, or
(b) February 28, 2011.
     (c) In addition to the limitations set forth in Section 17(b) above, if and
to the extent required by applicable Law of Norway, each Guarantor organized
under the Laws of Norway’s aggregate liability under this Guaranty shall be
further limited under this Guaranty to

19



--------------------------------------------------------------------------------



 



$480,000,000, plus interest thereon and fees, costs, expenses and indemnities as
set out in this Guaranty and the other Loan Documents.
     (d) In addition to the limitations set forth in Section 17(b) above, if and
to the extent required by applicable Law of Sweden, each Guarantor organized
under the Laws of Sweden’s (each, a “Swedish Guarantor”) liability under this
Guaranty shall be further limited by an application of the provisions of the
Swedish Companies Act (Sw. aktiebolagslagen (2005:551)) regulating prohibited
loans and guarantees and distribution of assets taking into account also any
other security granted and/or guarantee given by the Swedish Guarantors subject
to the corresponding limitation, and it is understood that the obligations of
the Swedish Guarantors for such liabilities under this Guaranty shall apply only
to the extent permitted by the above-mentioned provisions as applied together
with other applicable provisions of the Swedish Companies Act, and the guarantee
shall be limited in accordance herewith.
     (e) In addition to the limitations set forth in Section 17(b) above, the
liability under this Guaranty of each Foreign Guarantor organized under the Laws
of the Netherlands (i) shall be further limited to the maximum amount which it
can guarantee and undertake to pay as set out herein without, under the laws of
the Netherlands, transgressing its corporate objects and interests (“doel”) as
meant in Section 2:7 of the Netherlands Civil Code, and (ii) shall be deemed not
to be assumed by such Guarantor to the extent that the same would constitute
unlawful financial assistance within the meaning of Section 2:207c of the
Netherlands Civil Code and the provisions of this Guaranty shall be construed
accordingly.
     (f) In addition to the limitations set forth in Section 17(b) above, if and
to the extent required by applicable Law of Denmark, each Guarantor organized
under the Laws of Denmark’s (each, a “Danish Guarantor”) liability under this
Guaranty shall be further limited if and to the extent required to comply with
Danish statutory provisions on unlawful financial assistance including, but not
limited to, Sections 210, 211 and 212 of the Danish Companies Act (in Danish:
“Selskabsloven”) and Section 22 of the Executive Order no. 172/2010; and shall,
if and to the extent it would otherwise conflict with the fiduciary duties of
the directors or officers of such Danish Guarantor or result in personal or
criminal liability on the part of any director or officer, in relation to
obligations not incurred as a result of borrowings by the Danish Guarantor or
Letters of Credit issued on behalf of the Danish Guarantor, further be limited
to an amount equal to the greater of (i) the equity of the Danish Guarantor at
the date of this Guarantee and (ii) the equity at the date when a claim is made
against the Danish Guarantor, in each case calculated in accordance with the
Danish Guarantor’s generally accepted accounting principles at the relevant time
(including an adjustment if and to the extent any book value is not equal to the
market value); however, adjusted to include (if not already included) a
statutory reserve in respect of any unpaid portion of the subscription price for
shares issued by the Danish Guarantor calculated in accordance with the Danish
Guarantor’s generally accepted accounting principles at the relevant time.
     18. Receipt of Credit Agreement, Other Loan Documents, Benefits.
     (a) Each Guarantor hereby acknowledges that it has received a copy of the
Credit Agreement and the other Loan Documents and each Guarantor certifies that
the representations and warranties made therein with respect to such Guarantor
are true and correct. Further, each

20



--------------------------------------------------------------------------------



 



Guarantor acknowledges and agrees to perform, comply with, and be bound by all
of the provisions of the Credit Agreement and the other Loan Documents.
     (b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with the
Borrowers and the other Guarantors and that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Credit Agreement
and that such benefits, together with the rights of contribution and subrogation
that may arise in connection herewith are a reasonably equivalent exchange of
value in return for providing this Guaranty.
     19. Miscellaneous.
     (a) Generality of Certain Terms. As used in this Guaranty, the terms
“hereof”, “herein” and terms of similar import refer to this Guaranty as a whole
and not to any particular term or provision; the term “including”, as used
herein, is not a term of limitation and means “including without limitation”.
     (b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by Law, or otherwise.
     (c) Telecommunications. Each Lender and Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy,
electronic or telephonic notice, request, or signature without the necessity of
receipt of any verification thereof.
     (d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and Administrative Agent for,
and hold it harmless from and against, any and all obligations, liabilities,
losses, damages, costs, expenses (including disbursements and reasonable legal
fees of counsel to any Lender or Administrative Agent), penalties, judgments,
suits, actions, claims, and disbursements imposed on, asserted against, or
incurred by any Lender or Administrative Agent:
     (i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Guarantied Obligations, including in any
bankruptcy, insolvency, or similar proceeding in any jurisdiction or political
subdivision thereof;

21



--------------------------------------------------------------------------------



 



     (ii) relating to any amendment, modification, waiver, or consent hereunder
or relating to any telecopy or telephonic transmission purporting to be by any
Guarantor or any Borrower; and
     (iii) in any way relating to or arising out of this Guaranty, or any
document, instrument, or agreement relating to any of the Guarantied
Obligations, or any action taken or omitted to be taken by any Lender or
Administrative Agent hereunder, and including those arising directly or
indirectly from the violation or asserted violation by any Guarantor or any
Borrower or Administrative Agent or any Lender of any Law, rule, regulation,
judgment, order, or the like of any jurisdiction or political subdivision
thereof (including those relating to environmental protection, health, labor,
importing, exporting, or safety) and regardless whether asserted by any
governmental entity or any other Person.
     (e) Prior Understandings. This Guaranty and the Loan Documents constitute
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersede any and all other prior and contemporaneous understandings
and agreements.
     (f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.
[SIGNATURE PAGE FOLLOWS]

22



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE — CONTINUING
AGREEMENT OF GUARANTY AND SURETYSHIP]
     IN WITNESS WHEREOF, the undersigned parties intending to be legally bound,
have executed this Guaranty as of the date first above written with the
intention that this Guaranty shall constitute a sealed instrument.

            INVACARE CORPORATION, an Ohio
corporation
      By:         Name:   Robert K. Gudbranson      Title:   Senior Vice
President     

[Signatures continued on following pages]
***
Signature Page to Guaranty

23



--------------------------------------------------------------------------------



 



            DOMESTIC GUARANTORS:

ADAPTIVE SWITCH LABORATORIES, INC.
a Texas corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
THE AFTERMARKET GROUP, INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
ALTIMATE MEDICAL, INC.
a Minnesota corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
CENTRALIZED MEDICAL EQUIPMENT LLC
a Massachusetts limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
CHAMPION MANUFACTURING INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

Signature Page to Guaranty

24



--------------------------------------------------------------------------------



 



DOMESTIC GUARANTORS (continued):

            FAMILY MEDICAL SUPPLY LLC
a Delaware limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
FREEDOM DESIGNS, INC.
a California corporation
      By:         Name:   Robert K. Gudbranson      Title:   Chief Financial
Officer        GARDEN CITY MEDICAL INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Vice President     
  THE HELIXX GROUP, INC.
an Ohio corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE CANADIAN HOLDINGS, INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE CANADIAN HOLDINGS, LLC
a Delaware limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

Signature Page to Guaranty

25



--------------------------------------------------------------------------------



 



DOMESTIC GUARANTORS (continued):

            INVACARE CONTINUING CARE, INC.
a Missouri corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE CREDIT CORPORATION
an Ohio corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE FLORIDA CORPORATION
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE FLORIDA HOLDINGS, LLC
a Delaware limited liability company
      By:         Name:   Gerald B. Blouch      Title:   President       
INVACARE HCS, LLC
an Ohio limited liability company
      By:         Name:   Gerald B. Blouch      Title:   President       
INVACARE HOLDINGS, LLC
an Ohio limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

Signature Page to Guaranty

26



--------------------------------------------------------------------------------



 



DOMESTIC GUARANTORS (continued):

            INVACARE INTERNATIONAL CORPORATION
an Ohio corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE SUPPLY GROUP, INC.
a Massachusetts corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVAMEX HOLDINGS LLC
an Delaware limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
KUSCHALL, INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
ROADRUNNER MOBILITY, INCORPORATED
a Texas corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

Signature Page to Guaranty

27



--------------------------------------------------------------------------------



 



            FOREIGN GUARANTORS:

HEALTHCARE EQUIPMENT WA PTY. LTD.
an Australian proprietary limited company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact,
by Power of Attorney dated    October 22, 2010        HOME HEALTH EQUIPMENT PTY.
LTD
an Australian proprietary limited company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact,
by Power of Attorney dated    October 22, 2010        MORRIS SURGICAL PTY. LTD
an Australian proprietary limited company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact,
by Power of Attorney dated    October 22, 2010        6123449 CANADA INC.
a Canadian corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
CARROLL HEALTHCARE GENERAL PARTNER, INC.
an Ontario corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

Signature Page to Guaranty

28



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

            CARROLL HEALTHCARE INC.
an Ontario corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
CARROLL HEALTHCARE GENERAL PARTNER, INC.
an Ontario corporation,
as general partner of, and for and on behalf of,
CARROLL HEALTHCARE L.P.
an Ontario limited partnership
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE CANADA GENERAL PARTNER INC.
a Canadian corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
6123449 CANADA INC.
a Canadian corporation,
as general partner of, and for and on behalf of,
MOTION CONCEPTS L.P.
an Ontario limited partnership
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
PERPETUAL MOTION ENTERPRISES LIMITED
an Ontario corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

Signature Page to Guaranty

29



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

            INVACARE A/S
a Danish limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact  
    INVACARE EC-HØNG A/S
a Danish limited liability company           By:         Name:   Robert K.
Gudbranson      Title:   Attorney-In-Fact        INVACARE B.V.
a Dutch private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid)
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE HOLDINGS TWO B.V.
a Dutch private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid)
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    AQUATEC OPERATIONS GMBH
a German corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE AQUATEC GMBH
a German corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
 

Signature Page to Guaranty

30



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

                  INVACARE (DEUTSCHLAND) GMBH         a German corporation    
 
           
 
  By:    
 
   
 
  Name:   Robert K. Gudbranson    
 
  Title:   Attorney-In-Fact    
 
                SCANDINAVIAN MOBILITY GMBH         a German corporation    
 
           
 
  By:    
 
   
 
  Name:   Robert K. Gudbranson    
 
  Title:   Attorney-In-Fact    
 
                ULRICH ALBER GMBH         a German corporation    
 
           
 
  By:    
 
   
 
  Name:   Robert K. Gudbranson    
 
  Title:   Attorney-In-Fact    
 
                DYNAMIC CONTROLS         a New Zealand corporation    
 
           
 
  By:    
 
   
 
  Name:   Robert K. Gudbranson         Title: orney     Witness:   Signature:  
 
 
     
 
        Full Name: Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    
 
                DYNAMIC SUZHOU HOLDINGS NEW ZEALAND         a New Zealand
corporation    
 
           
 
  By:    
 
   
 
  Name:   Robert K. Gudbranson    
 
  Title:   Attorney     Witness:   Signature:    
 
     
 
        Full Name: Rachel Ann Sabato         Address: Calfee, Halter & Griswold
LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114         Occupation: Paralegal/Notary    

Signature Page to Guaranty

31



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

                  INVACARE NEW ZEALAND         a New Zealand corporation    
 
           
 
  By:        
 
  Name:  
 
Robert K. Gudbranson    
 
  Title:   Attorney     Witness:   Signature:    
 
     
 
        Full Name: Rachel Ann Sabato         Address: Calfee, Halter & Griswold
LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114         Occupation: Paralegal/Notary    
 
                INVACARE AS         a Norwegian corporation    
 
           
 
  By:        
 
     
 
   
 
  Name:   Robert K. Gudbranson    
 
  Title:   Attorney-In-Fact    
 
                DOLOMITE AB         a Swedish limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Name:   Robert K. Gudbranson    
 
  Title:   Attorney-In-Fact    
 
                DOLOMITE HOLDING AB         a Swedish limited liability company
   
 
           
 
  By:        
 
     
 
   
 
  Name:   Robert K. Gudbranson    
 
  Title:   Attorney-In-Fact    
 
                INVACARE AB         a Swedish limited liability company    
 
           
 
  By:        
 
  Name:  
 
Robert K. Gudbranson    
 
  Title:   Attorney-In-Fact    

Signature Page to Guaranty

32



--------------------------------------------------------------------------------



 



FOREIGN GUARANTORS (continued):

            INVACARE HOLDING AB
a Swedish limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE DOLOMITE AB
a Swedish limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE REA AB
a Swedish limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
 

                  INVACARE UK OPERATIONS LIMITED    
 
           
 
  Acting By:        
 
     
 
   
 
  Name:   Robert K. Gudbranson     
 
  Title:   Director    
In presence of:   
  Signature:        
 
  Full Name:  
 
Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

Signature Page to Guaranty
33





--------------------------------------------------------------------------------



 



EXHIBIT 1.1(N)(1)

REVOLVING CREDIT NOTE

      $                                                              
Pittsburgh, Pennsylvania
                                        , 20     

     FOR VALUE RECEIVED, the undersigned, INVACARE CORPORATION, an Ohio
corporation, INVACARE AUSTRALIA PTY. LTD., an Australian proprietary limited
company, INVACARE CANADA L.P., an Ontario limited partnership, SCANDINAVIAN
MOBILITY INTERNATIONAL APS, a Danish limited liability company, INVACARE GERMANY
HOLDING GMBH, a German corporation, INVACARE HOLDINGS C.V., a limited
partnership (commanditaire vennootschap) established under the laws of the
Netherlands, INVACARE HOLDINGS NEW ZEALAND, a New Zealand corporation, INVACARE
HOLDING AS, a Norwegian corporation, INVACARE HOLDING TWO AB, a Swedish limited
liability company, INVACARE INTERNATIONAL SÀRL, a Swiss corporation, and
INVACARE LIMITED (herein collectively called the “Borrowers”), hereby
unconditionally promise to pay to the order of
                                                            (the “Lender”), the
lesser of (i) the principal sum of
                                                            Dollars (US$       
                                 ) (or the Dollar Equivalent of such amount in
Optional Currencies as provided in the Credit Agreement), or (ii) the aggregate
unpaid principal balance of all Revolving Credit Loans made by the Lender to the
Borrowers pursuant to Section 2.1.1 [Revolving Credit Commitment] of the Credit
Agreement, dated as of October 28, 2010, among Invacare Corporation and the
other Borrowers now or hereafter party thereto, the Guarantors now or hereafter
party thereto, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as administrative agent, (hereinafter referred to in such capacity
as the “Administrative Agent”) (as amended, restated, modified, or supplemented
from time to time, the “Credit Agreement”), together with all outstanding
interest thereon on the Expiration Date or as otherwise provided in the Credit
Agreement. This Revolving Credit Note is subject to all the terms and conditions
of the Credit Agreement.
     The Borrowers shall pay interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Borrowers pursuant to, or as otherwise provided in, the
Credit Agreement. Subject to the provisions of the Credit Agreement, interest on
this Revolving Credit Note will be payable pursuant to Section 5.5 [Interest
Payment Dates] of, or as otherwise provided in, the Credit Agreement. If any
payment or action to be made or taken hereunder shall be stated to be or become
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, unless otherwise provided in the
Credit Agreement, and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action. Upon the
occurrence and during the continuation of an Event of Default, the Borrowers
shall pay interest on the entire principal amount of the then outstanding
Revolving Credit Loans evidenced by this Revolving Credit Note and all other
obligations due and payable to the Lender pursuant to the Credit Agreement and
the other Loan Documents at a rate per annum and as otherwise set forth in
Section 4.3 [Interest During Event of Default] of the Credit Agreement. Such
interest rate will accrue before and after any judgment has been entered.

 



--------------------------------------------------------------------------------



 



     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Administrative Agent located at 500
First Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in
writing by the Administrative Agent, in lawful money of the United States of
America in immediately available funds.
     This Revolving Credit Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the other Loan Documents,
including the representations, warranties, covenants, conditions, security
interests and Liens contained or granted therein. The Credit Agreement among
other things contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. Each Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note and the Credit Agreement.
     This Revolving Credit Note shall bind the Borrowers and their successors
and assigns, and the benefits hereof shall inure to the benefit of the Lender
and its successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
     This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of New York without giving effect to its
conflicts of law principles.
     All capitalized terms used herein shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement and
Section 1.2 [Construction] of the Credit Agreement shall apply to this Revolving
Credit Note.
     The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 11.14 of the Credit Agreement [Foreign Borrowers].
[SIGNATURE PAGES FOLLOW]

2



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 3 TO REVOLVING CREDIT NOTE]
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned has executed this Revolving Credit Note by its duly authorized
officer with the intention that it constitute a sealed instrument.

            BORROWERS:

INVACARE CORPORATION
an Ohio corporation
      By:         Name:   Robert K. Gudbranson      Title:   Senior Vice
President        INVACARE AUSTRALIA PTY. LTD.
an Australian proprietary limited company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact,
by Power of Attorney dated       October 21, 2010        INVACARE CANADA GENERAL
PARTNER INC.
a Canadian corporation,
as general partner of, and for and on behalf of,
INVACARE CANADA L.P.
an Ontario limited partnership
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
SCANDINAVIAN MOBILITY
INTERNATIONAL APS a Danish limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE GERMANY HOLDING GMBH
a German corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
 





--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 3 TO REVOLVING CREDIT NOTE]

            INVACARE HOLDINGS C.V.
a limited partnership (commanditaire vennootschap)
established under the laws of the Netherlands
by Invacare Holdings, LLC
an Ohio limited liability company
as general partner (beherend vennoot)
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE HOLDINGS NEW ZEALAND
a New Zealand corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney     

             
Witness:
  Signature:        
 
  Full Name:  
 
Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

            INVACARE HOLDING AS
a Norwegian corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE HOLDING TWO AB
a Swedish limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE INTERNATIONAL SÀRL
a Swiss corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
 





--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 3 TO REVOLVING CREDIT NOTE]

                  INVACARE LIMITED    
 
           
 
  Acting By:  
 
        Name: Robert K. Gudbranson         Title: Director    
In presence of:
  Signature:        
 
  Full Name:  
 
Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

5



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(N)(2)
SWING LOAN NOTE

      $[30,000,000]   Pittsburgh, Pennsylvania
                                        , 20     

     FOR VALUE RECEIVED, the undersigned, INVACARE CORPORATION, an Ohio
corporation, INVACARE AUSTRALIA PTY. LTD., an Australian proprietary limited
company, INVACARE CANADA L.P., an Ontario limited partnership, SCANDINAVIAN
MOBILITY INTERNATIONAL APS, a Danish limited liability company, INVACARE GERMANY
HOLDING GMBH, a German corporation, INVACARE HOLDINGS C.V., a limited
partnership (commanditaire vennootschap) established under the laws of the
Netherlands, INVACARE HOLDINGS NEW ZEALAND, a New Zealand corporation, INVACARE
HOLDING AS, a Norwegian corporation, INVACARE HOLDING TWO AB, a Swedish limited
liability company, INVACARE INTERNATIONAL SÀRL, a Swiss corporation, and
INVACARE LIMITED (herein collectively called the “Borrowers”), hereby
unconditionally promise to pay to the order of [PNC BANK, NATIONAL
ASSOCIATION][or insert name of other applicable Optional Currency Swing Loan
Lender pursuant to Credit Agreement] (the “Lender”), the lesser of (i) the
principal sum of [Thirty Million Dollars (US$30,000,000)], or (ii) the aggregate
unpaid principal balance of all Swing Loans made by the Lender to the Borrowers
pursuant Section 2.1.2 [Swing Loan Commitment] to the Credit Agreement, dated as
of October 28, 2010, among Invacare Corporation and the other Borrowers now or
hereafter party thereto, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto, and PNC Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) (as amended,
restated, modified, or supplemented from time to time, the “Credit Agreement”),
payable with respect to each Swing Loan evidenced hereby on the earlier of
(i) demand by the Lender or (ii) the Expiration Date, or as otherwise provided
in the Credit Agreement. This Swing Loan Note is subject to all the terms and
conditions of the Credit Agreement. The aggregate amount of all Swing Loans is
subject to compliance with the Swing Loan Sublimit.
     The Borrowers shall pay interest on the unpaid principal balance of each
Swing Loan from time to time outstanding from the date hereof at the rate per
annum and on the date(s) provided in the Credit Agreement. Subject to the
provisions of the Credit Agreement, interest on this Swing Loan Note will be
payable pursuant to Section 5.5 [Interest Payment Dates] of, or as otherwise
provided in, the Credit Agreement. If any payment or action to be made or taken
hereunder shall be stated to be or become due on a day which is not a Business
Day, such payment or action shall be made or taken on the next following
Business Day, unless otherwise provided in the Credit Agreement, and such
extension of time shall be included in computing interest or fees, if any, in
connection with such payment or action. Upon the occurrence and during the
continuation of an Event of Default, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Swing Loans evidenced by this
Swing Loan Note at a rate per annum and as otherwise set forth in Section 4.3
[Interest During Event of Default] of the

 



--------------------------------------------------------------------------------



 



Credit Agreement. Such interest rate will accrue before and after any judgment
has been entered.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Administrative Agent located at 500
First Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in
writing by the holder hereof, in lawful money of the United States of America in
immediately available funds.
     This Swing Loan Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. Each Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Swing Loan Note and the Credit
Agreement.
     Each Borrower acknowledges and agrees that the Lender may at any time and
in its sole discretion demand payment of all amounts outstanding under this
Swing Loan Note without prior notice to the Borrowers.
     This Swing Loan Note shall bind the Borrowers and their successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
     This Swing Loan Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of New York without giving effect to its
conflicts of law principles.
     All capitalized terms used herein shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement and
Section 1.2 [Construction] of the Credit Agreement shall apply to this Swing
Loan Note.
     The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 11.14 of the Credit Agreement [Foreign Borrowers].
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 3 TO SWING LOAN NOTE]
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned has executed this Revolving Credit Note by its duly authorized
officer with the intention that it constitute a sealed instrument.

            BORROWERS:

INVACARE CORPORATION
an Ohio corporation
      By:         Name:   Robert K. Gudbranson      Title:   Senior Vice
President        INVACARE AUSTRALIA PTY. LTD.
an Australian proprietary limited company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact,
by Power of Attorney dated     October 21, 2010       INVACARE CANADA GENERAL
PARTNER INC.
a Canadian corporation,
as general partner of, and for and on behalf of,
INVACARE CANADA L.P.
an Ontario limited partnership
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
SCANDINAVIAN MOBILITY INTERNATIONAL APS a Danish limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE GERMANY HOLDING GMBH
a German corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
 

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 3 TO SWING LOAN NOTE]

            INVACARE HOLDINGS C.V.
a limited partnership (commanditaire vennootschap)
established under the laws of the Netherlands
by Invacare Holdings, LLC
an Ohio limited liability company
as general partner (beherend vennoot)
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE HOLDINGS NEW ZEALAND
a New Zealand corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney   

             
Witness:
  Signature:        
 
  Full Name:  
 
Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

            INVACARE HOLDING AS
a Norwegian corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE HOLDING TWO AB
a Swedish limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
    INVACARE INTERNATIONAL SÀRL
a Swiss corporation
      By:         Name:   Robert K. Gudbranson      Title:   Attorney-In-Fact   
 

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 3 TO SWING LOAN NOTE]

                  INVACARE LIMITED    
 
           
 
  Acting By:        
 
                Name: Robert K. Gudbranson         Title: Director    
In presence of:
  Signature:        
 
  Full Name:  
 
Rachel Ann Sabato    
 
  Address:   Calfee, Halter & Griswold LLP    
 
      800 Superior Avenue, Suite 1400    
 
      Cleveland, OH 44114    
 
  Occupation:   Paralegal/Notary    

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(P)(1)
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
     THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (the “Agreement”),
dated as of October 28, 2010, is entered into by and among EACH OF THE PERSONS
LISTED ON THE SIGNATURE PAGES HERETO AND EACH OF THE OTHER PERSONS WHICH BECOMES
A PLEDGOR HEREUNDER FROM TIME TO TIME (each, a “Pledgor” and collectively, the
“Pledgors”), and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders referred to below (the “Agent”).
     WHEREAS, pursuant to that certain Credit Agreement (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”) of even date
herewith by and among Invacare Corporation, an Ohio corporation, and each of the
other Borrowers now or hereafter party thereto, each of the Guarantors now or
hereafter party thereto, each of the Lenders (all as defined in the Credit
Agreement) now or hereafter party thereto, and the Agent, the Agent and the
Lenders have agreed to provide certain Loans and grant other financial
accommodations to the Loan Parties (each as defined in the Credit Agreement),
and the Pledgors have agreed, among other things, to grant a security interest
to the Agent in certain patents, trademarks, copyrights and other property as
security for such loans and other obligations as more fully described herein.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:
1. Defined Terms.
     (a) Except as otherwise expressly provided herein, (i) capitalized terms
used in this Agreement shall have the respective meanings assigned to them in
the Credit Agreement, and (ii) the rules of construction set forth in
Section 1.2 [Construction] of the Credit Agreement shall apply to this
Agreement. Where applicable and except as otherwise expressly provided herein,
terms used herein (whether or not capitalized) shall have the respective
meanings assigned to them in the Uniform Commercial Code as enacted in the State
of New York, as amended from time to time (the “Code”).
     (b) “Patents, Trademarks and Copyrights” shall mean and include all of each
Pledgor’s present and future right, title and interest in and to the following:
all trade names, patent applications, patents, trademark applications,
trademarks and copyrights, whether now owned or hereafter acquired by any
Pledgor, including, without limitation, those listed on Schedule A hereto,
including all proceeds thereof (such as, by way of example, license royalties
and proceeds of infringement suits), the right to sue for past, present and
future infringements, all rights corresponding thereto throughout the world and
all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, and the goodwill of the business to which any of
the patents, trademarks and copyrights relate.
     (c) “Debt” shall mean and include the following: (a) all now existing and
hereafter arising Obligations of the Pledgors to the Agent, the Lenders, or any
provider of any Lender Provided Interest Rate/Currency Hedge or any provider of
any Other Lender Provided Financial Service Product under the Credit Agreement
or any of the other Loan Documents, including all

Schedule A to Pledge Agreement — Page 2



--------------------------------------------------------------------------------



 



obligations, liabilities, and indebtedness, whether for principal, interest,
fees, expenses or otherwise, of the Pledgors to the Agent, the Lenders, or any
obligation in connection with any Lender Provided Interest Rate/Currency Hedge
or any Other Lender Provided Financial Service Product, now existing or
hereafter incurred under the Credit Agreement, the Notes, the Guaranty Agreement
or any of the other Loan Documents as any of the same or any one or more of them
may from time to time be amended, restated, modified, or supplemented, together
with any and all extensions, renewals, refinancings, and refundings thereof in
whole or in part (and including obligations, liabilities, and indebtedness
arising or accruing after the commencement of any bankruptcy, insolvency,
reorganization, or similar proceeding with respect to the Pledgors or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability or indebtedness is not enforceable
or allowable in such proceeding, and including all obligations, liabilities and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to extension of
credit is not satisfied); (ii) all reimbursement obligations of the Pledgors
with respect to any one or more Letters of Credit issued by an Issuing Bank;
(iii) all indebtedness, loans, obligations, expenses and liabilities of the
Pledgors to the Agent or any of the Lenders, or any obligations incurred in
connection with any Lender Provided Interest Rate/Currency Hedge or any Other
Lender Provided Financial Service Product; and (iv) any sums advanced by the
Agent or the Lenders or which may otherwise become due pursuant to the
provisions of the Credit Agreement, the Notes, this Agreement, or any other Loan
Documents or pursuant to any other document or instrument at any time delivered
to the Agent in connection therewith, including commitment, letter of credit,
agent or other fees and charges, and indemnification obligations under any such
document or instrument, together with all interest payable on any of the
foregoing, whether such sums are advanced or otherwise become due before or
after the entry of any judgment for foreclosure or any judgment on any Loan
Document or with respect to any default under any of the Debt.
     2. To secure the performance and Payment In Full of all Debt, each Pledgor
hereby grants and conveys a security interest to the Agent in the entire right,
title and interest of such Pledgor in and to all of its Patents, Trademarks and
Copyrights.
     3. Each Pledgor covenants and warrants that:
     (a) except as would not cause a Material Adverse Change, the Patents,
Trademarks and Copyrights are subsisting and have not been adjudged invalid or
unenforceable, in whole or in part;
     (b) except as would not cause a Material Adverse Change, to the best of
such Pledgor’s knowledge, each of the Patents, Trademarks and Copyrights is
valid and enforceable;
     (c) except as would not cause a Material Adverse Change, such Pledgor is
the sole and exclusive owner of the entire and unencumbered right, title and
interest in and to each of its Patents, Trademarks and Copyrights, free and
clear of any liens, charges and encumbrances, including without limitation
pledges, assignments, licenses, shop rights and covenants by such Pledgor not to
sue third persons, other than Permitted Liens;

-3-



--------------------------------------------------------------------------------



 



     (d) except as would not cause a Material Adverse Change, no claim has been
made to such Pledgor or, to the knowledge of such Pledgor, any other person that
the use of any of the Patents, Trademarks and Copyrights does or may violate the
rights of any third party;
     (e) except as would not cause a Material Adverse Change, such Pledgor has
used, and except as otherwise permitted under the Credit Agreement, will
continue to use for the duration of this Agreement, consistent standards of
quality in its manufacture of products sold under the Patents, Trademarks and
Copyrights; and
     (f) except as would not cause a Material Adverse Change, such Pledgor has
used, and except for those Patents, Trademarks and Copyrights that are hereafter
allowed to lapse in accordance with Paragraph 11 hereof or in accordance with
the Credit Agreement, will continue to use for the duration of this Agreement,
proper statutory notice in connection with its use of the Patents, Trademarks
and Copyrights.
     4. Subject to the Credit Agreement and Security Agreement, the Agent and
the Lenders, or any of the them, may, in their sole discretion, elect to enforce
this Agreement against any Pledgor without any duty or responsibility to pursue
any other Pledgor and such an election by the Agent and the Lenders, or any of
them, shall not be a defense to any action the Agent and the Lenders, or any of
them, may elect to take against any Pledgor. Each of the Lenders and the Agent
hereby reserve all right against each Pledgor.
     5. Each Pledgor agrees that, until Payment In Full, it will not enter into
any agreement (for example, a license agreement) which is inconsistent with such
Pledgor’s obligations under this Agreement, without the Agent’s prior written
consent which shall not be unreasonably withheld, except such Pledgor may
license technology (i) to other Loan Parties, (ii) in the ordinary course of
business to suppliers and customers to facilitate the manufacture and use of
such Pledgor’s products without the Agent’s consent, and (iii) as otherwise
permitted under the Credit Agreement and Security Agreement.
     6. If, before Payment In Full, any Pledgor shall own any new domestic
trademarks or any new domestic copyrightable or patentable inventions, or any
domestic patent application or patent for any reissue, division, continuation,
renewal, extension, or continuation in part of any Patent, Trademark or
Copyright or any domestic improvement on any Patent, Trademark or Copyright, the
provisions of this Agreement shall automatically apply thereto and such Pledgor
shall give to the Agent prompt notice in writing of any such future domestic
patents, patent applications, trademark applications, statements of use or use
or other change in the status of any intent-to-use trademark applications,
trademark registrations, copyright applications and copyright registrations. The
Pledgors and the Agent agree to modify this Agreement by amending Schedule A to
include any future domestic patents, patent applications, trademark
applications, statements of use or use or other change in the status of any
intent-to-use trademark applications, trademark registrations, copyright
registrations.
     7. Subject to Section 9.2.1 [Events of Default Other Than Bankruptcy,
Insolvency or Reorganization Proceedings] of the Credit Agreement, the Agent
shall have, in addition to all other rights and remedies given it by this
Agreement and those rights and remedies set forth in the Credit Agreement, those
allowed by applicable Law and the rights and remedies of a secured

-4-



--------------------------------------------------------------------------------



 



party under the Uniform Commercial Code as enacted in any jurisdiction in which
the Patents, Trademarks and Copyrights may be located and, without limiting the
generality of the foregoing, if an Event of Default has occurred and is
continuing, the Agent may immediately, without demand of performance and without
other notice (except as set forth below) or demand whatsoever to any Pledgor,
all of which are hereby expressly waived, and without advertisement, sell at
public or private sale or otherwise realize upon, in a city that the Agent shall
designate by notice to such Pledgor, in Pittsburgh, Pennsylvania or elsewhere,
the whole or from time to time any part of the Patents, Trademarks and
Copyrights, or any interest which such Pledgor may have therein and shall apply
such proceeds as provided in Section 9.2.5 [Application of Proceeds] of the
Credit Agreement. Notice of any sale or other disposition of the Patents,
Trademarks and Copyrights shall be given to the Pledgors at least ten (10) days
before the time of any intended public or private sale or other disposition of
the Patents, Trademarks and Copyrights is to be made, which each Pledgor hereby
agrees shall be reasonable notice of such sale or other disposition. At any such
sale or other disposition, the Agent may, to the extent permissible under
applicable Law, purchase the whole or any part of the Patents, Trademarks and
Copyrights sold, free from any right of redemption on the part of any Pledgor,
which right is hereby waived and released.
     8. Subject to Section 9.2.1 [Events of Default Other Than Bankruptcy,
Insolvency or Reorganization Proceedings] of the Credit Agreement, if any Event
of Default shall have occurred and be continuing, each Pledgor hereby authorizes
and empowers the Agent to make, constitute and appoint any officer or agent of
the Agent, as the Agent may select in its exclusive discretion, as such
Pledgor’s true and lawful attorney-in-fact, with the power to endorse such
Pledgor’s name on all applications, documents, papers and instruments necessary
for the Agent to use the Patents, Trademarks and Copyrights, or to grant or
issue, on commercially reasonable terms, any exclusive or nonexclusive license
under the Patents, Trademarks and Copyrights to any third person, or necessary
for the Agent to assign, pledge, convey or otherwise transfer title in or
dispose, on commercially reasonable terms, of the Patents, Trademarks and
Copyrights to any third Person. Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney, being coupled with an interest, shall be irrevocable for the life of
this Agreement.
     9. At such time as the Pledgors shall have made Payment In Full all of the
Debt, and the Commitments shall have terminated and the Letters of Credit have
expired or been terminated, this Agreement shall terminate and the Agent will
thereafter, upon any Pledgor’s request and at such Pledgor’s expense, execute
and deliver to the applicable Pledgor all deeds, assignments and other
instruments as may be necessary or proper to remove the Agent’s security
interest in the Patents, Trademarks and Copyrights, subject to any disposition
thereof which may have been made by the Agent pursuant hereto.
     10. Any and all fees, costs and expenses, of whatever kind or nature,
including attorney’s fees and expenses incurred by the Agent in connection with
the preparation of this Agreement (including the allocated costs of staff
counsel) and all other documents relating hereto and the consummation of this
transaction, the filing or recording of any documents (including all taxes in
connection therewith) in public offices, the payment or discharge of any taxes,
counsel fees, maintenance fees, encumbrances, the protection, maintenance or
preservation of the Patents, Trademarks and Copyrights, or the defense or
prosecution of any actions or proceedings arising

-5-



--------------------------------------------------------------------------------



 



out of or related to the Patents, Trademarks and Copyrights, shall be borne and
paid by the Pledgors within fifteen (15) days of demand by the Agent, and if not
paid within such time, shall be added to the principal amount of the Debt and
shall bear interest at the highest rate prescribed in the Credit Agreement.
     11. Each Pledgor shall have the duty, through counsel reasonably acceptable
to the Agent, to prosecute diligently, consistent with its past practices, any
patent applications of the Patents, Trademarks and Copyrights pending as of the
date of this Agreement if commercially reasonable or thereafter until Payment In
Full, to make application on unpatented but patentable inventions (whenever it
is commercially reasonable in the reasonable judgment of such Pledgor to do so)
and to preserve and maintain all rights in patent applications and patents
included in the Patents, Trademarks and Copyrights, including without limitation
the payment of all maintenance fees. Any expenses incurred in connection with
such an application shall be borne by the Pledgors. Except as permitted under
the Credit Agreement and Security Agreement, no Pledgor may abandon any material
Patent, Trademark or Copyright, if such would not be consistent with past
practices, without the consent of the Agent, which shall not be unreasonably
withheld.
     12. Each Pledgor shall have the right, with the consent of the Agent, which
shall not be unreasonably withheld, to bring suit, action or other proceeding in
its own name, and to join the Agent, if necessary, as a party to such suit so
long as the Agent is satisfied that such joinder will not subject it to any risk
of liability, to enforce the Patents, Trademarks and Copyrights and any licenses
thereunder. Each Pledgor shall promptly, upon demand, reimburse and indemnify
the Agent for all damages, costs and expenses, including reasonable legal fees,
incurred by the Agent as a result of such suit or joinder by such Pledgor.
     13. No course of dealing between the Pledgors and the Agent, nor any
failure to exercise nor any delay in exercising, on the part of the Agent, any
right, power or privilege hereunder or under the Credit Agreement or other Loan
Documents shall operate as a waiver of such right, power or privilege, nor shall
any single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
     14 .All of the Agent’s rights and remedies with respect to the Patents,
Trademarks and Copyrights, whether established hereby or by the Credit Agreement
or by any other agreements or by Law, shall be cumulative and may be exercised
singularly or concurrently.
     15. The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.
     16. This Agreement is subject to modification only by a writing signed by
the parties, except as provided in Paragraph 6.
     17. The benefits and burdens of this Agreement shall inure to the benefit
of and be binding upon the respective successors and permitted assigns of the
parties in accordance with the Credit

-6-



--------------------------------------------------------------------------------



 



Agreement, provided, however, that no Pledgor may assign or transfer any of its
rights or obligations hereunder or any interest herein and any such purported
assignment or transfer shall be null and void.
     18. This Agreement shall be deemed to be a contract under the Laws of the
State of New York and shall, pursuant to New York General Obligations Law
5-1401, for all purposes be governed by and construed and enforced in accordance
with the Laws of the State of New York.
     19. Each Pledgor hereby irrevocably submits to the nonexclusive
jurisdiction of any federal or state courts in the State of New York in any
action or proceeding arising out of or relating to this Agreement, and the
Pledgors hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
Each Pledgor hereby waives to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding.
     20. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Pledgor acknowledges and agrees
that a telecopy transmission to the Agent or any Lender of the signature pages
hereof purporting to be signed on behalf of any Pledgor shall constitute
effective and binding execution and delivery hereof by such Pledgor.
     21. EACH PLEDGOR AND THE AGENT, ON BEHALF OF THE LENDERS, HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.
     22. All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 11.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement.
     23. Each Pledgor acknowledges and agrees that, in addition to the other
rights of the Agent hereunder and under the other Loan Documents, because the
Agent’s remedies at law for failure of such Pledgor to comply with the
provisions hereof relating to the Agent’s rights (i) to inspect the books and
records related to the pledged Collateral, (ii) to receive the various
notifications such Pledgor is required to deliver hereunder, (iii) to obtain
copies of agreements and documents as provided herein with respect to the
pledged Collateral, (iv) to enforce the provisions hereof pursuant to which the
such Pledgor has appointed the Agent its attorney-in-fact, and (v) to enforce
the Agent’s remedies hereunder, would be inadequate and that any such failure
would not be adequately compensable in damages, such Pledgor agrees that each
such provision hereof may be specifically enforced.
     24. At any time after the initial execution of this Agreement, additional
Persons may become parties to this Agreement as Pledgors and thereby acquire the
duties and rights of being Pledgors hereunder by executing and delivering to the
Agent a Guarantor Joinder or Borrower Joinder (as

-7-



--------------------------------------------------------------------------------



 



applicable) pursuant to the Credit Agreement, and any necessary updates to the
Schedules hereof. No notice of the addition of any Pledgor shall be required to
be given to any pre-existing Pledgor, and each Pledgor hereby consents thereto.
[SIGNATURES APPEAR ON FOLLOWING PAGES]

-8-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 6 TO PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth with the intention that this Agreement constitutes a
sealed instrument.

      DOMESTIC BORROWER/PLEDGOR:
 
    INVACARE CORPORATION,
an Ohio corporation
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 6 TO PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

      DOMESTIC GUARANTORS/PLEDGORS:
 
    ADAPTIVE SWITCH LABORATORIES, INC.
a Texas corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    THE AFTERMARKET GROUP, INC.
a Delaware corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    ALTIMATE MEDICAL, INC.
a Minnesota corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    CENTRALIZED MEDICAL EQUIPMENT LLC
a Massachusetts limited liability company
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    CHAMPION MANUFACTURING INC.
a Delaware corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 6 TO PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

      FAMILY MEDICAL SUPPLY LLC
a Delaware limited liability company
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    FREEDOM DESIGNS, INC.
a California corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Chief Financial Officer
 
    GARDEN CITY MEDICAL INC.
a Delaware corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Vice President
 
    THE HELIXX GROUP, INC.
an Ohio corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    INVACARE CANADIAN HOLDINGS, INC.
a Delaware corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    INVACARE CANADIAN HOLDINGS, LLC
a Delaware limited liability company
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 4 OF 6 TO PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

      INVACARE CONTINUING CARE, INC.
a Missouri corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    INVACARE CREDIT CORPORATION
an Ohio corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    INVACARE FLORIDA CORPORATION
a Delaware corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    INVACARE FLORIDA HOLDINGS, LLC
a Delaware limited liability company
 
   
By:
   
 
   
Name:
  Gerald B. Blouch
Title:
  President
 
    INVACARE HCS, LLC
an Ohio limited liability company
 
   
By:
   
 
   
Name:
  Gerald B. Blouch
Title:
  President
 
    INVACARE HOLDINGS, LLC
an Ohio limited liability company
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 5 OF 6 TO PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

      INVACARE INTERNATIONAL CORPORATION
an Ohio corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    INVACARE SUPPLY GROUP, INC.
a Massachusetts corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    INVAMEX HOLDINGS LLC
an Delaware limited liability company
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    KUSCHALL, INC.
a Delaware corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer
 
    ROADRUNNER MOBILITY, INCORPORATED
a Texas corporation
 
   
By:
   
 
   
Name:
  Robert K. Gudbranson
Title:
  Treasurer

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 6 OF 6 TO PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

      PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
LIST OF REGISTERED PATENTS, TRADEMARKS,
TRADE NAMES AND COPYRIGHTS

1.   Registered Patents:

2.   Trademarks:

3.   Trade Names:

4,   Copyrights:

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(P)(2)
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT, dated as of October __, 2010 (as amended, restated,
supplemented or modified from time to time, the “Agreement”), is given, made and
entered into by EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO AND
EACH OF THE OTHER PERSONS WHICH BECOME PLEDGORS HEREUNDER FROM TIME TO TIME ,
(each, a “Pledgor” and collectively, the “Pledgors”), a Pledgor of the
corporations, limited liability companies, partnerships or other entities as set
forth on Schedule A hereto (each a “Subsidiary” and collectively the
“Subsidiaries”), and PNC BANK, NATIONAL ASSOCIATION, as the administrative agent
for itself and the other Lenders under the Credit Agreement described below (the
“Administrative Agent”).
     WHEREAS, pursuant to that certain Credit Agreement (amended, restated,
supplemented or modified from time to time, the “Credit Agreement”) dated as of
October __, 2010, by and among Invacare Corporation, an Ohio corporation, each
of the other Borrowers now or hereafter party thereto, each of the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto, and
the Administrative Agent, the Administrative Agent and the Lenders have agreed
to provide certain loans and other financial accommodations to the Borrowers;
and
     WHEREAS, pursuant to and in consideration of the Credit Agreement, certain
of the issued and outstanding capital stock, shares, securities, member
interests, partnership interests and other ownership interests of each of the
Subsidiaries is to be pledged to the Administrative Agent in accordance
herewith; and
     WHEREAS, each Pledgor owns the outstanding capital stock, shares,
securities, member interests, partnership interests and other ownership
interests of the Subsidiaries as set forth on Schedule A hereto.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
hereby agree as follows:
     1. Defined Terms.
          (i) Except as otherwise expressly provided herein, capitalized terms
used in this Agreement shall have the respective meanings assigned to them in
the Credit Agreement. Where applicable and except as otherwise expressly
provided herein, terms used herein (whether or not capitalized) shall have the
respective meanings assigned to them in Code.
          (ii) “Code” means the Uniform Commercial Code as in effect in the
State of New York on the date hereof and as amended from time to time except to
the extent that the conflict of law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters.
          (iii) “Pledged Collateral” shall mean and include all of each
Pledgor’s present and future right, title and interest in and to the following:
(a) all investment property, capital stock, shares, securities, member
interests, partnership interests, warrants, options, put

 



--------------------------------------------------------------------------------



 



rights, call rights, similar rights, and all other ownership or participation
interests in any entity or business or in the revenue, income, or profits
thereof, (b) all property of each Pledgor in the Administrative Agent’s
possession or in transit to or from, under the custody or control of, or on
deposit with, the Administrative Agent or any Affiliate thereof, including
deposit and other accounts, (c) cash and cash equivalents (all items in the
preceding clauses (a) through (c) collectively referred to herein as
“Investments”), including all Investments listed on Schedule A attached hereto
and made a part hereof, and all rights and privileges pertaining thereto,
including, without limitation, all present and future Investments receivable in
respect of or in exchange for any Investments, and all rights under shareholder,
member, partnership agreements and other similar agreements relating to any
Investments, all rights to subscribe for Investments, whether or not incidental
to or arising from ownership of any Investments, (d) all Investments hereafter
pledged by any Pledgor to Administrative Agent to secure the Secured
Obligations, (e) together with all cash, interest, stock and other dividends or
distributions paid or payable on any of the foregoing, and all books and records
(whether paper, electronic or any other medium) pertaining to the foregoing,
including, without limitation, all stock record and transfer books, and together
with whatever is received when any of the foregoing is sold, exchanged, replaced
or otherwise disposed of, including all proceeds, as such term is defined in the
Code, and all other investment property and similar assets of any Pledgor; and
(f) all cash and non-cash proceeds (including, without limitation, insurance
proceeds) of any of the foregoing property, all products thereof, and all
additions and accessions thereto, substitutions therefor and replacements
thereof.
          (iv) “Subsidiary” and “Subsidiaries” shall mean one or more of the
entities issuing any of the Collateral which is, or should be (in accordance
with Section 5(viii) hereto), described on Schedule A hereto.
          (v) “Foreign Subsidiary” shall mean one or more of the entities
issuing any of the Pledged Collateral which is not organized under the laws of
any state of the United States of America or the District of Columbia and which
is directly owned by one or more Pledgors, which is or should be (in accordance
with Section 5(viii) hereto) described on Schedule A.
          (vi) “Secured Obligations” shall mean and include the following:
(a) all now existing and hereafter arising Obligations of each and every Pledgor
to the Administrative Agent, the Lenders, or any obligations in connection with
any Lender Provided Interest Rate/Currency Hedge or any Other Lender Provided
Financial Service Product under the Credit Agreement or any of the other Loan
Documents, including all obligations, liabilities, and indebtedness, whether for
principal, interest, fees, expenses or otherwise, of each and every of the
Pledgors to the Administrative Agent, the Lenders, or providers of any Lender
Provided Interest Rate/Currency Hedge or any Other Lender Provided Financial
Service Product, now existing or hereafter incurred under the Credit Agreement
or the Notes or the Guaranty Agreement or any of the other Loan Documents, as
any of the same or any one or more of them may from time to time be amended,
restated, modified, or supplemented, together with any and all extensions,
renewals, refinancings, and refundings thereof in whole or in part (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to the Borrowers or which would have arisen or accrued
but for the commencement of such proceeding, even if the claim for such
obligation, liability or indebtedness is not enforceable or allowable in such

- 2 -



--------------------------------------------------------------------------------



 



proceeding, and including all obligations, liabilities and indebtedness arising
from any extensions of credit under or in connection with the Loan Documents
from time to time, regardless whether any such extensions of credit are in
excess of the amount committed under or contemplated by the Loan Documents or
are made in circumstances in which any condition to extension of credit is not
satisfied); (b) all reimbursement obligations of each and every Pledgor with
respect to any one or more Letters of Credit issued by Administrative Agent or
any Lender; (c) all indebtedness, loans, obligations, expenses and liabilities
of each and every of the Pledgors to the Administrative Agent or any of the
Lenders or any obligations incurred in connection with any Lender Provided
Interest Rate/Currency Hedge or any Other Lender Provided Financial Service
Product; and (d) any sums advanced by the Administrative Agent or the Lenders or
which may otherwise become due pursuant to the provisions of the Credit
Agreement, the Notes, this Agreement, or any other Loan Documents or pursuant to
any other document or instrument at any time delivered to the Administrative
Agent in connection therewith, including commitment, letter of credit, agent or
other fees and charges, and indemnification obligations under any such document
or instrument, together with all interest payable on any of the foregoing,
whether such sums are advanced or otherwise become due before or after the entry
of any judgment for foreclosure or any judgment on any Loan Document or with
respect to any default under any of the Secured Obligations.
     2. Grant of Security Interests.
          (i) To secure on a first priority perfected basis the payment and
performance of all Secured Obligations in full, each Pledgor hereby grants to
the Administrative Agent a continuing first priority security interest under the
Code in and hereby pledges to Administrative Agent, in each case for the benefit
of each of the Lenders and Administrative Agent and any provider of Lender
Provided Interest Rate/Currency Hedge or any Other Lender Provided Financial
Service Product, all of such Pledgor’s now existing and hereafter acquired or
arising right, title and interest in, to, and under the Pledged Collateral
whether now or hereafter existing and wherever located.
          (ii) Upon the execution and delivery of this Agreement, each Pledgor
shall deliver to and deposit with the Administrative Agent in pledge, all of
such Pledgor’s certificates, instruments or other documents comprising or
evidencing the Pledged Collateral, together with undated stock powers,
instruments or other documents signed in blank by such Pledgor. In the event
that any Pledgor should ever acquire or receive certificates, securities,
instruments or other documents evidencing the Pledged Collateral, such Pledgor
shall deliver to and deposit with the Administrative Agent in pledge, all such
certificates, securities, instruments or other documents which evidence the
Pledged Collateral.
          (iii) Notwithstanding anything to the contrary contained in this
Agreement, the Pledged Collateral with respect to any one Foreign Subsidiary
shall not exceed sixty-five percent (65%) of the total combined voting power of
all classes of capital stock, shares, securities, member interests, partnership
interests and other ownership interests entitled to vote of such Foreign
Subsidiary and this Agreement shall not apply to any such stock, shares,
securities, member interests, partnership interests or ownership interests which
are in excess of such sixty five percent (65%) limitation. To the extent the
Administrative Agent receives more than sixty five percent (65%) of the total
combined voting power of all classes of capital stock,

- 3 -



--------------------------------------------------------------------------------



 



shares, securities, member interests, partnership interests and other ownership
interests entitle to vote of any Foreign Subsidiary, the Administrative Agent
shall return such excess stock, shares, securities, member interests,
partnership interests and other ownership interests upon the request of a
Pledgor.
     3. Additional Actions and Further Assurances.
          (i) Prior to or concurrently with the execution of this Agreement, and
thereafter from time to time without any request or notice by the Secured Party,
Pledgor, at its sole cost and expense, shall execute and deliver to the Secured
Party all filings, notices, registrations for the corporate records, and all
such other documents, and shall take such other action, as may be necessary or
advisable to obtain, preserve, protect, and maintain the Secured Party’s
continuing first priority perfected security interest in the portion of the
Pledged Collateral that relates to capital stock (or other equity interests) in
any Foreign Subsidiary.
          (ii) Prior to or concurrently with the execution of this Agreement,
and thereafter at any time and from time to time upon reasonable request of the
Administrative Agent, each Pledgor shall execute and deliver to the
Administrative Agent all financing statements, continuation financing
statements, assignments, certificates and documents of title, affidavits,
reports, notices, schedules of account, letters of authority, further pledges,
powers of attorney and all other documents (collectively, the “Security
Documents”) which the Administrative Agent may reasonably request, in form
reasonably satisfactory to the Administrative Agent, and take such other action
which the Administrative Agent may reasonably request, to perfect and continue
perfected and to create and maintain the first priority status of the
Administrative Agent’s security interest in the Pledged Collateral and to fully
consummate the transactions contemplated under this Agreement. Each Pledgor
hereby irrevocably makes, constitutes and appoints the Administrative Agent (and
any of the Administrative Agent’s officers or employees or agents designated by
the Administrative Agent) as such Pledgor’s true and lawful attorney with power
to sign the name of such Pledgor on all or any of the Security Documents which
the Administrative Agent determines must be executed, filed, recorded or sent in
order to perfect or continue perfected the Administrative Agent’s security
interest in the Pledged Collateral in any jurisdiction. Such power, being
coupled with an interest, is irrevocable until all of the Secured Obligations
have been indefeasibly paid in full, the Commitments have terminated and all
Letters of Credit have expired.
     4. Representations and Warranties.
     Each Pledgor hereby jointly and severally represents and warrants to the
Administrative Agent as follows:
          (i) Such Pledgor, has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than those in favor of the
Administrative Agent for the Lenders and the Administrative Agent;
          (ii) The capital stock shares, securities, member interests,
partnership interests and other ownership interests constituting the Pledged
Collateral have been duly

- 4 -



--------------------------------------------------------------------------------



 



authorized and validly issued to such Pledgor (as set forth on Schedule A
hereto), are fully paid and nonassessable and constitute the following (a) one
hundred percent (100%) of the issued and outstanding capital stock, shares,
securities, member interest, partnership interests or other ownership interests
owned by each Pledgor in each of the Subsidiaries which are not Foreign
Subsidiaries (other than Invatection Insurance Company and I.H.H. Corp., which
are Excluded Subsidiaries, and Medbloc, Inc., which is an Excluded Subsidiary
and is directly owned by a Foreign Loan Party), and (b) sixty five percent (65%)
of the issued and outstanding capital stock, shares, securities, member
interests, partnership interests or other ownership interests owned by each
Pledgor in Invacare Holdings C.V., Carroll Healthcare General Partner, Inc.,
Carroll Healthcare Inc., 6123449 Canada Inc., Invacare Canada General Partner
Inc. and each other of its first-tier Foreign Subsidiaries which are Material
Subsidiaries;
          (iii) The security interests in the Pledged Collateral granted
hereunder are valid, perfected and of first priority, subject to the Lien of no
other Person;
          (iv) There are no restrictions upon the transfer of the Pledged
Collateral and such Pledgor has the power and authority and right to transfer
the Pledged Collateral owned by such Pledgor free of any encumbrances and
without obtaining the consent of any other Person;
          (v) Such Pledgor has all necessary power to execute, deliver and
perform this Agreement;
          (vi) There are no actions, suits, or proceedings pending or, to such
Pledgor’s best knowledge after due inquiry, threatened against or affecting such
Pledgor with respect to the Pledged Collateral, at law or in equity or before or
by any Official Body, and such Pledgor is not in default with respect to any
judgment, writ, injunction, decree, rule or regulation which could adversely
affect such Pledgor’s performance hereunder;
          (vii) This Agreement has been duly executed and delivered and
constitutes the valid and legally binding obligation of such Pledgor,
enforceable in accordance with its terms, except to the extent that
enforceability of this Agreement may be limited by (a) applicable bankruptcy,
insolvency, examinership, reorganization, moratorium, fraudulent conveyance or
other similar Laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance, (b) general principals of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing;
          (viii) Neither the execution and delivery by such Pledgor of this
Agreement, nor the compliance with the terms and provisions hereof, will violate
any provision of any Law or conflict with or result in a breach of any of the
terms, conditions or provisions of any judgment, order, injunction, decree or
ruling of any Official Body to which such Pledgor is subject or any provision of
any agreement, understanding or arrangement to which Pledgor is a party or by
which such Pledgor is bound;
          (ix) Such Pledgor’s exact legal name is as set forth on the signature
page hereto;

- 5 -



--------------------------------------------------------------------------------



 



          (x) The state of incorporation, formation or organization as
applicable, of such Pledgor is as set forth on Schedule A hereto;
          (xi) Such Pledgor’s chief executive office is as set forth on
Schedule A to the Security Agreement; and
          (xii) All rights of such Pledgor in connection with its ownership of
each of the Subsidiaries are evidenced and governed solely by the stock
certificates, instruments or other documents evidencing ownership and
organizational documents of each of the Subsidiaries and no shareholder or other
similar agreements are applicable to any of the Pledged Collateral, and no such
certificate, instrument or other document provides that any member interest, or
partnership interest or other intangible ownership interest, constituting
Pledged Collateral, is a “Security” within the meaning of and subject to
Article 8 of the Code; and, the organizational documents of each Subsidiary
contain no restrictions on the rights of shareholders, members or partners other
than those that normally would apply to a company organized under the laws of
the jurisdiction of organization of each of the Subsidiaries.
          (xiii) To the extent that the operative agreements with respect to any
Person whose equity or other ownership interests constitute Pledged Collateral
require that each owner of such Pledged Collateral consent to the entry into
this Agreement by each other owner of such Pledged Collateral, and all such
owners are party to this Agreement as Pledgors, execution of this Agreement
shall constitute such consent by all Pledgors owning such Pledged Collateral.
     5. General Covenants.
     Each Pledgor hereby covenants and agrees as follows:
          (i) Such Pledgor shall do all reasonable acts that may be necessary
and appropriate to maintain, preserve and protect the Pledged Collateral; such
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Administrative Agent.
          (ii) The capital stock, shares, securities, member interests,
partnership interests and other ownership interests constituting the Pledged
Collateral have been duly authorized and validly issued to such Pledgor (as set
forth on Schedule A hereto), are fully paid and nonassessable and constitute the
following (a) all of the issued and outstanding capital stock, shares,
securities, member interests, partnership interests and other ownership
interests owned by such Pledgor in each of the Subsidiaries which are not
Foreign Subsidiaries (other than Invatection Insurance Company and I.H.H. Corp.,
which are Excluded Subsidiaries, and Medbloc, Inc., which is an Excluded
Subsidiary and is owned by a Foreign Loan Party), and (b) the lesser of
(x) sixty five percent (65%) of the issued and outstanding capital stock,
shares, securities, member interests and partnership interests owned by such
Pledgor in Invacare Holdings C.V., Carroll Healthcare General Partner, Inc.,
Carroll Healthcare Inc., 6123449 Canada Inc., Invacare Canada General Partner
Inc. and each other of its first-tier Foreign Subsidiaries which are Material
Subsidiaries or (y) all of the issued and outstanding capital

- 6 -



--------------------------------------------------------------------------------



 



stock, shares, securities member interests, partnership interests and other
ownership interests owned by such Pledgor in Invacare Holdings C.V., Carroll
Healthcare General Partner, Inc., Carroll Healthcare Inc., 6123449 Canada Inc.,
Invacare Canada General Partner Inc. and each other of its first-tier Foreign
Subsidiaries which are Material Subsidiaries; provided, however that if any
Pledgor was not required, on the Closing Date, to pledge any such ownership
interests in any first-tier Foreign Subsidiary which is not a Material
Subsidiary existing as of the Closing Date and such Foreign Subsidiary later
becomes a Material Subsidiary, or if any Pledgor acquires or forms any
first-tier Foreign Subsidiary which is a Material Subsidiary after the Closing
Date, then such Pledgor shall be required to pledge any such ownership interests
in such first-tier Foreign Subsidiary that is a Material Subsidiary, and an
updated Schedule A which includes reference to such ownership interests shall be
delivered to the Administrative Agent by Pledgors, and such ownership interests
shall be subject to all of the terms and conditions of this Agreement; and
provided, further that if any Pledgor was not required, on the Closing Date, to
pledge any such ownership interests in any Subsidiary existing as of the Closing
Date, on the basis of such Subsidiary being an Excluded Subsidiary, and such
Subsidiary shall cease to be an Excluded Subsidiary after the Closing Date, then
such Pledgor shall be required to pledge any such ownership interests in such
Subsidiary when such Subsidiary ceases to be an Excluded Subsidiary, and an
updated Schedule A which includes reference to such ownership interests shall be
delivered to the Administrative Agent by Pledgors, and such ownership interests
shall be subject to all of the terms and conditions of this Agreement.
          (iii) The security interests under the Code in the Pledged Collateral
granted hereunder are valid, perfected and of first priority subject to the Lien
of no other Person. Upon the consummation of those actions described in
Section 3 hereof, the security interests in the Pledged Collateral granted
hereunder shall be valid, perfected and of first priority subject to the Lien of
no other Person under all applicable Law.
          (iv) There are no restrictions upon the transfer of the Pledged
Collateral and such Pledgor has the power and authority and unencumbered right
to transfer the Pledged Collateral owned by such Pledgor free of any
encumbrances and without the necessity of obtaining the consent of any other
Person, other than such consents as have been or will be obtained as of the date
hereof or in connection with Pledged Collateral subsequently acquired by Pledgor
and other than as provided in the Credit Agreement.
          (v) Such Pledgor has all necessary power to execute, deliver and
perform this Agreement and all necessary action to authorize the execution,
delivery and performance of this Agreement has been properly taken.
          (vi) In accordance with the Credit Agreement, such Pledgor shall pay
any and all taxes, duties, fees or imposts of any nature imposed by any Official
Body on any of the Pledged Collateral, except to the extent contested in good
faith by appropriate proceedings;
          (vii) In accordance with the Credit Agreement, such Pledgor shall
permit the Administrative Agent, its officers, employees and agents at
reasonable times to inspect all books and records related to the Pledged
Collateral;

- 7 -



--------------------------------------------------------------------------------



 



          (viii) Subject to Section 2(iii) hereof, to the extent, following the
date hereof, such Pledgor acquires capital stock, shares, securities, member
interests, partnership interests and other ownership interests of any existing
Subsidiary, or newly acquired or formed domestic Subsidiary or first-tier
Foreign Subsidiary, or any of the rights, property or securities, shares,
capital stock, member interests, partnership interests or any other ownership
interests described in the definition of Pledged Collateral with respect to any
of such Subsidiaries, such ownership interests shall be subject to the terms
hereof and, upon such acquisition, shall be deemed to be hereby pledged to the
Administrative Agent; and, such Pledgor thereupon shall deliver all such
securities, shares, capital stock, member interests, partnership interests and
other ownership interests together with an updated Schedule A hereto, to the
Administrative Agent together with all such control agreements, financing
statements, and any other documents necessary to implement the provisions and
purposes of this Agreement as the Administrative Agent may request;
          (ix) Except as permitted by the Credit Agreement, during the term of
this Agreement, such Pledgor shall not sell, assign, replace, retire, transfer
or otherwise dispose of its Pledged Collateral;
          (x) Such Pledgor will not change its state of incorporation, formation
or organization, as applicable without providing thirty (30) days prior written
notice to the Administrative Agent;
          (xi) Such Pledgor will not change its name without providing thirty
(30) days prior written notice to the Administrative Agent;
          (xii) Such Pledgor shall preserve its existence as a corporation,
limited liability company or partnership, as applicable, and except as permitted
by the Credit Agreement, shall not (a) in one, or a series of related
transactions, merge into or consolidate with any other entity, the survivor of
which is not such Pledgor, or (b) sell all or substantially all of its assets;
and
          (xiii) During the term of this Agreement, such Pledgor shall not
permit any Subsidiary to treat any uncertificated ownership interests as
securities which are subject to Article 8 of the Code.
          (xiv) Subject to the Section 5(ii) of this Agreement, but
notwithstanding anything else to the contrary set forth herein, if any Pledgor
shall not have been required, on the date hereof, to pledge any capital stock,
shares, securities, member interests, partnership interests and other ownership
interests of any Subsidiary existing as of the Closing Date and disclosed to the
Lenders in writing, it shall not be required, following the date hereof, to
pledge subsequently issued capital stock, shares, securities, member interests,
partnership interests and other ownership interests of any such Subsidiary.
     6. Other Rights With Respect to Pledged Collateral.
     In addition to the other rights with respect to the Pledged Collateral
granted to the Administrative Agent hereunder, at any time and from time to
time, after and during the continuation of an Event of Default, the
Administrative Agent, at its option and at the expense of

- 8 -



--------------------------------------------------------------------------------



 



the Pledgors, may (a) transfer into its own name, or into the name of its
nominee, all or any part of the Pledged Collateral, thereafter receiving all
dividends, income or other distributions upon the Pledged Collateral; (b) take
control of and manage all or any of the Pledged Collateral, provided, however
that the Administrative Agent will provide the applicable Pledgor with five
(5) days’ prior notice of its intention to exercise any voting rights with
respect to Pledged Collateral (such notice period may run concurrently with any
other applicable notice periods); (c) apply to the payment of any of the Secured
Obligations, whether any be due and payable or not, any moneys, including cash
dividends and income from any Pledged Collateral, now or hereafter in the hands
of the Administrative Agent or any provider of any Lender Provided Interest
Rate/Currency Hedge or any Other Lender Provided Financial Service Product, on
deposit or otherwise, belonging to any Pledgor, as the Administrative Agent in
its sole discretion shall determine; and (d) do anything which any Pledgor is
required but fails to do hereunder.
     7. Additional Remedies Upon Event of Default.
     Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Administrative Agent shall have, in addition to all
rights and remedies of a secured party under the Code or other applicable Law,
and in addition to its rights under Section 6 above and under the other Loan
Documents, the following rights and remedies:
          (i) The Administrative Agent may, after ten (10) days’ advance notice
to the a Pledgor, sell, assign, give an option or options to purchase or
otherwise dispose of such Pledgor’s Pledged Collateral or any part thereof at
public or private sale, at any of the Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Administrative Agent may deem commercially reasonable. Each Pledgor
agrees that ten (10) days’ advance notice of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Administrative Agent shall not be obligated to make
any sale of Pledged Collateral regardless of notice of sale having been given.
The Administrative Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor recognizes that the Administrative Agent may be
compelled to resort to one or more private sales of the Pledged Collateral to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities, shares, capital stock, member interests, partnership
interests or ownership interests for their own account for investment and not
with a view to the distribution or resale thereof. Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agree that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Secured Party shall be under no
obligation to delay sale of any of the Pledged Collateral for the period of time
necessary to permit Pledgor (or issuer) to register such securities for public
sale under the Securities Act of 1933, as amended, or under applicable
securities laws, even if Pledgor (or issuer) would agree to do so;
          (ii) The proceeds of any collection, sale or other disposition of the
Pledged Collateral, or any part thereof, shall, after the Administrative Agent
has made all deductions of expenses, including but not limited to attorneys’
fees and other expenses incurred in connection with repossession, collection,
sale or disposition of such Pledged Collateral or in

- 9 -



--------------------------------------------------------------------------------



 



connection with the enforcement of the Administrative Agent’s rights with
respect to the Pledged Collateral, including in any insolvency, bankruptcy or
reorganization proceedings, be applied against the Secured Obligations, whether
or not all the same be then due and payable in accordance with Section 9.2.4 of
the Credit Agreement.
     8. Administrative Agent’s Duties.
     The powers conferred on the Administrative Agent hereunder are solely to
protect its interest in the Pledged Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any Pledged
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Pledged Collateral.
     9. Additional Pledgors.
     It is anticipated that additional Persons will from time to time become
Subsidiaries of the Borrowers or Guarantors, each of whom, if it is a Domestic
Loan Party, will be required to join this Pledge Agreement as a Pledgor. It is
acknowledged and agreed that each such Person will become a Pledgor hereunder
and will be bound hereby simply by executing and delivering to Administrative
Agent a Guarantor Joinder in the form of Exhibit 1.1(G)(1) to the Credit
Agreement or Borrower Joinder in the form of Exhibit 1.1(B) to the Credit
Agreement (as applicable). In addition, a new Schedule A hereto shall be
provided to Administrative Agent showing the pledge of the ownership interest in
such new Pledgor’s Subsidiaries that are required to be pledged pursuant to the
terms of this Agreement and any ownership interests that such new Pledgor owns
in any other Person that are required to be pledged pursuant to the terms of
this Agreement, all of which shall be subject to all the terms and conditions of
this Agreement.
     10. No Waiver; Cumulative Remedies.
     No failure to exercise, and no delay in exercising, on the part of the
Administrative Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. The remedies herein provided are cumulative and
not exclusive of any remedies provided under the other Loan Documents or by Law.
Each Pledgor waives any right to require the Administrative Agent to proceed
against any other Person or to exhaust any of the Pledged Collateral or other
security for the Secured Obligations or to pursue any remedy in the
Administrative Agent’s power.
     11. No Discharge Until Indefeasible Payment of the Secured Obligations.
     The pledge, security interests, and other Liens and the obligations of each
Pledgor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by
Administrative Agent, or any other obligor on any of the Secured Obligations, or
by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Pledgor
or which would otherwise operate as a discharge of such Pledgor as a matter of
law or equity. Without limiting the generality of the foregoing, each Pledgor
hereby consents to, and the pledge, security

- 10 -



--------------------------------------------------------------------------------



 



interests, and other Liens given by such Pledgor hereunder shall not be
diminished, terminated, or otherwise similarly affected by any of the following
at any time and from time to time:
          (i) Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document, any obligations in connection with any Lender Provided Interest
Rate/Currency Hedge or any Other Lender Provided Financial Service Product or
any of the Secured Obligations and regardless of any law, regulation, or order
now or hereafter in effect in any jurisdiction affecting any of the Secured
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or any other Person with respect thereto;
          (ii) Any increase, decrease, or change in the amount, nature, type or
purpose of any of or any release, surrender, exchange, compromise or settlement
of any of the Secured Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document, any Lender Provided Interest Rate/Currency Hedge or any Other
Lender Provided Financial Service Product or any of the Secured Obligations;
          (iii) Any failure to assert any breach of or default under any Loan
Document, any Lender Provided Interest Rate/Currency Hedge or any Other Lender
Provided Financial Service Product or any of the Secured Obligations; any
extensions of credit in excess of the amount committed under or contemplated by
the Loan Documents or any Lender Provided Interest Rate/Currency Hedge or any
Other Lender Provided Financial Service Product, or in circumstances in which
any condition to such extensions of credit has not been satisfied; any other
exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against such Pledgor or any other Person under or in
connection with any Loan Document or any Lender Provided Interest Rate/Currency
Hedge or any Other Lender Provided Financial Service Product or any of the
Secured Obligations; any refusal of payment or performance of any of the Secured
Obligations, whether or not with any reservation of rights against any Pledgor;
or any application of collections (including collections resulting from
realization upon any direct or indirect security for the Secured Obligations) to
other obligations, if any, not entitled to the benefits of this Agreement, in
preference to Secured Obligations or, if any collections are applied to Secured
Obligations, any application to particular Secured Obligations;
          (iv) Any taking, exchange, amendment, modification, supplement,
termination, subordination, release, loss, or impairment of, or any failure to
protect, perfect, or preserve the value of, or any enforcement of, realization
upon, or exercise of rights or remedies under or in connection with, or any
failure, omission, breach, default, delay, or wrongful action by the
Administrative Agent or any other Person in connection with the enforcement of,
realization upon, or exercise of rights or remedies under or in connection with,
or, any other action or inaction by Administrative Agent or any other Person in
respect of, any direct or indirect security for any of the Secured Obligations
(including the Pledged Collateral). As used in this Agreement, “direct or
indirect security” for the Secured Obligations, and similar phrases,

- 11 -



--------------------------------------------------------------------------------



 



includes any collateral security, guaranty, suretyship, letter of credit,
capital maintenance agreement, put option, subordination agreement, or other
right or arrangement of any nature providing direct or indirect assurance of
payment or performance of any of the Secured Obligations, made by or on behalf
of any Person;
          (v) Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, any Pledgor or any
Borrower or any other Person; any bankruptcy, insolvency, reorganization or
similar proceeding with respect to any Pledgor or any Borrower or any other
Person; or any action taken or election (including any election under
Section 1111(b)(2) of the United States Bankruptcy Code or any comparable law of
any jurisdiction) made by Administrative Agent or any Pledgor or any Borrower or
by any other Person in connection with any such proceeding;
          (vi) Any defense, setoff, or counterclaim which may at any time be
available to or be asserted by any Pledgor or any Borrower or any other Person
with respect to any Loan Document or any of the Secured Obligations; or any
discharge by operation of law or release of any Pledgor or any Borrower or any
other Person from the performance or observance of any Loan Document or any of
the Secured Obligations; and
          (vii) Any other event or circumstance, whether similar or dissimilar
to the foregoing, and whether known or unknown, which might otherwise constitute
a defense available to, or limit the liability of a guarantor or a surety,
including any Pledgor, excepting only full, strict, and indefeasible payment and
performance of the Secured Obligations in full.
     12. Taxes.
          (i) No Deductions. All payments and collections made by or from any
Pledgor under this Agreement shall be made or received free and clear of and
without deduction for any present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all liabilities with respect thereto, excluding
Excluded Taxes (all such non-Excluded Taxes, levies, imposts, deductions,
charges, withholdings, and liabilities being hereinafter referred to as
“Taxes”). If any Pledgor shall be required by law to deduct any Taxes from or in
respect of any sum payable or any collection made under this Agreement, (a) the
sum payable or collectable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable or collectable under this Subsection) Administrative Agent receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Pledgor shall make such deductions and (c) such Pledgor shall
timely pay the full amount deducted to the relevant tax authority or other
authority in accordance with applicable law;
          (ii) Stamp Taxes. In addition, each Pledgor acknowledges that the
Pledged Collateral secures payment of all present and future stamp or
documentary taxes and any other excise or property taxes, charges, or similar
levies which arise from any payment or collection made hereunder or from the
execution, delivery, or registration of, or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”);

- 12 -



--------------------------------------------------------------------------------



 



          (iii) Indemnification for Taxes Paid by Administrative Agent. Each
Pledgor acknowledges that the Pledged Collateral secures the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 12) paid by
Administrative Agent and any liability (including penalties, interest, and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted;
          (iv) Certificate. In the event any Pledgor pays any Taxes or Other
Taxes, within 30 days after the date of any such payment, such Pledgor shall
furnish to Administrative Agent, the original or a certified copy of a receipt
evidencing payment thereof;
          (v) Survival. Without prejudice to the survival of any other agreement
of any Pledgor hereunder, the agreements and obligations of each Pledgor
contained in Clauses (a) through (d) directly above shall survive the Payment in
Full of the Secured Obligations, termination or expiration of the Commitments
and expiration of the Letters of Credit under the Credit Agreement.
     13. Waivers.
     Each Pledgor hereby waives, to the fullest extent permitted under Law, any
and all defenses which any Pledgor may now or hereafter have based on principles
of suretyship, impairment of collateral, or the like and each Pledgor hereby
waives any defense to or limitation on its obligations under this Agreement
arising out of or based on any event or circumstance referred to in the
immediately preceding section hereof. Without limiting the generality of the
foregoing and to the fullest extent permitted by applicable law, each Pledgor
hereby further waives each of the following:
          (i) All notices, disclosures and demands of any nature which otherwise
might be required from time to time to preserve intact any rights against such
Pledgor, including the following: any notice of any event or circumstance
described in the immediately preceding section hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Loan
Document or any Lender Provided Interest Rate/Currency Hedge or any Other Lender
Provided Financial Service Product or any of the Secured Obligations; any notice
of the incurrence of any Secured Obligations; any notice of any default or any
failure on the part of such Pledgor or any Borrower or any other Person to
comply with any Loan Document or Lender Provided Interest Rate/Currency Hedge or
any Other Lender Provided Financial Service Product or any of the Secured
Obligations or any requirement pertaining to any direct or indirect security for
any of the Secured Obligations; and any notice or other information pertaining
to the business, operations, condition (financial or otherwise), or prospects of
the Borrowers or any other Person;
          (ii) Any right to any marshalling of assets, to the filing of any
claim against such Pledgor or any Borrower or any other Person in the event of
any bankruptcy, insolvency, reorganization, or similar proceeding, or to the
exercise against such Pledgor or any Borrower, or any other Person of any other
right or remedy under or in connection with any Loan Document, any Lender
Provided Interest Rate/Currency Hedge or any Other Lender Provided

- 13 -



--------------------------------------------------------------------------------



 



Financial Service Product, or any of the Secured Obligations or any direct or
indirect security for any of the Secured Obligations; any requirement of
promptness or diligence on the part of the Administrative Agent or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Secured Obligations or any direct or indirect security for any of the
Secured Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Agreement or any other Loan Document, and any
requirement that any Pledgor receive notice of any such acceptance;
          (iii) Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including anti-deficiency laws, “one action” laws, or the like), or by reason
of any election of remedies or other action or inaction by the Administrative
Agent (including commencement or completion of any judicial proceeding or
nonjudicial sale or other action in respect of collateral security for any of
the Secured Obligations), which results in denial or impairment of the right of
the Administrative Agent to seek a deficiency against any Borrower or any other
Person or which otherwise discharges or impairs any of the Secured Obligations.
     14. Setoff.
     Pledgor hereby waives and releases, and shall not assert, any and all
rights of setoff and any similar claims or actions whatsoever now and hereafter
it may have at any time against the Secured Party or any Lender, any of the
Secured Party’s or any Lender’s Affiliates, and any of the respective
successors, assigns, and participants of the Secured Party or any Lender or any
Affiliate of the Secured Party or any Lender.
     15. Assignment.
     All rights of the Administrative Agent under this Agreement shall inure to
the benefit of its successors and assigns. All obligations of each Pledgor shall
bind its successors and assigns; provided, however, no Pledgor may assign or
transfer any of its rights and obligations hereunder or any interest herein, and
any such purported assignment or transfer shall be null and void.
     16. Severability.
     Any provision of this Agreement which shall be held invalid or
unenforceable shall be ineffective without invalidating the remaining provisions
hereof.
     17. Governing Law.
     This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York without regard to its conflicts of law
principles, except to the extent the validity or perfection of the security
interests or the remedies hereunder in respect of any Pledged Collateral are
governed by the law of a jurisdiction other than the State of New York.

- 14 -



--------------------------------------------------------------------------------



 



     18. Notices.
     All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 11.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement.
     19. Specific Performance.
     Each Pledgor acknowledges and agrees that, in addition to the other rights
of the Administrative Agent hereunder and under the other Loan Documents,
because the Administrative Agent’s remedies at law for failure of such Pledgor
to comply with the provisions hereof relating to the Administrative Agent’s
rights (i) as permitted herein, to inspect the books and records related to the
Pledged Collateral, (ii) to receive the various notifications such Pledgor is
required to deliver hereunder, (iii) to obtain copies of agreements and
documents as provided herein with respect to the Pledged Collateral, (iv) to
enforce the provisions hereof pursuant to which the such Pledgor has appointed
the Administrative Agent its attorney-in-fact, and (v) to enforce the
Administrative Agent’s remedies hereunder, would be inadequate and that any such
failure would not be adequately compensable in damages, such Pledgor agrees that
each such provision hereof may be specifically enforced.
     20. Voting Rights in Respect of the Pledged Collateral.
     So long as no Event of Default shall occur and be continuing under the
Credit Agreement, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the other Loan
Documents; provided, however, that such Pledgor will not exercise or will
refrain from exercising any such voting and other consensual right pertaining to
the Pledged Collateral, as the case may be, if such action would have a material
adverse effect on the Administrative Agent’s Lien therein under this Agreement.
Without limiting the generality of the foregoing and in addition thereto, the
Pledgors shall not vote to enable, or take any other action to permit, any of
the Subsidiaries to issue any stock, member interests, partnership interests or
other equity securities, member interests, partnership interests or other
ownership interests of any nature or to issue any other securities, shares,
capital stock, member interests, partnership interests or other ownership
interests convertible into or granting the right to purchase or exchange for any
stock, member interests, partnership interests or other equity securities,
member interests, partnership interests or other ownership interests of any
nature of any such Subsidiary or to enter into any agreement or undertaking
restricting the right or ability of the Pledgor or the Administrative Agent to
sell, assign or transfer any of the Pledged Collateral.
     21. Consent to Jurisdiction.
     Each Pledgor hereby irrevocably submits to the nonexclusive jurisdiction of
any New York state or federal court sitting in New York County, in any action or
proceeding arising out of or relating to this Agreement, and each Pledgor hereby
irrevocably agrees that all claims in

- 15 -



--------------------------------------------------------------------------------



 



respect of such action or proceeding may be heard and determined in such New
York state or federal court. Each Pledgor hereby waives to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any such action or proceeding. Each Pledgor hereby appoints the process agent
identified below (the “Process Agent”) as its agent to receive on behalf of such
party, and its respective property, service of copies of the summons and
complaint and any other process which may be served in any action or proceeding.
Such service may be made by mailing or delivering a copy of such process to the
Pledgor in care of the Process Agent at the Process Agent’s address, and each
Pledgor hereby authorizes and directs the Process Agent to receive such service
on its behalf. Each Pledgor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions (or
any political subdivision thereof) by suit on the judgment or in any other
manner provided at law. Each Pledgor further agrees that it shall, for so long
as any Secured Obligation remains outstanding and until all Commitments have
expired or been termination and all Letters of Credit under the Credit Agreement
have expired, continue to retain Process Agent for the purposes set forth in
this Section 21. The Process Agent is the Company, with an office on the date
hereof as set forth in the Credit Agreement. The Process Agent hereby accepts
the appointment of Process Agent by the Subsidiaries and agrees to act as
Process Agent on behalf of the Subsidiaries.
     22. Waiver of Jury Trial.
     EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR AND EACH OF THE SUBSIDIARIES
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.
     23. Entire Agreement; Amendments.
     This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to a grant of a security interest in the Pledged Collateral by any
Pledgor. This Agreement may not be amended or supplemented except by a writing
signed by the Administrative Agent and the Pledgors.
     24. Counterparts; Electronic Signatures.
     This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Pledgor acknowledges and agrees
that a telecopy or other electronic transmission (including email) to the
Administrative Agent or any Lender of the signature pages hereof purporting to
be signed on behalf of any Pledgor shall constitute effective and binding
execution and delivery hereof by such Pledgor.
     25. Construction.
     The rules of construction contained in Section 1.2 of the Credit Agreement
apply to this Agreement.

- 16 -



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank]

- 17 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 6 TO PLEDGE AGREEMENT]
     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this Agreement to be duly executed as of the date first above
written with the intent that it constitute a sealed instrument.

                  PNC BANK, NATIONAL ASSOCIATION, as     Administrative Agent
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signatures continued on following pages]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 6 TO PLEDGE AGREEMENT]

                  DOMESTIC BORROWER/PLEDGOR:
 
                INVACARE CORPORATION, an Ohio
corporation
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 6 TO PLEDGE AGREEMENT]

            DOMESTIC GUARANTORS/PLEDGORS:

ADAPTIVE SWITCH LABORATORIES, INC.
a Texas corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
THE AFTERMARKET GROUP, INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
ALTIMATE MEDICAL, INC.
a Minnesota corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
CENTRALIZED MEDICAL EQUIPMENT LLC
a Massachusetts limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
CHAMPION MANUFACTURING INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 4 OF 6 TO PLEDGE AGREEMENT]

            FAMILY MEDICAL SUPPLY LLC
a Delaware limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
FREEDOM DESIGNS, INC.
a California corporation
      By:         Name:   Robert K. Gudbranson      Title:   Chief Financial
Officer        GARDEN CITY MEDICAL INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Vice President     
  THE HELIXX GROUP, INC.
an Ohio corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE CANADIAN HOLDINGS, INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE CANADIAN HOLDINGS, LLC
a Delaware limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 5 OF 6 TO PLEDGE AGREEMENT]

            INVACARE CONTINUING CARE, INC.
a Missouri corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE CREDIT CORPORATION
an Ohio corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE FLORIDA CORPORATION
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE FLORIDA HOLDINGS, LLC
a Delaware limited liability company
      By:         Name:   Gerald B. Blouch      Title:   President       
INVACARE HCS, LLC
an Ohio limited liability company
      By:         Name:   Gerald B. Blouch      Title:   President       
INVACARE HOLDINGS, LLC
an Ohio limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 6 OF 6 TO PLEDGE AGREEMENT]

            INVACARE INTERNATIONAL CORPORATION
an Ohio corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVACARE SUPPLY GROUP, INC.
a Massachusetts corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
INVAMEX HOLDINGS LLC
an Delaware limited liability company
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
KUSCHALL, INC.
a Delaware corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer       
ROADRUNNER MOBILITY, INCORPORATED
a Texas corporation
      By:         Name:   Robert K. Gudbranson      Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT1
     Each of the undersigned hereby acknowledges receipt of a copy of the Pledge
Agreement, dated as of                                         , 2010, made by
Invacare Corporation (Ohio), Adaptive Switch Laboratories, Inc. (Texas),
Invacare Florida Corporation (Delaware), Invacare Credit Corporation (Ohio), The
Aftermarket Group, Inc. (Delaware), The Helixx Group (Ohio), Champion
Manufacturing Inc. (Delaware), Invacare Continuing Care, Inc. (Missouri),
Invacare Canadian Holdings, Inc. (Delaware), Invacare International Corporation
(Ohio), Kuschall, Inc. (Delaware), Altimate Medical, Inc. (Minnesota), Invacare
Supply Group, Inc. (Massachusetts), Freedom Designs, Inc. (California), Garden
City Medical, Inc. (Delaware), Road Runner Mobility, Inc. (Texas), Invacare
Holdings, LLC (Ohio), Invacare Florida Holdings, LLC (Delaware), and Family
Medical Supply, LLC (Delaware), for the benefit of PNC Bank, National
Association, as Administrative Agent (the “Pledge Agreement”). Each of the
undersigned, intending to be legally bound hereby, agrees for the benefit of the
Administrative Agent and the Lenders as follows:
     1. Each of the undersigned will be bound by the terms of the Pledge
Agreement and will comply with such terms insofar as such terms are applicable
to the undersigned, including without limiting the generality of the foregoing,
those terms in Sections 20 and 21 of the Pledge Agreement.
     2. Each of the undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5(viii) of
the Pledge Agreement.
     3. The terms of Section 3 of the Pledge Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may facilitate, in the
reasonable judgment of the Administrative Agent, the carrying out of Section 3
of the Pledge Agreement.
     4. To the extent that any of undersigned has or hereafter may acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution, or otherwise) with respect to itself or its property, each
of undersigned hereby irrevocably waives such immunity in respect of its
obligations under the Pledge Agreement and any other document or agreement
executed in connection therewith, and each of undersigned agrees that it will
not raise or claim any such immunity at or in respect of any such action or
proceeding.
     5. Each of the undersigned acknowledges and agrees that any notices sent to
the Pledgor regarding any of the Pledged Collateral shall also be sent to the
Administrative Agent in the manner and at the address of Administrative Agent as
indicated in Section 18 of the Pledge Agreement.
     6. During the term of this Agreement, each of the undersigned shall not
treat any uncertificated ownership interests as securities which are subject to
Article 8 of the Code.
                                         [list each
Subsidiary whose stock/llc interest/partnership interest is being pledged]
 

1   Borrowers’ counsel to finalize for execution.

 



--------------------------------------------------------------------------------



 



                    By:           Name:           Title:        

Address for Notices:
                                                            
                                                            
Fax:                                                     
Schedule A to Pledge Agreement — Page 2

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
PLEDGE AGREEMENT
Description of Pledged Collateral
Schedule A to Pledge Agreement — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(S)
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (this “Agreement”), dated as of October ___, 2010,
is entered into by and between EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES
HERETO AND EACH OF THE OTHER PERSONS WHICH BECOME DEBTORS HEREUNDER FROM TIME TO
TIME (each a “Debtor” and collectively, the “Debtors”), and PNC BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for itself
and the other Lenders under the Credit Agreement described below (the
“Administrative Agent”);
WITNESSETH THAT:
     WHEREAS, the Debtors are (or will be with respect to after-acquired
property) the legal and beneficial owner and the holder of the Collateral (as
defined in Section 1 hereof); and
     WHEREAS, pursuant to that certain Credit Agreement (amended, restated,
supplemented or modified from time to time, the “Credit Agreement”) dated as of
October __, 2010, by and among Invacare Corporation, an Ohio corporation, and
each of the other Borrowers now or hereafter party thereto, each of the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto, and the Administrative Agent, the Administrative Agent and the Lenders
have agreed to provide certain loans and other financial accommodations to the
Borrowers; and
     WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the condition, among others, that
the Loan Parties secure the Obligations to the Administrative Agent and the
Lenders under the Credit Agreement, the other Loan Documents and otherwise as
more fully described herein in the manner set forth herein.
     NOW, THEREFORE, intending to be legally bound hereby, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
     1. Terms which are defined in the Credit Agreement and not otherwise
defined herein are used herein as defined therein and the rules of construction
set forth in Section 1.2 [Construction] of the Credit Agreement shall apply to
this Agreement. The following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires:
     (a) “Code” means the Uniform Commercial Code as in effect in the State of
New York on the date hereof and as amended from time to time except to the
extent that the conflict of law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters.

 



--------------------------------------------------------------------------------



 



     (b) “Collateral” means all of each Debtor’s right, title and interest in,
to and under the following described property of such Debtor (each capitalized
term used in this Section 1(b) shall have in this Agreement the meaning given to
it by the Code):
     (i) all now existing and hereafter acquired or arising Accounts, Goods,
Health Care Insurance Receivables, General Intangibles, Payment Intangibles,
Deposit Accounts, Chattel Paper (including, without limitation, Electronic
Chattel Paper), Documents, Instruments, Software, Investment Property, Letters
of Credit, Letter of Credit Rights, advices of credit, money, Commercial Tort
Claims as listed on Schedule B hereto (as such Schedule is amended or
supplemented from time to time), Equipment, Inventory and Supporting
Obligations, together with all products of and Accessions to any of the
foregoing and all Proceeds of any of the foregoing (including, without
limitation, all insurance policies and proceeds thereof);
     (ii) to the extent, if any, not included in clause (i) above, each and
every other item of personal property, whether now existing or hereafter arising
or acquired, including, without limitation, all licenses, contracts and
agreements, and all collateral for the payment or performance of any contract or
agreement, together with all products and Proceeds (including all insurance
policies and proceeds) of any Accessions to any of the foregoing; and
     (iii) all present and future business records and information, including
computer tapes and other storage media containing the same and computer programs
and software (including, without limitation, source code, object code and
related manuals and documentation and all licenses to use such software) for
accessing and manipulating such information;
     (c) “Receivables” means all of the Collateral, except Equipment and
Inventory.
     (d) “Secured Obligations” shall mean and include the following: (i) all now
existing and hereafter arising Obligations of the Debtors to the Administrative
Agent, the Lenders, or any provider of any Lender Provided Interest
Rate/Currency Hedge or any provider of any Other Lender Provided Financial
Service Product under the Credit Agreement or any of the other Loan Documents,
including all obligations, liabilities, and indebtedness, whether for principal,
interest, fees, expenses or otherwise, of the Debtors to the Administrative
Agent, the Lenders, or any obligation in connection with any Lender Provided
Interest Rate/Currency Hedge or any Other Lender Provided Financial Service
Product, now existing or hereafter incurred under the Credit Agreement, the
Notes, the Guaranty Agreement or any of the other Loan Documents as any of the
same or any one or more of them may from time to time be amended, restated,
modified, or supplemented, together with any and all extensions, renewals,
refinancings, and refundings thereof in whole or in part (and including
obligations, liabilities, and indebtedness arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to the Debtors or which would have arisen or accrued but
for the commencement of such proceeding, even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all obligations, liabilities and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such extensions of credit are in

17



--------------------------------------------------------------------------------



 



excess of the amount committed under or contemplated by the Loan Documents or
are made in circumstances in which any condition to extension of credit is not
satisfied); (ii) all reimbursement obligations of the Debtors with respect to
any one or more Letters of Credit issued by an Issuing Bank; (iii) all
indebtedness, loans, obligations, expenses and liabilities of the Debtors to the
Administrative Agent or any of the Lenders, or any obligations incurred in
connection with any Lender Provided Interest Rate/Currency Hedge or any Other
Lender Provided Financial Service Product; and (iv) any sums advanced by the
Administrative Agent or the Lenders or which may otherwise become due pursuant
to the provisions of the Credit Agreement, the Notes, this Agreement, or any
other Loan Documents or pursuant to any other document or instrument at any time
delivered to the Administrative Agent in connection therewith, including
commitment, letter of credit, agent or other fees and charges, and
indemnification obligations under any such document or instrument, together with
all interest payable on any of the foregoing, whether such sums are advanced or
otherwise become due before or after the entry of any judgment for foreclosure
or any judgment on any Loan Document or with respect to any default under any of
the Secured Obligations.
     2. As security for the due and punctual payment and performance of the
Secured Obligations in full, each Debtor hereby agrees that the Administrative
Agent and the Lenders and any provider of any Lender Provided Interest
Rate/Currency Hedge or any Other Lender Provided Financial Service Product shall
have, and each Debtor hereby grants to and creates in favor of the
Administrative Agent for the benefit of itself, the Lenders and any provider of
any Lender Provided Interest Rate/Currency Hedge or any Other Lender Provided
Financial Service Product, a continuing first priority lien on and security
interest under the Code in and to the Collateral subject only to Permitted Liens
unless such are not permitted to attach to the Collateral. Without limiting the
generality of Section 4 below, each Debtor further agrees that with respect to
each item of the Collateral as to which (i) the creation of a valid and
enforceable security interest is not governed exclusively by the Code, or
(ii) the perfection of a valid and enforceable first priority security interest
therein under the Code cannot be accomplished either by the Administrative Agent
taking possession thereof or by the filing in appropriate locations of
appropriate Code financing statements executed by such Debtor, such Debtor will
at its expense execute and deliver to the Administrative Agent and hereby does
authorize the Administrative Agent to execute and file such documents,
agreements, notices, assignments and instruments and take such further actions
as may be requested by the Administrative Agent from time to time for the
purpose of creating a valid and perfected first priority Lien on such item,
subject only to Permitted Liens unless such are not permitted to attach to the
Collateral, enforceable against such Debtor and all third parties to secure the
Secured Obligations; provided, however, notwithstanding the foregoing, so long
as no Event of Default has occurred and is continuing, the Debtors shall not be
required to (the “Conditionally Waived Requirements”) (a) perfect the Lender’s
security interest in (i) titled vehicles, (ii) petty-cash bank accounts not
maintained with PNC Bank, National Association holding the Dollar Equivalent of
not more than $125,000.00 in the aggregate or otherwise deemed immaterial by the
Administrative Agent, except by the filing of a UCC-1 financing statement,
(iii) financial assets held in investment accounts, except by the filing of a
UCC-1 financing statement, (iv) commercial tort claims which could not result in
a payment of $1,000,000.00 or more to a Debtor, except by filing of a UCC-1
financing statement describing such commercial tort claims generally, and
(v) foreign intellectual property, except to the extent filing with the U.S.
Patent and Trademark Office perfects such security interest, and (b) comply with
requirements of the Assignment of Claims Act of 1940 and regulations

18



--------------------------------------------------------------------------------



 



promulgated thereunder (“Assignment of Claims Act”), with respect to the
assignment of any government contract involving payments to Debtors of not more
than $1,000,000.00.
     Notwithstanding the foregoing, no security interest, a conditional security
interest or limited security interest (as applicable, pursuant to this
provision) is hereby granted in the following Collateral (collectively, the
“Excluded Property”), to the extent expressly specified below: (i) any permit,
license, contract or lease to the extent that (and in each case only for so long
as) such grant of a security interest is prohibited by any applicable Laws or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to a right on the part of the parties thereto other
than a Debtor to terminate, such permit or license, contract or lease, except to
the extent that such Laws or a term in such permit, license, contract or lease
providing for such prohibition, breach, default or right of termination is
ineffective or rendered unenforceable under applicable Laws (including the
Code), provided, however, that the representations and warranties made by the
Loan Parties in Section 6.1.4 [No Conflict; Material Contracts; Consents] of the
Credit Agreement shall be true and correct in all material respects, and the
foregoing shall not be construed to limit such representations and warranties,
(ii) any property owned by a Debtor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money or capital or finance lease
obligation permitted to be incurred pursuant to the Credit Agreement if (and in
each case only for so long as) the contract or other agreement in which such
Lien is granted (or the documentation providing for such purchase money, project
financing or capital or finance lease obligation) prohibits the creation of any
other Lien on such property, except to the extent that the term in such contract
or other agreement providing for such prohibition is ineffective or rendered
unenforceable under applicable Laws (including the Code), (iii) the voting stock
(within the meaning of Treasury Reg. Section 1.956-2(c)(2)) of a Foreign
Subsidiary that is not required to be pledged by a Loan Party as Collateral for
the Secured Obligations in accordance with Section 6.1.11 [Liens in the
Collateral] of the Credit Agreement and the Pledge Agreement, and (iv) any
“intent to use” trademark applications for which a statement of use has not been
filed (but only until such statement is filed); provided, further, that,
notwithstanding the foregoing, a Lien or security interest shall be, and is
hereby, without any further action by Administrative Agent or consent or
agreement of any Debtor, granted in (A) any property immediately upon the
cessation of the conditions causing such property to be Excluded Property and
(B) any and all proceeds, products, substitutions and replacements of Excluded
Property to the extent such proceeds, products, substitutions and replacements
do not themselves constitute Excluded Property hereunder.
     3. Each Debtor represents and warrants to the Administrative Agent and the
Lenders that (a) the Debtors have good title to the Collateral, (b) except for
the security interest granted to and created in favor of the Administrative
Agent for the benefit of itself and the Lenders hereunder and Permitted Liens
unless such are not permitted to attach to the Collateral, all the Collateral is
free and clear of any Lien, (c) the Debtors will defend the Collateral against
all claims and demands of all persons at any time claiming the same or any
interest therein, (d) except as otherwise disclosed in writing by a Debtor, each
Account is genuine and enforceable in accordance with its terms and the Debtors
will defend the same against all claims, demands, recoupment, setoffs, and
counterclaims at any time asserted, (e) at the time any Account becomes subject
to this Agreement, except as otherwise disclosed in writing by a Debtor, each
such Account will be a good and valid Account representing a bona fide sale of
goods or services

19



--------------------------------------------------------------------------------



 



by the Debtors and such goods will have been shipped to the respective account
debtors or the services will have been performed for the respective account
debtors (or for those on behalf of whom the account debtors are obligated on the
Accounts), and except as otherwise disclosed in writing by a Debtor, no such
Account will at such time be subject to any claim for credit, allowance, setoff,
recoupment, defense, counterclaim or adjustment by any account debtor or
otherwise, (f) the exact legal name of each Debtor is as set forth on the
signature page hereto, and (g) the state of incorporation, formation or
organization as applicable, of each Debtor is as set forth on Schedule A hereto.
     4. Each Debtor will faithfully preserve and protect the Administrative
Agent’s security interest in the Collateral as a prior perfected (to the extent
perfection is required under the terms of this Agreement) security interest
under the Code, superior and prior to the rights of all third Persons, except
for holders of Permitted Liens unless such are not permitted to attach to the
Collateral; provided, however, notwithstanding the foregoing, the Debtors shall
not be required to complete the Conditionally Waived Requirements unless such
conditional waiver is revoked, and will do all such other acts and things and
will, upon request therefor by the Administrative Agent, execute, deliver, file
and record, and each Debtor hereby authorizes the Administrative Agent to so
file, all such other documents and instruments, including, without limitation,
financing statements, security agreements, assignments and documents and powers
of attorney with respect to the Collateral, and pay all filing fees and taxes
related thereto, as the Administrative Agent in its reasonable discretion may
deem necessary or advisable from time to time in order to attach, continue,
preserve, perfect, and protect said security interest (including the filing at
any time or times after the date hereof of financing statements under, and in
the locations advisable pursuant to, the Code); and, each Debtor hereby
irrevocably appoints the Administrative Agent, its officers, employees and
agents, or any of them, as attorneys-in-fact for each Debtor to execute,
deliver, file and record such items for such Debtor and in the Debtor’s name,
place and stead to preserve, continue, perfect and protect said security
interest. This power of attorney, being coupled with an interest, shall be
irrevocable for the life of this Agreement.
     5. Each Debtor covenants and agrees that:
     (a) it will defend the Administrative Agent’s and the Lenders’ right, title
and lien on and security interest in and to the Collateral and the Proceeds
thereof against the claims and demands of all Persons whomsoever, other than any
Person claiming a right in the Collateral pursuant to an agreement between such
Person and the Administrative Agent;
     (b) it will not suffer or permit to exist on any Collateral any Lien except
for Permitted Liens unless such are not permitted to attach to the Collateral;
     (c) it will not take or omit to take any action, the taking or the omission
of which might result in a material alteration (except as permitted by the
Credit Agreement) or impairment of the Collateral or of the Administrative
Agent’s rights under this Agreement;
     (d) it will not sell, assign or otherwise dispose of any portion of the
Collateral if the taking of such action would be prohibited under the Credit
Agreement;

20



--------------------------------------------------------------------------------



 



     (e) except that the Debtors are not required to complete the Conditionally
Waived Requirements unless such conditional waiver is revoked, it will
(i) maintain its chief executive office and keep the Collateral and all records
pertaining thereto at the locations specified on the Security Interest Data
Summary attached as Schedule A hereto, unless it shall have given the
Administrative Agent prior notice and taken any action reasonably requested by
the Administrative Agent to maintain its security interest therein, (ii) notify
the Administrative Agent if an Account involving payment to a Debtor in excess
of $100,000.00 becomes evidenced or secured by an Instrument or Chattel Paper
and deliver to the Administrative Agent upon the Administrative Agent’s request
therefor all Collateral consisting of Instruments and Chattel Paper immediately
upon the Debtor’s receipt of a request therefor, (iii) deliver to the
Administrative Agent possession of all Collateral the possession of which is
required to perfect the Administrative Agent’s Lien thereon or security interest
therein or the possession of which grants priority over a Person filing a
financing statement with respect thereto, (iv) execute control agreements and
cause other Persons to execute acknowledgments in form and substance reasonably
satisfactory to the Administrative Agent evidencing the Administrative Agent’s
control with respect to all Collateral the control or acknowledgment of which
perfects the Administrative Agent’s security interest therein, including Letters
of Credit, Letter of Credit Rights, Electronic Chattel Paper, Deposit Accounts
and Investment Property, and (v) keep materially accurate and complete books and
records concerning the Collateral and such other books and records as the
Administrative Agent may from time to time reasonably require;
     (f) it will promptly furnish to the Administrative Agent such information
and documents relating to the Collateral as the Administrative Agent may
reasonably request, including, without limitation, all invoices, Documents,
contracts, Chattel Paper, Instruments and other writings pertaining to such
Debtor’s contracts or the performance thereof, all of the foregoing to be
certified upon request of the Administrative Agent by an authorized officer of
such Debtor;
     (g) it shall promptly notify the Administrative Agent if any Account
involving payment to a Debtor in excess of $1,000,000.00 arises out of contracts
with the United States or any department, agency or instrumentality thereof or
any one or more of the states of the United States or any department, agency, or
instrumentality thereof, and will execute any instruments and take any steps
required by the Administrative Agent so that all monies due and to become due
under such contract shall be assigned to the Administrative Agent and notice of
the assignment given to and acknowledged by the appropriate government agency or
authority under the Assignment of Claims Act;
     (h) it will not change its state of incorporation, formation or
organization, as applicable without providing thirty (30) days prior written
notice to the Administrative Agent;
     (i) it will not change its name without providing thirty (30) days prior
written notice to the Administrative Agent;
     (j) except as expressly permitted under the Credit Agreement, it shall
preserve its current existence as a corporation, partnership or a limited
liability, as applicable, and shall not (i) in one, or a series of related
transactions, merge into or consolidate with any other entity, the

21



--------------------------------------------------------------------------------



 



survivor of which is not the Debtor, or (ii) sell all or substantially all or
its assets if such action would be prohibited under the Credit Agreement;
     (k) if such Debtor shall at any time acquire a commercial tort claim, as
defined in the Code, which could result in a payment to a Debtor of
$1,000,000.00 or more, the Debtor shall immediately notify the Administrative
Agent in a writing signed by such Debtor of the details thereof and grant to the
Administrative Agent for the benefit of itself, the Lenders and any provider of
any Lender Provided Interest Rate/Currency Hedge or any Other Lender Provided
Financial Service Product, in such writing a security interest therein and in
the Proceeds thereof, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent and such writing shall constitute a
supplement to Schedule B hereto;
     (l) it hereby authorizes the Administrative Agent to, at any time and from
time to time, file in any one or more jurisdictions financing statements that
describe the Collateral, together with continuation statements thereof and
amendments thereto, without the signature of such Debtor and which contain any
information required by the Code or any other applicable statute applicable to
such jurisdiction for the sufficiency or filing office acceptance of any
financing statements, continuation statements, or amendments. Each Debtor agrees
to furnish any such information to the Administrative Agent promptly upon
request. Any such financing statements, continuation statements, or amendments
may be signed by Administrative Agent on behalf of such Debtor if the
Administrative Agent so elects and may be filed at any time in any jurisdiction;
and
     (m) it shall at any time and from time to time take such steps as the
Administrative Agent may reasonably request as are necessary for the
Administrative Agent to insure the continued perfection of the Administrative
Agent’s and the Lenders’ security interest in the Collateral with the same
priority required hereby and the preservation of its rights therein; provided,
however, notwithstanding the foregoing, the Debtors shall not be required to
complete the Conditionally Waived Requirements unless such conditional waiver is
revoked.
     6. Each Debtor assumes full responsibility for taking any and all necessary
steps to preserve the Administrative Agent’s and the Lenders’ rights with
respect to the Collateral against all Persons other than anyone asserting rights
in respect of a Permitted Lien unless such is not permitted to attach to the
Collateral. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Administrative Agent takes such action for that purpose as the
Debtor shall request in writing; provided that such requested action will not,
in the judgment of the Administrative Agent, impair the security interest in the
Collateral created hereby or the Administrative Agent’s and the Lenders’ rights
in, or the value of, the Collateral; provided, further, that such written
request is received by the Administrative Agent in sufficient time to permit the
Administrative Agent to take the requested action.
     7. The pledge, security interests and other Liens and the obligations of
each Debtor hereunder shall not be discharged until Payment in Full of the
Secured Obligations. The pledge, security interests, and other Liens and the
obligations of each Debtor hereunder shall not be discharged or impaired or
otherwise diminished by any failure, default, omission, or delay, willful or
otherwise, by Administrative Agent, or any other obligor on any of the Secured

22



--------------------------------------------------------------------------------



 



Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Debtor or which would otherwise operate as a discharge of the Debtor as a
matter of law or equity. Without limiting the generality of the foregoing, each
Debtor hereby consents to, and the pledge, security interests, and other Liens
given by such Debtor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following at any time and from time to time:
     (a) Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Secured Obligations and regardless of any law,
regulation, or order now or hereafter in effect in any jurisdiction affecting
any of the Secured Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or any other Person with respect thereto;
     (b) Any increase, decrease, or change in the amount, nature, type or
purpose of any of the Secured Obligations (whether or not contemplated by the
Loan Documents as presently constituted); any change in the time, manner,
method, or place of payment or performance of, or in any other term of, any of
the Secured Obligations; any execution or delivery of any additional Loan
Documents; or any amendment, modification or supplement to, or refinancing or
refunding of, any Loan Document or any of the Secured Obligations;
     (c) Any failure to assert any breach of or default under any Loan Document
or any of the Secured Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against any Debtor or any other Person
under or in connection with any Loan Document or any of the Secured Obligations;
any refusal of payment or performance of any of the Secured Obligations, whether
or not with any reservation of rights against any Debtor; or any application of
collections (including collections resulting from realization upon any direct or
indirect security for the Secured Obligations) to other Obligations, if any, not
entitled to the benefits of this Agreement, in preference to Secured Obligations
or, if any collections are applied to Secured Obligations, any application to
particular Secured Obligations;
     (d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Administrative Agent or any other Person in respect of, any
direct or indirect security for any of the Secured Obligations (including the
Collateral). As used in this Agreement, “direct or indirect security” for the
Secured Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect

23



--------------------------------------------------------------------------------



 



assurance of payment or performance of any of the Secured Obligations, made by
or on behalf of any Person;
     (e) Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the existing structure or existence of, any Debtor or any other
Person; any bankruptcy, insolvency, reorganization or similar proceeding with
respect to any Debtor or any other Person; or any action taken or election
(including any election under Section 1111(b)(2) of the United States Bankruptcy
Code or any comparable law of any jurisdiction) made by Administrative Agent or
any Debtor or by any other Person in connection with any such proceeding;
     (f) Any defense, setoff, or counterclaim which may at any time be available
to or be asserted by any Debtor or any other Person with respect to any Loan
Document or any of the Secured Obligations; or any discharge by operation of law
or release of any Debtor or any other Person from the performance or observance
of any Loan Document or any of the Secured Obligations; or
     (g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including each Debtor, excepting only full, strict, and indefeasible payment and
performance of the Secured Obligations in full.
     8. Each Debtor hereby waives, to the fullest extent permitted by Law, any
and all defenses which such Debtor may now or hereafter have based on principles
of suretyship, impairment of collateral, or the like and each Debtor hereby
waives any defense to or limitation on its obligations under this Agreement
arising out of or based on any event or circumstance referred to in the
immediately preceding section hereof. Without limiting the generality of the
foregoing and to the fullest extent permitted by applicable law, each Debtor
hereby further waives each of the following:
     (a) All notices, disclosures and demands of any nature which otherwise
might be required from time to time to preserve intact any rights against such
Debtor, including the following: any notice of any event or circumstance
described in the immediately preceding section hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Loan
Document or any of the Secured Obligations; any notice of the incurrence of any
Secured Obligations; any notice of any default or any failure on the part of the
Debtors or any other Person to comply with any Loan Document or any of the
Secured Obligations or any requirement pertaining to any direct or indirect
security for any of the Secured Obligations; and any notice or other information
pertaining to the business, operations, condition (financial or otherwise), or
prospects of the Debtors or any other Person;
     (b) Any right to any marshalling of assets, to the filing of any claim
against such Debtor or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Debtor or any other Person of any other right or remedy under or in
connection with any Loan Document or any of the Secured Obligations or any
direct or indirect security for any of the Secured Obligations; any requirement
of promptness

24



--------------------------------------------------------------------------------



 



or diligence on the part of the Administrative Agent or any other Person; any
requirement to exhaust any remedies under or in connection with, or to mitigate
the damages resulting from default under, any Loan Document or any of the
Secured Obligations or any direct or indirect security for any of the Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Loan Document, and any requirement
that such Debtor receive notice of any such acceptance; and
     (c) Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of the Collateral for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to seek a deficiency against such Debtor or any other
Person or which otherwise discharges or impairs any of the Secured Obligations.
     9. (a) At any time and from time to time whether or not an Event of Default
then exists and without prior notice to or consent of any Debtor, the
Administrative Agent may at its option take such actions as the Administrative
Agent deems appropriate (i) to attach, perfect, continue, preserve and protect
the Administrative Agent’s and the Lenders’ first priority security interest in
or Lien on the Collateral subject to Permitted Liens unless such are not
permitted to attach to the Collateral, (ii) to the extent set forth in the
Credit Agreement, to inspect, audit and verify the Collateral, including
reviewing all of each Debtor’s books and records and copying and making excerpts
therefrom; provided that prior to an Event of Default or a Potential Default,
the same is done with advance notice during normal business hours to the extent
access to such Debtor’s premises is required, and (iii) to add all liabilities,
obligations, costs and expenses reasonably incurred in connection with the
foregoing clauses (i) and (ii) to the Secured Obligations, to be paid by the
Debtors to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders within ten (10) days after demand;
     (b) At any time and from time to time after an Event of Default exists and
is continuing and without prior notice to or consent of any Debtor, the
Administrative Agent may at its option take such action as the Administrative
Agent deems appropriate (i) to maintain, repair, protect and insure the
Collateral, (ii) to perform, keep, observe and render true and correct any and
all covenants, agreements, representations and warranties of the Debtors
hereunder, and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders within ten (10) days
after demand.
     10. After there exists any Event of Default, and so long as it continues,
under the Credit Agreement:
     (a) The Administrative Agent shall have and may exercise all the rights and
remedies available to a secured party under the Code in effect at the time, and
such other rights and remedies as may be provided at Law and as set forth below,
including, without limitation, to take over and collect all of any Debtor’s
Receivables and all other Collateral, and to this end each

25



--------------------------------------------------------------------------------



 



Debtors hereby appoints the Administrative Agent, its officers, employees and
agents, as its irrevocable, true and lawful attorneys-in-fact with all necessary
power and authority to (i) take possession immediately, with or without notice,
demand, or legal process, of any of or all of the Collateral wherever found, and
for such purposes, enter upon any premises upon which the Collateral may be
found and remove the Collateral therefrom, (ii) require any Debtor to assemble
the Collateral and deliver it to the Administrative Agent or to any place
designated by the Administrative Agent at the Debtors’ expense, (iii) receive,
open and dispose of all mail addressed to any Debtor and notify postal
authorities to change the address for delivery thereof to such address as the
Administrative Agent may designate, (iv) demand payment of the Receivables, (v)
enforce payment of the Receivables by legal proceedings or otherwise,
(vi) exercise all of any Debtor’s rights and remedies with respect to the
collection of the Receivables, (vii) settle, adjust, compromise, extend or renew
the Receivables, (viii) settle, adjust or compromise any legal proceedings
brought to collect the Receivables, (ix) to the extent permitted by applicable
Law, sell or assign the Receivables upon such terms, for such amounts and at
such time or times as the Administrative Agent deems advisable, (x) discharge
and release the Receivables, (xi) take control, in any manner, of any item of
payment or Proceeds from any account debtor, (xii) prepare, file and sign any
Debtor’s name on any proof of claim in Relief Proceeding or similar document
against any account debtor, (xiii) prepare, file and sign any Debtor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xiv) do all acts and things necessary, in the
Administrative Agent’s sole discretion, to fulfill each Debtor’s obligations to
the Administrative Agent or the Lenders under the Credit Agreement, Loan
Documents or otherwise, (xv) endorse the name of any Debtor upon any check,
Chattel Paper, Document, Instrument, invoice, freight bill, bill of lading or
similar document or agreement relating to the Receivables or Inventory,
(xvi) use any Debtor’s stationery and sign such Debtor’s name to verifications
of the Receivables and notices thereof to account debtors, (xvii) access and use
the information recorded on or contained in any data processing equipment or
computer hardware or software relating to the Receivables, Inventory, or other
Collateral or proceeds thereof to which any Debtor has access, (xviii) demand,
sue for, collect, compromise and give acquittances for any and all Collateral,
(xix) prosecute, defend or compromise any action, claim or proceeding with
respect to any of the Collateral, and (xx) take such other action as the
Administrative Agent may deem appropriate, including extending or modifying the
terms of payment of any Debtor’s debtors. This power of attorney, being coupled
with an interest, shall be irrevocable for the life of this Agreement. To the
extent permitted by Law, each Debtor hereby waives all claims of damages due to
or arising from or connected with any of the rights or remedies exercised by the
Administrative Agent pursuant to this Agreement, except claims for physical
damage to the Collateral arising from gross negligence or willful misconduct by
the Administrative Agent.
     (b) The Administrative Agent shall have the right to lease, sell or
otherwise dispose of all or any of the Collateral at public or private sale or
sales for cash, credit or any combination thereof, with such notice as may be
required by Law (it being agreed by the Debtors that, in the absence of any
contrary requirement of Law, ten (10) days’ prior notice of a public or private
sale of Collateral shall be deemed reasonable notice), in lots or in bulk, for
cash or on credit, all as the Administrative Agent, in its sole discretion, may
deem advisable. Such sales may be adjourned from time to time with or without
notice. The Administrative Agent shall have the right to conduct such sales on
any Debtor’s premises or elsewhere and shall have the right to use any Debtor’s
premises without charge for such sales for such time or times as the
Administrative

26



--------------------------------------------------------------------------------



 



Agent may see fit. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by Law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.
     (c) Each Debtor, at its cost and expense (including the cost and expense of
any of the following referenced consents, approvals, etc.), will promptly
execute and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may request in connection with the obtaining of
any consent, approval, registration, qualification, permit, license,
accreditation, or authorization of any other Official Body or other Person
necessary or appropriate for the effective exercise of any rights hereunder or
under the other Loan Documents. Without limiting the generality of the
foregoing, each Debtor agrees that in the event the Administrative Agent on
behalf of itself and/or the Lenders shall exercise its rights hereunder or
pursuant to the other Loan Documents, to sell, transfer, or otherwise dispose
of, or vote, consent, operate, or take any other action in connection with any
of the Collateral, each Debtor shall execute and deliver (or cause to be
executed and delivered) all applications, certificates, assignments and other
documents that the Administrative Agent requests to facilitate such actions and
shall otherwise promptly, fully, and diligently cooperate with the
Administrative Agent and any other Persons in making any application for the
prior consent or approval of any Official Body or any other Person to the
exercise by the Administrative Agent on behalf of itself and/or the Lenders or
any such rights relating to all or any of the Collateral. Furthermore, because
each Debtor agrees that the remedies at law, of the Administrative Agent on
behalf of itself and/or the Lenders, for failure of such Debtor to comply with
this subsection (c) would be inadequate, and that any such failure would not be
adequately compensable in damages, each Debtor agrees that this Subsection
(c) may be specifically enforced.
     (d) The Administrative Agent may request, without limiting the rights and
remedies of the Administrative Agent on behalf of itself and the Lenders
otherwise provided hereunder and under the other Loan Documents, that each
Debtor do any of the following: (i) give the Administrative Agent on behalf of
itself and the Lenders specific assignments of the accounts receivable of the
Debtors after such accounts receivable come into existence, and schedules of
such accounts receivable, the form and content of such assignment and schedules
to be reasonably satisfactory to Administrative Agent, and (ii) in order to
better secure the Administrative Agent on behalf of itself and the Lenders, to
the extent permitted by Law, enter into such lockbox agreements and establish
such lockbox accounts as the Administrative Agent may require, all at the sole
expense of the Debtors and shall direct all payments from all payors due to each
Debtor, to such lockbox accounts.
     11. The Lien on and security interest in the Collateral granted to and
created in favor of the Administrative Agent by this Agreement shall be for the
benefit of the Administrative Agent and the Lenders and any provider of any
Lender Provided Interest Rate/Currency Hedge or any Other Lender Provided
Financial Service Product. Each of the rights, privileges, and remedies provided
to the Administrative Agent hereunder or otherwise by Law with respect to the
Collateral shall be exercised by the Administrative Agent only for its own
benefit and the benefit of the Lenders and for the benefit of any provider of
any Lender Provided Interest Rate/Currency Hedge or any Other Lender Provided
Financial Service Product, and any of the Collateral or Proceeds thereof held or
realized upon at any time by the Administrative Agent shall be applied

27



--------------------------------------------------------------------------------



 



as set forth in Section 9.2.4 [Application of Proceeds] of the Credit Agreement.
Each Debtor shall remain liable to the Administrative Agent and the Lenders and
any provider of any Lender Provided Interest Rate/Currency Hedge or any Other
Lender Provided Financial Service Product for and shall pay to the
Administrative Agent for the benefit of itself and the Lenders and any provider
of any Lender Provided Interest Rate/Currency Hedge or any Other Lender Provided
Financial Service Product any deficiency which may remain after such sale or
collection.
     12. If the Administrative Agent repossesses or seeks to repossess any of
the Collateral pursuant to the terms hereof because of the occurrence and
continance of an Event of Default, then to the extent it is commercially
reasonable for the Administrative Agent to store any Collateral on any premises
of any Debtor, such Debtor hereby agrees to lease to the Administrative Agent on
a month-to-month tenancy for a period not to exceed ninety (90) days at the
Administrative Agent’s election, at a rental rate equal to One Dollar ($1.00)
per month (if such Debtor owns the premises), and at the current rental rate per
month (if such Debtor leases the premises), the premises on which the Collateral
is located; provided it is located on premises owned or leased by such Debtor.
     13. Upon Payment in Full of the Secured Obligations and the termination or
expiration of all Commitments and Letters of Credit, this Agreement shall
terminate and be of no further force and effect, and the Administrative Agent
shall thereupon promptly return to such Debtor such of the Collateral and such
other documents delivered by the Debtor or obtained by the Administrative Agent
hereunder as may then be in the Administrative Agent’s possession, subject to
the rights of third parties. Until such time, however, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
     14. No failure or delay on the part of the Administrative Agent in
exercising any right, remedy, power or privilege hereunder shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the
Administrative Agent hereunder; nor shall any single or partial exercise of any
such right, remedy, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. No
waiver of a single Event of Default shall be deemed a waiver of a subsequent
Event of Default. All waivers under this Agreement must be in writing. The
rights and remedies of the Administrative Agent under this Agreement are
cumulative and in addition to any rights or remedies which it may otherwise
have, and the Administrative Agent may enforce any one or more remedies
hereunder successively or concurrently at its option.
     15. All notices, statements, requests and demands given to or made upon
either party hereto in accordance with the provisions of this Agreement shall be
given or made as provided in Section 11.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.
     16. Each Debtor agrees that as of the date hereof, all information
contained on the Security Interest Data Summary attached hereto as Schedule A
is, in all material respects, accurate and complete and contains no material
omission or misrepresentation. Each Debtor shall promptly notify the
Administrative Agent of any changes in the information set forth thereon;
provided, however that it shall only be obligated to update such Schedule as to
intellectual property matters that are not material on a quarterly basis.

28



--------------------------------------------------------------------------------



 



     17. Each Debtor acknowledges that the provisions under the Credit Agreement
giving the Administrative Agent rights of access to books, records and
information concerning the Collateral and such Debtor’s operations and providing
the Administrative Agent access to such Debtor’s premises are intended to afford
the Administrative Agent with access to current information concerning the
Debtor and its activities, including without limitation, the value, nature and
location of the Collateral so that the Administrative Agent can, among other
things, make an appropriate determination after the occurrence and during the
continuance of an Event of Default, whether and when to exercise its other
remedies hereunder and at Law, including, without limitation, instituting a
replevin action should the Debtor refuse to turn over any Collateral to the
Administrative Agent. Each Debtor further acknowledges that should such Debtor
at any time fail to promptly provide such information and access to the
Administrative Agent, such Debtor acknowledges that the Administrative Agent
would have no adequate remedy at Law to promptly obtain the same. Each Debtor
agrees that the provisions hereof may be specifically enforced by the
Administrative Agent and waives any claim or defense in any such action or
proceeding that the Administrative Agent has an adequate remedy at Law.
     18. This Agreement shall be binding upon, and inure to the benefit of, the
Administrative Agent, the Lenders and their respective successors and assigns,
and the Debtor and each of its respective successors and assigns, except that no
Debtor may assign or transfer its obligations hereunder or any interest herein.
     19. This Agreement shall be deemed to be a contract under the laws of the
State of New York and for all purposes shall be governed by, and construed in
accordance with, the laws of said State excluding its rules relating to
conflicts of law.
     20. Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     21. Each Debtor hereby irrevocably submits to the nonexclusive jurisdiction
of any New York state or federal court sitting in New York County, in any action
or proceeding arising out of or relating to this Agreement, and each Debtor
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
Each Debtor hereby waives to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding. Each Debtor hereby appoints the process agent identified below (the
“Process Agent”) as its agent to receive on behalf of such party, and its
respective property, service of copies of the summons and complaint and any
other process which may be served in any action or proceeding. Such service may
be made by mailing or delivering a copy of such process to the Debtor in care of
the Process Agent at the Process Agent’s address, and each Debtor hereby
authorizes and directs the Process Agent to receive such service on its behalf.
Each Debtor agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions (or any political
subdivision thereof) by suit on the judgment or in any other manner provided at
law. Each Debtor further agrees that it shall, for so long as any commitment or
any obligation of any Loan Party to any Lender remains outstanding, continue to
retain Process Agent for the purposes set forth in this Section 21. The Process
Agent is the Company, with an office on the date hereof

29



--------------------------------------------------------------------------------



 



as set forth in the Credit Agreement. The Process Agent hereby accepts the
appointment of Process Agent by the Debtors and agrees to act as Process Agent
on behalf of the Debtors.
     22. EXCEPT AS PROHIBITED BY LAW, EACH DEBTOR HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS OR TRANSACTIONS RELATING THERETO.
     23. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Debtor acknowledges and agrees that
a telecopy or other electronic transmission (including email) to the
Administrative Agent or any Lender of the signature pages hereof purporting to
be signed on behalf of such Debtor shall constitute effective and binding
execution and delivery hereof by such Debtor.
     24. Additional Debtors. It is anticipated that additional Persons will from
time to time become Subsidiaries of the Borrowers or Guarantors and may, under
the terms of the Credit Agreement, be thereupon required to join this Agreement
as Debtors. It is acknowledged and agreed that each such Person will become a
Debtor hereunder and will be bound hereby simply by executing and delivering to
Administrative Agent a Guarantor Joinder in the form of Exhibit 1.1(G)(1) to the
Credit Agreement or a Borrower Joinder in the form of Exhibit 1.1(B), as
applicable. In addition, at the time of such joinder, a new Schedule A hereto
shall be provided to Administrative Agent including such new Debtor’s relevant
information.
[SIGNATURE PAGES FOLLOW]

30



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 6 TO SECURITY AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth with the intention that this Agreement constitutes a
sealed instrument.

                  DOMESTIC BORROWER/DEBTOR:    
 
                INVACARE CORPORATION, an Ohio corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 6 TO SECURITY AGREEMENT]

                  DOMESTIC GUARANTORS/DEBTORS:    
 
                ADAPTIVE SWITCH LABORATORIES, INC.         a Texas corporation  
 
 
           
 
  By:        
 
  Name:  
 
Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                THE AFTERMARKET GROUP, INC.         a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                ALTIMATE MEDICAL, INC.         a Minnesota corporation    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                CENTRALIZED MEDICAL EQUIPMENT LLC         a Massachusetts
limited liability company    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                CHAMPION MANUFACTURING INC.         a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
Robert K. Gudbranson    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 6 TO SECURITY AGREEMENT]

                  FAMILY MEDICAL SUPPLY LLC         a Delaware limited liability
company    
 
           
 
  By:        
 
  Name:  
 
Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                FREEDOM DESIGNS, INC.         a California corporation    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Chief Financial Officer    
 
                GARDEN CITY MEDICAL INC.         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Vice President    
 
                THE HELIXX GROUP, INC.         an Ohio corporation    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                INVACARE CANADIAN HOLDINGS, INC.         a Delaware corporation
   
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                INVACARE CANADIAN HOLDINGS, LLC         a Delaware limited
liability company    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 4 OF 6 TO SECURITY AGREEMENT]

                  INVACARE CONTINUING CARE, INC.         a Missouri corporation
   
 
           
 
  By:        
 
  Name:  
 
Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                INVACARE CREDIT CORPORATION         an Ohio corporation    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                INVACARE FLORIDA CORPORATION         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                INVACARE FLORIDA HOLDINGS, LLC         a Delaware limited
liability company    
 
           
 
  By:        
 
           
 
  Name:   Gerald B. Blouch    
 
  Title:   President    
 
                INVACARE HCS, LLC         an Ohio limited liability company    
 
           
 
  By:        
 
           
 
  Name:   Gerald B. Blouch    
 
  Title:   President    
 
                INVACARE HOLDINGS, LLC         an Ohio limited liability company
   
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 5 OF 6 TO SECURITY AGREEMENT]

                  INVACARE INTERNATIONAL CORPORATION         an Ohio corporation
   
 
           
 
  By:        
 
  Name:  
 
Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                INVACARE SUPPLY GROUP, INC.         a Massachusetts corporation
   
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                INVAMEX HOLDINGS LLC         an Delaware limited liability
company    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                KUSCHALL, INC.         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    
 
                ROADRUNNER MOBILITY, INCORPORATED         a Texas corporation  
 
 
           
 
  By:        
 
           
 
  Name:   Robert K. Gudbranson    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 6 OF 6 TO SECURITY AGREEMENT]

                  PNC BANK, NATIONAL ASSOCIATION,         as Administrative
Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
SECURITY AGREEMENT
Security Interest Data Summary

 



--------------------------------------------------------------------------------



 



SCHEDULE B
TO
SECURITY AGREEMENT
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.1
LENDER JOINDER AND ASSUMPTION AGREEMENT
     THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
____________, 20__ (the “Effective Date”) by ____________________________, (the
“New Lender”).
Background
     Reference is made to the Credit Agreement dated as of October 28, 2010
among INVACARE CORPORATION, an Ohio corporation, the other Borrowers and the
Guarantors now or hereafter party thereto, Lenders now or hereafter party
thereto and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”) (as the same has been and may hereafter be modified,
supplemented, amended or restated, the “Credit Agreement”). Capitalized terms
defined in the Credit Agreement are used herein as defined therein.
Agreement
     In consideration of the Lenders permitting the New Lender to become a
Lender under the Credit Agreement, the New Lender agrees that effective as of
the Effective Date it shall become, and shall be deemed to be, a Lender under
the Credit Agreement and each of the other Loan Documents and agrees that from
the Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date, and (ii) the executed original of
its Revolving Credit Note dated the Effective Date issued by the Borrowers under
the Credit Agreement in the face amount of $_____________.
     The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement.
Schedule 1.1(B) to the Credit Agreement is being amended and restated effective
as of the Effective Date hereof to read as set forth on Schedule 1.1(B) hereto.
Schedule 1 hereto lists as of the date hereof the amount of Loans under each
outstanding Borrowing Tranche. Notwithstanding the foregoing on the date hereof,
the Borrowers shall repay all outstanding Loans to which either the Base Rate
Option or the Euro Rate Option applies and simultaneously reborrow a like amount
of Loans under each such Interest Rate Option from the Lenders (including the
New Lender) according to the Ratable Shares set forth on attached
Schedule 1.1(B) and shall be subject to breakage fees and other indemnities
provided in Section 5.10 [Indemnity].
     The New Lender is executing and delivering this Joinder as of the Effective
Date and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the

 



--------------------------------------------------------------------------------



 



Borrowers on and after the Effective Date according to its Ratable Share; and
(B) participate in all Letters of Credit outstanding on and after the Effective
Date according to its Ratable Share. [[To be included to be included in case
Commitment/Loans to a Netherlands Borrower is/are provided and in case New
Lender is located in or organized under the laws of the Netherlands] the New
Lender further confirms on the date hereof that its amount of Commitments/Loans
is at least the Dollar Equivalent of EUR 50,000 or that it otherwise qualifies
as a professional market party (professionele marktpartij) within the meaning of
the Dutch Act on Financial Supervision (Wet op het financieel toezicht) and any
regulation promulgated thereunder as amended or replaced from time to time.]
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO LENDER
JOINDER AND ASSUMPTION AGREEMENT]
     IN WITNESS WHEREOF, the New Lender has duly executed and delivered this
Joinder as of the Effective Date.

                  [NEW LENDER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]
ACKNOWLEDGED:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Signature Page to Lender Joinder and Assumption Agreement

 



--------------------------------------------------------------------------------



 



                  BORROWERS:    
 
                INVACARE CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INVACARE CANADA L.P., an Ontario, Canada partnership    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INVACARE LIMITED, a United Kingdom corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INVACARE GERMANY HOLDING GMBH, a German corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INVACARE HOLDING TWO AB, a Swedish corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Lender Joinder and Assumption Agreement

 



--------------------------------------------------------------------------------



 



                  INVACARE HOLDING AS, a Norwegian
corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INVACARE HOLDINGS C.V., a Netherlands
partnership    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INVACARE HOLDINGS NEW ZEALAND, a
New Zealand corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INVACARE INTERNATIONAL SARL, a
Swiss corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                SCANDINAVIAN MOBILITY
INTERNATIONAL APS, a Danish corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Lender Joinder and Assumption Agreement

 



--------------------------------------------------------------------------------



 



                  INVACARE AUSTRALIA PTY, LTD, an Australian corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Lender Joinder and Assumption Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
OUTSTANDING TRANCHES

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3
LOAN REQUEST

TO:   PNC Bank, National Association, as Administrative Agent
PNC Firstside Center
500 First Avenue
P7-PFSC-05-W
Pittsburgh, Pennsylvania 15219
Telephone No.: (412) 768-0423
Telecopier No.: (412) 705-2006
Attention: Trina Barkley, PNC Agency Services

FROM:   Invacare Corporation, an Ohio corporation (the “Company”)



RE:   Credit Agreement (as it may be amended, restated, modified or
supplemented, the “Credit Agreement”), dated as of October 28, 2010, by and
among the Company and the other Borrowers and the Guarantors now or hereafter
party thereto, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

A.   Pursuant to Section 2.3.1 [Revolving Credit Loan Requests] or Section 4.1.1
[Revolving Credit Interest Options, etc.], as the case may be, of the Credit
Agreement, the Company irrevocably requests [check one line under 1(a) below, as
applicable, and fill in blank space next to the line as appropriate].

                 
 
    1 (a)                          A new Revolving Credit Loan, OR
 
               
 
                                 Renewal of the Euro Rate Option applicable to
an outstanding                     Revolving Credit Loan originally made
on                    , 20___, OR
 
               
 
                                 Conversion of the Base Rate Option applicable
to an outstanding                      Revolving Credit Loan originally made
on                    , 20___ to a Loan to which the Euro Rate Option applies,
OR
 
               
 
                                 Conversion of the Euro Rate Option applicable
to an outstanding                     Revolving Credit Loan originally made
on                    , 20 ___ to a Loan to which the Base Rate Option applies.
 
               
 
    1 (b)       [Intentionally Omitted.]

 



--------------------------------------------------------------------------------



 



SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:
[Check one line under 1(c) below and fill in blank spaces in line next to line]:

         
1(c)(i)
                         Under the Base Rate Option. Such Loan shall have a
Borrowing Date of                             , 20___ (which date shall be the
same Business Day of receipt by the Administrative Agent by 12:00 noon eastern
time of this Loan Request for making a new Revolving Credit Loan to which the
Base Rate Option applies, or (ii) the last day of the preceding Interest Period
if a Loan to which the Euro Rate Option applies is being converted to a Loan to
which the Base Rate Option applies).
 
       
 
                OR
 
       
(ii)
                         Under the Euro Rate Option. Such Loan shall have a
Borrowing Date of                             , 20___ (which date shall be
(i) three (3) Business Days (or four (4) Business Days, in the case of Loans in
Optional Currencies) subsequent to the Business Day of receipt by the
Administrative Agent by 12:00 noon eastern time of this Loan Request for making
a new Revolving Credit Loan to which the Euro Rate Option applies, renewing a
Loan to which the Euro Rate Option applies, or converting a Loan to which the
Base Rate Option applies to a Loan to which the Euro Rate Option applies).
 
       

     
2(a)
  Such Loan is in Dollars, in the principal amount of U.S. $
                     or the principal amount to be renewed or converted is U.S.
$                    
 
   
 
            OR
 
   
(b)
  Such Loan is in the following Optional Currency, in the principal amount
of                     , or the principal amount of such Optional Currency to be
renewed is                     .1
 
  [for Loans under Section 2.3.1 not to be less than $1,000,000 and in
increments of $500,000 for each Borrowing Tranche under the Euro Rate Option and
not less than $500,000 and increments of $100,000 for each Borrowing Tranche
under the Base Rate Option.]
 
   
3
  [Complete blank below if the Borrower is selecting the Euro Rate Option]:
 
   
 
  Such Loan shall have an Interest Period of one, two, three, or six Month(s):
 
   
 
                                          

 

1   Loans to Canadian Borrower in Canadian dollars will bear interest at the
Euro-Rate applicable to such Loans pursuant to the Credit Agreement.

2



--------------------------------------------------------------------------------



 



             
 
    4     The proceeds of the Loan shall be advanced:
 
           
 
          To o the Company for its benefit [check box if applicable]
 
           
 
          OR to the following Borrower(s) for its/their benefit: [insert names
if applicable]
 
           
 
                                                                                
          
 
           
 
          OR, in compliance with the Credit Agreement, to the Company for the
benefit of the following Borrower(s):                                         
[insert names if applicable]

     
B
  As of the date hereof and the date of making the above-requested Loan (and
after giving effect thereto): the Loan Parties have performed and complied with
all covenants and conditions of such Persons under the Credit Agreement and the
other Loan Documents; all of the representations and warranties contained in
Section 6 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless any such representation or warranty is
qualified to materiality, in which case such representation or warranty is true
and correct in all respects), except for representations and warranties made as
of a specified date (which were true and correct in all material respects, as
applicable, as of such date); no Event of Default or, unless consented to by the
Required Lenders, Potential Default has occurred and is continuing or exists;
the making of such Loan shall not contravene any Law applicable to any Borrower,
any other Loan Party, any Subsidiary of any Borrower or of any other Loan Party;
the making of such Loan shall not cause (i) the Revolving Facility Usage to
exceed the Revolving Credit Commitments or (ii) any Foreign Borrower Sublimit or
the Optional Currency Sublimit to be exceeded.
 
   
C
  Each of the undersigned hereby irrevocably requests [check one line below and
fill in blank spaces next to the line as appropriate]:

                            1                            Funds to be deposited
into a PNC Bank bank account per our current standing instructions. Complete
amount of deposit if not full loan
 
              advance amount:   U.S. $                                        
OR
Optional Currency                     
 
                          2                            Funds to be wired per the
following wire instructions:
 
                                                                              
[U.S. dollars OR Optional Currency] Amount of
 
              Wire Transfer    
 
              Bank Name:                                       
 
              ABA:                                      
 
              Account Number:                                      
 
              Account Name:                                      
 
              Reference:                                      
 
                          3                            Funds to be wired per the
attached Funds Flow (multiple wire transfers).

3



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE — LOAN REQUEST]
     The Company certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on
                                         , 20                     .

                  INVACARE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3.2
SWING LOAN REQUEST

     
TO:
  PNC Bank, National Association, as Administrative Agent
PNC Firstside Center
500 First Avenue
P7-PFSC-05-W
Pittsburgh, Pennsylvania 15219
Telephone No.: (412) 768-0423
Telecopier No.: (412) 705-2006
Attention: Trina Barkley, PNC Agency Services
[or address to applicable Optional Currency Swing Loan Lender, if applicable,
with a copy to the Administrative Agent]
 
   
FROM:
  Invacare Corporation, an Ohio corporation (the “Company”)


 
   
RE:
  Credit Agreement (as it may be amended, restated, modified or supplemented,
the “Credit Agreement”), dated as of October 28, 2010, by and among the Company
and the other Borrowers and the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto and PNC Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”).

     Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Agreement.
     Pursuant to Section 2.3.2 [Swing Loan Requests] of the Agreement, the
Company hereby makes the following Swing Loan Request:

                 
 
    1.     Aggregate principal amount of such Swing Loan (may not be less than
$100,000)   U.S. $ [or specify Optional Currency]
 
               
 
                                                      
 
               
 
    2.     Proposed Borrowing Date (which date shall be on or after the date on
which the Administrative Agent receives this Swing Loan Request, with such Swing
Loan Request to be received no later than 12:00 noon eastern time on the
Borrowing Date)                                           
 
               

 



--------------------------------------------------------------------------------



 



                        3.     As of the date hereof and the date of making the
above-requested Swing Loan (and after giving effect thereto): the Loan Parties
and the other Guarantors have performed and complied with all covenants and
conditions of such Persons under the Credit Agreement and the other Loan
Documents; all of the representations and warranties contained in Section 6 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (unless any such representation or warranty is qualified to
materiality, in which case such representation or warranty is true and correct),
except for representations and warranties made as of a specified date (which
were true and correct in all material respects, as applicable, as of such date);
no Event of Default or, unless consented to by the Required Lenders, Potential
Default has occurred and is continuing or exists; the making of such Loan shall
not contravene any Law applicable to the Borrower, any other Loan Party, any
Subsidiary of the Borrower or of any other Loan Party or any other Guarantor, or
any Lender; the making of such Loan shall not exceed the Swing Loan Commitment
or cause (i) the Revolving Facility Usage to exceed the Revolving Credit
Commitments or (ii) any Foreign Borrower Sublimit to be exceeded.
 
                      4.     Each of the undersigned hereby irrevocably requests
[check one line below and fill in blank spaces next to the line as appropriate]:

             
 
  A                          Funds to be deposited into a PNC Bank bank account
per our current standing instructions. Complete amount of deposit if not full
loan advance amount: U.S. $                     [or specify Optional Currency
amount].
 
           
 
  B                          Funds to be wired per the following wire
instructions:
 
           
 
          U.S. $                      [or Specify Optional Currency]
                     Amount of Wire Transfer
 
          Bank Name:                                  
 
          ABA:                                  
 
          Account Number:                                  
 
          Account Name:                                  
 
          Reference:                                  
 
           
 
  C                          Funds to be wired per the attached Funds Flow
(multiple wire transfers).

     
5.
  The proceeds of the Swing Loan shall be advanced:
 
   
 
  To o the Company for its benefit [check box if applicable]
 
   
 
  OR to the following Borrower(s) for its/their benefit: [insert names if
applicable]
 
   
 
                                          
 
   
 
  OR, in compliance with the Credit Agreement, to the Company for the benefit of
the following Borrower(s):                                          [insert
names if applicable]

3



--------------------------------------------------------------------------------



 



     
6.
  The aggregate Dollar Equivalent amount of all Swing Loans, taking into account
the requested Swing Loan, does not exceed the Swing Loan Sublimit.

[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE — SWING LOAN REQUEST]
     The Company certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on
                                         , 20                      .

              INVACARE CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

5



--------------------------------------------------------------------------------



 



EXHIBIT 8.3.3
QUARTERLY COMPLIANCE CERTIFICATE
     This certificate is delivered pursuant to Section 8.3.3 of that certain
Credit Agreement dated as of October 28, 2010 (the “Credit Agreement”) by and
among Invacare Corporation, an Ohio corporation (the “Company”), the other
Borrowers now or hereafter party thereto, the Guarantors now or hereafter party
thereto (the “Guarantors”), the Lenders now or hereafter party thereto (the
"Lenders”), and PNC Bank, National Association, as Administrative Agent for the
Lenders (the "Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.
     The undersigned officer,
                                                             , the
                     [President/Chief Executive Officer/Chief Financial Officer]
of the Company, in such capacity does hereby certify on behalf of the Company
and other Borrowers as of the quarter/year ended
                                        , 20___ (the “Report Date”), as
follows:1
(1) Maximum Leverage Ratio (Section 8.2.15). As of the Report Date, the
Consolidated Leverage Ratio is                                         [insert
ratio from Item (1)(C) below], which ratio is not greater than 3.50 to 1.00.
     The Consolidated Leverage Ratio is computed as follows:

  (A)   Consolidated Funded Indebtedness, as of the Report Date, calculated as
follows:

  (i)   Sum of the following:

         
 
  A. Outstanding principal amount of all obligations for borrowed money
(including Obligations, bonds, notes and similar instruments)  
$                    
 
       
 
  B. Purchase money Indebtedness   $                    
 
       
 
  C. Direct letter of credit obligations   $                    
 
       
 
  D. Deferred purchase price obligations   $                    
 
       
 
  E. Attributable Indebtedness   $                    
 
       
 
  F. Guarantees of Indebtedness   $                    
 
       
 
  G. Recourse Indebtedness of partnerships or joint ventures  
$                    

 

1   See Credit Agreement for full provisions relating to all financial
covenants.

 



--------------------------------------------------------------------------------



 



         
 
  H. Excluding (a) recourse obligations with respect to Vendor Financing,
(b) intercompany loans and (c) any other short or long term liabilities not
specified above or not constituting Indebtedness for borrowed money  
$                    
 
       
 
  I. Sum of Item (1)(A)(i)(A) through Item (1)(A)(i)(H) equals Consolidated
Funded Indebtedness   $                    

  (B)   Consolidated EBITDA, as of the Report Date, for the four (4) fiscal
quarters then ending, calculated as follows:

  (i)   Consolidated Net Income, which is calculated as follows:

         
 
  A. Consolidated GAAP net income/loss   $                    
 
       
 
  B. Excluding the following to the extent included in such calculation:    
 
       
 
  C. Extraordinary gains/losses (less fees and expenses) net of taxes, per GAAP
  $                    
 
       
 
  D. Net income/loss allocable to minority interests in unconsolidated Persons  
$                    
 
       
 
  E. Gains/losses net of taxes upon termination of benefit plans  
$                    
 
       
 
  F. Gains/losses less fees and expenses, net of taxes, from non-ordinary course
dispositions of assets   $                    
 
       
 
  G. Impairment charges or write-downs of non-current assets  
$                    
 
       
 
  H. Non-cash expenses or charges from stock/equity awards  
$                    
 
       
 
  I. Cumulative effect of changes in accounting principles  
$                    

Signature Page to Quarterly Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
 
  J. Deferred financing costs written off/premiums paid/gains/losses
incurred/charges and fees paid for early extinguishment of Indebtedness or
redemption/repurchase/retirement of Indebtedness   $                    
 
       
 
  K. Non-cash restructuring charges   $                    
 
       
 
  L. Non-cash interest charges in relation to 2027 Convertible Notes pursuant to
FSP APB 14-1   $                    
 
       
 
  M. Non-cash gains/losses with respect to sale/leaseback transactions  
$                    
 
       
 
  N. Sum of Item (1)(B)(i)(A) through Item (1)(B)(i)(M) equals Consolidated Net
Income   $                    

  (ii)   Plus, to the extent deducted from Consolidated Net Income, the
following:

         
 
  A. Consolidated Interest Charges, which is the sum of the following:    
 
       
 
  B. Interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with deferred purchase price of assets, to extent treated as
interest expense per GAAP; plus   $                    
 
       
 
  C. Interest paid or payable with respect to discontinued operations; plus  
$                    
 
       
 
  D. Portion of rent expense under Capitalized Leases treated as interest per
GAAP; minus   $                    
 
       
 
  E. Interest income per GAAP; minus   $                    
 
       
 
  F. Non-cash interest for 2027 Convertible Senior Notes per FSP APB 14-1; minus
  $                    
 
       
 
  G. Premiums paid, gains/losses incurred, charges and fees paid to redeem,
repurchase or retire Indebtedness   $                    

Signature Page to Quarterly Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
 
  H. Sum of Item (1)(B)(ii)(B) through Item (1)(B)(ii)(G) equals Consolidated
Interest Charges   $                    
 
       
 
  I. Plus the following:    
 
       
 
  J. Fees and expenses in connection with closing of Credit Agreement  
$                    
 
       
 
  K. Provision for tax expense   $                    
 
       
 
  L. Depreciation and amortization expense and bank or lending fees classified
as SG&A expenses   $                    
 
       
 
  M. Non-cash compensation charges or other non-cash expenses arising from grant
or issuance of stock or equity awards to directors/officers/employees  
$                    
 
       
 
  N. Premiums paid, gains/losses incurred, charges and fees paid for repayment
of the 2015 Senior Notes and the 2027 Convertible Notes   $                    
 
       
 
  O. Non-cash charges for cost savings initiatives   $                    
 
       
 
  P. Cash charges up to $15,000,000 in aggregate during the term of the Credit
Agreement relating to cost saving initiatives   $                    
 
       
 
  Q. Other non-recurring expenses and losses reducing Consolidated Net Income
not representing cash items   $                    
 
       
 
  R. Sum of Item (1)(B)(ii)(J) through Item (1)(B)(ii)(Q)  
$                    
 
       
 
  S. Sum of Item (1)(B)(ii)(H) plus Item (1)(B)(ii)(R)   $                    
 
       
 
  T. Minus the following to the extent included in Consolidated Net Income:    
 
       
 
  U. Tax credits   $                    
 
       
 
  V. Non-recurring non-cash items increasing Consolidated Net Income  
$                    
 
       
 
  W. Sum of Item (1)(B)(ii)(U) through Item (1)(B)(ii)(V)  
$                    

Signature Page to Quarterly Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
 
  X. Item (1)(B)(ii)(S) minus Item (1)(B)(ii)(W)   $                    

         
 
  (iii) Sum of Item (1)(B)(i)(N) plus Item (1)(B)(ii)(X) equals Consolidated
EBITDA   $                    

         
 
  (C) Item (1)(A)(i)(I) divided by Item (1)(B)(iii) equals the Consolidated
Leverage Ratio, which ratio is not greater than 3.50 to 1.00   ___to 1.00

(2) Minimum Interest Coverage Ratio (Section 8.2.16). As of the Report Date, the
Consolidated Interest Coverage Ratio is                                         
[insert ratio from Item (2)(C) below], which ratio is greater than 3.50 to 1.00.
     The Consolidated Interest Coverage Ratio is computed as follows:

         
 
  (A) Consolidated EBITDA [insert from Item (1)(B)(iii) above]  
$                    
 
       
 
  (B) Consolidated Interest Charges [insert from Item (1)(B)(ii)(H) above]  
$                    
 
       
 
  (C) Item (2)(A) divided by Item (2)(B) equals the Consolidated Interest
Coverage Ratio, which ratio is greater than 3.50 to 1.00    
 
      ___to 1.00

(3) Dispositions of Assets from Domestic Loan Parties to Foreign Subsidiaries
(Section 8.2.7 (iii). As of the Report Date, net sales, transfers or leases of
assets from Domestic Loan Parties to Foreign Subsidiaries totals $0 for the
current fiscal year, which does not exceed 10% of the aggregate value of the
Domestic Loan Parties’ domestic assets as of the Report Date, and otherwise no
violation has occurred with respect to Section 8.2.7(iii) of the Credit
Agreement.
(4) Capital Expenditures(Section 8.2.14). As of the Report Date, the amount of
Capital Expenditures of described in clause (iv) of Section 8.2.14 for the
fiscal year is $_________ [insert if applicable: minus $___________ representing
Capex Carryover Amount from the prior fiscal year equals $_________] which
amount does not exceed $35,000,000.
(5) Representations, Warranties and Covenants. The representations and
warranties contained in Section 6 of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality, in which case such
representation or warranty is true and correct) on and as of the date of this
certificate with the same effect as though such representations and warranties
had been made on the date hereof, except for representations and warranties made
as of a specified date, which were true and correct in all material respects, as
applicable, as of such date (unless any such representation or warranty is
qualified as to materiality, in which case such representation or warranty is
true and correct).
Signature Page to Quarterly Compliance Certificate

 



--------------------------------------------------------------------------------



 



(6) Event of Default or Potential Default. No Event of Default or Potential
Default exists as of the date hereof.
[SIGNATURE PAGE FOLLOWS]
Signature Page to Quarterly Compliance Certificate

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — QUARTERLY COMPLIANCE CERTIFICATE
     IN WITNESS WHEREOF, the undersigned has executed this Certificate this 28th
day of October, 2010.

                  COMPANY (ON BEHALF OF BORROWERS):    
 
                INVACARE CORPORATION, an Ohio corporation    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 